 


116 S2302 RS: America's Transportation Infrastructure Act of 2019
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 170 
116th CONGRESS1st Session 
S. 2302 
IN THE SENATE OF THE UNITED STATES 
 
July 29, 2019 
Mr. Barrasso (for himself, Mr. Carper, Mrs. Capito, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works 
 
 
August 1, 2019 
Reported by Mr. Barrasso, with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To amend title 23, United States Code, to authorize funds for Federal-aid highways and highway safety construction programs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the America's Transportation Infrastructure Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Sec. 3. Effective date. 
TITLE I—Federal-aid highways 
Subtitle A—Authorizations and programs 
Sec. 1101. Authorization of appropriations. 
Sec. 1102. Obligation ceiling. 
Sec. 1103. Definitions. 
Sec. 1104. Apportionment. 
Sec. 1105. National highway performance program. 
Sec. 1106. Emergency relief. 
Sec. 1107. Federal share payable. 
Sec. 1108. Railway-highway grade crossings. 
Sec. 1109. Surface transportation block grant program. 
Sec. 1110. Nationally significant freight and highway projects. 
Sec. 1111. Highway safety improvement program. 
Sec. 1112. Federal lands transportation program. 
Sec. 1113. Federal lands access program. 
Sec. 1114. National highway freight program. 
Sec. 1115. Congestion mitigation and air quality improvement program. 
Sec. 1116. National scenic byways program. 
Sec. 1117. Alaska Highway. 
Sec. 1118. Toll roads, bridges, tunnels, and ferries. 
Sec. 1119. Bridge investment program. 
Sec. 1120. Safe routes to school program. 
Sec. 1121. Highway use tax evasion projects. 
Sec. 1122. Construction of ferry boats and ferry terminal facilities. 
Sec. 1123. Balance exchanges for infrastructure program. 
Sec. 1124. Safety incentive programs. 
Sec. 1125. Wildlife crossing safety. 
Sec. 1126. Consolidation of programs. 
Sec. 1127. State freight advisory committees. 
Sec. 1128. Territorial and Puerto Rico highway program. 
Subtitle B—Planning and performance management 
Sec. 1201. Transportation planning. 
Sec. 1202. Fiscal constraint on long-range transportation plans. 
Sec. 1203. State human capital plans. 
Sec. 1204. Accessibility data pilot program. 
Sec. 1205. Prioritization process pilot program. 
Sec. 1206. Exemptions for low population density states. 
Sec. 1207. Travel demand data and modeling. 
Sec. 1208. Increasing safe and accessible transportation options. 
Subtitle C—Project delivery and process improvement 
Sec. 1301. Efficient environmental reviews for project decisionmaking and One Federal Decision. 
Sec. 1302. Work zone process reviews. 
Sec. 1303. Transportation management plans. 
Sec. 1304. Intelligent transportation systems. 
Sec. 1305. Alternative contracting methods. 
Sec. 1306. Flexibility for projects. 
Sec. 1307. Improved Federal-State stewardship and oversight agreements. 
Sec. 1308. Geomatic data. 
Sec. 1309. Evaluation of projects within an operational right-of-way. 
Sec. 1310. Department of Transportation reports. 
Subtitle D—Climate change 
Sec. 1401. Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st century. 
Sec. 1402. Reduction of truck emissions at port facilities. 
Sec. 1403. Carbon reduction incentive programs. 
Sec. 1404. Congestion relief program. 
Sec. 1405. Freight plans. 
Sec. 1406. Utilizing significant emissions with innovative technologies. 
Sec. 1407. Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program. 
Sec. 1408. Diesel emissions reduction. 
Subtitle E—Miscellaneous 
Sec. 1501. Additional deposits into Highway Trust Fund. 
Sec. 1502. Stopping threats on pedestrians. 
Sec. 1503. Transfer and sale of toll credits. 
Sec. 1504. Forest Service Legacy Roads and Trails Remediation Program. 
Sec. 1505. Disaster relief mobilization pilot program. 
Sec. 1506. Appalachian regional development. 
Sec. 1507. Requirements for transportation projects carried out through public-private partnerships. 
Sec. 1508. Community connectivity pilot program. 
Sec. 1509. Repeal of rescission. 
Sec. 1510. Federal interagency working group for conversion of federal fleet to hybrid-electric vehicles, electric vehicles, and alternative fueled vehicles. 
Sec. 1511. Cybersecurity tool; cyber coordinator. 
Sec. 1512. Study on most effective upgrades to roadway infrastructure. 
Sec. 1513. Study on vehicle-to-infrastructure communication technology. 
Sec. 1514. Nonhighway recreational fuel study. 
Sec. 1515. Buy America. 
Sec. 1516. Report on data-driven infrastructure traffic safety improvements. 
Sec. 1517. High priority corridors on the National Highway System. 
Sec. 1518. Interstate weight limits. 
Sec. 1519. Interstate exemption. 
Sec. 1520. Report on air quality improvements. 
Sec. 1521. Roadside highway safety hardware. 
Sec. 1522. Permeable pavements study. 
Sec. 1523. Emergency relief projects. 
Sec. 1524. Certain gathering lines located on Federal land and Indian land. 
Sec. 1525. Technical corrections. 
TITLE II—Transportation infrastructure finance and innovation  
Sec. 2001. Transportation Infrastructure Finance and Innovation Act of 1998 amendments. 
TITLE III—Research, technology, and education 
Sec. 3001. Surface transportation system funding alternatives. 
Sec. 3002. Performance management data support program. 
Sec. 3003. Data integration pilot program. 
Sec. 3004. Emerging technology research pilot program. 
Sec. 3005. Research and technology development and deployment. 
Sec. 3006. Workforce development, training, and education. 
Sec. 3007. Wildlife-vehicle collision research. 
2.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Transportation. 
(2)SecretaryThe term Secretary means the Secretary of Transportation. 3.Effective dateThis Act and the amendments made by this Act take effect on October 1, 2020. 
IFederal-aid highways 
AAuthorizations and programs 
1101.Authorization of appropriations 
(a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation block grant program under section 133 of that title, the highway safety improvement program under section 148 of that title, the congestion mitigation and air quality improvement program under section 149 of that title, the national highway freight program under section 167 of that title, and to carry out section 134 of that title— 
(A)$47,855,749,000 for fiscal year 2021; (B)$48,829,248,000 for fiscal year 2022; 
(C)$49,849,443,000 for fiscal year 2023; (D)$50,914,302,000 for fiscal year 2024; and 
(E)$51,979,162,000 for fiscal year 2025. (2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of title 23, United States Code, $300,000,000 for each of fiscal years 2021 through 2025. 
(3)Federal lands and tribal transportation programs 
(A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code— (i)$565,000,000 for fiscal year 2021; 
(ii)$580,000,000 for fiscal year 2022; (iii)$595,000,000 for fiscal year 2023; 
(iv)$610,000,000 for fiscal year 2024; and (v)$625,000,000 for fiscal year 2025. 
(B)Federal lands transportation program 
(i)In generalFor the Federal lands transportation program under section 203 of title 23, United States Code— (I)$413,000,000 for fiscal year 2021; 
(II)$423,000,000 for fiscal year 2022; (III)$433,000,000 for fiscal year 2023; 
(IV)$443,000,000 for fiscal year 2024; and (V)$453,000,000 for fiscal year 2025. 
(ii)AllocationOf the amount made available for a fiscal year under clause (i)— (I)the amount for the National Park Service is— 
(aa)$330,000,000 for fiscal year 2021; (bb)$338,000,000 for fiscal year 2022; 
(cc)$346,000,000 for fiscal year 2023; (dd)$354,000,000 for fiscal year 2024; and 
(ee)$362,000,000 for fiscal year 2025; (II)the amount for the United States Fish and Wildlife Service is $33,000,000 for each of fiscal years 2021 through 2025; and 
(III)the amount for the Forest Service is— (aa)$22,000,000 for fiscal year 2021; 
(bb)$23,000,000 for fiscal year 2022; (cc)$24,000,000 for fiscal year 2023; 
(dd)$25,000,000 for fiscal year 2024; and (ee)$26,000,000 for fiscal year 2025. 
(C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code— (i)$280,000,000 for fiscal year 2021; 
(ii)$285,000,000 for fiscal year 2022; (iii)$290,000,000 for fiscal year 2023; 
(iv)$295,000,000 for fiscal year 2024; and (v)$300,000,000 for fiscal year 2025. 
(4)Territorial and puerto rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States Code— (A)$204,500,000 for fiscal year 2021; 
(B)$208,000,000 for fiscal year 2022; (C)$212,000,000 for fiscal year 2023; 
(D)$216,000,000 for fiscal year 2024; and (E)$221,500,000 for fiscal year 2025. 
(5)Nationally significant freight and highway projectsFor nationally significant freight and highway projects under section 117 of title 23, United States Code— (A)$1,050,000,000 for fiscal year 2021; 
(B)$1,075,000,000 for fiscal year 2022; (C)$1,100,000,000 for fiscal year 2023; 
(D)$1,125,000,000 for fiscal year 2024; and (E)$1,150,000,000 for fiscal year 2025. 
(b)Other programs 
(1)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (A)Bridge investment programTo carry out the bridge investment program under section 124 of title 23, United States Code— 
(i)$600,000,000 for fiscal year 2021; (ii)$640,000,000 for fiscal year 2022; 
(iii)$650,000,000 for fiscal year 2023; (iv)$675,000,000 for fiscal year 2024; and 
(v)$700,000,000 for fiscal year 2025. (B)Congestion relief programTo carry out the congestion relief program under section 129(d) of title 23, United States Code, $40,000,000 for each of fiscal years 2021 through 2025. 
(C)Charging and fueling infrastructure grantsTo carry out section 151(f) of title 23, United States Code— (i)$100,000,000 for fiscal year 2021; 
(ii)$100,000,000 for fiscal year 2022; (iii)$200,000,000 for fiscal year 2023; 
(iv)$300,000,000 for fiscal year 2024; and (v)$300,000,000 for fiscal year 2025. 
(D)Formula safety incentive programTo carry out the formula safety incentive program under section 172 of title 23, United States Code, $500,000,000 for each of fiscal years 2021 through 2025. (E)Fatality reduction performance programTo carry out the fatality reduction performance program under section 173 of title 23, United States Code, $100,000,000 for each of fiscal years 2021 through 2025. 
(F)Formula carbon reduction incentive programTo carry out the formula carbon reduction incentive program under section 177 of title 23, United States Code, $600,000,000 for each of fiscal years 2021 through 2025. (G)Carbon reduction performance programTo carry out the carbon reduction performance program under section 178 of title 23, United States Code, $100,000,000 for each of fiscal years 2021 through 2025. 
(H)PROTECT grantsTo carry out the PROTECT grant program under section 179 of title 23, United States Code, for each of fiscal years 2021 through 2025— (i)$786,000,000 for formula awards to States under subsection (c) of that section; and 
(ii)$200,000,000 for competitive grants under subsection (d) of that section, of which not less than $20,000,000 shall be for planning grants under paragraph (3) of that subsection. (I)Reduction of truck emissions at port facilities (i)In generalTo carry out the reduction of truck emissions at port facilities under section 1402— 
(I)$60,000,000 for fiscal year 2021; (II)$70,000,000 for fiscal year 2022; 
(III)$70,000,000 for fiscal year 2023; (IV)$80,000,000 for fiscal year 2024; and 
(V)$90,000,000 for fiscal year 2025. (ii)TreatmentAmounts made available under clause (i) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. 
(J)Nationally significant Federal lands and Tribal projects 
(i)In generalTo carry out the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94), $50,000,000 for each of fiscal years 2021 through 2025. (ii)TreatmentAmounts made available under clause (i) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. 
(2)General fund 
(A)Bridge investment program 
(i)In generalIn addition to amounts made available under paragraph (1)(A), there are authorized to be appropriated to carry out the bridge investment program under section 124 of title 23, United States Code— (I)$600,000,000 for fiscal year 2021; 
(II)$640,000,000 for fiscal year 2022; (III)$650,000,000 for fiscal year 2023; 
(IV)$675,000,000 for fiscal year 2024; and (V)$700,000,000 for fiscal year 2025. 
(ii)AllocationAmounts made available under clause (i) shall be allocated in the same manner as if made available under paragraph (1)(A). (B)Nationally significant Federal lands and Tribal projects program (i)In generalIn addition to amounts made available under paragraph (1)(J), there is authorized to be appropriated to carry out section 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94) $100,000,000 for each of fiscal years 2021 through 2025, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated. 
(ii)Conforming amendmentSection 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94) is amended by striking subsection (h). (c)Research, technology, and education authorizations (1)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(A)Highway research and development programTo carry out section 503(b) of title 23, United States Code, $153,431,378 for each of fiscal years 2021 through 2025. (B)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code, $135,000,000 for each of fiscal years 2021 through 2025. 
(C)Training and educationTo carry out section 504 of title 23, United States Code— (i)$25,000,000 for fiscal year 2021; 
(ii)$26,000,000 for fiscal year 2022; (iii)$27,000,000 for fiscal year 2023; 
(iv)$27,000,000 for fiscal year 2024; and (v)$27,000,000 for fiscal year 2025. 
(D)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code, $110,000,000 for each of fiscal years 2021 through 2025. (E)University transportation centers programTo carry out section 5505 of title 49, United States Code— 
(i)$82,500,000 for fiscal year 2021; (ii)$84,000,000 for fiscal year 2022; 
(iii)$85,500,000 for fiscal year 2023; (iv)$87,000,000 for fiscal year 2024; and 
(v)$88,500,000 for fiscal year 2025. (F)Bureau of transportation statisticsTo carry out chapter 63 of title 49, United States Code, $26,000,000 for each of fiscal years 2021 through 2025. 
(2)AdministrationThe Federal Highway Administration shall— (A)administer the programs described in subparagraphs (A), (B), and (C) of paragraph (1); and 
(B)in consultation with relevant modal administrations, administer the programs described in paragraph (1)(D). (3)Applicability of title 23, United States CodeAmounts authorized to be appropriated by paragraph (1) shall— 
(A)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act) or otherwise determined by the Secretary; and (B)remain available until expended and not be transferable, except as otherwise provided by this Act. 
(d)Pilot programsThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Wildlife crossings pilot programFor the wildlife crossings pilot program under section 174 of title 23, United States Code— 
(A)$55,000,000 for fiscal year 2021; (B)$60,000,000 for fiscal year 2022; 
(C)$45,000,000 for fiscal year 2023; (D)$45,000,000 for fiscal year 2024; and 
(E)$45,000,000 for fiscal year 2025. (2)Prioritization process pilot program (A)In generalFor the prioritization process pilot program under section 1205, $10,000,000 for each of fiscal years 2021 through 2025. 
(B)TreatmentAmounts made available under subparagraph (A) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. (3)Disaster relief mobilization pilot program (A)In generalFor the disaster relief mobilization pilot program under section 1505, $1,000,000 for each of fiscal years 2021 through 2025. 
(B)TreatmentAmounts made available under subparagraph (A) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code, except that those amounts shall remain available until expended. (4)Community connectivity pilot program (A)Planning grantsFor planning grants under the community connectivity pilot program under section 1508(c)— 
(i)$20,000,000 for fiscal year 2021; (ii)$15,000,000 for fiscal year 2022; 
(iii)$10,000,000 for fiscal year 2023; (iv)$2,500,000 for fiscal year 2024; and 
(v)$2,500,000 for fiscal year 2025. (B)Capital construction grantsFor capital construction grants under the community connectivity pilot program under section 1508(d), $14,000,000 for each of fiscal years 2021 through 2025. 
(C)TreatmentAmounts made available under subparagraph (A) or (B) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code, except that those amounts shall remain available until expended. (5)Open challenge and research initiative pilot program (A)In generalFor the open challenge and research proposal pilot program under section 3005(e), $15,000,000 for each of fiscal years 2021 through 2025. 
(B)TreatmentAmounts made available under subparagraph (A) shall be available for obligation and administered as if apportioned under chapter 1 of title 23, United States Code. (e)Disadvantaged business enterprises (1)FindingsCongress finds that— 
(A)while significant progress has occurred due to the establishment of the disadvantaged business enterprise program, discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in Federally assisted surface transportation markets across the United States; (B)the continuing barriers described in subparagraph (A) merit the continuation of the disadvantaged business enterprise program; 
(C)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits, which show that race- and gender-neutral efforts alone are insufficient to address the problem; (D)the testimony and documentation described in subparagraph (C) demonstrate that discrimination across the United States poses a barrier to full and fair participation in surface transportation-related businesses of women business owners and minority business owners and has impacted firm development and many aspects of surface transportation-related business in the public and private markets; and 
(E)the testimony and documentation described in subparagraph (C) provide a strong basis that there is a compelling need for the continuation of the disadvantaged business enterprise program to address race and gender discrimination in surface transportation-related business. (2)DefinitionsIn this subsection: 
(A)Small business concern 
(i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)). (ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $25,790,000, as adjusted annually by the Secretary for inflation. 
(B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection. (3)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under this Act and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals. 
(4)Annual listing of disadvantaged business enterprisesEach State shall annually— (A)survey and compile a list of the small business concerns referred to in paragraph (3) in the State, including the location of the small business concerns in the State; and 
(B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by— (i)women; 
(ii)socially and economically disadvantaged individuals (other than women); and (iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. 
(5)Uniform certification 
(A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection. (B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern— 
(i)on-site visits; (ii)personal interviews with personnel; 
(iii)issuance or inspection of licenses; (iv)analyses of stock ownership; 
(v)listings of equipment; (vi)analyses of bonding capacity; 
(vii)listings of work completed; (viii)examination of the resumes of principal owners; 
(ix)analyses of financial capacity; and (x)analyses of the type of work preferred. 
(6)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the Secretary— (A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and 
(B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program. (7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under this Act and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (3) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (3) is unconstitutional. 
(8)Sense of congress on prompt payment of DBE subcontractorsIt is the sense of Congress that— (A)the Secretary should take additional steps to ensure that recipients comply with section 26.29 of title 49, Code of Federal Regulations (the disadvantaged business enterprises prompt payment rule), or any corresponding regulation, in awarding Federally funded transportation contracts under laws and regulations administered by the Secretary; and 
(B)such additional steps should include increasing the ability of the Department to track and keep records of complaints and to make that information publicly available. 1102.Obligation ceiling (a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed— 
(1)$54,388,462,378 for fiscal year 2021; (2)$55,483,447,378 for fiscal year 2022; 
(3)$56,666,082,378 for fiscal year 2023; (4)$57,930,317,378 for fiscal year 2024; and 
(5)$59,103,552,378 for fiscal year 2025. (b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code; (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); 
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); 
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); 
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; (12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 through 2015, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(13)section 119 of title 23, United States Code (as in effect for fiscal years 2016 through 2020, but only in an amount equal to $639,000,000 for each of those fiscal years); and (14)section 119 of title 23, United States Code (but, for fiscal years 2021 through 2025, only in an amount equal to $639,000,000 for each of those fiscal years). 
(c)Distribution of obligation authorityFor each of fiscal years 2021 through 2025, the Secretary— (1)shall not distribute obligation authority provided by subsection (a) for the fiscal year for— 
(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and (B)amounts authorized for the Bureau of Transportation Statistics; 
(2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and 
(B)for which obligation authority was provided in a previous fiscal year; (3)shall determine the proportion that— 
(A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (13) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(14) for the fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— (A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for the fiscal year; and (5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the national highway performance program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(14) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year. 
(d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary shall, after August 1 of each of fiscal years 2021 through 2025— (1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and 
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141; 126 Stat. 405)) and 104 of title 23, United States Code. (e)Applicability of obligation limitations to transportation research programs (1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for transportation research programs carried out under chapter 5 of title 23, United States Code. 
(2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and 
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. (f)Redistribution of certain authorized funds (1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2021 through 2025, the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5). (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
1103.DefinitionsSection 101(a) of title 23, United States Code, is amended— (1)in paragraph (4)— 
(A)in subparagraph (A), by inserting assessing resilience, after surveying,; (B)in subparagraph (G), by striking and at the end; 
(C)by redesignating subparagraph (H) as subparagraph (I); and (D)by inserting after subparagraph (G) the following: 
 
(H)improvements that reduce the number of wildlife-vehicle collisions, such as wildlife crossing structures; and; (2)by redesignating paragraphs (17) through (34) as paragraphs (18), (19), (20), (21), (22), (23), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34), (35), and (36), respectively; 
(3)by inserting after paragraph (16) the following:  (17)Natural infrastructureThe term natural infrastructure means infrastructure that uses, restores, or emulates natural ecological processes and— 
(A)is created through the action of natural physical, geological, biological, and chemical processes over time; (B)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or 
(C)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes.; (4)by inserting after paragraph (23) (as so redesignated) the following: 
 
(24)ResilienceThe term resilience, with respect to a project, means a project with the ability to anticipate, prepare for, or adapt to conditions or withstand, respond to, or recover rapidly from disruptions, including the ability— (A) (i)to resist hazards or withstand impacts from weather events and natural disasters; or 
(ii)to reduce the magnitude, duration, or impact of a disruptive weather event or natural disaster to a project; and (B)to have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to weather events or other natural disasters.; and 
(5)in subparagraph (A) of paragraph (32) (as so redesignated)— (A)by striking the period at the end and inserting ; and; 
(B)by striking through the implementation and inserting the following: “through—  (i)the implementation; and 
(C)by adding at the end the following:  (ii)the consideration of incorporating natural infrastructure.. 
1104.Apportionment 
(a)Administrative expensesSection 104(a) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:  (1)In generalThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) to be made available to the Secretary for administrative expenses of the Federal Highway Administration— 
(A)$490,282,000 for fiscal year 2021; (B)$499,768,000 for fiscal year 2022; 
(C)$509,708,000 for fiscal year 2023; (D)$520,084,000 for fiscal year 2024; and 
(E)$530,459,000 for fiscal year 2025.. (b)National highway freight programSection 104(b)(5) of title 23, United States Code, is amended by striking subparagraph (B) and inserting the following: 
 
(B)Total amountThe total amount set aside for the national highway freight program for all States shall be— (i)$1,625,000,000 for fiscal year 2021; 
(ii)$1,660,000,000 for fiscal year 2022; (iii)$1,700,000,000 for fiscal year 2023; 
(iv)$1,740,000,000 for fiscal year 2024; and (v)$1,775,000,000 for fiscal year 2025.. 
(c)Calculation of amountsSection 104(c) of title 23, United States Code, is amended— (1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking each of fiscal years 2016 through 2020 and inserting fiscal year 2021 and each fiscal year thereafter; (B)in subparagraph (A)(ii)(I), by striking fiscal year 2015 and inserting fiscal year 2020; and 
(C)by striking subparagraph (B) and inserting the following:  (B)Guaranteed amountsThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment that is— 
(i)equal to at least 95 percent of the estimated tax payments paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available that are— (I)attributable to highway users in the State; and 
(II)associated with taxes in effect on July 1, 2019, and only up to the rate those taxes were in effect on that date; (ii)at least 2 percent greater than the apportionment that the State received for fiscal year 2020; and 
(iii)at least 1 percent greater than the apportionment that the State received for the previous fiscal year.; and (2)in paragraph (2), by striking fiscal years 2016 through 2020 and inserting fiscal year 2021 and each fiscal year thereafter. 
(d)Supplemental fundsSection 104(h) of title 23, United States Code, is amended— (1)in paragraph (1), by striking subparagraph (A) and inserting the following: 
 
(A)AmountBefore making an apportionment for a fiscal year under subsection (c), the Secretary shall reserve for the national highway performance program under section 119 for that fiscal year an amount equal to— (i)$1,160,000,000 for fiscal year 2021; 
(ii)$1,184,000,000 for fiscal year 2022; (iii)$1,208,000,000 for fiscal year 2023; 
(iv)$1,233,000,000 for fiscal year 2024; and (v)$1,259,000,000 for fiscal year 2025.; and 
(2)in paragraph (2), by striking subparagraph (A) and inserting the following:  (A)AmountBefore making an apportionment for a fiscal year under subsection (c), the Secretary shall reserve for the surface transportation block grant program under section 133 for that fiscal year, pursuant to section 133(h)— 
(i)$1,200,000,000 for fiscal year 2021; (ii)$1,224,000,000 for fiscal year 2022; 
(iii)$1,248,000,000 for fiscal year 2023; (iv)$1,273,000,000 for fiscal year 2024; and 
(v)$1,299,000,000 for fiscal year 2025.. 1105.National highway performance programSection 119 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)to provide support for measures to increase the resiliency of Federal-aid highways and bridges on and off the National Highway System to mitigate the impacts of sea level rise, extreme weather events, flooding, or other natural disasters.; and (2)by adding at the end the following: 
 
(k)Protective features 
(1)In generalA State may use not more than 15 percent of the funds apportioned to the State under section 104(b)(1) for each fiscal year for 1 or more protective features on a Federal-aid highway or bridge off the National Highway System, if the protective feature is designed to mitigate the risk of recurring damage, or the cost of future repairs, from extreme weather events, flooding, or other natural disasters. (2)Protective features describedA protective feature referred to in paragraph (1) may include— 
(A)raising roadway grades; (B)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; 
(C)stabilizing slide areas; (D)stabilizing slopes; 
(E)installing riprap; (F)lengthening or raising bridges to increase waterway openings; 
(G)deepening channels to prevent flooding; (H)increasing the size or number of drainage structures; 
(I)replacing culverts with bridges or upsizing culverts; (J)repairing or maintaining tide gates; 
(K)installing seismic retrofits on bridges; (L)adding scour protection at bridges; 
(M)adding scour, stream stability, coastal, or other hydraulic countermeasures, including spur dikes; (N)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and 
(O)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary. (3)Savings provisionNothing in this subsection limits the ability of a State to carry out a project otherwise eligible under subsection (d) using funds apportioned under section 104(b)(1).. 
1106.Emergency reliefSection 125 of title 23, United States Code, is amended— (1)in subsection (a)(1), by inserting wildfire, sea level rise, after severe storm; 
(2)by striking subsection (b) and inserting the following:  (b)Restriction on eligibilityFunds under this section shall not be used for the repair or reconstruction of a bridge that has been permanently closed to all vehicular traffic by the Federal, State, Tribal, or responsible local official because of imminent danger of collapse due to a structural deficiency or physical deterioration.; and 
(3)in subsection (d)— (A)in paragraph (2)(A)— 
(i)by striking the period at the end and inserting ; and (ii)by striking a facility that meets the current and inserting the following: 
a facility that— (i)meets the current; and 
(iii)by adding at the end the following:  (ii)incorporates economically justifiable improvements designed to mitigate the risk of recurring damage from extreme weather events, flooding, or other natural disasters.; 
(B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and (C)by inserting after paragraph (2) the following: 
 
(3)Protective features 
(A)In generalThe cost of an improvement that is part of a project under this section shall be an eligible expense under this section if the improvement is a protective feature that is designed to mitigate the risk of recurring damage, or the cost of future repair, from extreme weather events, flooding, or other natural disasters. (B)Protective features describedA protective feature referred to in subparagraph (A) may include— 
(i)raising roadway grades; (ii)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; 
(iii)stabilizing slide areas; (iv)stabilizing slopes; 
(v)installing riprap; (vi)lengthening or raising bridges to increase waterway openings; 
(vii)deepening channels to prevent flooding; (viii)increasing the size or number of drainage structures; 
(ix)replacing culverts with bridges or upsizing culverts; (x)repairing or maintaining tide gates; 
(xi)installing seismic retrofits on bridges; (xii)adding scour protection at bridges; 
(xiii)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; (xiv)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and 
(xv)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary.. 1107.Federal share payableSection 120(c) of title 23, United States Code, is amended by adding at the end the following: 
 
(4)Protective features 
(A)In generalNotwithstanding any other provision of law, the Federal share payable for the cost of a protective feature on a Federal-aid highway or bridge project under this title may be up to 100 percent, at the discretion of the State, if the protective feature is an improvement designed to mitigate the risk of recurring damage, or the cost of future repair, from extreme weather events, flooding, or other natural disasters. (B)Protective features describedA protective feature referred to in subparagraph (A) may include— 
(i)raising roadway grades; (ii)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; 
(iii)stabilizing slide areas; (iv)stabilizing slopes; 
(v)installing riprap; (vi)lengthening or raising bridges to increase waterway openings; 
(vii)deepening channels to prevent flooding; (viii)increasing the size or number of drainage structures; 
(ix)replacing culverts with bridges or upsizing culverts; (x)repairing or maintaining tide gates; 
(xi)installing seismic retrofits on bridges; (xii)adding scour protection at bridges; 
(xiii)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; (xiv)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and 
(xv)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary.. 1108.Railway-highway grade crossings (a)In generalSection 130(e) of title 23, United States Code, is amended— 
(1)in the heading, by striking protective devices and inserting railway-Highway grade crossings; and (2)in paragraph (1)— 
(A)in subparagraph (A), by striking crossings in the matter preceding clause (i) and all that follows through 2020. in clause (v) and inserting the following: crossings and as described in subparagraph (B), not less than $245,000,000 for each of fiscal years 2021 through 2025.; and (B)by striking subparagraph (B) and inserting the following: 
 
(B)Reducing trespassing fatalities and injuriesA State may use funds set aside under subparagraph (A) for projects to reduce pedestrian fatalities and injuries from trespassing at grade crossings.. (b)Federal shareSection 130(f)(3) of title 23, United States Code, is amended by striking 90 percent and inserting 100 percent. 
(c)GAO studyNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes an analysis of the effectiveness of the railway-highway crossings program under section 130 of title 23, United States Code. (d)Sense of Congress relating to trespasser deaths along railroad rights-of-wayIt is the sense of Congress that the Department should, where feasible, coordinate departmental efforts to prevent or reduce trespasser deaths along railroad rights-of-way and at or near railway-highway crossings. 
1109.Surface transportation block grant program 
(a)In generalSection 133 of title 23, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (B)— 
(I)by adding or at the end; (II)by striking facilities eligible and inserting the following: “facilities— 
 
(i)that are eligible; and (III)by adding at the end the following: 
 
(ii)that are privately or majority-privately owned, but that the Secretary determines provide a substantial public transportation benefit or otherwise meet the foremost needs of the surface transportation system described in section 101(b)(3)(D);; (ii)in subparagraph (E), by striking and at the end; 
(iii)in subparagraph (F), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following: 
 
(G)wildlife crossing structures.; (B)in paragraph (3), by inserting 148(a)(4)(B)(xvii), after 119(g),; 
(C)by redesignating paragraphs (4) through (15) as paragraphs (5), (6), (7), (8), (9), (10), (11), (12), (13), (15), (16), and (17), respectively; (D)by inserting after paragraph (3) the following: 
 
(4)Projects that use natural infrastructure alone or in combination with other eligible projects to enhance resilience of a transportation facility otherwise eligible for assistance under this section.; (E)by inserting after paragraph (13) (as so redesignated) the following: 
 
(14)Projects and strategies designed to reduce the number of wildlife-vehicle collisions, including project-related planning, design, construction, monitoring, and preventative maintenance.; and (F)by adding at the end the following: 
 
(18)Rural barge landing, dock, and waterfront infrastructure projects in accordance with subsection (j).; (2)in subsection (c)— 
(A)in paragraph (2), by striking paragraphs (4) through (11) and inserting paragraphs (5) through (12) and paragraph (18); (B)in paragraph (3), by striking and at the end; 
(C)by redesignating paragraph (4) as paragraph (5); and (D)by inserting after paragraph (3) the following: 
 
(4)for a bridge project for the replacement of a low water crossing (as defined by the Secretary) with a bridge; and; (3)in subsection (d)— 
(A)in paragraph (1)(A), in the matter preceding clause (i), by striking the percentage specified in paragraph (6) for a fiscal year and inserting 55 percent for each of fiscal years 2021 through 2025; and (B)by striking paragraph (6); 
(4)in subsection (e)(1), in the matter preceding subparagraph (A), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; (5)in subsection (f)— 
(A)in paragraph (1)— (i)by inserting or low water crossing (as defined by the Secretary) after a highway bridge; and 
(ii)by inserting or low water crossing (as defined by the Secretary) after other than a bridge; (B)in paragraph (2)(A), by striking activities described in subsection (b)(2) for off-system bridges and inserting activities described in paragraphs (1)(A) and (10) of subsection (b) for off-system bridges, projects and activities described in subsection (b)(1)(A) for the replacement of low water crossings with bridges, and projects and activities described in subsection (b)(10) for low water crossings (as defined by the Secretary),; and 
(C)in paragraph (3), in the matter preceding subparagraph (A)— (i)by striking bridge or rehabilitation of a bridge and inserting bridge, rehabilitation of a bridge, or replacement of a low water crossing (as defined by the Secretary) with a bridge; and 
(ii)by inserting or, in the case of a replacement of a low water crossing with a bridge, is determined by the Secretary on completion to have improved the safety of the location after no longer a deficient bridge; (6)in subsection (g)(1), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; 
(7)by adding at the end the following:  (j)Rural barge landing, dock, and waterfront infrastructure projects (1)In generalA State may use not more than 5 percent of the funds apportioned to the State under section 104(b)(2) for eligible rural barge landing, dock, and waterfront infrastructure projects described in paragraph (2). 
(2)Eligible projectsAn eligible rural barge landing, dock, or waterfront infrastructure project referred to in paragraph (1) is a project for the planning, designing, engineering, or construction of a barge landing, dock, or other waterfront infrastructure in a rural community or a Native village (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602))— (A)that is off the road system; and 
(B)for which the Secretary determines there is a lack of adequate infrastructure.. (b)Set-asideSection 133(h) of title 23, United States Code, is amended— 
(1)in paragraph (1)(A), by striking clauses (i) and (ii) and inserting the following:  (i)$1,200,000,000 for fiscal year 2021; 
(ii)$1,224,000,000 for fiscal year 2022; (iii)$1,248,000,000 for fiscal year 2023; 
(iv)$1,273,000,000 for fiscal year 2024; and (v)$1,299,000,000 for fiscal year 2025; and;  
(2)by striking paragraph (2) and inserting the following:  (2)Allocation within a State (A)In generalExcept as provided in subparagraph (B), funds reserved for a State under paragraph (1) shall be obligated within that State in the manner described in subsection (d), except that, for purposes of this paragraph (after funds are made available under paragraph (5))— 
(i)for each fiscal year, the percentage specified in subsection (d)(1)(A) shall be deemed to be 57.5 percent; and (ii)paragraph (3) of that subsection shall not apply. 
(B)Local control 
(i)In generalOn approval of a plan submitted to the Secretary that describes the manner in which the plan will maximize local control and the means by which the State plans to comply with paragraph (8), the State may allocate up to 100 percent of the funds referred to in subparagraph (A)(i) to counties and other local transportation entities. (ii)RequirementA State that allocates funding under clause (i) to counties and other local transportation entities shall make available an equivalent amount of obligation limitation to those counties and other local transportation entities.; 
(3)in paragraph (4)(B)— (A)in clause (vii), by striking responsible and all that follows through programs; 
(B)in clause (viii), by inserting that serves an urbanized population of over 200,000 after metropolitan planning organization; (C)by redesignating clauses (vii) and (viii) as clauses (viii) and (ix), respectively; and 
(D)by inserting after clause (vi) the following:  (vii)a metropolitan planning organization that serves an urbanized population of 200,000 or fewer;; 
(4)in paragraph (6), by adding at the end the following:  (C)Improving accessibility and efficiency (i)In generalA State may elect to use an amount equal to not more than 7 percent of the funds reserved for the State under this subsection, after allocating funds in accordance with paragraph (2)(A), to improve the ability of applicants to access funding for projects under this subsection in an efficient and expeditious manner by— 
(I)providing to applicants for projects under this subsection application assistance, technical assistance, and assistance in reducing the period of time between the selection of the project and the obligation of funds for the project; and (II)providing funding for 1 or more full-time State employee positions to administer this subsection. 
(ii)Use of fundsAmounts used under clause (i) may be expended— (I)directly by the State; or 
(II)through contracts with State agencies, private entities, or nonprofit entities.; (5)by redesignating paragraph (7) as paragraph (8); and 
(6)by inserting after paragraph (6) the following:  (7)Federal share (A)Required aggregate non-Federal share (i)In generalThe average annual non-Federal share of the total cost of all projects carried out under this subsection in a State for a fiscal year shall be not less than the non-Federal share authorized for the State under section 120(b). 
(ii)Single projectsSubject to clause (i), the Federal share of the total cost of a single project carried out under this subsection may be up to 100 percent. (B)Flexible financingSubject to subparagraph (A), notwithstanding section 120— 
(i)funds made available to carry out section 148 may be credited toward the non-Federal share of the costs of a project type under this subsection that the Secretary determines to have an expected safety benefit; and (ii)the non-Federal share for a project under this subsection may be calculated on a project, multiple-project, or program basis.. 
1110.Nationally significant freight and highway projects 
(a)In generalSection 117 of title 23, United States Code, is amended— (1)in subsection (a)(2)— 
(A)in subparagraph (A), by inserting in and across rural and urban areas after people; and (B)in subparagraph (F), by inserting , including highways that support movement of energy equipment after security; 
(2)in subsection (b), by adding at the end the following:  (3)Grant administrationThe Secretary may— 
(A)retain not more than a total of 2 percent of the funds made available to carry out this section for the National Surface Transportation and Innovative Finance Bureau to review applications for grants under this section; and (B)transfer portions of the funds retained under subparagraph (A) to the relevant Administrators to fund the award and oversight of grants provided under this section.; 
(3)in subsection (d)— (A)in paragraph (1)(A)— 
(i)in clause (iii)(II), by striking or at the end; (ii)in clause (iv), by striking and at the end and inserting or; and 
(iii)by adding at the end the following:  (v)a wildlife crossing project; and; 
(B)in paragraph (2)(A), in the matter preceding clause (i)— (i)by striking $500,000,000 and inserting 30 percent; and 
(ii)by striking fiscal years 2016 through 2020, in the aggregate, and inserting each of fiscal years 2021 through 2025; and (C)by adding at the end the following: 
 
(3)Critical rural State interstate projects 
(A)RequirementNot less than $500,000,000 of the amounts made available for grants under this section for fiscal years 2021 through 2025, in the aggregate, shall be used to make grants for Interstate interchange projects between 2 routes on the Interstate System that— (i)are located in a State— 
(I)with a population density of not more than 80 persons per square mile of land area, based on the 2010 census; and (II)that has 3 or fewer Interstate interchanges between 2 routes on the Interstate System; and 
(ii)are projects that— (I)address a freight system need identified in a State freight plan under section 70202 of title 49 (referred to in this paragraph as a State freight plan); 
(II)address a freight mobility issue identified in a State freight plan; or (III)are identified in a State freight plan. 
(B)Inclusion in State freight planA project described in subparagraph (A)(ii)(III) may include a project listed in the freight investment plan required under section 70202(b)(9) of title 49. (C)Unutilized amountsIf, in fiscal year 2025, the Secretary determines that grants under this paragraph will not allow for the amount reserved under subparagraph (A) to be fully utilized, the Secretary shall use the unutilized amounts to make other grants under this section during that fiscal year. 
(4)Critical urban State projects 
(A)RequirementNot less than $500,000,000 of the amounts made available for grants under this section for fiscal years 2021 through 2025, in the aggregate, shall be used to make grants to eligible projects that are located in a State with a population density of not less than 400 persons per square mile of land area, based on the 2010 census. (B)Inclusion in State freight planA project described in subparagraph (A) may include a project listed in the freight investment plan required under section 70202(b)(9) of title 49. 
(C)Unutilized amountsIf, in fiscal year 2025, the Secretary determines that grants under this paragraph will not allow for the amount reserved under subparagraph (A) to be fully utilized, the Secretary shall use the unutilized amounts to make other grants under this section during that fiscal year.; (4)in subsection (e)— 
(A)in paragraph (1), by striking 10 percent and inserting not less than 15 percent; (B)in paragraph (3)— 
(i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (C)the effect of the proposed project on safety on freight corridors with significant hazards, such as high winds, heavy snowfall, flooding, rockslides, mudslides, wildfire, wildlife crossing onto the roadway, or steep grades.; and 
(C)by adding at the end the following:  (4)RequirementOf the amounts reserved under paragraph (1), not less than 30 percent shall be used for projects in rural areas (as defined in subsection (i)(3)).;  
(5)in subsection (h)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)enhancement of freight resilience to natural hazards or disasters, including high winds, heavy snowfall, flooding, rockslides, mudslides, wildfire, wildlife crossing onto the roadway, or steep grades.; (6)in subsection (i)(2), by striking other grants under this section and inserting grants under subsection (e); 
(7)in subsection (j)— (A)by striking the subsection designation and heading and all that follows through The Federal share in paragraph (1) and inserting the following: 
 
(j)Federal assistance 
(1)Federal share 
(A)In generalExcept as provided in subparagraph (B) or for a grant under subsection (q), the Federal share;  (B)in paragraph (1), by adding at the end the following: 
 
(B)Small projectsIn the case of a project described in subsection (e)(1), the Federal share of the cost of the project shall be 80 percent.; and (C)in paragraph (2)— 
(i)by striking Federal assistance other and inserting Except for grants under subsection (q), Federal assistance other; and (ii)by striking except that the total Federal and inserting the following: 
except that— (A)for a State with a population density of not more than 80 persons per square mile of land area, based on the 2010 census, the maximum share of the total Federal assistance provided for a project receiving a grant under this section shall be the applicable share under section 120(b); and 
(B)for a State not described in subparagraph (A), the total Federal; (8)by redesignating subsections (k) through (n) as subsections (l), (m), (n), and (p), respectively; 
(9)by inserting after subsection (j) the following:  (k)Efficient use of non-federal funds (1)In generalNotwithstanding any other provision of law and subject to approval by the Secretary under paragraph (2)(B), in the case of any grant for a project under this section, during the period beginning on the date on which the grant recipient is selected and ending on the date on which the grant agreement is signed— 
(A)the grant recipient may obligate and expend non-Federal funds with respect to the project for which the grant is provided; and (B)any non-Federal funds obligated or expended in accordance with subparagraph (A) shall be credited toward the non-Federal cost share for the project for which the grant is provided. 
(2)Requirements 
(A)ApplicationIn order to obligate and expend non-Federal funds under paragraph (1), the grant recipient shall submit to the Secretary a request to obligate and expend non-Federal funds under that paragraph, including— (i)a description of the activities the grant recipient intends to fund; 
(ii)a justification for advancing the activities described in clause (i), including an assessment of the effects to the project scope, schedule, and budget if the request is not approved; and (iii)the level of risk of the activities described in clause (i). 
(B)ApprovalThe Secretary shall approve or disapprove each request submitted under subparagraph (A). (C)Compliance with applicable requirementsAny non-Federal funds obligated or expended under paragraph (1) shall comply with all applicable requirements, including any requirements included in the grant agreement. 
(3)EffectThe obligation or expenditure of any non-Federal funds in accordance with this subsection shall not— (A)affect the signing of a grant agreement or other applicable grant procedures with respect to the applicable grant; 
(B)create an obligation on the part of the Federal Government to repay any non-Federal funds if the grant agreement is not signed; or (C)affect the ability of recipient of the grant to obligate or expend non-Federal funds to meet the non-Federal cost share for the project for which the grant is provided after the period described in paragraph (1).;  
(10)by inserting after subsection (n) (as so redesignated) the following:  (o)Applicant notification (1)In generalNot later than 60 days after the date on which a grant recipient for a project under this section is selected, the Secretary shall provide to each eligible applicant not selected for that grant a written notification that the eligible applicant was not selected. 
(2)InclusionA written notification under paragraph (1) shall include an offer for a written or telephonic debrief by the Secretary that will provide— (A)detail on the evaluation of the application of the eligible applicant; and 
(B)an explanation of and guidance on the reasons the application was not selected for a grant under this section. (3)Response (A)In generalNot later than 30 days after the eligible applicant receives a written notification under paragraph (1), if the eligible applicant opts to receive a debrief described in paragraph (2), the eligible applicant shall notify the Secretary that the eligible applicant is requesting a debrief. 
(B)DebriefIf the eligible applicant submits a request for a debrief under subparagraph (A), the Secretary shall provide the debrief by not later than 60 days after the date on which the Secretary receives the request for a debrief.; and (11)by striking subsection (p) (as so redesignated) and inserting the following: 
 
(p)Reports 
(1)Annual report 
(A)In generalNotwithstanding any other provision of law, not later than 30 days after the date on which the Secretary selects a project for funding under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the reasons for selecting the project, based on any criteria established by the Secretary in accordance with this section. (B)InclusionsThe report submitted under subparagraph (A) shall specify each criterion established by the Secretary that the project meets. 
(C)AvailabilityThe Secretary shall make available on the website of the Department of Transportation the report submitted under subparagraph (A). (D)ApplicabilityThis paragraph applies to all projects described in subparagraph (A) that the Secretary selects on or after January 1, 2019. 
(2)Comptroller general 
(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the establishment, solicitation, selection, and justification process with respect to the funding of projects under this section. (B)ReportNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019 and annually thereafter, the Comptroller General of the United States shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes, for each project selected to receive funding under this section— 
(i)the process by which each project was selected; (ii)the factors that went into the selection of each project; and 
(iii)the justification for the selection of each project based on any criteria established by the Secretary in accordance with this section. (3)Inspector generalNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019 and annually thereafter, the Inspector General of the Department of Transportation shall— 
(A)conduct an assessment of the establishment, solicitation, selection, and justification process with respect to the funding of projects under this section; and (B)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a final report that describes the findings of the Inspector General of the Department of Transportation with respect to the assessment conducted under subparagraph (A). 
(q)State incentives pilot program 
(1)EstablishmentThere is established a pilot program to award grants to eligible applicants for projects eligible for grants under this section (referred to in this subsection as the pilot program). (2)PriorityIn awarding grants under the pilot program, the Secretary shall give priority to an application that offers a greater non-Federal share of the cost of a project relative to other applications under the pilot program. 
(3)Federal share 
(A)In generalNotwithstanding any other provision of law, the Federal share of the cost of a project assisted with a grant under the pilot program may not exceed 50 percent. (B)No federal involvement (i)In generalFor grants awarded under the pilot program, except as provided in clause (ii), an eligible applicant may not use Federal assistance to satisfy the non-Federal share of the cost under subparagraph (A). 
(ii)ExceptionAn eligible applicant may use funds from a secured loan (as defined in section 601(a)) to satisfy the non-Federal share of the cost under subparagraph (A) if the loan is repayable from non-Federal funds. (4)Reservation (A)In generalOf the amounts made available to provide grants under this section, the Secretary shall reserve for each fiscal year $150,000,000 to provide grants under the pilot program. 
(B)Unutilized amountsIn any fiscal year during which applications under this subsection are insufficient to effect an award or allocation of the entire amount reserved under subparagraph (A), the Secretary shall use the unutilized amounts to provide other grants under this section. (5)Set-asides (A)Small projects (i)In generalOf the amounts reserved under paragraph (4)(A), the Secretary shall reserve for each fiscal year not less than 10 percent for projects eligible for a grant under subsection (e). 
(ii)RequirementFor a grant awarded from the amount reserved under clause (i)— (I)the requirements of subsection (e) shall apply; and 
(II)the requirements of subsection (g) shall not apply. (B)Rural projects (i)In generalOf the amounts reserved under paragraph (4)(A), the Secretary shall reserve for each fiscal year not less than 25 percent for projects eligible for a grant under subsection (i). 
(ii)RequirementFor a grant awarded from the amount reserved under clause (i), the requirements of subsection (i) shall apply. (6)Report to congressNot later than 2 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the administration of the pilot program, including— 
(A)the number, types, and locations of eligible applicants that have applied for grants under the pilot program; (B)the number, types, and locations of grant recipients under the pilot program; 
(C)an assessment of whether implementation of the pilot program has incentivized eligible applicants to offer a greater non-Federal share for grants under the pilot program; and (D)any recommendations for modifications to the pilot program.. 
(b)Efficient use of non-Federal funds 
(1)In generalNotwithstanding any other provision of law, in the case of a grant described in paragraph (2), section 117(k) of title 23, United States Code, shall apply to the grant as if the grant was a grant provided under that section. (2)Grant describedA grant referred to in paragraph (1) is a grant that is— 
(A)provided under a competitive discretionary grant program administered by the Federal Highway Administration; (B)for a project eligible under title 23, United States Code; and 
(C)in an amount greater than $5,000,000. 1111.Highway safety improvement programSection 148 of title 23, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (4)(B)— 
(i)in clause (xxviii), by striking through (xxvii) and inserting through (xxviii); (ii)by redesignating clause (xxviii) as clause (xxix); and 
(iii)by inserting after clause (xxvii) the following:  (xxviii)Leading pedestrian intervals.; 
(B)by redesignating paragraphs (10) through (12) as paragraphs (11) through (13), respectively; and (C)by inserting after paragraph (9) the following: 
 
(10)Safety project under any other section 
(A)In generalThe term safety project under any other section means a project carried out for the purpose of safety under any other section of this title. (B)InclusionThe term safety project under any other section includes a project, consistent with the State strategic highway safety plan, that— 
(i)promotes public awareness and informs the public regarding highway safety matters (including motorcycle safety); (ii)facilitates enforcement of traffic safety laws; 
(iii)provides infrastructure and infrastructure-related equipment to support emergency services; or (iv)conducts safety-related research to evaluate experimental safety countermeasures or equipment.; 
(2)in subsection (c)(1)(A), by striking subsections (a)(11) and inserting subsections (a)(12); (3)in subsection (d)(2)(B)(i), by striking subsection (a)(11) and inserting subsection (a)(12); and 
(4)in subsection (e), by adding at the end the following:  (3)Flexible funding for safety projects under any other section (A)In generalTo advance the implementation of a State strategic highway safety plan, a State may use not more than 25 percent of the amounts apportioned to the State under section 104(b)(3) for a fiscal year to carry out safety projects under any other section. 
(B)Other transportation and highway safety plansNothing in this paragraph requires a State to revise any State process, plan, or program in effect on the date of enactment of this paragraph.. 1112.Federal lands transportation programSection 203(a) of title 23, United States Code, is amended— 
(1)in paragraph (1)— (A)in subparagraph (B), by adding and at the end; 
(B)in subparagraph (C), by striking ; and and inserting a period; and (C)in subparagraph (D), by striking $10,000,000 and inserting $20,000,000; and 
(2)by adding at the end the following:  (6)Native plant materialsIn carrying out an activity described in paragraph (1), the entity carrying out the activity shall consider— 
(A)the use of locally adapted native plant materials; and (B)designs that minimize runoff and heat generation.. 
1113.Federal lands access programSection 204(a) of title 23, United States Code, is amended— (1)in paragraph (1)(A)— 
(A)in the matter preceding clause (i), by inserting context-sensitive solutions, after restoration,; (B)in clause (i), by inserting , including interpretive panels in or adjacent to those areas after areas; 
(C)in clause (v), by striking and at the end; (D)by redesignating clause (vi) as clause (ix); and 
(E)by inserting after clause (v) the following:  (vi)contextual wayfinding markers; 
(vii)landscaping; (viii)cooperative mitigation of visual blight, including screening or removal; and; and 
(2)by adding at the end the following:  (6)Native plant materialsIn carrying out an activity described in paragraph (1), the Secretary shall ensure that the entity carrying out the activity considers— 
(A)the use of locally adapted native plant materials; and (B)designs that minimize runoff and heat generation..  
1114.National highway freight programSection 167 of title 23, United States Code, is amended— (1)in subsection (e)— 
(A)in paragraph (2), by striking 150 miles and inserting 300 miles; and (B)by adding at the end the following: 
 
(3)Rural statesNotwithstanding paragraph (2), a State with a population per square mile of area that is less than the national average, based on the 2010 census, may designate as critical rural freight corridors a maximum of 600 miles of highway or 25 percent of the primary highway freight system mileage in the State, whichever is greater.;  (2)in subsection (f)(4), by striking 75 miles and inserting 150 miles; and 
(3)in subsection (i)(5)(B)— (A)in the matter preceding clause (i), by striking 10 percent and inserting 30 percent; 
(B)in clause (i), by striking and at the end; (C)in clause (ii), by striking the period at the end and inserting a semicolon; and 
(D)by adding at the end the following:  (iii)for the modernization or rehabilitation of a lock and dam, if the Secretary determines that the project— 
(I)is functionally connected to the National Highway Freight Network; and (II)is likely to reduce on-road mobile source emissions; and 
(iv)on a marine highway corridor, connector, or crossing designated by the Secretary under section 55601(c) of title 46 (including an inland waterway corridor, connector, or crossing), if the Secretary determines that the project— (I)is functionally connected to the National Highway Freight Network; and 
(II)is likely to reduce on-road mobile source emissions.. 1115.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in the matter preceding paragraph (1), by striking subsection (d) and inserting subsections (d) and (m)(1)(B)(ii) 
(B)in paragraph (8)(B), by striking or at the end; (C)in paragraph (9), by striking the period at the end and inserting a semicolon; and 
(D)by adding at the end the following:  (10)if the project is for the modernization or rehabilitation of a lock and dam that— 
(A)is functionally connected to the Federal-aid highway system; and (B)the Secretary determines is likely to contribute to the attainment or maintenance of a national ambient air quality standard; or 
(11)if the project is on a marine highway corridor, connector, or crossing designated by the Secretary under section 55601(c) of title 46 (including an inland waterway corridor, connector, or crossing) that— (A)is functionally connected to the Federal-aid highway system; and 
(B)the Secretary determines is likely to contribute to the attainment or maintenance of a national ambient air quality standard.; (2)in subsection (c), by adding at the end the following: 
 
(4)Locks and dams; marine highwaysFor each fiscal year, a State may not obligate more than 10 percent of the funds apportioned to the State under section 104(b)(4) for projects described in paragraphs (10) and (11) of subsection (b).; and (3)by striking subsection (m) and inserting the following: 
 
(m)Operating assistance 
(1)In generalA State may obligate funds apportioned under section 104(b)(4) in an area of the State that is otherwise eligible for obligations of such funds for operating costs— (A)under chapter 53 of title 49; or 
(B)on— (i)a system for which CMAQ funding was eligible, made available, obligated, or expended in fiscal year 2012; or 
(ii)a State-supported Amtrak route with a valid cost-sharing agreement under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note; Public Law 110–432) and no current nonattainment areas under subsection (d). (2)No time limitationOperating assistance provided under paragraph (1) shall have no imposed time limitation if the operating assistance is for— 
(A)a route described in subparagraph (B)(ii) of that paragraph; or (B)a transit system that is located in— 
(i)a non-urbanized area; or (ii)an urbanized area with a population of 200,000 or fewer.. 
1116.National scenic byways program 
(a)Request for nominationsNot later than 90 days after the date of enactment of this Act, the Secretary shall issue a request for nominations with respect to roads to be designated under the national scenic byways program, as described in section 162(a) of title 23, United States Code. The Secretary shall make the request for nominations available on the appropriate website of the Department. (b)Designation determinationsNot later than 1 year after the date on which the request for nominations required under subsection (a) is issued, the Secretary shall make publicly available on the appropriate website of the Department a list specifying the roads, nominated pursuant to such request, to be designated under the national scenic byways program. 
1117.Alaska HighwaySection 218 of title 23, United States Code, is amended to read as follows:  218.Alaska Highway (a)Recognizing the benefits that will accrue to the State of Alaska and to the United States from the reconstruction of the Alaska Highway from the Alaskan border at Beaver Creek, Yukon Territory, to Haines Junction in Canada and the Haines Cutoff Highway from Haines Junction in Canada to Haines, Alaska, the Secretary may provide for the necessary reconstruction of the highway using funds awarded through an applicable competitive grant program, if the highway meets all applicable eligibility requirements for the program, except for the specific requirements established by the agreement for the Alaska Highway Project between the Government of the United States and the Government of Canada. In addition to the funds described in the previous sentence, notwithstanding any other provision of law and on agreement with the State of Alaska, the Secretary is authorized to expend on such highway or the Alaska Marine Highway System any Federal-aid highway funds apportioned to the State of Alaska under this title at a Federal share of 100 per centum. No expenditures shall be made for the construction of the portion of such highways that are in Canada unless an agreement is in place between the Government of Canada and the Government of the United States (including an agreement in existence on the date of enactment of the America's Transportation Infrastructure Act of 2019) that provides, in part, that the Canadian Government— 
(1)will provide, without participation of funds authorized under this title, all necessary right-of-way for the reconstruction of such highways; (2)will not impose any highway toll, or permit any such toll to be charged for the use of such highways by vehicles or persons; 
(3)will not levy or assess, directly or indirectly, any fee, tax, or other charge for the use of such highways by vehicles or persons from the United States that does not apply equally to vehicles or persons of Canada; (4)will continue to grant reciprocal recognition of vehicle registration and driver's licenses in accordance with agreements between the United States and Canada; and 
(5)will maintain such highways after their completion in proper condition adequately to serve the needs of present and future traffic. (b)The survey and construction work undertaken in Canada pursuant to this section shall be under the general supervision of the Secretary. 
(c)For purposes of this section, the term Alaska Marine Highway System includes all existing or planned transportation facilities and equipment in Alaska, including the lease, purchase, or construction of vessels, terminals, docks, floats, ramps, staging areas, parking lots, bridges and approaches thereto, and necessary roads.. 1118.Toll roads, bridges, tunnels, and ferriesSection 129(c) of title 23, United States Code, is amended in the matter preceding paragraph (1) by striking the construction of ferry boats and ferry terminal facilities, whether toll or free, and inserting the construction of ferry boats and ferry terminal facilities (including ferry maintenance facilities), whether toll or free, and the procurement of transit vehicles used exclusively as an integral part of an intermodal ferry trip,. 
1119.Bridge investment program 
(a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 123 the following:  124.Bridge investment program (a)DefinitionsIn this section: 
(1)Eligible project 
(A)In generalThe term eligible project means a project to replace, rehabilitate, preserve, or protect 1 or more bridges on the National Bridge Inventory under section 144(b). (B)InclusionsThe term eligible project includes— 
(i)a bundle of projects described in subparagraph (A), regardless of whether the bundle of projects meets the requirements of section 144(j)(5); and (ii)a project to replace or rehabilitate culverts for the purpose of improving flood control and improved habitat connectivity for aquatic species. 
(2)Large projectThe term large project means an eligible project with total eligible project costs of greater than $100,000,000. (3)ProgramThe term program means the bridge investment program established by subsection (b)(1). 
(b)Establishment of bridge investment program 
(1)In generalThere is established a bridge investment program to provide financial assistance for eligible projects under this section. (2)GoalsThe goals of the program shall be— 
(A)to improve the safety, efficiency, and reliability of the movement of people and freight over bridges; (B)to improve the condition of bridges in the United States by reducing— 
(i)the number of bridges— (I)in poor condition; or 
(II)in fair condition and at risk of falling into poor condition within the next 3 years; (ii)the total person miles traveled over bridges— 
(I)in poor condition; or (II)in fair condition and at risk of falling into poor condition within the next 3 years; 
(iii)the number of bridges that— (I)do not meet current geometric design standards; or 
(II)cannot meet the load and traffic requirements typical of the regional transportation network; and (iv)the total person miles traveled over bridges that— 
(I)do not meet current geometric design standards; or (II)cannot meet the load and traffic requirements typical of the regional transportation network; and 
(C)to provide financial assistance that leverages and encourages non-Federal contributions from sponsors and stakeholders involved in the planning, design, and construction of eligible projects. (c)Grant authority (1)In generalIn carrying out the program, the Secretary may award grants, on a competitive basis, in accordance with this section. 
(2)Grant amountsExcept as otherwise provided, a grant under the program shall be— (A)in the case of a large project, in an amount that is— 
(i)adequate to fully fund the project (in combination with other financial resources identified in the application); and (ii)not less than $50,000,000; and 
(B)in the case of any other eligible project, in an amount that is— (i)adequate to fully fund the project (in combination with other financial resources identified in the application); and 
(ii)not less than $2,500,000. (3)Maximum amountExcept as otherwise provided, for an eligible project receiving assistance under the program, the amount of assistance provided by the Secretary under this section, as a share of eligible project costs, shall be— 
(A)in the case of a large project, not more than 50 percent; and (B)in the case of any other eligible project, not more than 80 percent. 
(4)Federal share 
(A)Maximum Federal involvementFederal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project for which a grant is made, except that the total Federal assistance provided for a project receiving a grant under the program may not exceed the Federal share for the project under section 120. (B)Off-system bridgesIn the case of an eligible project for an off-system bridge (as defined in section 133(f)(1))— 
(i)Federal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project; and (ii)notwithstanding subparagraph (A), the total Federal assistance provided for the project shall not exceed 90 percent of the total eligible project costs. 
(C)Federal land management agencies and Tribal governmentsNotwithstanding any other provision of law, Federal funds other than Federal funds made available under this section may be used to pay the remaining share of the cost of a project under the program by a Federal land management agency or a Tribal government or consortium of Tribal governments. (5)Considerations (A)In generalIn awarding grants under the program, the Secretary shall consider— 
(i)in the case of a large project, the ratings assigned under subsection (g)(5)(A); (ii)in the case of an eligible project other than a large project, the quality rating assigned under subsection (f)(3)(A)(ii); 
(iii)the average daily person and freight throughput supported by the eligible project; (iv)the number and percentage of bridges within the same State as the eligible project that are in poor condition; 
(v)the extent to which the eligible project demonstrates cost savings by bundling multiple bridge projects; (vi)in the case of an eligible project of a Federal land management agency, the extent to which the grant would reduce a Federal liability or Federal infrastructure maintenance backlog; 
(vii)geographic diversity among grant recipients, including the need for a balance between the needs of rural and urban communities; and (viii)the extent to which a bridge that would be assisted with a grant— 
(I)is, without that assistance— (aa)at risk of falling into or remaining in poor condition; or 
(bb)in fair condition and at risk of falling into poor condition within the next 3 years; (II)does not meet current geometric design standards based on— 
(aa)the current use of the bridge; or (bb)load and traffic requirements typical of the regional corridor or local network in which the bridge is located; or 
(III)does not meet current seismic design standards. (B)RequirementThe Secretary shall— 
(i)give priority to an application for an eligible project that is located within a State for which— (I)2 or more applications for eligible projects within the State were submitted for the current fiscal year and an average of 2 or more applications for eligible projects within the State were submitted in prior fiscal years of the program; and 
(II)fewer than 2 grants have been awarded for eligible projects within the State under the program; (ii)during the period of fiscal years 2021 through 2025, for each State described in clause (i), select— 
(I)not fewer than 1 large project that the Secretary determines is justified under the evaluation under subsection (g)(4); or (II)2 eligible projects that are not large projects that the Secretary determines are justified under the evaluation under subsection (f)(3); and 
(iii)not be required to award a grant for an eligible project that the Secretary does not determine is justified under an evaluation under subsection (f)(3) or (g)(4). (6)Culvert limitationNot more than 5 percent of the amounts made available for each fiscal year for grants under the program may be used for eligible projects that consist solely of culvert replacement or rehabilitation. 
(d)Eligible entityThe Secretary may make a grant under the program to any of the following: (1)A State or a group of States. 
(2)A metropolitan planning organization that serves an urbanized area (as designated by the Bureau of the Census) with a population of over 200,000. (3)A unit of local government or a group of local governments. 
(4)A political subdivision of a State or local government. (5)A special purpose district or public authority with a transportation function. 
(6)A Federal land management agency. (7)A Tribal government or a consortium of Tribal governments. 
(8)A multistate or multijurisdictional group of entities described in paragraphs (1) through (7). (e)Eligible project requirementsThe Secretary may make a grant under the program only to an eligible entity for an eligible project that— 
(1)in the case of a large project, the Secretary recommends for funding in the annual report on funding recommendations under subsection (g)(6); (2)is reasonably expected to begin construction not later than 18 months after the date on which funds are obligated for the project; and 
(3)is based on the results of preliminary engineering. (f)Competitive process and evaluation of eligible projects other than large projects (1)Competitive process (A)In generalThe Secretary shall— 
(i)for the first fiscal year for which funds are made available for obligation under the program, not later than 60 days after the date on which the template under subparagraph (B)(i) is developed, and in subsequent fiscal years, not later than 60 days after the date on which amounts are made available for obligation under the program, solicit grant applications for eligible projects other than large projects; and (ii)not later than 120 days after the date on which the solicitation under clause (i) expires, conduct evaluations under paragraph (3). 
(B)RequirementsIn carrying out subparagraph (A), the Secretary shall— (i)develop a template for applicants to use to summarize project needs and benefits, including benefits described in paragraph (3)(B)(i); and 
(ii)enable applicants to use data from the National Bridge Inventory under section 144(b) to populate templates described in clause (i), as applicable. (2)ApplicationsAn eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(3)Evaluation 
(A)In generalPrior to providing a grant under this subsection, the Secretary shall— (i)conduct an evaluation of each eligible project for which an application is received under this subsection; and 
(ii)assign a quality rating to the eligible project on the basis of the evaluation under clause (i). (B)RequirementsIn carrying out an evaluation under subparagraph (A), the Secretary shall— 
(i)consider information on project benefits submitted by the applicant using the template developed under paragraph (1)(B)(i), including whether the project will generate, as determined by the Secretary— (I)costs avoided by the prevention of closure or reduced use of the bridge to be improved by the project; 
(II)in the case of a bundle of projects, benefits from executing the projects as a bundle compared to as individual projects; (III)safety benefits, including the reduction of accidents and related costs; 
(IV)person and freight mobility benefits, including congestion reduction and reliability improvements; (V)national or regional economic benefits; 
(VI)benefits from long-term resiliency to extreme weather events, flooding, or other natural disasters; (VII)benefits from protection (as described in section 133(b)(10)), including improving seismic or scour protection; 
(VIII)environmental benefits, including wildlife connectivity; (IX)benefits to nonvehicular and public transportation users; 
(X)benefits of using— (aa)innovative design and construction techniques; or 
(bb)innovative technologies; or (XI)reductions in maintenance costs, including, in the case of a federally-owned bridge, cost savings to the Federal budget; and 
(ii)consider whether and the extent to which the benefits, including the benefits described in clause (i), are more likely than not to outweigh the total project costs. (g)Competitive process, evaluation, and annual report for large projects (1)In generalThe Secretary shall establish an annual date by which an eligible entity submitting an application for a large project shall submit to the Secretary such information as the Secretary may require, including information described in paragraph (2), in order for a large project to be considered for a recommendation by the Secretary for funding in the next annual report under paragraph (6). 
(2)Information requiredThe information referred to in paragraph (1) includes— (A)all necessary information required for the Secretary to evaluate the large project; and 
(B)information sufficient for the Secretary to determine that— (i)the large project meets the applicable requirements under this section; and 
(ii)there is a reasonable likelihood that the large project will continue to meet the requirements under this section. (3)Determination; noticeOn making a determination that information submitted to the Secretary under paragraph (1) is sufficient, the Secretary shall provide a written notice of that determination to— 
(A)the eligible entity that submitted the application; (B)the Committee on Environment and Public Works of the Senate; and 
(C)the Committee on Transportation and Infrastructure of the House of Representatives. (4)EvaluationThe Secretary may recommend a large project for funding in the annual report under paragraph (6) only if the Secretary evaluates the proposed project and determines that the project is justified because the project— 
(A)addresses a need to improve the condition of the bridge, as determined by the Secretary, consistent with the goals of the program under subsection (b)(2); (B)will generate, as determined by the Secretary— 
(i)costs avoided by the prevention of closure or reduced use of the bridge to be improved by the project; (ii)in the case of a bundle of projects, benefits from executing the projects as a bundle compared to as individual projects; 
(iii)safety benefits, including the reduction of accidents and related costs; (iv)person and freight mobility benefits, including congestion reduction and reliability improvements; 
(v)national or regional economic benefits; (vi)benefits from long-term resiliency to extreme weather events, flooding, or other natural disasters; 
(vii)benefits from protection (as described in section 133(b)(10)), including improving seismic or scour protection; (viii)environmental benefits, including wildlife connectivity; 
(ix)benefits to nonvehicular and public transportation users; (x)benefits of using— 
(I)innovative design and construction techniques; or (II)innovative technologies; or 
(xi)reductions in maintenance costs, including, in the case of a federally-owned bridge, cost savings to the Federal budget; (C)is cost effective based on an analysis of whether the benefits and avoided costs described in subparagraph (B) are expected to outweigh the project costs; 
(D)is supported by other Federal or non-Federal financial commitments or revenues adequate to fund ongoing maintenance and preservation; and (E)is consistent with the objectives of an applicable asset management plan of the project sponsor, including a State asset management plan under section 119(e) in the case of a project on the National Highway System that is sponsored by a State. 
(5)Ratings 
(A)In generalThe Secretary shall develop a methodology to evaluate and rate a large project on a 5-point scale (the points of which include high, medium-high, medium, medium-low, and low) for each of— (i)paragraph (4)(B); 
(ii)paragraph (4)(C); and (iii)paragraph (4)(D). 
(B)RequirementTo be considered justified and receive a recommendation for funding in the annual report under paragraph (6), a project shall receive a rating of not less than medium for each rating required under subparagraph (A). (6)Annual report on funding recommendations for large projects (A)In generalNot later than the first Monday in February of each year, the Secretary shall submit to the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives and the Committees on Environment and Public Works and Appropriations of the Senate a report that includes— 
(i)a list of large projects that have requested a recommendation for funding under a new grant agreement from funds anticipated to be available to carry out this subsection in the next fiscal year; (ii)the evaluation under paragraph (4) and ratings under paragraph (5) for each project referred to in clause (i); 
(iii)the grant amounts that the Secretary recommends providing to large projects in the next fiscal year, including— (I)scheduled payments under previously signed multiyear grant agreements under subsection (j); 
(II)payments for new grant agreements, including single-year grant agreements and multiyear grant agreements; and (III)a description of how amounts anticipated to be available for the program from the Highway Trust Fund for that fiscal year will be distributed; and 
(iv)for each project for which the Secretary recommends a new multiyear grant agreement under subsection (j), the proposed payout schedule for the project. (B)Limitations (i)In generalThe Secretary shall not recommend in an annual report under this paragraph a new multiyear grant agreement provided from funds from the Highway Trust Fund unless the Secretary determines that the project can be completed using funds that are anticipated to be available from the Highway Trust Fund in future fiscal years. 
(ii)General fund projectsThe Secretary— (I)may recommend for funding in an annual report under this paragraph a large project using funds from the general fund of the Treasury; but 
(II)shall not execute a grant agreement for that project unless— (aa)funds other than from the Highway Trust Fund have been made available for the project; and 
(bb)the Secretary determines that the project can be completed using funds other than from the Highway Trust Fund that are anticipated to be available in future fiscal years. (C)ConsiderationsIn selecting projects to recommend for funding in the annual report under this paragraph, the Secretary shall— 
(i)consider the amount of funds available in future fiscal years for multiyear grant agreements as described in subparagraph (B); and (ii)assume the availability of funds in future fiscal years for multiyear grant agreements that extend beyond the period of authorization based on the amount made available for large projects under the program in the last fiscal year of the period of authorization. 
(D)Project diversityIn selecting projects to recommend for funding in the annual report under this paragraph, the Secretary shall ensure diversity among projects recommended based on— (i)the amount of the grant requested; and 
(ii)grants for an eligible project for 1 bridge compared to an eligible project that is a bundle of projects. (h)Eligible project costsA grant received for an eligible project under the program may be used for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to improving system performance; and 
(3)expenses related to the protection (as described in section 133(b)(10)) of a bridge, including seismic or scour protection. (i)TIFIA programOn the request of an eligible entity carrying out an eligible project, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide to the entity Federal credit assistance under chapter 6 with respect to the eligible project for which the grant was awarded. 
(j)Multiyear grant agreements for large projects 
(1)In generalA large project that receives a grant under the program in an amount of not less than $100,000,000 may be carried out through a multiyear grant agreement in accordance with this subsection. (2)RequirementsA multiyear grant agreement for a large project described in paragraph (1) shall— 
(A)establish the terms of participation by the Federal Government in the project; (B)establish the maximum amount of Federal financial assistance for the project in accordance with paragraphs (3) and (4) of subsection (c); 
(C)establish a payout schedule for the project that provides for disbursement of the full grant amount by not later than 4 fiscal years after the fiscal year in which the initial amount is provided; (D)determine the period of time for completing the project, even if that period extends beyond the period of an authorization; and 
(E)attempt to improve timely and efficient management of the project, consistent with all applicable Federal laws (including regulations). (3)Special financial rules (A)In generalA multiyear grant agreement under this subsection— 
(i)shall obligate an amount of available budget authority specified in law; and (ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law. 
(B)Statement of contingent commitmentThe agreement shall state that the contingent commitment is not an obligation of the Federal Government. (C)Interest and other financing costs (i)In generalInterest and other financing costs of carrying out a part of the project within a reasonable time shall be considered a cost of carrying out the project under a multiyear grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. 
(ii)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms. (4)Advance paymentNotwithstanding any other provision of law, an eligible entity carrying out a large project under a multiyear grant agreement— 
(A)may use funds made available to the eligible entity under this title for eligible project costs of the large project until the amount specified in the multiyear grant agreement for the project for that fiscal year becomes available for obligation; and (B)if the eligible entity uses funds as described in subparagraph (A), the funds used shall be reimbursed from the amount made available under the multiyear grant agreement for the project. 
(k)Undertaking parts of projects in advance under letters of no prejudice 
(1)In generalThe Secretary may pay to an applicant all eligible project costs under the program, including costs for an activity for an eligible project incurred prior to the date on which the project receives funding under the program if— (A)before the applicant carries out the activity, the Secretary approves through a letter to the applicant the activity in the same manner as the Secretary approves other activities as eligible under the program; 
(B)a record of decision, a finding of no significant impact, or a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been issued for the eligible project; and (C)the activity is carried out without Federal assistance and in accordance with all applicable procedures and requirements. 
(2)Interest and other financing costs 
(A)In generalFor purposes of paragraph (1), the cost of carrying out an activity for an eligible project includes the amount of interest and other financing costs, including any interest earned and payable on bonds, to the extent interest and other financing costs are expended in carrying out the activity for the eligible project, except that interest and other financing costs may not be more than the cost of the most favorable financing terms reasonably available for the eligible project at the time of borrowing. (B)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms under subparagraph (A). 
(3)No obligation or influence on recommendationsAn approval by the Secretary under paragraph (1)(A) shall not— (A)constitute an obligation of the Federal Government; or 
(B)alter or influence any evaluation under subsection (f)(3)(A)(i) or (g)(4) or any recommendation by the Secretary for funding under the program. (l)Federally-owned bridges (1)Divestiture considerationIn the case of a bridge owned by a Federal land management agency for which that agency applies for a grant under the program, the agency— 
(A)shall consider options to divest the bridge to a State or local entity after completion of the project; and (B)may apply jointly with the State or local entity to which the bridge may be divested. 
(2)TreatmentNotwithstanding any other provision of law, section 129 shall apply to a bridge that was previously owned by a Federal land management agency and has been transferred to a non-Federal entity under paragraph (1) in the same manner as if the bridge was never federally owned. (m)Congressional notificationNot later than 30 days before making a grant for an eligible project under the program, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a written notification of the proposed grant that includes— 
(1)an evaluation and justification for the eligible project; and (2)the amount of the proposed grant. 
(n)Reports 
(1)Annual reportNot later than August 1 of each fiscal year, the Secretary shall make available on the website of the Department of Transportation an annual report that lists each eligible project for which a grant has been provided under the program during the fiscal year. (2)GAO assessment and reportNot later than 3 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Comptroller General of the United States shall— 
(A)conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under the program; and (B)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes— 
(i)the adequacy and fairness of the process under which each eligible project that received a grant under the program was selected; and (ii)the justification and criteria used for the selection of each eligible project. 
(o)Limitation 
(1)Large projectsOf the amounts made available out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section for each of fiscal years 2021 through 2025, not less than 50 percent, in aggregate, shall be used for large projects. (2)Unutilized amountsIf, in fiscal year 2025, the Secretary determines that grants under the program will not allow for the requirement under paragraph (1) to be met, the Secretary shall use the unutilized amounts to make other grants under the program during that fiscal year.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 123 the following:   124. Bridge investment program. 1120.Safe routes to school programSection 1404 of SAFETEA–LU (23 U.S.C. 402 note; Public Law 109–59) is amended— 
(1)in subsection (a), by striking primary and middle and inserting primary, middle, and high; and (2)in subsection (k)(2)— 
(A)in the heading, by striking Primary and middle and inserting Primary, middle, and high; (B)by striking primary and middle and inserting primary, middle, and high; and 
(C)by striking eighth grade and inserting 12th grade. 1121.Highway use tax evasion projectsSection 143(b)(2)(A) of title 23, United States Code, is amended by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025. 
1122.Construction of ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code, is amended by striking subsection (h) and inserting the following:  (h)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section— 
(1)$86,000,000 for fiscal year 2021; (2)$87,000,000 for fiscal year 2022; 
(3)$88,000,000 for fiscal year 2023; (4)$89,000,000 for fiscal year 2024; and 
(5)$90,000,000 for fiscal year 2025.. 1123.Balance exchanges for infrastructure program (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following: 
 
171.Balance exchanges for infrastructure program 
(a)DefinitionsIn this section: (1)Administratively allocatedThe term administratively allocated means the allocation by the Secretary of budget authority for a project under the TIFIA program that occurs when— 
(A)a potential applicant has been invited into the creditworthiness phase for a project under the TIFIA program; or (B)the project is subject to a master credit agreement (as defined in section 601(a)), in accordance with section 602(b)(2). 
(2)Appalachian StateThe term Appalachian State means a State that contains 1 or more counties in the Appalachian region (as defined in section 14102(a) of title 40). (3)ProgramThe term program means the Balance Exchanges for Infrastructure Program established under subsection (b). 
(4)TIFIA carryover balance 
(A)In generalThe term TIFIA carryover balance means the amounts made available for the TIFIA program for previous fiscal years that are unobligated and have not been administratively allocated. (B)InclusionThe term TIFIA carryover balance includes— 
(i)the applicable amount of contract authority for the amounts described in subparagraph (A); and (ii)the equivalent amount of obligation limitation for the fiscal year in which the Secretary makes a transfer under subsection (f)(2). 
(5)TIFIA programThe term TIFIA program has the meaning given the term in section 601(a). (b)EstablishmentThe Secretary shall establish a program, to be known as the Balance Exchanges for Infrastructure Program, in accordance with this section to provide flexibility for the Secretary and States to improve highway infrastructure. 
(c)Offer to fund projects or exchange funds 
(1)SolicitationFor each fiscal year for which an amount is reserved under subsection (f)(1), the Secretary shall— (A)not later than December 1 of that fiscal year— 
(i)solicit requests from Appalachian States to return amounts under subsection (d)(1)(A); and (ii)solicit applications from Appalachian States for grants under subsection (e); and 
(B)require that, not later than 60 days after the date of the solicitations under subparagraph (A), each Appalachian State that elects to participate in the program shall submit to the Secretary either— (i)a request that describes the amount that the Appalachian State requests to return under subsection (d)(1)(A); or 
(ii)an application for a grant under subsection (e). (d)Exchange agreements (1)In generalThe Secretary shall enter into an agreement with each Appalachian State that submits a request under subsection (c)(1)(A)(i) under which— 
(A)the Appalachian State shall return to the Secretary all, or at the discretion of the Appalachian State, a portion of, the unobligated amounts from the Highway Trust Fund (including the applicable amount of contract authority and an equal amount of special no-year obligation limitation associated with that contract authority) apportioned to the Appalachian State for the Appalachian development highway system under section 14501 of title 40 (but not including any amounts made available by an appropriations Act without an initial authorization); and (B)the Secretary shall transfer to the Appalachian State, from amounts transferred to the program under subsection (f)(2) for that fiscal year, an amount (including the applicable amount of contract authority and an equal amount of annual obligation limitation) equal to the amount that the Appalachian State returned under subparagraph (A) that shall be used to carry out projects described in paragraph (3). 
(2)State limitationThe amount of contract authority returned by an Appalachian State under paragraph (1)(A) may not exceed the amount of the special no-year obligation limitation available to the Appalachian State prior to the return of the special no-year obligation limitation under that paragraph. (3)Eligible projects (A)In generalA project eligible to be carried out using funds transferred to an Appalachian State under paragraph (1)(B) is a project described in section 133(b). 
(B)Federal shareThe Federal share of the cost of a project carried out using funds transferred to an Appalachian State under paragraph (1)(B) shall be up to 100 percent, at the discretion of the Appalachian State. (C)Application of section 133Except as otherwise provided in this paragraph, section 133 shall not apply to a project carried out using funds transferred to an Appalachian State under paragraph (1)(B). 
(4)Total limitationFor each fiscal year, the total amount exchanged under paragraph (1) shall not exceed the amount available to be transferred to the program under subsection (f). (5)Amounts exchangedFor each fiscal year, if the total amount requested by all Appalachian States to return under paragraph (1)(A) is greater than the amount available to be transferred to the program under subsection (f), the Secretary shall exchange amounts under paragraph (1) based on the proportion that— 
(A)the amount requested to be returned for the fiscal year by the Appalachian State; bears to (B)the amount requested to be returned for the fiscal year by all Appalachian States. 
(e)Appalachian development highway system corridor grants 
(1)In generalUsing amounts returned to the Secretary under subsection (d)(1)(A), the Secretary shall provide grants of contract authority, to remain available until expended, and subject to special no-year obligation limitation, on a competitive basis to Appalachian States for eligible projects described in paragraph (2). (2)Eligible projectA project eligible to be carried out with a grant under this subsection is a project that is— 
(A)eligible under section 14501 of title 40 as of the date of enactment of this section; and (B)reasonably expected to begin construction by not later than 2 years after the date of obligation of funds provided under this subsection for the project. 
(3)ApplicationTo be eligible to receive a grant under this subsection, an Appalachian State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (4)Federal shareThe Federal share of the cost of a project carried out using a grant provided under this subsection shall be up to 100 percent, at the discretion of the Appalachian State. 
(5)LimitationAn Appalachian State that enters into an agreement to exchange funds under subsection (d) for any fiscal year shall not be eligible to receive a grant under this subsection. (f)Transfer from TIFIA program (1)In generalOn October 1 of each fiscal year, the Secretary shall reserve, for the purpose of funding transfers under paragraph (2) until the transfers are completed, the amount of TIFIA carryover balance that exceeds the amount authorized to carry out the TIFIA program for that fiscal year. 
(2)TransfersFor each fiscal year, not later than 60 days after the date on which the Secretary receives the responses to the solicitations under subsection (c)(1) or the date on which the full appropriation for that fiscal year is available, whichever is later, the Secretary shall transfer from the TIFIA program to the program an amount of contract authority and an equal amount of obligation limitation, to remain available until expended, that is equal to the lesser of— (A)the total amount requested by all Appalachian States for the fiscal year under subsection (c)(1)(B)(i); 
(B)the total amount requested by all Appalachian States for grants under subsection (c)(1)(B)(ii); and (C)the amount reserved under paragraph (1).. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 170 the following:   171. Balance exchanges for infrastructure program.. 1124.Safety incentive programs (a)In general (1)Formula safety incentive programChapter 1 of title 23, United States Code (as amended by section 1123(a)), is amended by adding at the end the following: 
 
172.Formula safety incentive program 
(a)DefinitionsIn this section: (1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b). 
(2)Transportation management areaThe term transportation management area means a transportation management area identified or designated by the Secretary under section 134(k)(1). (3)Vulnerable road userThe term vulnerable road user means a nonmotorist (as that term is used in the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration). 
(4)Vulnerable road user safety focus areaThe term vulnerable road user safety focus area means— (A)an urbanized area with combined fatality rate of vulnerable road users that is greater than 1.5 per 100,000 individuals; or 
(B)a State in which fatalities of vulnerable road users combined represents not less than 15 percent of the total annual crash fatalities in the State. (b)Formula funding awards (1)In generalFor each fiscal year, the Secretary shall distribute among the States the amounts made available to carry out this section for that fiscal year in accordance with paragraph (2). 
(2)DistributionThe amount for each State shall be determined by multiplying the total amount of funding made available to carry out this section for the applicable fiscal year by the ratio that— (A)the total base apportionment for the State under section 104(c); bears to 
(B)the total base apportionments for all States under section 104(c). (c)Safety supplemental (1)In generalA State shall use 50 percent of the amount distributed to the State under subsection (b) for each fiscal year to carry out the eligible activities under paragraph (2). 
(2)Eligible activities 
(A)StatesSubject to paragraph (4)(A), a State shall use the funds under paragraph (1) for a highway safety improvement project or strategy included on the State strategic highway safety plan (as defined in section 148(a)) of the State. (B)MPOsSubject to paragraph (4)(B), a metropolitan planning organization that is required to obligate funds under subsection (e) shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)). 
(3)Federal shareThe Federal share of the cost of a project carried out with funds under paragraph (1) shall be determined in accordance with section 120. (4)Limitation on flexibility (A)StatesNotwithstanding paragraph (2)(A), a State that is a vulnerable road user safety focus area shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)) to improve the safety of vulnerable road users, regardless of whether the project is included on the State strategic highway safety plan (as defined in section 148(a)) of the State. 
(B)MPOsNotwithstanding paragraph (2)(B), a metropolitan planning organization that is required to obligate funds under subsection (e) that contains an area designated as a vulnerable road user safety focus area shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)) to improve the safety of vulnerable road users. (d)Safety planning incentive (1)Vulnerable road user safety assessments (A)In generalA State may, in consultation with metropolitan planning organizations within the State, develop and publish a State vulnerable road user safety assessment described in subparagraph (B). 
(B)State vulnerable road user safety assessment describedA vulnerable road user safety assessment referred to in subparagraph (A) is an assessment of the safety performance of the State with respect to vulnerable road users and the plan of the State, developed in consultation with the metropolitan planning organizations within the State, if any, to improve the safety of vulnerable road users, which shall— (i)include the approximate location within the State of each vulnerable road user fatality during the most recently reported 2-year period of final data from the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration and the operating speed of the roadway at that location; 
(ii)include the corridors within the State on which a vulnerable road user fatality has occurred during the most recently reported 2-year period of final data from the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration and the operating speeds of those corridors; (iii)include a list of projects within the State that primarily address the safety of vulnerable road users that— 
(I)have been completed during the 2 most recent fiscal years prior to date of the publication of the vulnerable road user safety assessment, including the amount of funding that has been dedicated to those projects, described in total amounts and as a percentage of total capital expenditures; (II)are planned to be completed during the 2 fiscal years following the date of the publication of the vulnerable road user assessment, including the amount of funding that the State plans to be dedicated to those projects, described in total amounts and as a percentage of total capital expenditures; and 
(III)have the potential to be included on the list described in subclause (II) once the permitting and approval processes for those projects are complete, including the reason for the delay in the completion of those processes, if any; and (iv)be reviewed and certified by the Secretary to have met the requirements of this subparagraph. 
(2)Acceleration of safety project deliveryFor each project identified by a State under paragraph (1)(B)(iii)(III), to the maximum extent practicable, the Secretary, in consultation with the State, shall use the authority under section 1420 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) to accelerate delivery of the project. (3)Safety plan incentiveA State shall use 50 percent of the amounts made available to the State under subsection (b) for each fiscal year to carry out eligible activities under paragraph (4). 
(4)Eligible activities 
(A)In generalA State and any metropolitan planning organization in the State that is required to obligate funds under subsection (e) may use funds under paragraph (3) for a project or strategy described in subsection (b)(2). (B)Additional eligibility incentiveIn addition to the eligible activities under subparagraph (A), a State and any metropolitan planning organization in the State that is required to obligate funds under subsection (e) may use the funds under paragraph (3) for a project eligible under section 133(b) if— 
(i)the State has, within the fiscal year prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, conducted and published a vulnerable road user safety assessment described in paragraph (1)(B) that has been approved by the Secretary under clause (iv) of that paragraph; or (ii)for a State that has previously published a vulnerable road user safety assessment described in paragraph (1)(B) that has been approved by the Secretary under clause (iv) of that paragraph— 
(I)the State has, within the fiscal year prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, updated the estimates described in clauses (i) and (ii) of paragraph (1)(B); and (II)the State and the metropolitan planning organization have, within the 4 fiscal years prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, incorporated a vulnerable road user safety assessment described in paragraph (1)(B) into— 
(aa)a long-range transportation plan developed by the metropolitan planning organization under section 134(c), if any; and (bb)the long-range statewide transportation plan developed by the State under section 135(f)(1). 
(5)Federal shareThe Federal share of the cost of a project carried out using funds under paragraph (3)— (A)in the case of a State or metropolitan planning organization within a State that meets the requirements under paragraph (4)(B), may be up to 100 percent, at the discretion of the State; and 
(B)in the case of a State or metropolitan planning organization within a State that is not described in subparagraph (A), shall be determined in accordance with section 120. (e)Suballocation requirements (1)In generalFor each fiscal year, of the funds made available to a State under subsections (c) and (d)— 
(A)65 percent of each amount shall be obligated, in proportion to their relative shares of the population of the State— (i)in urbanized areas of the State with an urbanized area population of over 200,000; and 
(ii)in other areas of the State; and (B)the remainder may be obligated in any area of the State. 
(2)Metropolitan areasFunds attributed to an urbanized area under paragraph (1)(A)(i) may be obligated in the metropolitan area established under section 134 that encompasses the urbanized area. (3)Distribution among urbanized areas of over 200,000 population (A)In generalExcept as provided in subparagraph (B), the amount that a State is required to obligate under paragraph (1)(A)(i) shall be obligated in urbanized areas described in paragraph (1)(A)(i) based on the relative population of the areas. 
(B)Other factorsThe State may obligate the funds described in subparagraph (A) based on other factors if— (i)the State and the relevant metropolitan planning organizations jointly apply to the Secretary for the permission to base the obligation on other factors; and 
(ii)the Secretary grants the request. (4)Consultation in urbanized areasBefore obligating funds for an activity under subsections (c) or (d) in an urbanized area that is not a transportation management area, a State shall consult with any metropolitan planning organization that represents the urbanized area prior to determining which activities should be carried out. 
(5)Consultation in rural areasBefore obligating funds for an eligible activity under subsections (c) and (d) in a rural area, a State shall consult with any regional transportation planning organization or metropolitan planning organization that represents a rural area of the State prior to determining which activities should be carried out. 173.Fatality reduction performance program (a)DefinitionsIn this section: 
(1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b). (2)Qualifying StateThe term qualifying State means a State in which— 
(A)the average fatality and serious injury rates per 100,000,000 vehicle-miles-traveled within the State during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section has grown more slowly or declined, as compared to the average fatality and serious injury rates per 100,000,000 vehicle-miles-traveled within the State during the 3-year period beginning on January 1 of the fiscal year that was 6 years prior to the fiscal year in which the Secretary is making the grant under this section; (B)the average annual number of serious injuries and fatalities within the State, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section has grown more slowly or declined, as compared to the average annual number of serious injuries and fatalities within the State, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 6 years prior to the fiscal year in which the Secretary is making the grant under this section; 
(C)the average annual number of fatalities within the State, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section is less than 1/2 of the nationwide average annual per capita number of fatalities during that period; or (D) (i)the performance targets set by the State under subsection (d)(1) of section 150, in accordance with subsection (c)(4) of that section, in the most recently completed performance cycle prior to the year in which the Secretary is making the funds available under this section demonstrate a reduction in the number and rate of serious injuries and fatalities; and 
(ii)the State has met or exceeded the performance targets described in clause (i). (3)Qualifying unit of local governmentThe term qualifying unit of local government means a unit of local government in an urbanized area served by a metropolitan planning organization in which— 
(A)the average fatality and serious injury rates per 100,000,000 vehicle-miles-traveled within the urbanized area during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section has grown more slowly or declined, as compared to the average fatality and serious injury rates per 100,000,000 vehicle-miles-traveled within the urbanized area during the 3-year period beginning on January 1 of the fiscal year that was 6 years prior to the fiscal year in which the Secretary is making the grant under this section; (B)the average annual number of serious injuries and fatalities within the urbanized area, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section has grown more slowly or declined, as compared to the average annual per capita number of serious injuries and fatalities within the urbanized area during the 3-year period beginning on January 1 of the fiscal year that was 6 years prior to the fiscal year in which the Secretary is making the grant under this section; 
(C)the average annual number of fatalities within the urbanized area, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section is less than 1/2 of the nationwide average annual per capita number of fatalities during that period; or (D) (i)the performance targets set for the urbanized area under section 150(c)(4), in accordance with section 134(h)(2)(B)(i), in the most recently completed performance cycle prior to the year in which the Secretary is making the grant under this section demonstrate a reduction in the number and rate of serious injuries and fatalities; and 
(ii)the urbanized area has met or exceeded the performance targets described in clause (i). (4)Serious injuries and fatalitiesThe term serious injuries and fatalities means serious injuries and fatalities, as measured in accordance with the measures established under section 150(c)(4). 
(b)Fatality reduction performance and planning recognition awards 
(1)In generalThe Secretary shall establish a competitive grant program to award grants to eligible entities in recognition of the achievement of the eligible entity in meeting the performance categories described in paragraph (3)(A). (2)Eligible entitiesThe Secretary shall distribute amounts under paragraph (1) to any of the following: 
(A)A qualifying State. (B)A qualifying unit of local government. 
(3)Performance categories 
(A)In generalThe Secretary shall select eligible entities to receive a grant under paragraph (1) to recognize the achievement of the eligible entity in meeting any of the following performance categories: (i)Significant progress in reducing serious injuries and fatalities, as measured on a per capita basis. 
(ii)Significant progress in reducing the rates of serious injuries and fatalities per vehicle-mile traveled. (iii)Having a per capita number of serious injuries and fatalities that is among the lowest of jurisdictions with comparable population and surface transportation system characteristics. 
(iv)Having a per vehicle-mile traveled number of serious injuries and fatalities that is among the lowest of jurisdictions with comparable population and surface transportation system characteristics. (v)Innovative safety planning efforts and implementation of plans leading to achievement with respect to the reduction of serious injuries and fatalities. 
(B)Merit based distributionIn selecting among eligible entities to receive grants under paragraph (1) and the amounts of each of those grants, the Secretary shall give priority to eligible entities that have achieved the most significant levels of reduction in serious injuries and fatalities, as measured either on a per capita basis or per-vehicle mile traveled basis. (C)Multiple awardsThe Secretary may— 
(i)award a grant under paragraph (1) to multiple eligible entities for each performance category described in subparagraph (A); and (ii)recognize achievements in each performance category described in subparagraph (A)— 
(I)in urban and rural areas; and (II)on the State and local level. 
(D)Repeat awardsThe Secretary may not award a grant under this subsection to the same eligible entity more than once during a 2-year period. (4)Award amountA grant under paragraph (1) shall be in an amount— 
(A)not less than $5,000,000; and (B)not more than $30,000,000. 
(5)Eligible usesAn eligible entity may use a grant under paragraph (1) for— (A)an activity eligible under this title; or 
(B)a project— (i)to maintain the condition of a Federal-aid highway, including routine maintenance; or 
(ii)that— (I)responds to a specific condition or event; and 
(II)restores a Federal-aid highway to a functional state of operations. (6)ApplicationsTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(7)Federal shareThe Federal share of the cost of a project carried out using a grant under paragraph (1) shall be, as determined at the discretion of the grant recipient, up to 100 percent.. (2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1123(b)), is amended by inserting after the item relating to section 171 the following: 
 
 
172. Formula safety incentive program. 
173. Fatality reduction performance program.. 
(b)Vulnerable road user research plan 
(1)DefinitionsIn this subsection: (A)AdministratorThe term Administrator means the Secretary of Transportation, acting through the Administrator of the Federal Highway Administration. 
(B)Vulnerable road userThe term vulnerable road user has the meaning given the term in section 172(a) of title 23, United States Code. (2)Establishment of research planThe Administrator shall establish a research plan to prioritize research on roadway designs, the development of safety countermeasures to minimize fatalities and serious injuries to vulnerable road users, and the promotion of bicycling and walking, including research relating to— 
(A)roadway safety improvements, including traffic calming techniques and vulnerable road user accommodations appropriate in a suburban arterial context; (B)the impacts of traffic speeds, and access to low-traffic stress corridors, on safety and rates of bicycling and walking; 
(C)tools to evaluate the impact of transportation improvements on projected rates and safety of bicycling and walking; and (D)other research areas to be determined by the Administrator. 
(3)Vulnerable road user assessmentsThe Administrator shall— (A)review each vulnerable road user safety assessment submitted by a State under section 172(c) of title 23, United States Code, and other relevant sources of data to determine what, if any, standard definitions and methods should be developed through guidance to enable a State to collect pedestrian injury and fatality data; and 
(B)in the first progress update under paragraph (4)(B), provide— (i)the results of the determination described in subparagraph (A); and 
(ii)the recommendations of the Secretary with respect to the collection and reporting of data on the safety of vulnerable road users. (4)Submission; publication (A)Submission of planNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the research plan described in paragraph (2). 
(B)Progress updatesNot later than 2 years after the date of enactment of this Act, and biannually thereafter, the Administrator shall submit to the Committees described in subparagraph (A)— (i)updates on the progress and findings of the research conducted pursuant to the plan described in paragraph (2); and 
(ii)in the first submission under this subparagraph, the results and recommendations described in paragraph (3)(B). 1125.Wildlife crossing safety (a)Declaration of policySection 101(b)(3)(D) of title 23, United States Code, is amended, in the matter preceding clause (i), by inserting resilient, after efficient,. 
(b)Wildlife crossings pilot program 
(1)In generalChapter 1 of title 23, United States Code (as amended by section 1124(a)(1)), is amended by adding at the end the following:  174.Wildlife crossings pilot program (a)FindingCongress finds that greater adoption of wildlife-vehicle collision safety countermeasures is in the public interest because— 
(1)according to the report of the Federal Highway Administration entitled Wildlife-Vehicle Collision Reduction Study, there are more than 1,000,000 wildlife-vehicle collisions every year; (2)wildlife-vehicle collisions— 
(A)present a danger to— (i)human safety; and 
(ii)wildlife survival; and (B)represent a persistent concern that results in tens of thousands of serious injuries and hundreds of fatalities on the roadways of the United States; and 
(3)the total annual cost associated with wildlife-vehicle collisions has been estimated to be $8,388,000,000; and (4)wildlife-vehicle collisions are a major threat to the survival of species, including birds, reptiles, mammals, and amphibians. 
(b)EstablishmentThe Secretary shall establish a competitive wildlife crossings pilot program (referred to in this section as the pilot program) to provide grants for projects that seek to achieve— (1)a reduction in the number of wildlife-vehicle collisions; and 
(2)in carrying out the purpose described in paragraph (1), improved habitat connectivity for terrestrial and aquatic species. (c)Eligible entitiesAn entity eligible to apply for a grant under the pilot program is— 
(1)a State highway agency, or an equivalent of that agency; (2)a metropolitan planning organization (as defined in section 134(b)); 
(3)a unit of local government; (4)a regional transportation authority; 
(5)a special purpose district or public authority with a transportation function, including a port authority; (6)an Indian tribe (as defined in section 207(m)(1)), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)); 
(7)a Federal land management agency; or (8)a group of any of the entities described in paragraphs (1) through (7). 
(d)Applications 
(1)In generalTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)RequirementIf an application under paragraph (1) is submitted by an eligible entity other than an eligible entity described in paragraph (1) or (7) of subsection (c), the application shall include documentation that the State highway agency, or an equivalent of that agency, of the State in which the eligible entity is located was consulted during the development of the application. 
(3)GuidanceTo enhance consideration of current and reliable data, eligible entities may obtain guidance from an agency in the State with jurisdiction over fish and wildlife. (e)ConsiderationsIn selecting grant recipients under the pilot program, the Secretary shall take into consideration the following: 
(1)Primarily, the extent to which the proposed project of an eligible entity is likely to protect motorists and wildlife by reducing the number of wildlife-vehicle collisions and improve habitat connectivity for terrestrial and aquatic species. (2)Secondarily, the extent to which the proposed project of an eligible entity is likely to accomplish the following: 
(A)Leveraging Federal investment by encouraging non-Federal contributions to the project, including projects from public-private partnerships. (B)Supporting local economic development and improvement of visitation opportunities. 
(C)Incorporation of innovative technologies, including advanced design techniques and other strategies to enhance efficiency and effectiveness in reducing wildlife-vehicle collisions and improving habitat connectivity for terrestrial and aquatic species. (D)Provision of educational and outreach opportunities. 
(E)Monitoring and research to evaluate, compare effectiveness of, and identify best practices in, selected projects. (F)Any other criteria relevant to reducing the number of wildlife-vehicle collisions and improving habitat connectivity for terrestrial and aquatic species, as the Secretary determines to be appropriate, subject to the condition that the implementation of the pilot program shall not be delayed in the absence of action by the Secretary to identify additional criteria under this subparagraph. 
(f)Use of funds 
(1)In generalThe Secretary shall ensure that a grant received under the pilot program is used for a project to reduce wildlife-vehicle collisions. (2)Grant administration (A)In generalA grant received under the pilot program shall be administered by— 
(i)in the case of a grant to a Federal land management agency or an Indian tribe (as defined in section 207(m)(1)), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)), the Federal Highway Administration, through an agreement; and (ii)in the case of a grant to an eligible entity other than an eligible entity described in clause (i), the State highway agency, or an equivalent of that agency, for the State in which the project is to be carried out. 
(B)Partnerships 
(i)In generalA grant received under the pilot program may be used to provide funds to eligible partners of the project for which the grant was received described in clause (ii), in accordance with the terms of the project agreement. (ii)Eligible partners describedThe eligible partners referred to in clause (i) include— 
(I)a metropolitan planning organization (as defined in section 134(b)); (II)a unit of local government; 
(III)a regional transportation authority; (IV)a special purpose district or public authority with a transportation function, including a port authority; 
(V)an Indian tribe (as defined in section 207(m)(1)), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)); (VI)a Federal land management agency; 
(VII)a foundation, nongovernmental organization, or institution of higher education; (VIII)a Federal, Tribal, regional, or State government entity; and 
(IX)a group of any of the entities described in subclauses (I) through (VIII). (3)ComplianceAn eligible entity that receives a grant under the pilot program and enters into a partnership described in paragraph (2) shall establish measures to verify that an eligible partner that receives funds from the grant complies with the conditions of the pilot program in using those funds. 
(g)RequirementThe Secretary shall ensure that not less than 60 percent of the amounts made available for grants under the pilot program each fiscal year are for projects located in rural areas. (h)Annual report to Congress (1)In generalNot later than December 31 of each calendar year, the Secretary shall submit to Congress, and make publicly available, a report describing the activities under the pilot program for the fiscal year that ends during that calendar year. 
(2)ContentsThe report under paragraph (1) shall include— (A)a detailed description of the activities carried out under the pilot program; 
(B)an evaluation of the effectiveness of the pilot program in meeting the purposes described in subsection (b); and (C)policy recommendations to improve the effectiveness of the pilot program.. 
(2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1124(a)(2)) is amended by inserting after the item relating to section 173 the following:  174. Wildlife crossings pilot program.. (c)Wildlife vehicle collision reduction and habitat connectivity improvement (1)In generalChapter 1 of title 23, United States Code (as amended by subsection (b)(1)), is amended by adding at the end the following: 
 
175.Wildlife-vehicle collision reduction and habitat connectivity improvement 
(a)Study 
(1)In generalThe Secretary shall conduct a study (referred to in this subsection as the study) of the state, as of the date of the study, of the practice of methods to reduce collisions between motorists and wildlife (referred to in this section as wildlife-vehicle collisions). (2)Contents (A)Areas of studyThe study shall— 
(i)update and expand on, as appropriate— (I)the report entitled Wildlife Vehicle Collision Reduction Study: 2008 Report to Congress; and 
(II)the document entitled Wildlife Vehicle Collision Reduction Study: Best Practices Manual and dated October 2008; and (ii)include— 
(I)an assessment, as of the date of the study, of— (aa)the causes of wildlife-vehicle collisions; 
(bb)the impact of wildlife-vehicle collisions on motorists and wildlife; and (cc)the impacts of roads and traffic on habitat connectivity for terrestrial and aquatic species; and 
(II)solutions and best practices for— (aa)reducing wildlife-vehicle collisions; and 
(bb)improving habitat connectivity for terrestrial and aquatic species. (B)MethodsIn carrying out the study, the Secretary shall— 
(i)conduct a thorough review of research and data relating to— (I)wildlife-vehicle collisions; and 
(II)habitat fragmentation that results from transportation infrastructure; (ii)survey current practices of the Department of Transportation and State departments of transportation to reduce wildlife-vehicle collisions; and 
(iii)consult with— (I)appropriate experts in the field of wildlife-vehicle collisions; and 
(II)appropriate experts on the effects of roads and traffic on habitat connectivity for terrestrial and aquatic species. (3)Report (A)In generalNot later than 18 months after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit to Congress a report on the results of the study. 
(B)ContentsThe report under subparagraph (A) shall include— (i)a description of— 
(I)the causes of wildlife-vehicle collisions; (II)the impacts of wildlife-vehicle collisions; 
(III)the impacts of roads and traffic on— (aa)species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(bb)species identified by States as species of greatest conservation need; (cc)species identified in State wildlife plans; and 
(dd)medium and small terrestrial and aquatic species; (ii)an economic evaluation of the costs and benefits of installing highway infrastructure and other measures to mitigate damage to terrestrial and aquatic species, including the effect on jobs, property values, and economic growth to society, adjacent communities, and landowners; 
(iii)recommendations for preventing wildlife-vehicle collisions, including recommended best practices, funding resources, or other recommendations for addressing wildlife-vehicle collisions; and (iv)guidance, developed in consultation with Federal land management agencies and State departments of transportation, State fish and wildlife agencies, and Tribal governments that agree to participate, for developing, for each State that agrees to participate, a voluntary joint statewide transportation and wildlife action plan— 
(I)to address wildlife-vehicle collisions; and (II)to improve habitat connectivity for terrestrial and aquatic species. 
(b)Workforce development and technical training 
(1)In generalNot later than 3 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall, based on the study conducted under subsection (a), develop a series of in-person and online workforce development and technical training courses— (A)to reduce wildlife-vehicle collisions; and 
(B)to improve habitat connectivity for terrestrial and aquatic species. (2)AvailabilityThe Secretary shall— 
(A)make the series of courses developed under paragraph (1) available for transportation and fish and wildlife professionals; and (B)update the series of courses not less frequently than once every 2 years. 
(c)Standardization of wildlife collision and carcass data 
(1)Standardized methodology 
(A)In generalThe Secretary, acting through the Administrator of the Federal Highway Administration (referred to in this subsection as the Secretary), shall develop a quality standardized methodology for collecting and reporting spatially accurate wildlife collision and carcass data for the National Highway System, considering the practicability of the methodology with respect to technology and cost. (B)MethodologyIn developing the standardized methodology under subparagraph (A), the Secretary shall— 
(i)survey existing methodologies and sources of data collection, including the Fatality Analysis Reporting System, the General Estimates System of the National Automotive Sampling System, and the Highway Safety Information System; and (ii)to the extent practicable, identify and correct limitations of those existing methodologies and sources of data collection. 
(C)ConsultationIn developing the standardized methodology under subparagraph (A), the Secretary shall consult with— (i)the Secretary of the Interior; 
(ii)the Secretary of Agriculture, acting through the Chief of the Forest Service; (iii)Tribal, State, and local transportation and wildlife authorities; 
(iv)metropolitan planning organizations (as defined in section 134(b)); (v)members of the American Association of State Highway Transportation Officials; 
(vi)members of the Association of Fish and Wildlife Agencies; (vii)experts in the field of wildlife-vehicle collisions; 
(viii)nongovernmental organizations; and (ix)other interested stakeholders, as appropriate. 
(2)Standardized national data system with voluntary template implementationThe Secretary shall— (A)develop a template for State implementation of a standardized national wildlife collision and carcass data system for the National Highway System that is based on the standardized methodology developed under paragraph (1); and 
(B)encourage the voluntary implementation of the template developed under subparagraph (A). (3)Reports (A)MethodologyThe Secretary shall submit to Congress a report describing the standardized methodology developed under paragraph (1) not later than the later of— 
(i)the date that is 18 months after the date of enactment of the America's Transportation Infrastructure Act of 2019; and (ii)the date that is 180 days after the date on which the Secretary completes the development of the standardized methodology. 
(B)ImplementationNot later than 4 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit to Congress a report describing— (i)the status of the voluntary implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A); 
(ii)whether the implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A) has impacted efforts by States, units of local government, and other entities— (I)to reduce the number of wildlife-vehicle collisions; and 
(II)to improve habitat connectivity; (iii)the degree of the impact described in clause (ii); and 
(iv)the recommendations of the Secretary, including recommendations for further study aimed at reducing motorist collisions involving wildlife and improving habitat connectivity for terrestrial and aquatic species on the National Highway System, if any. (d)National threshold guidanceThe Secretary shall— 
(1)establish guidance, to be carried out by States on a voluntary basis, that contains a threshold for determining whether a highway shall be evaluated for potential mitigation measures to reduce wildlife-vehicle collisions and increase habitat connectivity for terrestrial and aquatic species, taking into consideration— (A)the number of wildlife-vehicle collisions on the highway that pose a human safety risk; 
(B)highway-related mortality and the effects of traffic on the highway on— (i)species listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(ii)species identified by a State as species of greatest conservation need; (iii)species identified in State wildlife plans; and 
(iv)medium and small terrestrial and aquatic species; and (C)habitat connectivity values for terrestrial and aquatic species and the barrier effect of the highway on the movements and migrations of those species.. 
(2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by subsection (b)(2)) is amended by inserting after the item relating to section 174 the following:  175. Wildlife-vehicle collision reduction and habitat connectivity improvement.. (d)Wildlife crossings standardsSection 109(c)(2) of title 23, United States Code, is amended— 
(1)in subparagraph (E), by striking and at the end; (2)by redesignating subparagraph (F) as subparagraph (G); and 
(3)by inserting after subparagraph (E) the following:  (F)the publication of the Federal Highway Administration entitled Wildlife Crossing Structure Handbook: Design and Evaluation in North America and dated March 2011; and. 
(e)Wildlife habitat connectivity and national bridge and tunnel inventory and inspection standardsSection 144 of title 23, United States Code, is amended— (1)in subsection (a)(2)— 
(A)in subparagraph (B), by inserting , resilience, after safety; (B)in subparagraph (D), by striking and at the end; 
(C)in subparagraph (E), by striking the period at the end and inserting ; and; and (D)by adding at the end the following: 
 
(F)to ensure adequate passage of aquatic and terrestrial species, where appropriate.; (2)in subsection (b)— 
(A)in paragraph (4), by striking and at the end; (B)in paragraph (5), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (6)determine if the replacement or rehabilitation of bridges and tunnels should include measures to enable safe and unimpeded movement for terrestrial and aquatic species.; and 
(3)in subsection (i), by adding at the end the following:  (3)RequirementThe first revision under paragraph (2) after the date of enactment of the America's Transportation Infrastructure Act of 2019 shall include techniques to assess passage of aquatic and terrestrial species and habitat restoration potential.. 
1126.Consolidation of programsSection 1519(a) of MAP–21 (Public Law 112–141; 126 Stat. 574; 129 Stat. 1423) is amended, in the matter preceding paragraph (1), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025. 1127.State freight advisory committeesSection 70201 of title 49, United States Code, is amended— 
(1)in subsection (a), by striking representatives of ports, freight railroads, and all that follows through the period at the end and inserting the following: representatives of— 
(1)ports; (2)freight railroads; 
(3)shippers; (4)carriers; 
(5)freight-related associations; (6)third-party logistics providers; 
(7)the freight industry workforce; (8)the transportation department of the State; 
(9)metropolitan planning organizations; (10)local governments; 
(11)the environmental protection department of the State, if applicable; (12)the air resources board of the State, if applicable; and 
(13)economic development agencies of the State.; (2)in subsection (b)(5), by striking 70202. and inserting 70202, including by providing advice regarding the development of the freight investment plan; and; 
(3)by redesignating subsection (b) as subsection (c); and (4)by inserting after subsection (a) the following: 
 
(b)QualificationsEach member of a freight advisory committee established under subsection (a) shall have qualifications sufficient to serve on a freight advisory committee, including, as applicable— (1)general business and financial experience; 
(2)experience or qualifications in the areas of freight transportation and logistics; (3)experience in transportation planning; 
(4)experience representing employees of the freight industry; or (5)experience representing a State, local government, or metropolitan planning organization.. 
1128.Territorial and Puerto Rico highway programSection 165 of title 23, United States Code, is amended— (1)in subsection (a), by striking paragraphs (1) and (2) and inserting the following: 
 
(1)for the Puerto Rico highway program under subsection (b)— (A)$161,500,000 shall be for fiscal year 2021; 
(B)$165,000,000 shall be for fiscal year 2022; (C)$168,000,000 shall be for fiscal year 2023; 
(D)$171,000,000 shall be for fiscal year 2024; and (E)$175,500,000 shall be for fiscal year 2025; and 
(2)for the territorial highway program under subsection (c)— (A)$43,000,000 shall be for fiscal year 2021; 
(B)$43,000,000 shall be for fiscal year 2022; (C)$44,000,000 shall be for fiscal year 2023; 
(D)$45,000,000 shall be for fiscal year 2024; and (E)$46,000,000 shall be for fiscal year 2025.; and 
(2)in subsection (c)(7), by striking paragraphs (1) through (4) of section 133(c) and section 133(b)(12) and inserting paragraphs (1), (2), (3), and (5) of section 133(c) and section 133(b)(13). BPlanning and performance management 1201.Transportation planning (a)Metropolitan transportation planningSection 134 of title 23, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (3), by adding at the end the following: 
 
(D)ConsiderationsIn designating officials or representatives under paragraph (2) for the first time, subject to the bylaws or enabling statute of the metropolitan planning organization, the metropolitan planning organization shall consider the equitable and proportional representation of the population of the metropolitan planning area.; and (B)in paragraph (7)— 
(i)by striking an existing metropolitan planning area and inserting an urbanized area (as defined by the Bureau of the Census); and (ii)by striking the existing metropolitan planning area and inserting the area; 
(2)in subsection (g)— (A)in paragraph (1), by striking a metropolitan area and inserting an urbanized area (as defined by the Bureau of the Census); and 
(B)by adding at the end the following:  (4)Coordination between MPOsIf more than 1 metropolitan planning organization is designated within an urbanized area (as defined by the Bureau of the Census) under subsection (d)(7)(A), the metropolitan planning organizations designated within the area shall ensure, to the maximum extent practicable, the consistency of any data used in the planning process, including information used in forecasting travel demand. 
(5)Savings clauseNothing in this subsection requires metropolitan planning organizations designated within a single urbanized area to jointly develop planning documents, including a unified long-range transportation plan or unified TIP.; and (3)in subsection (i)(6), by adding at the end the following: 
 
(D)Use of technologyA State may use social media and other web-based tools— (i)to further encourage public participation; and 
(ii)to solicit public feedback during the transportation planning process.. (b)Statewide and nonmetropolitan transportation planningSection 135(f)(3) of title 23, United States Code, is amended by adding at the end the following: 
 
(C)Use of technologyA State may use social media and other web-based tools— (i)to further encourage public participation; and 
(ii)to solicit public feedback during the transportation planning process.. 1202.Fiscal constraint on long-range transportation plansNot later than 1 year after the date of enactment of this Act, the Secretary shall amend section 450.324(f)(11)(v) of title 23, Code of Federal Regulations, to ensure that the outer years of a metropolitan transportation plan are defined as beyond the first 4 years. 
1203.State human capital plans 
(a)In generalChapter 1 of title 23, United States Code (as amended by section 1125(c)(1)), is amended by adding at the end the following:  176.State human capital plans (a)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall encourage each State to develop a voluntary plan, to be known as a human capital plan, that provides for the immediate and long-term personnel and workforce needs of the State with respect to the capacity of the State to deliver transportation and public infrastructure eligible under this title. 
(b)Plan contents 
(1)In generalA human capital plan developed by a State under subsection (a) shall, to the maximum extent practicable, take into consideration— (A)significant transportation workforce trends, needs, issues, and challenges with respect to the State; 
(B)the human capital policies, strategies, and performance measures that will guide the transportation-related workforce investment decisions of the State; (C)coordination with educational institutions, industry, organized labor, workforce boards, and other agencies or organizations to address the human capital transportation needs of the State; 
(D)a workforce planning strategy that identifies current and future human capital needs, including the knowledge, skills, and abilities needed to recruit and retain skilled workers in the transportation industry; (E)a human capital management strategy that is aligned with the transportation mission, goals, and organizational objectives of the State; 
(F)an implementation system for workforce goals focused on addressing continuity of leadership and knowledge sharing across the State; (G)an implementation system that addresses workforce competency gaps, particularly in mission-critical occupations; 
(H)in the case of public-private partnerships or other alternative project delivery methods to carry out the transportation program of the State, a description of workforce needs— (i)to ensure that the transportation mission, goals, and organizational objectives of the State are fully carried out; and 
(ii)to ensure that procurement methods provide the best public value; (I)a system for analyzing and evaluating the performance of the State department of transportation with respect to all aspects of human capital management policies, programs, and activities; and 
(J)the manner in which the plan will improve the ability of the State to meet the national policy in support of performance management established under section 150. (2)Planning periodIf a State develops a human capital plan under subsection (a), the plan shall address a 5-year forecast period. 
(c)Plan updatesIf a State develops a human capital plan under subsection (a), the State shall update the plan not less frequently than once every 5 years. (d)Relationship to long-range plan (1)In generalSubject to paragraph (2), a human capital plan developed by a State under subsection (a) may be developed separately from, or incorporated into, the long-range statewide transportation plan required under section 135. 
(2)Effect of sectionNothing in this section requires a State, or authorizes the Secretary to require a State, to incorporate a human capital plan into the long-range statewide transportation plan required under section 135. (e)Public availabilityEach State that develops a human capital plan under subsection (a) shall make a copy of the plan available to the public in a user-friendly format on the website of the State department of transportation. 
(f)Savings provisionNothing in this section prevents a State from carrying out transportation workforce planning— (1)not described in this section; or 
(2)not in accordance with this section.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1125(c)(2)), is amended by inserting after the item relating to section 175 the following: 
 
 
176. State human capital plans..  
1204.Accessibility data pilot program 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish an accessibility data pilot program (referred to in this section as the pilot program). (b)PurposeThe purpose of the pilot program is to develop or procure an accessibility data set and make that data set available to each eligible entity selected to participate in the pilot program to improve the transportation planning of those eligible entities by— 
(1)measuring the level of access by multiple transportation modes to important destinations, which may include— (A)jobs, including areas with a concentration of available jobs; 
(B)health care facilities; (C)child care services; 
(D)educational and workforce training facilities; (E)affordable housing; 
(F)food sources; and (G)connections between modes, including connections to— 
(i)high-quality transit or rail service; (ii)safe bicycling corridors; and 
(iii)safe sidewalks that achieve compliance with applicable requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); (2)disaggregating the level of access by multiple transportation modes by a variety of population categories, which may include— 
(A)low-income populations; (B)minority populations; 
(C)age; (D)disability; and 
(E)geographical location; and (3)assessing the change in accessibility that would result from new transportation investments. 
(c)Eligible entitiesAn entity eligible to participate in the pilot program is— (1)a State (as defined in section 101(a) of title 23, United States Code); 
(2)a metropolitan planning organization; or (3)a rural transportation planning organization. 
(d)ApplicationTo be eligible to participate in the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information relating to— (1)previous experience of the eligible entity measuring transportation access or other performance management experience; 
(2)the types of important destinations to which the eligible entity intends to measure access; (3)the types of data disaggregation the eligible entity intends to pursue; 
(4)a general description of the methodology the eligible entity intends to apply; and (5)if the applicant does not intend the pilot program to apply to the full area under the jurisdiction of the applicant, a description of the geographic area in which the applicant intends the pilot program to apply. 
(e)Selection 
(1)In generalThe Secretary shall seek to achieve diversity of participants in the pilot program by selecting a range of eligible entities that shall include— (A)States; 
(B)metropolitan planning organizations that serve an area with a population of 200,000 people or fewer; (C)metropolitan planning organizations that serve an area with a population of over 200,000 people; and 
(D)rural transportation planning organizations. (2)InclusionsThe Secretary shall seek to ensure that, among the eligible entities selected under paragraph (1), there is— 
(A)a range of capacity and previous experience with measuring transportation access; and (B)a variety of proposed methodologies and focus areas for measuring level of access. 
(f)DutiesFor each eligible entity participating in the pilot program, the Secretary shall— (1)develop or acquire an accessibility data set described in subsection (b); and 
(2)submit the data set to the eligible entity. (g)MethodologyIn calculating the measures for the data set under the pilot program, the Secretary shall ensure that methodology is open source. 
(h)AvailabilityThe Secretary shall make an accessibility data set under the pilot program available to— (1)units of local government within the jurisdiction of the eligible entity participating in the pilot program; and 
(2)researchers. (i)ReportNot later than 120 days after the last date on which the Secretary submits data sets to the eligible entity under subsection (f), the Secretary shall submit to Congress a report on the results of the program, including the feasibility of developing and providing periodic accessibility data sets for all States, regions, and localities. 
(j)FundingThe Secretary shall carry out the pilot program using amounts made available to the Secretary for administrative expenses to carry out programs under the authority of the Secretary. (k)SunsetThe pilot program shall terminate on the date that is 8 years after the date on which the pilot program is implemented. 
1205.Prioritization process pilot program 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— 
(A)a metropolitan planning organization that serves an area with a population of over 200,000; and (B)a State. 
(2)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given the term in section 134(b) of title 23, United States Code. (3)Prioritization process pilot programThe term prioritization process pilot program means the pilot program established under subsection (b)(1). 
(b)Establishment 
(1)In generalThe Secretary shall establish, and solicit applications for a prioritization process pilot program. (2)PurposeThe purpose of the prioritization process pilot program shall be to support data-driven approaches to planning that, on completion, can be evaluated for public benefit. 
(c)Pilot program administration 
(1)In generalAn eligible entity participating in the prioritization process pilot program shall— (A)use priority objectives that are developed— 
(i)in the case of an urbanized area with a population of over 200,000, by the metropolitan planning organization that serves the area, in consultation with the State; (ii)in the case of an urbanized area with a population of 200,000 or fewer, by the State in consultation with all metropolitan planning organizations in the State; and 
(iii)through a public process that provides an opportunity for public input; (B)assess and score projects and strategies on the basis of— 
(i)the contribution and benefits of the project or strategy to each priority objective developed under subparagraph (A); (ii)the cost of the project or strategy relative to the contribution and benefits assessed and scored under clause (i); and 
(iii)public support; (C)use the scores assigned under subparagraph (B) to guide project selection in the development of the transportation plan and transportation improvement program; and 
(D)ensure that the public— (i)has opportunities to provide public comment on projects before decisions are made on the transportation plan and the transportation improvement program; and 
(ii)has access to clear reasons why each project or strategy was selected or not selected. (2)RequirementsAn eligible entity that receives a grant under the prioritization process pilot program shall use the funds as described in each of the following, as applicable: 
(A)Metropolitan transportation planningIn the case of a metropolitan planning organization that serves an area with a population of over 200,000, the entity shall— (i)develop and implement a publicly accessible, transparent prioritization process for the selection of projects for inclusion on the transportation plan for the metropolitan planning area under section 134(i) of title 23, United States Code, and section 5303(i) of title 49, United States Code, which shall— 
(I)include criteria identified by the metropolitan planning organization, which may be weighted to reflect the priority objectives developed under paragraph (1)(A), that the metropolitan planning organization has determined support— (aa)factors described in section 134(h) of title 23, United States Code, and section 5303(h) of title 49, United States Code; 
(bb)targets for national performance measures under section 150(b) of title 23, United States Code; (cc)applicable transportation goals in the metropolitan planning area or State set by the applicable transportation agency; and 
(dd)priority objectives developed under paragraph (1)(A); (II)evaluate the outcomes for each proposed project on the basis of the benefits of the proposed project with respect to each of the criteria described in subclause (I) relative to the cost of the proposed project; and 
(III)use the evaluation under subclause (II) to create a ranked list of proposed projects; and (ii)with respect to the priority list under section 134(j)(2)(A) of title 23 and section 5303(j)(2)(A) of title 49, United States Code, include projects according to the rank of the project under clause (i)(III), except as provided in subparagraph (D). 
(B)Statewide transportation planningIn the case of a State, the State shall— (i)develop and implement a publicly accessible, transparent process for the selection of projects for inclusion on the long-range statewide transportation plan under section 135(f) of title 23, United States Code, which shall— 
(I)include criteria identified by the State, which may be weighted to reflect statewide priorities, that the State has determined support— (aa)factors described in section 135(d) of title 23, United States Code, and section 5304(d) of title 49, United States Code; 
(bb)national transportation goals under section 150(b) of title 23, United States Code; (cc)applicable transportation goals in the State; and 
(dd)the priority objectives developed under paragraph (1)(A); (II)evaluate the outcomes for each proposed project on the basis of the benefits of the proposed project with respect to each of the criteria described in subclause (I) relative to the cost of the proposed project; and 
(III)use the evaluation under subclause (II) to create a ranked list of proposed projects; and (ii)with respect to the statewide transportation improvement program under section 135(g) of title 23, United States Code, and section 5304(g) of title 49, United States Code, include projects according to the rank of the project under clause (i)(III), except as provided in subparagraph (D). 
(C)Additional transportation planningIf the eligible entity has implemented, and has in effect, the requirements under subparagraph (A) or (B), as applicable, the eligible entity may use any remaining funds from a grant provided under the pilot program for any transportation planning purpose. (D)Exceptions to priority rankingIn the case of any project that the eligible entity chooses to include or not include in the transportation improvement program under section 134(j) of title 23, United States Code, or the statewide transportation improvement program under section 135(g) of title 23, United States Code, as applicable, in a manner that is contrary to the priority ranking for that project established under subparagraph (A)(i)(III) or (B)(i)(III), the eligible entity shall make publicly available an explanation for the decision, including— 
(i)a review of public comments regarding the project; (ii)an evaluation of public support for the project; 
(iii)an assessment of geographic balance of projects of the eligible entity; and (iv)the number of projects of the eligible entity in economically distressed areas. 
(3)Maximum amountThe maximum amount of a grant under the prioritization process pilot program is $2,000,000. (d)ApplicationsTo be eligible to participate in the prioritization process pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
1206.Exemptions for low population density statesSection 150 of title 23, United States Code, is amended by adding at the end the following:  (f)Exemptions for low population density states (1)In generalThe Secretary shall grant, on the election of and in consultation with a State, an exemption from 1 or more of the requirements described in paragraph (2)(A) if the State— 
(A)is on the list of eligible States under paragraph (5) for the applicable performance period; and (B)provides a written notice of the election that includes an explanation under paragraph (4)(A). 
(2)Requirements described 
(A)State requirementsThe requirements from which a State described in paragraph (1) may elect an exemption are— (i)requirements established under subclauses (IV) and (V) of subsection (c)(3)(A)(ii); 
(ii)requirements established under subsection (c)(5)(A); (iii)requirements established under subsection (c)(6); and 
(iv)targeting, data, reporting, or administrative requirements established under subsections (d) and (e) that are related to a requirement described in clause (i), (ii), or (iii) from which the State elects to receive an exemption. (B)Metropolitan planning organization requirementsA metropolitan planning organization with a metropolitan planning area that is located entirely within a State that is exempt shall be exempt from the requirements under section 134(h)(2)(B) that relate to each measure described in subparagraph (A) from which the State of the metropolitan planning organization is exempt. 
(3)TermAn exemption applied under paragraph (1) — (A)shall be in effect until the date that is 4 years after the date on which the performance period promulgated by the Secretary under subsection (d) in effect at the time the exemption is applied ends; and 
(B)may be renewed by the State for an additional 4-year term at the end of each performance period if, in accordance with paragraph (4)— (i)the State submits another written explanation; and 
(ii)the State continues to be included on the list of eligible States under paragraph (5). (4)Notification of election of exemption (A)In generalTo be eligible to make an election under paragraph (1), not later than September 1 of the calendar year preceding the calendar year in which the next performance period promulgated by the Secretary under subsection (d) begins, a State described in that paragraph— 
(i)shall submit to the Secretary— (I)identification of the 1 or more requirements described in paragraph (2)(A) for which an exemption is elected; and 
(II)a written notice that includes an explanation advising the Secretary that the State is not experiencing significant performance issues on the surface transportation system of the State with respect to each requirement referred to in subclause (I); and (ii)may submit to the Secretary any other information or material that the State chooses to include in the notice. 
(B)Special ruleNotwithstanding the deadline described in subparagraph (A), a State described in paragraph (1) may submit a notice under subparagraph (A) at any time before September 1, 2021. (5)Eligible States (A)In generalNot later than 60 days after the date of enactment of this subsection and thereafter, on each September 1 of the calendar year 2 years prior to the calendar year in which the next performance period promulgated by the Secretary under subsection (d) begins, the Secretary shall publish a list of States that may elect to receive an exemption from a requirement described in paragraph (2)(A). 
(B)InclusionsThe Secretary shall include on the list under subparagraph (A)— (i)any State that— 
(I)has a population per square mile of area that is less than the population per square mile of area of the United States, based on the latest available Bureau of the Census data at the time the Secretary publishes the list; (II)does not include an urbanized area with a population of over 200,000 within the State; and 
(III)has no repeated delays or other persistent impediments to travel reliability on the portions of the National Highway System in the State that the Secretary determines to be excessive; and (ii)based on the latest available Bureau of the Census data at the time the Secretary publishes the list, any State that— 
(I)has a population density of less than 15 persons per square mile of area; and (II)does not include an urbanized area with a population of over 200,000. 
(6)National reporting 
(A)Eligible StatesFor each State included on the list of eligible States under paragraph (5), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of traffic congestion, travel reliability, truck travel reliability, and any other relevant performance metrics on the portions of the National Highway System in the State, including any delays or impediments that the Secretary determines to be excessive. (B)Exempt StatesFor each eligible State under paragraph (5) that elects to receive an exemption under paragraph (1), the Secretary shall— 
(i)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of performance measures for all exemptions applied to that State under this subsection; and (ii)make publicly available as part of the State performance dashboard on the Department of Transportation website information on the performance of the State with respect to any requirements from which the State is exempt.. 
1207.Travel demand data and modeling 
(a)Definition of metropolitan planning organizationIn this section, the term metropolitan planning organization has the meaning given the term in section 134(b) of title 23, United States Code. (b)Study (1)In generalNot later than 2 years after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, the Secretary shall carry out a study that— 
(A)gathers travel data and travel demand forecasts from a representative sample of States and metropolitan planning organizations; (B)uses the data and forecasts gathered under subparagraph (A) to compare travel demand forecasts with the observed data, including— 
(i)traffic counts; (ii)travel mode share and public transit ridership; and 
(iii)vehicle occupancy measures; and (C)uses the information described in subparagraphs (A) and (B)— 
(i)to develop best practices or guidance for States and metropolitan planning organizations to use in forecasting travel demand for future investments in transportation improvements; (ii)to evaluate the impact of transportation investments, including new roadway capacity, on travel behavior and travel demand, including public transportation ridership, induced highway travel, and congestion; 
(iii)to support more accurate travel demand forecasting by States and metropolitan planning organizations; and (iv)to enhance the capacity of States and metropolitan planning organizations— 
(I)to forecast travel demand; and (II)to track observed travel behavior responses, including induced travel, to changes in transportation capacity, pricing, and land use patterns. 
(2)Secretarial supportThe Secretary shall seek opportunities to support the transportation planning processes under sections 134 and 135 of title 23, United States Code, through the provision of data to States and metropolitan planning organizations to improve the quality of plans, models, and forecasts described in this subsection. (3)Evaluation toolThe Secretary shall develop a publicly available multimodal web-based tool for the purpose of enabling States and metropolitan planning organizations to evaluate the effect of investments in highway and public transportation projects on the use and conditions of all transportation assets within the State or area served by the metropolitan planning organization, as applicable. 
1208.Increasing safe and accessible transportation options 
(a)Definition of Complete Streets standards or policiesIn this section, the term Complete Streets standards or policies means standards or policies that ensure the safe and adequate accommodation of all users of the transportation system, including pedestrians, bicyclists, public transportation users, children, older individuals, individuals with disabilities, motorists, and freight vehicles. (b)Funding requirementNotwithstanding any other provision of law, each State and metropolitan planning organization shall use to carry out 1 or more activities described in subsection (c)— 
(1)in the case of a State, not less than 2.5 percent of the amounts made available to the State to carry out section 505 of title 23, United States Code; and (2)in the case of a metropolitan planning organization, not less than 2.5 percent of the amounts made available to the metropolitan planning organization under section 104(d) of title 23, United States Code. 
(c)Activities describedAn activity referred to in subsection (b) is an activity to increase safe and accessible options for multiple travel modes for people of all ages and abilities, which, if permissible under applicable State and local laws, may include— (1)adoption of Complete Streets standards or policies; 
(2)development of a Complete Streets prioritization plan that identifies a specific list of Complete Streets projects to improve the safety, mobility, or accessibility of a street; (3)development of transportation plans— 
(A)to create a network of active transportation facilities, including sidewalks, bikeways, or pedestrian and bicycle trails, to connect neighborhoods with destinations such as workplaces, schools, residences, businesses, recreation areas, healthcare and child care services, or other community activity centers; (B)to integrate active transportation facilities with public transportation service or improve access to public transportation; 
(C)to create multiuse active transportation infrastructure facilities, including bikeways or pedestrian and bicycle trails, that make connections within or between communities; (D)to increase public transportation ridership; and 
(E)to improve the safety of bicyclists and pedestrians; (4)regional and megaregional planning to address travel demand and capacity constraints through alternatives to new highway capacity, including through intercity passenger rail; and 
(5)development of transportation plans and policies that support transit-oriented development. (d)Federal shareThe Federal share of the cost of an activity carried out under this section shall be 100 percent. 
CProject delivery and process improvement 
1301.Efficient environmental reviews for project decisionmaking and One Federal Decision 
(a)In generalSection 139 of title 23, United States Code, is amended— (1)in the section heading, by striking decisionmaking and inserting decisionmaking and One Federal Decision;  
(2)in subsection (a)— (A)by redesignating paragraphs (2) through (8) as paragraphs (4), (5), (6), (8), (9), (10), and (11), respectively;  
(B)by inserting after paragraph (1) the following:  (2)AuthorizationThe term authorization means any license, permit, approval, finding, or other administrative decision related to the environmental review process that is required under Federal law to site, construct, or reconstruct a project.  
(3)Environmental documentThe term environmental document includes an environmental assessment, finding of no significant impact, notice of intent, environmental impact statement, or record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).;  (C)in subparagraph (B) of paragraph (5) (as so redesignated), by striking process for and completion of any environmental permit and inserting process and schedule, including a timetable for completion of any permit; and  
(D)by inserting after paragraph (6) (as so redesignated) the following:  (7)Major infrastructure projectThe term major infrastructure project means a project for which— 
(A)multiple permits, approvals, reviews, or studies are required under a Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);  (B)the head of the lead agency has determined that an environmental impact statement is required; and  
(C)the project sponsor has identified the reasonable availability of funds sufficient to complete the project.;  (3)in subsection (b)(1), by inserting , including major infrastructure projects, after all projects;  
(4)in subsection (c)— (A)in paragraph (6)— 
(i)in subparagraph (B), by striking and at the end;  (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and  
(iii)by adding at the end the following:  (D)to calculate annually the average time taken by the lead agency to complete all environmental documents for each project during the previous fiscal year; and  
(B)by adding at the end the following:  (7)Process improvements for major infrastructure projects (A)In generalThe Secretary shall review— 
(i)existing practices, procedures, rules, regulations, and applicable laws to identify impediments to meeting the requirements applicable to major infrastructure projects under this section; and  (ii)best practices, programmatic agreements, and potential changes to internal departmental procedures that would facilitate an efficient environmental review process for major infrastructure projects.  
(B)ConsultationIn conducting the review under subparagraph (A), the Secretary shall consult, as appropriate, with the heads of other Federal agencies that participate in the environmental review process.  (C)ReportNot later than 2 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(i)the results of the review under subparagraph (A); and  (ii)an analysis of whether additional funding would help the Secretary meet the requirements applicable to major infrastructure projects under this section.;  
(5)in subsection (d)— (A)in paragraph (8)— 
(i)in the paragraph heading, by striking nepa and inserting environmental;  (ii)in subparagraph (A)— 
(I)by inserting and except as provided in subparagraph (D) after paragraph (7);  (II)by striking permits and inserting authorizations; and  
(III)by striking single environment document and inserting single environmental document for each kind of environmental document;  (iii)in subparagraph (B)(i)— 
(I)by striking an environmental document and inserting environmental documents; and  (II)by striking permits issued and inserting authorizations; and  
(iv)by adding at the end the following:  (D)ExceptionsThe lead agency may waive the application of subparagraph (A) with respect to a project if— 
(i)the project sponsor requests that agencies issue separate environmental documents;  (ii)the obligations of a cooperating agency or participating agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have already been satisfied with respect to the project; or  
(iii)the lead agency determines that reliance on a single environmental document (as described in subparagraph (A)) would not facilitate timely completion of the environmental review process for the project.; and  (B)by adding at the end the following: 
 
(10)Timely authorizations for major infrastructure projects 
(A)DeadlineExcept as provided in subparagraph (C), all authorization decisions necessary for the construction of a major infrastructure project shall be completed by not later than 90 days after the date of the issuance of a record of decision for the major infrastructure project.  (B)DetailThe final environmental impact statement for a major infrastructure project shall include an adequate level of detail to inform decisions necessary for the role of the participating agencies in the environmental review process.  
(C)Extension of deadlineThe head of the lead agency may extend the deadline under subparagraph (A) if— (i)Federal law prohibits the lead agency or another agency from issuing an approval or permit within the period described in that subparagraph;  
(ii)the project sponsor requests that the permit or approval follow a different timeline; or  (iii)an extension would facilitate completion of the environmental review and authorization process of the major infrastructure project.;  
(6)in subsection (g)(1)— (A)in subparagraph (B)— 
(i)in clause (ii)(IV), by striking schedule for and cost of and inserting time required by an agency to conduct an environmental review and make decisions under applicable Federal law relating to a project (including the issuance or denial of a permit or license) and the cost of; and  (ii)by adding at the end the following: 
 
(iii)Major infrastructure project scheduleTo the maximum extent practicable and consistent with applicable Federal law, in the case of a major infrastructure project, the lead agency shall develop a schedule for the major infrastructure project that is consistent with an agency average of not more than 2 years for the completion of the environmental review process for major infrastructure projects, as measured from the date of publication of a notice of intent to prepare an environmental impact statement to the record of decision.;   (B)by striking subparagraph (D) and inserting the following: 
 
(D)Modification 
(i)In generalExcept as provided in clause (ii), the lead agency may lengthen or shorten a schedule established under subparagraph (B) for good cause.  (ii)Exceptions (I)Major infrastructure projectsIn the case of a major infrastructure project, the lead agency may lengthen a schedule under clause (i) for a cooperating Federal agency by not more than 1 year after the latest deadline established for the major infrastructure project by the lead agency.  
(II)Shortened schedulesThe lead agency may not shorten a schedule under clause (i) if doing so would impair the ability of a cooperating Federal agency to conduct necessary analyses or otherwise carry out relevant obligations of the Federal agency for the project.;  (C)by redesignating subparagraph (E) as subparagraph (F); and  
(D)by inserting after subparagraph (D) the following:  (E)Failure to meet deadlineIf a cooperating Federal agency fails to meet a deadline established under subparagraph (D)(ii)(I)— 
(i)the cooperating Federal agency shall submit to the Secretary a report that describes the reasons why the deadline was not met; and  (ii)the Secretary shall— 
(I)transmit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a copy of the report under clause (i); and  (II)make the report under clause (i) publicly available on the internet.; and  
(7)by adding at the end the following:  (p)Accountability and reporting for major infrastructure projects (1)In generalThe Secretary shall establish a performance accountability system to track each major infrastructure project.  
(2)RequirementsThe performance accountability system under paragraph (1) shall, for each major infrastructure project, track, at a minimum— (A)the environmental review process for the major infrastructure project, including the project schedule;  
(B)whether the lead agency, cooperating agencies, and participating agencies are meeting the schedule established for the environmental review process; and  (C)the time taken to complete the environmental review process.  
(q)Adoption of categorical exclusions 
(1)In generalNot later than 60 days after the date of enactment of this subsection, the Secretary shall— (A)in consultation with the entities described in paragraph (2), identify the categorical exclusions described in section 771.117 of title 23, Code of Federal Regulations (or successor regulations), that would accelerate delivery of a project if those categorical exclusions were available to those entities;  
(B)collect existing documentation and substantiating information on the categorical exclusions described in subparagraph (A); and  (C)provide to each entity described in paragraph (2) a list of the categorical exclusions identified under subparagraph (A) and the documentation and substantiating information under subparagraph (B).  
(2)Entities describedThe entities referred to in paragraph (1) are— (A)the Secretary of the Interior;  
(B)the Secretary of the Army;  (C)the Secretary of Commerce;  
(D)the Secretary of Agriculture;  (E)the Secretary of Energy;  
(F)the Secretary of Defense; and  (G)the head of any other Federal agency that has participated in an environmental review process, as determined by the Secretary.  
(3)Adoption of categorical exclusionsIf an entity described in paragraph (2) determines that a categorical exclusion identified under paragraph (1)(A) meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations), not later than 2 years after the date on which the Secretary provides the list under paragraph (1)(C), the entity shall publish a notice of proposed rulemaking to propose a new categorical exclusion..  (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 139 and inserting the following: 
 
 
139. Efficient environmental reviews for project decisionmaking and One Federal Decision..  
1302.Work zone process reviewsThe Secretary shall amend section 630.1008(e) of title 23, Code of Federal Regulations, to ensure that the work zone process review under that subsection is required not more frequently than once every 5 years.  1303.Transportation management plans (a)In generalThe Secretary shall amend section 630.1010(c) of title 23, Code of Federal Regulations, to ensure that only a project described in that subsection with a lane closure for 3 or more consecutive days shall be considered to be a significant project for purposes of that section.  
(b)Non-Interstate projectsNotwithstanding any other provision of law, a State shall not be required to develop or implement a transportation management plan (as described in section 630.1012 of title 23, Code of Federal Regulations (or successor regulations)) for a highway project not on the Interstate System if the project requires not more than 3 consecutive days of lane closures.  1304.Intelligent transportation systems (a)In generalThe Secretary shall develop guidance for using existing flexibilities with respect to the systems engineering analysis described in part 940 of title 23, Code of Federal Regulations (or successor regulations).  
(b)ImplementationThe Secretary shall ensure that any guidance developed under subsection (a)— (1)clearly identifies criteria for low-risk and exempt intelligent transportation systems projects, with a goal of minimizing unnecessary delay or paperwork burden;  
(2)is consistently implemented by the Department nationwide; and  (3)is disseminated to Federal-aid recipients.  
(c)Savings provisionNothing in this section prevents the Secretary from amending part 940 of title 23, Code of Federal Regulations (or successor regulations), to reduce State administrative burdens.  1305.Alternative contracting methods (a)Alternative contracting methods for federal land management agencies and tribal governmentsSection 201 of title 23, United States Code, is amended by adding at the end the following: 
 
(f)Alternative contracting methods 
(1)In generalNotwithstanding any other provision of law (including the Federal Acquisition Regulation), a contracting method available to a State under this title may be used by the Secretary, on behalf of— (A)a Federal land management agency, in using any funds pursuant to sections 203, 204, or 308;  
(B)a Federal land management agency, in using any funds pursuant to section 1535 of title 31 for any of the eligible uses described in sections 203(a)(1) and 204(a)(1) and paragraphs (1) and (2) of section 308(a); or  (C)a Tribal government, in using funds pursuant to section 202(b)(7)(D).  
(2)Methods describedThe contracting methods referred to in paragraph (1) shall include, at a minimum— (A)project bundling;  
(B)bridge bundling;  (C)design-build contracting;  
(D)2-phase contracting;  (E)long-term concession agreements; and  
(F)any method tested, or that could be tested, under an experimental program relating to contracting methods carried out by the Secretary.  (3)EffectNothing in this subsection— 
(A)affects the application of the Federal share for the project carried out with a contracting method under this subsection; or  (B)modifies the point of obligation of Federal salaries and expenses..  
(b)Cooperation with federal and state agencies and foreign countriesSection 308(a) of title 23, United States Code, is amended by adding at the end the following:  (4)Alternative contracting methods (A)In generalNotwithstanding any other provision of law (including the Federal Acquisition Regulation), in performing services under paragraph (1), the Secretary may use any contracting method available to a State under this title.  
(B)Methods describedThe contracting methods referred to in subparagraph (A) shall include, at a minimum— (i)project bundling;  
(ii)bridge bundling;  (iii)design-build contracting;  
(iv)2-phase contracting;  (v)long-term concession agreements; and  
(vi)any method tested, or that could be tested, under an experimental program relating to contracting methods carried out by the Secretary..  (c)Use of alternative contracting methodsIn carrying out an alternative contracting method under section 201(f) or 308(a)(4) of title 23, United States Code, the Secretary shall— 
(1)in consultation with the applicable Federal land management agencies, establish clear procedures that are— (A)applicable to the alternative contracting method; and  
(B)to the maximum extent practicable, consistent with the requirements applicable to Federal procurement transactions;  (2)solicit input on the use of the alternative contracting method from the affected industry prior to using the method; and  
(3)analyze and prepare an evaluation of the use of the alternative contracting method.  1306.Flexibility for projectsSection 1420 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is amended— 
(1)in subsection (a), by striking and on request by a State, the Secretary may in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting the following: “, on request by a State, and if in the public interest (as determined by the Secretary), the Secretary shall exercise all existing flexibilities under—  (1)the requirements of title 23, United States Code; and  
(2)other requirements administered by the Secretary, in whole or in part.; and  (2)in subsection (b)(2)(A), by inserting (including regulations) after environmental law.  
1307.Improved Federal-State stewardship and oversight agreements 
(a)Definition of templateIn this section, the term template means a template created by the Secretary for Federal-State stewardship and oversight agreements that— (1)includes all standard terms found in stewardship and oversight agreements, including any terms in an attachment to the agreement;  
(2)is developed in accordance with section 106 of title 23, United States Code, or any other applicable authority; and  (3)may be developed with consideration of relevant regulations, guidance, or policies.  
(b)Request for comment 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register the template and a notice requesting public comment on ways to improve the template.  (2)Comment periodThe Secretary shall provide a period of not less than 60 days for public comment on the notice under paragraph (1).  
(3)Certain issuesThe notice under paragraph (1) shall allow comment on any aspect of the template and shall specifically request public comment on— (A)whether the template should be revised to delete standard terms requiring approval by the Secretary of the policies, procedures, processes, or manuals of the States, or other State actions, if Federal law (including regulations) does not specifically require an approval;  
(B)opportunities to modify the template to allow adjustments to the review schedules for State practices or actions, including through risk-based approaches, program reviews, process reviews, or other means; and  (C)any other matters that the Secretary determines to be appropriate.  
(c)Notice of action; updates 
(1)In generalNot later than 1 year after the date of enactment of this Act, after considering the comments received in response to the Federal Register notice under subsection (b), the Secretary shall publish in the Federal Register a notice that— (A)describes any proposed changes to be made, and any alternatives to such changes, to the template;  
(B)addresses comments in response to which changes were not made to the template; and  (C)prescribes a schedule and a plan to execute a process for implementing the changes referred to in subparagraph (A).  
(2)Approval requirementsIn addressing comments under paragraph (1)(B), the Secretary shall include an explanation of the basis for retaining any requirement for approval of State policies, procedures, processes, or manuals, or other State actions, if Federal law (including regulations) does not specifically require the approval.  (3)Implementation (A)In generalNot later than 60 days after the date on which the notice under paragraph (1) is published, the Secretary shall make changes to the template in accordance with— 
(i)the changes described in the notice under paragraph (1)(A); and  (ii)the schedule and plan described in the notice under paragraph (1)(C).  
(B)UpdatesNot later than 1 year after the date on which the revised template under subparagraph (A) is published, the Secretary shall update existing agreements with States according to the template updated under subparagraph (A).  (d)Inclusion of non-standard termsNothing in this section precludes the inclusion in a Federal-State stewardship and oversight agreement of non-standard terms to address a State-specific matter, including risk-based stewardship and Department oversight involvement in individual projects of division interest.  
(e)Compliance with non-statutory terms 
(1)In generalThe Secretary shall not enforce or otherwise require a State to comply with approval requirements that are not required by Federal law (including regulations) in a Federal-State stewardship and oversight agreement.  (2)Approval authorityNotwithstanding any other provision of law, the Secretary shall not assert approval authority over any matter in a Federal-State stewardship and oversight agreement reserved to States.  
(f)Frequency of reviewsSection 106(g)(3) of title 23, United States Code, is amended— (1)by striking annual;  
(2)by striking The Secretary and inserting the following:  (A)In generalThe Secretary; and  
(3)by adding at the end the following:  (B)Frequency (i)In generalExcept as provided in clauses (ii) and (iii), the Secretary shall carry out a review under subparagraph (A) not less frequently than once every 2 years.  
(ii)Consultation with StateThe Secretary, after consultation with a State, may make a determination to carry out a review under subparagraph (A) for that State less frequently than provided under clause (i).  (iii)CauseIf the Secretary determines that there is a specific reason to require a review more frequently than provided under clause (i) with respect to a State, the Secretary may carry out a review more frequently than provided under that clause..  
1308.Geomatic data 
(a)In generalThe Secretary shall develop guidance for the acceptance and use of information obtained from a non-Federal entity through geomatic techniques, including remote sensing and land surveying, cartography, geographic information systems, global navigation satellite systems, photogrammetry, or other remote means.  (b)ConsiderationsIn carrying out this section, the Secretary shall ensure that acceptance or use of information described in subsection (a) meets the data quality and operational requirements of the Secretary.  
(c)Public commentBefore issuing any final guidance under subsection (a), the Secretary shall provide to the public— (1)notice of the proposed guidance; and  
(2)an opportunity to comment on the proposed guidance.  (d)Savings clauseNothing in this section— 
(1)requires the Secretary to accept or use information that the Secretary determines does not meet the guidance developed under this section; or  (2)changes the current statutory or regulatory requirements of the Department.  
1309.Evaluation of projects within an operational right-of-way 
(a)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following:  331.Evaluation of projects within an operational right-of-way (a)Definitions (1)Eligible project or activity (A)In generalIn this section, the term eligible project or activity means a project or activity within an existing operational right-of-way (as defined in section 771.117(c)(22) of title 23, Code of Federal Regulations (or successor regulations))— 
(i) 
(I) eligible for assistance under this title; or  (II)administered as if made available under this title;  
(ii)that is— (I)a preventive maintenance, preservation, or highway safety improvement project (as defined in section 148(a)); or  
(II)a new turn lane that the State advises in writing to the Secretary would assist public safety; and  (iii)that— 
(I)is classified as a categorical exclusion under section 771.117 of title 23, Code of Federal Regulations (or successor regulations); or  (II)if the project or activity does not receive assistance described in clause (i) would be considered a categorical exclusion if the project or activity received assistance described in clause (i).  
(B)ExclusionThe term eligible project or activity does not include a project to create a new travel lane.  (2)Preliminary evaluationThe term preliminary evaluation, with respect to an application described in subsection (b)(1), means an evaluation that is customary or practicable for the relevant agency to complete within a 45-day period for similar applications.  
(3)Relevant agencyThe term relevant agency means a Federal agency, other than the Federal Highway Administration, with responsibility for review of an application from a State for a permit, approval, or jurisdictional determination for an eligible project or activity.  (b)Action required (1)In generalSubject to paragraph (2), not later than 45 days after the date of receipt of an application by a State for a permit, approval, or jurisdictional determination for an eligible project or activity, the head of the relevant agency shall— 
(A)make at least a preliminary evaluation of the application; and  (B)notify the State of the results of the preliminary evaluation under subparagraph (A).  
(2)ExtensionThe head of the relevant agency may extend the review period under paragraph (1) by not more than 30 days if the head of the relevant agency provides to the State written notice that includes an explanation of the need for the extension.  (3)Failure to actIf the head of the relevant agency fails to meet a deadline under paragraph (1) or (2), as applicable, the head of the relevant agency shall— 
(A)not later than 30 days after the date of the missed deadline, submit to the State, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes why the deadline was missed; and  (B)not later than 14 days after the date on which a report is submitted under subparagraph (A), make publicly available, including on the internet, a copy of that report..  
(b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the following:   331. Evaluation of projects within an operational right-of-way..  1310.Department of Transportation reports (a)In generalChapter 3 of title 23, United States Code (as amended by section 1309(a)), is amended by adding at the end the following: 
 
332.Department of Transportation reports 
(a)Definition of DashboardIn this section, the term Dashboard has the meaning given the term in section 41001 of the FAST Act (42 U.S.C. 4370m).  (b)ReportsNot later than January 31 of each year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report with respect to any projects, programs, or authorities under this title (other than chapter 4) that includes— 
(1)for the preceding fiscal year— (A)the median time described in subsection (c)(1) posted on the Dashboard for projects described in subsection (c)(2);  
(B)a list of any new categorical exclusions adopted by the Department and listed under section 771.117 of title 23, Code of Federal Regulations (or successor regulations); and  (C)a list of all regulatory requirements that have been removed or reduced and, if available, a summary of the cost savings resulting from the removal or reduction to— 
(i)States;  (ii)units of Tribal and local government; and  
(iii)the public; and  (2)for the current fiscal year— 
(A)an estimate or documentation of the median time elapsed between— (i)the date of the publication in the Federal Register of a notice of intent to prepare an environmental impact statement; and  
(ii)the date of the record of decision with respect to that environmental impact statement by the Department; and  (B)if available, a summary of the cost savings, including cost savings to States, units of Tribal and local government, and the public, resulting from the removal or reduction of regulatory requirements.  
(c)Federal permitting dashboard 
(1)In generalNot later than January 31 of each year, the Secretary shall provide to the Executive Director of the Federal Permitting Improvement Steering Council established under section 41002(a) of the FAST Act (42 U.S.C. 4370m–1(a)), to make available on the Dashboard, with respect to projects described in paragraph (2), the median time elapsed between— (A)the publication in the Federal Register of the notice of intent to prepare an environmental impact statement; and  
(B)the date of issuance of the record of decision with respect to that environmental impact statement by the Department of Transportation.  (2)Projects describedA project referred to in paragraph (1) is a project for which— 
(A)a record of decision for an environmental impact statement was issued during the preceding fiscal year; and  (B)the Department of Transportation is a lead agency (as defined in section 139)..  
(b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code (as amended by section 1309(b)), is amended by adding at the end the following:   332. Department of Transportation reports..  DClimate change 1401.Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st century (a)PurposeThe purpose of this section is to establish a grant program to strategically deploy electric vehicle charging infrastructure, hydrogen fueling infrastructure, and natural gas fueling infrastructure along designated alternative fuel corridors that will be accessible to all drivers of electric vehicles, hydrogen vehicles, and natural gas vehicles.  
(b)Grant programSection 151 of title 23, United States Code, is amended— (1)in subsection (a), by striking Not later than 1 year after the date of enactment of the FAST Act, the Secretary shall and inserting The Secretary shall periodically;  
(2)in subsection (b)(2), by inserting previously designated by the Federal Highway Administration or before designated by;  (3)in subsection (d)— 
(A)by striking 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter, and inserting 180 days after the date of enactment of the America's Transportation Infrastructure Act of 2019,; and  (B)by inserting establish a recurring process to regularly before update;  
(4)in subsection (e)— (A)in paragraph (1), by striking and at the end;  
(B)in paragraph (2)— (i)by striking establishes an aspirational goal of achieving and inserting describes efforts, including through funds awarded through the grant program under subsection (f), that will aid efforts to achieve; and  
(ii)by striking by the end of fiscal year 2020. and inserting ; and; and  (C)by adding at the end the following: 
 
(3)summarizes best practices and provides guidance, developed through consultation with the Secretary of Energy, for project development of electric vehicle charging infrastructure, hydrogen fueling infrastructure, and natural gas fueling infrastructure at the State, Tribal, and local level to allow for the predictable deployment of that infrastructure.; and  (5)by adding at the end the following: 
 
(f)Grant program 
(1)EstablishmentNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall establish a grant program to award grants to eligible entities to carry out the activities described in paragraph (5).  (2)Eligible entitiesAn entity eligible to receive a grant under this subsection is— 
(A)a State or political subdivision of a State;  (B)a metropolitan planning organization;  
(C)a unit of local government;  (D)a special purpose district or public authority with a transportation function, including a port authority;  
(E)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));  (F)an authority, agency, or instrumentality of, or an entity owned by, 1 or more entities described in subparagraphs (A) through (E); or  
(G)a group of entities described in subparagraphs (A) through (F).  (3)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including— 
(A)a description of how the eligible entity has considered— (i)public accessibility of charging or fueling infrastructure proposed to be funded with a grant under this subsection, including— 
(I)charging or fueling connector types and publicly available information on real-time availability; and  (II)payment methods to ensure secure, convenient, fair, and equal access;  
(ii)collaborative engagement with stakeholders (including automobile manufacturers, utilities, infrastructure providers, technology providers, electric charging, hydrogen, and natural gas fuel providers, metropolitan planning organizations, States, Indian tribes, and units of local governments, fleet owners, fleet managers, fuel station owners and operators, labor organizations, infrastructure construction and component parts suppliers, and multi-State and regional entities)— (I)to foster enhanced, coordinated, public-private or private investment in electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure;  
(II)to expand deployment of electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure;  (III)to protect personal privacy and ensure cybersecurity; and  
(IV)to ensure that a properly trained workforce is available to construct and install electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure;  (iii)the location of the station or fueling site, such as consideration of— 
(I)the availability of onsite amenities for vehicle operators, such as restrooms or food facilities;  (II)access in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);  
(III)height and fueling capacity requirements for facilities that charge or refuel large vehicles, such as semi-trailer trucks; and  (IV)appropriate distribution to avoid redundancy and fill charging or fueling gaps;  
(iv)infrastructure installation that can be responsive to technology advancements, such as accommodating autonomous vehicles and future charging methods; and  (v)the long-term operation and maintenance of the electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure, to avoid stranded assets and protect the investment of public funds in that infrastructure; and  
(B)an assessment of the estimated emissions that will be reduced through the use of electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure, which shall be conducted using the Alternative Fuel Life-Cycle Environmental and Economic Transportation (AFLEET) tool developed by Argonne National Laboratory (or a successor tool).  (4)ConsiderationsIn selecting eligible entities to receive a grant under this subsection, the Secretary shall— 
(A)consider the extent to which the application of the eligible entity would— (i)improve alternative fueling corridor networks by— 
(I)converting corridor-pending corridors to corridor-ready corridors; or  (II)in the case of corridor-ready corridors, providing redundancy— 
(aa)to meet excess demand for charging or fueling infrastructure; or  (bb)to reduce congestion at existing charging or fueling infrastructure in high-traffic locations;  
(ii)meet current or anticipated market demands for charging or fueling infrastructure;  (iii)enable or accelerate the construction of charging or fueling infrastructure that would be unlikely to be completed without Federal assistance; and  
(iv)support a long-term competitive market for electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure that does not significantly impair existing electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure providers;  (B)ensure, to the maximum extent practicable, geographic diversity among grant recipients to ensure that electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure is available throughout the United States;  
(C)consider whether the private entity that the eligible entity contracts with under paragraph (5)— (i)submits to the Secretary the most recent year of audited financial statements; and  
(ii)has experience in installing and operating electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure; and  (D)consider whether, to the maximum extent practicable, the eligible entity and the private entity that the eligible entity contracts with under paragraph (5) enter into an agreement— 
(i)to operate and maintain publicly available electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas infrastructure; and  (ii)that provides a remedy and an opportunity to cure if the requirements described in clause (i) are not met.  
(5)Use of funds 
(A)In generalAn eligible entity receiving a grant under this subsection shall only use the funds in accordance with this paragraph to contract with a private entity for acquisition and installation of publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure that is directly related to the charging or fueling of a vehicle.  (B)Location of infrastructureAny electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure acquired and installed with a grant under this subsection shall be located along an alternative fuel corridor designated— 
(i)under this section, on the condition that any affected Indian tribes are consulted before the designation; or  (ii)by a State or group of States, such as the Regional Electric Vehicle West Plan of the States of Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, Utah, and Wyoming, on the condition that any affected Indian tribes are consulted before the designation.  
(C)Operating assistance 
(i)In generalSubject to clauses (ii) and (iii), an eligible entity that receives a grant under this subsection may use a portion of the funds to provide to a private entity operating assistance for the first 5 years of operations after the installation of electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure while the facility transitions to independent system operations.  (ii)InclusionsOperating assistance under this subparagraph shall be limited to costs allocable to operating and maintaining the electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure and service, including costs associated with labor, marketing, and administrative costs.  
(iii)LimitationOperating assistance under this subparagraph may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure.  (D)Signs (i)In generalSubject to this paragraph and paragraph (6)(B), an eligible entity that receives a grant under this subsection may use a portion of the funds to acquire and install— 
(I)traffic control devices located in the right-of-way to provide directional information to electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure acquired, installed, or operated with the grant; and  (II)on-premises signs to provide information about electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure acquired, installed, or operated with a grant under this subsection.  
(ii)ApplicabilityClause (i) shall apply only to an eligible entity that— (I)receives a grant under this subsection; and  
(II)is using that grant for the acquisition and installation of publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure.  (iii)Limitation on amountThe amount of funds used to acquire and install traffic control devices and on-premises signs under clause (i) may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible charging or fueling infrastructure.  
(iv)No new authority createdNothing in this subparagraph authorizes an eligible entity that receives a grant under this subsection to acquire and install traffic control devices or on-premises signs if the entity is not otherwise authorized to do so.  (E)RevenueAn eligible entity receiving a grant under this subsection and a private entity referred to in subparagraph (A) may enter into a cost-sharing agreement under which the private entity submits to the eligible entity a portion of the revenue from the electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure.  
(6)Project requirements 
(A)In generalNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway under this chapter.  (B)SignsAny traffic control device or on-premises sign acquired, installed, or operated with a grant under this subsection shall comply with— 
(i)the Manual on Uniform Traffic Control Devices, if located in the right-of-way; and  (ii)other provisions of Federal, State, and local law, as applicable.  
(7)Federal share 
(A)In generalThe Federal share of the cost of a project carried out with a grant under this subsection shall not exceed 80 percent of the total project cost.  (B)Responsibility of private entityAs a condition of contracting with an eligible entity under paragraph (5), a private entity shall agree to pay the share of the cost of a project carried out with a grant under this subsection that is not paid by the Federal Government under subparagraph (A).  
(8)ReportNot later than 3 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on the progress and implementation of this subsection. .   1402.Reduction of truck emissions at port facilities (a)Establishment of program (1)In generalThe Secretary shall establish a program to reduce idling at port facilities, under which the Secretary shall— 
(A)study how ports and intermodal port transfer facilities would benefit from increased opportunities to reduce emissions at ports, including through the electrification of port operations;  (B)study emerging technologies and strategies that may help reduce port-related emissions from idling trucks; and  
(C)coordinate and provide funding to test, evaluate, and deploy projects that reduce port-related emissions from idling trucks, including through the advancement of port electrification and improvements in efficiency, focusing on port operations, including heavy-duty commercial vehicles, and other related projects.  (2)ConsultationIn carrying out the program under this subsection, the Secretary may consult with the Secretary of Energy and the Administrator of the Environmental Protection Agency.  
(b)Grants 
(1)In generalIn carrying out subsection (a)(1)(C), the Secretary shall award grants to fund projects that reduce emissions at ports, including through the advancement of port electrification.  (2)Cost shareA grant awarded under paragraph (1) shall not exceed 80 percent of the total cost of the project funded by the grant.  
(3)CoordinationIn carrying out the grant program under this subsection, the Secretary shall— (A)to the maximum extent practicable, leverage existing resources and programs of the Department and other relevant Federal agencies; and  
(B)coordinate with other Federal agencies, as the Secretary determines to be appropriate.  (4)Application; selection (A)ApplicationThe Secretary shall solicit applications for grants under paragraph (1) at such time, in such manner, and containing such information as the Secretary determines to be necessary.  
(B)SelectionThe Secretary shall make grants under paragraph (1) by not later than April 1 of each fiscal year for which funding is made available.  (c)ReportNot later than 1 year after the date on which all of the projects funded with a grant under subsection (b) are completed, the Secretary shall submit to Congress a report that includes— 
(1)the findings of the studies described in subparagraphs (A) and (B) of subsection (a)(1);  (2)the results of the projects that received a grant under subsection (b);  
(3)any recommendations for workforce development and training opportunities with respect to port electrification; and  (4)any policy recommendations based on the findings and results described in paragraphs (1) and (2).  
1403.Carbon reduction incentive programs 
(a)In generalChapter 1 of title 23, United States Code (as amended by section 1203(a)), is amended by adding at the end the following:  177.Formula carbon reduction incentive program (a)DefinitionsIn this section: 
(1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b).  (2)Transportation emissions The term transportation emissions means carbon dioxide emissions from on-road highway sources of those emissions within a State.  
(3)Transportation management areaThe term transportation management area means a transportation management area identified or designated by the Secretary under section 134(k)(1).  (b) Formula carbon reduction awards (1)In generalFor each fiscal year, the Secretary shall distribute among the States the amounts made available to carry out this section for that fiscal year in accordance with paragraph (2).  
(2)DistributionThe amount for each State shall be determined by multiplying the total amount made available to carry out this section for the applicable fiscal year by the ratio that— (A)the total base apportionment for the State under section 104(c); bears to  
(B)the total base apportionments for all States under section 104(c).  (c)Emissions reduction supplemental (1)In generalA State shall use 50 percent of the amount distributed to the State under subsection (b) for each fiscal year to carry out activities under paragraph (2).  
(2)Eligible activitiesSubject to paragraph (3), a State and any metropolitan planning organization that is required to obligate funds in accordance with subsection (e) shall use the funds under paragraph (1) for activities designed to reduce transportation emissions, including— (A)a project described in paragraph (4), (5), (7), or (8) of subsection (b) of section 149 or subsection (c)(2) of that section, regardless of whether the project— 
(i)is located in an area designated as a nonattainment or maintenance area, as described in section 149(b); or  (ii)is likely to contribute to the attainment or maintenance in the area of a national ambient air quality standard;  
(B)a project that is eligible for assistance under section 142;  (C)a project for the provision of facilities for pedestrians and bicyclists (including the conversion and use of rail corridors for pedestrian and bike trails);  
(D)a project that is described in section 503(c)(4)(E);  (E)a project to reduce emissions from port-related equipment and vehicles;  
(F)a project to replace street lighting and traffic control devices with energy efficient alternatives; and  (G)the development of a carbon reduction strategy under subsection (d)(1)(A).  
(3)LimitationNo funds provided under paragraph (1) may be used for a project that will result in the construction of new capacity available to single-occupant vehicles.  (4)Federal shareThe Federal share of the cost of a project carried out with funds under paragraph (1) shall be determined in accordance with section 120.  
(d)Carbon reduction strategy planning incentive 
(1)Carbon reduction strategy 
(A)In generalA State may, in consultation with a metropolitan planning organization within the State, develop a carbon reduction strategy.  (B)RequirementsIf a State develops a carbon reduction strategy under subparagraph (A), the carbon reduction strategy shall— 
(i)identify projects and strategies to reduce transportation emissions, which may include projects and strategies for safe, reliable, and cost-effective options— (I)to reduce traffic congestion on Federal-aid highways located within the State or the area served by the metropolitan planning organization, as applicable;  
(II)to facilitate the use of alternatives to single-occupant vehicle trips, including public transportation facilities, pedestrian facilities, bicycle facilities, and shared or pooled vehicle trips within the State or an area served by the metropolitan planning organization, if any;  (III)to facilitate the use of vehicles or modes of travel that result in lower transportation emissions per person-mile traveled; and  
(IV)to facilitate approaches to transportation asset construction and maintenance that result in lower transportation emissions;  (ii)set targets for the reduction of transportation emissions and implementation of the projects and strategies identified under clause (i);  
(iii)be appropriate to the population density and context of the State, including a metropolitan planning organization within the State, if any;  (iv)provide a reasonable opportunity for participation and review by interested parties within the State;  
(v)be updated not less frequently than once every 3 years; and  (vi)be reviewed and certified by the Secretary to have met the requirements of this subparagraph.  
(2)Carbon reduction strategy planning incentive 
(A)In generalA State shall use 50 percent of the amounts made available to the State under subsection (b) for each fiscal year for the eligible activities under subparagraph (B).  (B)Eligible activities (i)In generalA State and any metropolitan planning organization in the State that is required to obligate funds in accordance with subsection (e) may use the funds under subparagraph (A) for a project or strategy described in subsection (c)(2).  
(ii)Additional eligibility incentiveIn addition to the eligible activities under clause (i), a State and any metropolitan planning organization in the State that is required to obligate funds in accordance with subsection (e) may use the funds under subparagraph (A) for a project eligible under section 133(b) if— (I)the State has, within the fiscal year prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, developed a carbon reduction strategy under paragraph (1)(A) that has been approved by the Secretary under clause (vi) of that paragraph; or  
(II)the State or metropolitan planning organization has, within the 4 fiscal years prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, incorporated a carbon reduction strategy under paragraph (1)(A) into— (aa)a long-range transportation plan developed by the metropolitan planning organization under section 134(c), if any; and  
(bb)the long-range statewide transportation plan developed by the State under section 135(f)(1).  (C)Federal shareThe Federal share of the cost of a project carried out using funds under subparagraph (A) shall be— 
(i)in the case of a State or metropolitan planning organization within a State that meets the requirements under subparagraph (B)(ii), up to 100 percent, at the discretion of the State; and  (ii)in the case of a State or metropolitan planning organization within a State that is not described in clause (i), determined in accordance with section 120.  
(e)Suballocation requirements 
(1)In generalFor each fiscal year, of the funds made available to a State under subsections (c) and (d)— (A)65 percent of each amount shall be obligated, in proportion to their relative shares of the population of the State— 
(i)in urbanized areas of the State with an urbanized area population of over 200,000; and  (ii)in other areas of the State; and  
(B)the remainder may be obligated in any area of the State.  (2)Metropolitan areasFunds attributed to an urbanized area under paragraph (1)(A)(i) may be obligated in the metropolitan area established under section 134 that encompasses the urbanized area.  
(3)Distribution among urbanized areas of over 200,000 population 
(A)In generalExcept as provided in subparagraph (B), the amount that a State is required to obligate under paragraph (1)(A)(i) shall be obligated in urbanized areas described in paragraph (1)(A)(i) based on the relative population of the areas.  (B)Other factorsThe State may obligate the funds described in subparagraph (A) based on other factors if— 
(i)the State and the relevant metropolitan planning organizations jointly apply to the Secretary for the permission to base the obligation on other factors; and  (ii)the Secretary grants the request.  
(4)Consultation in urbanized areasBefore obligating funds for an eligible activity under subsection (c) or (d) in an urbanized area that is not a transportation management area, a State shall consult with any metropolitan planning organization that represents the urbanized area prior to determining which activities should be carried out.  (5)Consultation in rural areasBefore obligating funds for an eligible activity under subsection (c) or (d) in a rural area, a State shall consult with any regional transportation planning organization or metropolitan planning organization that represents the rural area prior to determining which activities should be carried out.  
178.Carbon reduction performance program 
(a)DefinitionsIn this section: (1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b).  
(2)Qualifying StateThe term qualifying State means a State in which— (A)the average annual transportation emissions within the State has grown more slowly or declined during the most recent 2-calendar year period for which data are available for transportation emissions at the time the Secretary is making the grant under this section, as compared to the 2-calendar year period that immediately precedes that period; or  
(B)the average annual transportation emissions within the State, as estimated on a per capita basis, has grown more slowly or declined during the most recent 2-calendar year period for which data are available for transportation emissions at the time the Secretary is making the grant under this section, as compared to the 2-calendar year period that immediately precedes that period.  (3)Qualifying unit of local governmentThe term qualifying unit of local government means a unit of local government in an urbanized area served by a metropolitan planning organization, in which— 
(A)the average annual transportation emissions within the urbanized area has grown more slowly or declined during the most recent 2-calendar year period for which data are available for transportation emissions at the time the Secretary is making the grant under this section, as compared to the 2-calendar year period that immediately precedes that period; or  (B)the average annual transportation emissions within the urbanized area, as estimated on a per capita basis, has grown more slowly or declined during the most recent 2-calendar year period for which data are available for transportation emissions at the time the Secretary is making the grant under this section, as compared to the 2-calendar year period that immediately precedes that period.  
(4)Transportation emissionsThe term transportation emissions has the meaning given the term in section 177(a).  (b)Carbon reduction performance and planning recognition awards (1)In generalThe Secretary shall establish a competitive grant program to award grants to eligible entities in recognition of the achievement of the eligible entity in meeting the performance categories described in paragraph (3)(A).  
(2)Eligible entitiesThe Secretary shall distribute amounts under paragraph (1) to any of the following: (A)A qualifying State.  
(B)A qualifying unit of local government.  (3)Performance categories (A)In generalThe Secretary shall select eligible entities to receive a grant under paragraph (1) to recognize the achievement of the eligible entity in meeting any of the following performance categories: 
(i)A significant reduction in transportation emissions, as estimated on a per unit of economic output basis.  (ii)A significant reduction in transportation emissions, as estimated on a per capita basis.  
(iii)Transportation emissions, as estimated on a per unit of economic output basis, that are among the lowest of jurisdictions with comparable population and surface transportation system characteristics.  (iv)Transportation emissions, as estimated on a per capita basis, that are among the lowest of jurisdictions with comparable population and surface transportation system characteristics.  
(v)Innovative planning efforts and the implementation of a carbon reduction strategy under section 177(d)(1)(A) or plans that lead to a reduction in transportation emissions.  (B)Merit based distributionIn selecting among eligible entities to receive grants under paragraph (1) and the amount of each of those grants, the Secretary shall give priority to eligible entities that have achieved the most significant levels of reductions of transportation emissions, as estimated on either a per unit of economic basis or on a per capita basis.  
(C)Multiple awardsThe Secretary may— (i)award a grant under paragraph (1) to multiple eligible entities for each performance category described in subparagraph (A); and  
(ii)recognize achievements in each performance category described in subparagraph (A)— (I)in urban and rural areas; and  
(II)on the State and local level.  (D)Repeat awardsThe Secretary may not award a grant under this subsection to the same eligible entity more than once in a 2-year period.  
(4)Award amountA grant under paragraph (1) shall be in an amount— (A)not less than $5,000,000; and  
(B)not more than $30,000,000.  (5)Eligible usesAn eligible entity may use a grant under paragraph (1) for— 
(A)an activity eligible under this title; and  (B)a project— 
(i)to maintain the condition of a Federal-aid highway, including routine maintenance; or  (ii)that— 
(I)responds to a specific condition or event; and  (II)restores a Federal-aid highway to a functional state of operations.  
(6)ApplicationsTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  (7)Federal shareThe Federal share of the cost of a project carried out using a grant under paragraph (1) shall be, as determined at the discretion of the grant recipient, up to 100 percent. .  
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1203(b)), is amended by inserting after the item relating to section 176 the following:   177. Formula carbon reduction incentive program. 178. Carbon reduction performance program..   1404.Congestion relief program (a)In generalSection 129 of title 23, United States Code, is amended by adding at the end the following: 
 
(d)Congestion relief program 
(1)DefinitionsIn this subsection: (A)Eligible entityThe term eligible entity means— 
(i)a State, for the purpose of carrying out a project in an urbanized area with a population of more than 1,000,000; and  (ii)a metropolitan planning organization, city, or municipality, for the purpose of carrying out a project in an urbanized area with a population of more than 1,000,000.  
(B)Integrated congestion management systemThe term integrated congestion management system means a system for the integration of management and operations of a regional transportation system that includes, at a minimum, traffic incident management, work zone management, traffic signal timing, managed lanes, real-time traveler information, and active traffic management, in order to maximize the capacity of all facilities and modes across the applicable region.  (C)ProgramThe term program means the congestion relief program established under paragraph (2).  
(2)EstablishmentThe Secretary shall establish a congestion relief program to provide discretionary grants to eligible entities to advance innovative, integrated, and multimodal solutions to congestion relief in the most congested metropolitan areas of the United States.  (3)Program goalsThe goals of the program are to reduce highway congestion, reduce economic and environmental costs associated with that congestion, including transportation emissions, and optimize existing highway capacity and usage of highway and transit systems through— 
(A)improving intermodal integration with highways, highway operations, and highway performance;  (B)reducing or shifting highway users to off-peak travel times or to nonhighway travel modes during peak travel times; and  
(C)pricing of, or based on, as applicable— (i)parking;  
(ii)use of roadways, including in designated geographic zones; or  (iii)congestion.  
(4)Eligible projectsFunds from a grant under the program may be used for a project or an integrated collection of projects, including planning, design, implementation, and construction activities, to achieve the program goals under paragraph (3), including— (A)deployment and operation of an integrated congestion management system;  
(B)deployment and operation of a system that implements or enforces high occupancy vehicle toll lanes, cordon pricing, parking pricing, or congestion pricing;  (C)deployment and operation of mobility services, including establishing account-based financial systems, commuter buses, commuter vans, express operations, paratransit, and on-demand microtransit; and  
(D)incentive programs that encourage travelers to carpool, use nonhighway travel modes during peak period, or travel during nonpeak periods.  (5)Application; selection (A)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(B)PriorityIn providing grants under the program, the Secretary shall give priority to projects in urbanized areas that are experiencing a high degree of recurrent congestion.  (C)Federal shareThe Federal share of the cost of a project carried out with a grant under the program shall not exceed 80 percent of the total project cost.  
(D)Minimum awardA grant provided under the program shall be not less than $10,000,000.  (6)Use of tolling (A)In generalNotwithstanding subsection (a)(1) and section 301 and subject to subparagraphs (B) and (C), the Secretary shall allow the use of tolls on the Interstate System as part of a project carried out with a grant under the program.  
(B)RequirementsThe Secretary may only approve the use of tolls under subparagraph (A) if— (i)the eligible entity has authority under State, and if applicable, local, law to assess the applicable toll;  
(ii)the maximum toll rate for any vehicle class is not greater than the product obtained by multiplying— (I)the toll rate for any other vehicle class; and  
(II)5;  (iii)the toll rates are not charged or varied on the basis of State residency;  
(iv)the Secretary determines that the use of tolls will enable the eligible entity to achieve the program goals under paragraph (3) without a significant impact to safety or mobility within the urbanized area in which the project is located; and  (v)the use of toll revenues complies with subsection (a)(3).  
(C)LimitationThe Secretary may not approve the use of tolls on the Interstate System under the program in more than 10 urbanized areas.  (7)Financial effects on low-income driversA project under the program— 
(A)shall include, if appropriate, an analysis of the potential effects of the project on low-income drivers; and  (B)may include mitigation measures to deal with any potential adverse financial effects on low-income drivers. .  
(b)High occupancy vehicle use of certain toll facilitiesSection 129(a) of title 23, United States Code, is amended— (1)by redesignating paragraph (10) as paragraph (11); and  
(2)by inserting after paragraph (9) the following:  (10)High occupancy vehicle use of certain toll facilitiesNotwithstanding section 102(a), in the case of a toll facility that is on the Interstate System and that is constructed or converted after the date of enactment of the America's Transportation Infrastructure Act of 2019, the public authority with jurisdiction over the toll facility shall allow high occupancy vehicles, transit, and paratransit vehicles to use the facility at a discount rate or without charge, unless the public authority, in consultation with the Secretary, determines that the number of those vehicles using the facility reduces the travel time reliability of the facility..  
1405.Freight plans 
(a)National and State freight plans 
(1)National freight strategic planSection 70102(b) of title 49, United States Code, is amended— (A)in paragraph (10), by striking and at the end;  
(B)in paragraph (11), by striking the period at the end and inserting a semicolon; and  (C)by adding at the end the following: 
 
(12)possible strategies to increase resiliency, including the ability to anticipate, prepare for, or adapt to conditions, or withstand, respond to, or recover rapidly from disruptions, including extreme weather and natural disasters;  (13)strategies to promote United States economic growth and international competitiveness; and  
(14)strategies to reduce local air pollution, water runoff, and wildlife habitat loss..  (2)State freight plansSection 70202 of title 49, United States Code, is amended— 
(A)in subsection (b)— (i)in paragraph (9), by striking and at the end;  
(ii)by redesignating paragraph (10) as paragraph (13); and  (iii)by inserting after paragraph (9) the following: 
 
(10)the most recent commercial motor vehicle parking facilities assessment conducted under subsection (f);  (11)strategies and goals to decrease— 
(A)the severity of impacts of extreme weather and natural disasters;  (B)local air pollution;  
(C)flooding, water runoff, and other adverse water impacts; and  (D)wildlife habitat loss;  
(12)strategies and goals to decrease the adverse impact of freight transportation on communities traversed by freight railroads; and;  (B)by redesignating subsection (e) as subsection (h); and  
(C)by inserting after subsection (d) the following:  (e)PriorityEach State freight plan under this section shall include a requirement that the State, in carrying out activities under the State freight plan— 
(1)enhance reliability or redundancy; or  (2)incorporate the ability to rapidly restore access and reliability.  
(f)Commercial motor vehicle parking facilities assessmentsAs part of the development or updating, as applicable, of the State freight plan under this section, each State that receives funding under section 167 of title 23, in consultation with relevant State motor carrier safety personnel, shall conduct an assessment of— (1)the capability of the State, together with the private sector in the State, to provide adequate parking facilities and rest facilities for commercial motor vehicles engaged in interstate transportation;  
(2)the volume of commercial motor vehicle traffic in the State; and  (3)whether there are any areas within the State that have a shortage of adequate commercial motor vehicle parking facilities, including an analysis (economic or otherwise, as the State determines to be appropriate) of the underlying causes of any such shortages.  
(g)Approval 
(1)In generalThe Secretary of Transportation shall approve a State freight plan described in subsection (a) if the plan achieves compliance with the requirements of this section.  (2)Savings provisionNothing in this subsection establishes new procedural requirements for the approval of a State freight plan described in subsection (a). .  
(b)StudiesFor the purpose of facilitating the integration of freight transportation into an intelligent transportation system network powered by electricity, the Secretary, acting through the Administrator of the Federal Highway Administration, shall conduct 2 or more appropriate studies relating to— (1)preparing to supply power to applicable electrical freight infrastructure; and  
(2)safely integrating freight into a smart vehicle world.  1406.Utilizing significant emissions with innovative technologies (a)Research, investigation, training, and other activitiesSection 103 of the Clean Air Act (42 U.S.C. 7403) is amended— 
(1)in subsection (c)(3), in the first sentence of the matter preceding subparagraph (A), by striking percursors and inserting precursors; and  (2)in subsection (g)— 
(A)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;  (B)in the undesignated matter following subparagraph (D) (as so redesignated)— 
(i)in the second sentence, by striking The Administrator and inserting the following:  (5)Coordination and avoidance of duplicationThe Administrator; and  
(ii)in the first sentence, by striking Nothing and inserting the following:  (4)Effect of subsectionNothing;  
(C)in the matter preceding subparagraph (A) (as so redesignated)— (i)in the third sentence, by striking Such program and inserting the following: 
 
(3)Program inclusionsThe program under this subsection;  (ii)in the second sentence— 
(I)by inserting States, institutions of higher education, after scientists,; and  (II)by striking Such strategies and technologies shall be developed and inserting the following: 
 
(2)Participation requirementSuch strategies and technologies described in paragraph (1) shall be developed; and  (iii)in the first sentence, by striking In carrying out and inserting the following: 
 
(1)In generalIn carrying out; and  (D)by adding at the end the following: 
 
(6)Certain carbon dioxide activities 
(A)In generalIn carrying out paragraph (3)(A) with respect to carbon dioxide, the Administrator shall carry out the activities described in each of subparagraphs (B), (C), (D), and (E).  (B)Direct air capture research (i)DefinitionsIn this subparagraph: 
(I)BoardThe term Board means the Direct Air Capture Technology Advisory Board established by clause (iii)(I).  (II)DiluteThe term dilute means a concentration of less than 1 percent by volume.  
(III)Direct air capture 
(aa)In generalThe term direct air capture, with respect to a facility, technology, or system, means that the facility, technology, or system uses carbon capture equipment to capture carbon dioxide directly from the air.  (bb)ExclusionThe term direct air capture does not include any facility, technology, or system that captures carbon dioxide— 
(AA)that is deliberately released from a naturally occurring subsurface spring; or  (BB)using natural photosynthesis.  
(IV)Intellectual propertyThe term intellectual property means— (aa)an invention that is patentable under title 35, United States Code; and  
(bb)any patent on an invention described in item (aa).  (ii)Technology prizes (I)In generalNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Administrator, in consultation with the Secretary of Energy, shall establish a program to provide, and shall provide, financial awards on a competitive basis for direct air capture from media in which the concentration of carbon dioxide is dilute.  
(II)DutiesIn carrying out this clause, the Administrator shall— (aa)subject to subclause (III), develop specific requirements for— 
(AA)the competition process; and  (BB)the demonstration of performance of approved projects;  
(bb)offer financial awards for a project designed— (AA)to the maximum extent practicable, to capture more than 10,000 tons of carbon dioxide per year; and  
(BB)to operate in a manner that would be commercially viable in the foreseeable future (as determined by the Board); and  (cc)to the maximum extent practicable, make financial awards to geographically diverse projects, including at least— 
(AA)1 project in a coastal State; and  (BB)1 project in a rural State.  
(III)Public participationIn carrying out subclause (II)(aa), the Administrator shall— (aa)provide notice of and, for a period of not less than 60 days, an opportunity for public comment on, any draft or proposed version of the requirements described in subclause (II)(aa); and  
(bb)take into account public comments received in developing the final version of those requirements.  (iii)Direct air capture technology advisory board (I)EstablishmentThere is established an advisory board to be known as the Direct Air Capture Technology Advisory Board.  
(II)CompositionThe Board shall be composed of 9 members appointed by the Administrator, who shall provide expertise in— (aa)climate science;  
(bb)physics;  (cc)chemistry;  
(dd)biology;  (ee)engineering;  
(ff)economics;  (gg)business management; and  
(hh)such other disciplines as the Administrator determines to be necessary to achieve the purposes of this subparagraph.  (III)Term; vacancies (aa)TermA member of the Board shall serve for a term of 6 years.  
(bb)VacanciesA vacancy on the Board— (AA)shall not affect the powers of the Board; and  
(BB)shall be filled in the same manner as the original appointment was made.  (IV)Initial meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.  
(V)MeetingsThe Board shall meet at the call of the Chairperson or on the request of the Administrator.  (VI)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold hearings.  
(VII)Chairperson and vice chairpersonThe Board shall select a Chairperson and Vice Chairperson from among the members of the Board.  (VIII)CompensationEach member of the Board may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Board.  
(IX)DutiesThe Board shall advise the Administrator on carrying out the duties of the Administrator under this subparagraph.  (X)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Board.  
(iv)Intellectual property 
(I)In generalAs a condition of receiving a financial award under this subparagraph, an applicant shall agree to vest the intellectual property of the applicant derived from the technology in 1 or more entities that are incorporated in the United States.  (II)Reservation of licenseThe United States— 
(aa)may reserve a nonexclusive, nontransferable, irrevocable, paid-up license, to have practiced for or on behalf of the United States, in connection with any intellectual property described in subclause (I); but  (bb)shall not, in the exercise of a license reserved under item (aa), publicly disclose proprietary information relating to the license.  
(III)Transfer of titleTitle to any intellectual property described in subclause (I) shall not be transferred or passed, except to an entity that is incorporated in the United States, until the expiration of the first patent obtained in connection with the intellectual property.  (v)Authorization of appropriations (I)In generalThere is authorized to be appropriated to carry out this subparagraph $35,000,000, to remain available until expended.  
(II)RequirementResearch carried out using amounts made available under subclause (I) may not duplicate research funded by the Department of Energy.  (vi)Termination of authorityThe Board and all authority provided under this subparagraph shall terminate not later than 10 years after the date of enactment of the America's Transportation Infrastructure Act of 2019.  
(C)Carbon dioxide utilization research 
(i)Definition of carbon dioxide utilizationIn this subparagraph, the term carbon dioxide utilization refers to technologies or approaches that lead to the use of carbon dioxide— (I)through the fixation of carbon dioxide through photosynthesis or chemosynthesis, such as through the growing of algae or bacteria;  
(II)through the chemical conversion of carbon dioxide to a material or chemical compound in which the carbon dioxide is securely stored; or  (III)through the use of carbon dioxide for any other purpose for which a commercial market exists, as determined by the Administrator.  
(ii)ProgramThe Administrator, in consultation with the Secretary of Energy, shall carry out a research and development program for carbon dioxide utilization to promote existing and new technologies that transform carbon dioxide generated by industrial processes into a product of commercial value, or as an input to products of commercial value.  (iii)Technical and financial assistanceNot later than 2 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, in carrying out this subsection, the Administrator, in consultation with the Secretary of Energy, shall support research and infrastructure activities relating to carbon dioxide utilization by providing technical assistance and financial assistance in accordance with clause (iv).  
(iv)EligibilityTo be eligible to receive technical assistance and financial assistance under clause (iii), a carbon dioxide utilization project shall— (I)have access to an emissions stream generated by a stationary source within the United States that is capable of supplying not less than 250 metric tons per day of carbon dioxide for research;  
(II)have access to adequate space for a laboratory and equipment for testing small-scale carbon dioxide utilization technologies, with onsite access to larger test bays for scale-up; and  (III)have existing partnerships with institutions of higher education, private companies, States, or other government entities.  
(v)CoordinationIn supporting carbon dioxide utilization projects under this paragraph, the Administrator shall consult with the Secretary of Energy, and, as appropriate, with the head of any other relevant Federal agency, States, the private sector, and institutions of higher education to develop methods and technologies to account for the carbon dioxide emissions avoided by the carbon dioxide utilization projects.  (vi)Authorization of appropriations (I)In generalThere is authorized to be appropriated to carry out this subparagraph $50,000,000, to remain available until expended.  
(II)RequirementResearch carried out using amounts made available under subclause (I) may not duplicate research funded by the Department of Energy.  (D)Deep saline formation report (i)Definition of deep saline formation (I)In generalIn this subparagraph, the term deep saline formation means a formation of subsurface geographically extensive sedimentary rock layers saturated with waters or brines that have a high total dissolved solids content and that are below the depth where carbon dioxide can exist in the formation as a supercritical fluid.  
(II)ClarificationIn this subparagraph, the term deep saline formation does not include oil and gas reservoirs.  (ii)ReportIn consultation with the Secretary of Energy, and, as appropriate, with the head of any other relevant Federal agency and relevant stakeholders, not later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Administrator shall prepare, submit to Congress, and make publicly available a report that includes— 
(I)a comprehensive identification of potential risks and benefits to project developers associated with increased storage of carbon dioxide captured from stationary sources in deep saline formations, using existing research;  (II)recommendations, if any, for managing the potential risks identified under subclause (I), including potential risks unique to public land; and  
(III)recommendations, if any, for Federal legislation or other policy changes to mitigate any potential risks identified under subclause (I).  (E)Report on carbon dioxide nonregulatory strategies and technologies (i)In generalNot less frequently than once every 2 years, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes— 
(I)the recipients of assistance under subparagraphs (B) and (C); and  (II)a plan for supporting additional nonregulatory strategies and technologies that could significantly prevent carbon dioxide emissions or reduce carbon dioxide levels in the air, in conjunction with other Federal agencies.  
(ii)InclusionsThe plan submitted under clause (i) shall include— (I)a methodology for evaluating and ranking technologies based on the ability of the technologies to cost effectively reduce carbon dioxide emissions or carbon dioxide levels in the air; and  
(II)a description of any nonair-related environmental or energy considerations regarding the technologies.  (F)GAO reportThe Comptroller General of the United States shall submit to Congress a report that— 
(i)identifies all Federal grant programs in which a purpose of a grant under the program is to perform research on carbon capture and utilization technologies, including direct air capture technologies; and  (ii)examines the extent to which the Federal grant programs identified pursuant to clause (i) overlap or are duplicative..  
(b)Report Not later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this subsection as the Administrator) shall submit to Congress a report describing how funds appropriated to the Administrator during the 5 most recent fiscal years have been used to carry out section 103 of the Clean Air Act (42 U.S.C. 7403), including a description of— (1)the amount of funds used to carry out specific provisions of that section; and  
(2)the practices used by the Administrator to differentiate funding used to carry out that section, as compared to funding used to carry out other provisions of law.  (c)Inclusion of carbon capture infrastructure projectsSection 41001(6) of the FAST Act (42 U.S.C. 4370m(6)) is amended— 
(1)in subparagraph (A)— (A)in the matter preceding clause (i), by inserting carbon capture, after manufacturing,;  
(B)in clause (i)(III), by striking or at the end;  (C)by redesignating clause (ii) as clause (iii); and  
(D)by inserting after clause (i) the following:  (ii)is covered by a programmatic plan or environmental review developed for the primary purpose of facilitating development of carbon dioxide pipelines; or; and  
(2)by adding at the end the following:  (C)InclusionFor purposes of subparagraph (A), construction of infrastructure for carbon capture includes construction of— 
(i)any facility, technology, or system that captures, utilizes, or sequesters carbon dioxide emissions, including projects for direct air capture (as defined in paragraph (6)(B)(i) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g)); and  (ii)carbon dioxide pipelines..  
(d)Development of carbon capture, utilization, and sequestration report, permitting guidance, and regional permitting task force 
(1)DefinitionsIn this subsection: (A)Carbon capture, utilization, and sequestration projectsThe term carbon capture, utilization, and sequestration projects includes projects for direct air capture (as defined in paragraph (6)(B)(i) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g))).  
(B)Efficient, orderly, and responsibleThe term efficient, orderly, and responsible means, with respect to development or the permitting process for carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, a process that is completed in an expeditious manner while maintaining environmental, health, and safety protections.  (2)Report (A)In generalNot later than 180 days after the date of enactment of this Act, the Chair of the Council on Environmental Quality (referred to in this subsection as the Chair), in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of the Interior, the Executive Director of the Federal Permitting Improvement Council, and the head of any other relevant Federal agency (as determined by the President), shall prepare a report that— 
(i)compiles all existing relevant Federal permitting and review information and resources for project applicants, agencies, and other stakeholders interested in the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, including— (I)the appropriate points of interaction with Federal agencies;  
(II)clarification of the permitting responsibilities and authorities among Federal agencies; and  (III)best practices and templates for permitting;  
(ii)inventories current or emerging activities that transform captured carbon dioxide into a product of commercial value, or as an input to products of commercial value;  (iii)inventories existing initiatives and recent publications that analyze or identify priority carbon dioxide pipelines needed to enable efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects at increased scale;  
(iv)identifies gaps in the current Federal regulatory framework for the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines; and  (v)identifies Federal financing mechanisms available to project developers.  
(B)Submission; publicationThe Chair shall— (i)submit the report under subparagraph (A) to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives; and  
(ii)as soon as practicable, make the report publicly available.  (3)Guidance (A)In generalAfter submission of the report under paragraph (2)(B), but not later than 1 year after the date of enactment of this Act, the Chair shall submit guidance consistent with that report to all relevant Federal agencies that— 
(i)facilitates reviews associated with the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines; and  (ii)supports the efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.  
(B)Requirements 
(i)In generalThe guidance under subparagraph (A) shall address requirements under— (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);  
(II)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);  (III)the Clean Air Act (42 U.S.C. 7401 et seq.);  
(IV)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);  (V)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);  
(VI)division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act);  (VII)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);  
(VIII)the Act of June 8, 1940 (16 U.S.C. 668 et seq.) (commonly known as the Bald and Golden Eagle Protection Act); and  (IX)any other Federal law that the Chair determines to be appropriate.  
(ii)Environmental reviewsThe guidance under subparagraph (A) shall include direction to States and other interested parties for the development of programmatic environmental reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.  (iii)Public involvementThe guidance under subparagraph (A) shall be subject to the public notice, comment, and solicitation of information procedures under section 1506.6 of title 40, Code of Federal Regulations (or a successor regulation).  
(C)Submission; publicationThe Chair shall— (i)submit the guidance under subparagraph (A) to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives; and  
(ii)as soon as practicable, make the guidance publicly available.  (D)EvaluationThe Chair shall— 
(i)periodically evaluate the reports of the task forces under paragraph (4)(E) and, as necessary, revise the guidance under subparagraph (A); and  (ii)each year, submit to the Committee on Environment and Public Works of the Senate, the Committee on Energy and Commerce of the House of Representatives, and relevant Federal agencies a report that describes any recommendations for legislation, rules, revisions to rules, or other policies that would address the issues identified by the task forces under paragraph (4)(E).  
(4)Task force 
(A)EstablishmentNot later than 18 months after the date of enactment of this Act, the Chair shall establish not less than 2 task forces, which shall each cover a different geographical area with differing demographic, land use, or geological issues— (i)to identify permitting and other challenges and successes that permitting authorities and project developers and operators face; and  
(ii)to improve the performance of the permitting process and regional coordination for the purpose of promoting the efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.  (B)Members and selection (i)In generalThe Chair shall— 
(I)develop criteria for the selection of members to each task force; and  (II)select members for each task force in accordance with subclause (I) and clause (ii).  
(ii)MembersEach task force— (I)shall include not less than 1 representative of each of— 
(aa)the Environmental Protection Agency;  (bb)the Department of Energy;  
(cc)the Department of the Interior;  (dd)any other Federal agency the Chair determines to be appropriate;  
(ee)any State that requests participation in the geographical area covered by the task force;  (ff)developers or operators of carbon capture, utilization, and sequestration projects or carbon dioxide pipelines; and  
(gg)nongovernmental membership organizations, the primary mission of which concerns protection of the environment; and  (II)at the request of a Tribal or local government, may include a representative of— 
(aa)not less than 1 local government in the geographical area covered by the task force; and  (bb)not less than 1 Tribal government in the geographical area covered by the task force.  
(C)Meetings 
(i)In generalEach task force shall meet not less than twice each year.  (ii)Joint meetingTo the maximum extent practicable, the task forces shall meet collectively not less than once each year.  
(D)DutiesEach task force shall— (i)inventory existing or potential Federal and State approaches to facilitate reviews associated with the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, including best practices that— 
(I)avoid duplicative reviews;  (II)engage stakeholders early in the permitting process; and  
(III)make the permitting process efficient, orderly, and responsible;  (ii)develop common models for State-level carbon dioxide pipeline regulation and oversight guidelines that can be shared with States in the geographical area covered by the task force;  
(iii)provide technical assistance to States in the geographical area covered by the task force in implementing regulatory requirements and any models developed under clause (ii);  (iv)inventory current or emerging activities that transform captured carbon dioxide into a product of commercial value, or as an input to products of commercial value;  
(v)identify any priority carbon dioxide pipelines needed to enable efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects at increased scale;  (vi)identify gaps in the current Federal and State regulatory framework and in existing data for the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines;  
(vii)identify Federal and State financing mechanisms available to project developers; and  (viii)develop recommendations for relevant Federal agencies on how to develop and research technologies that— 
(I)can capture carbon dioxide; and  (II)would be able to be deployed within the region covered by the task force, including any projects that have received technical or financial assistance for research under paragraph (6) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g)).  
(E)ReportEach year, each task force shall prepare and submit to the Chair and to the other task forces a report that includes— (i)any recommendations for improvements in efficient, orderly, and responsible issuance or administration of Federal permits and other Federal authorizations required under a law described in paragraph (3)(B)(i); and  
(ii)any other nationally relevant information that the task force has collected in carrying out the duties under subparagraph (D).  (F)EvaluationNot later than 5 years after the date of enactment of this Act, the Chair shall— 
(i)reevaluate the need for the task forces; and  (ii)submit to Congress a recommendation as to whether the task forces should continue.  
1407.Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program 
(a)In generalChapter 1 of title 23, United States Code (as amended by section 1403(a)), is amended by adding at the end the following:  179.Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program (a)DefinitionsIn this section: 
(1)Emergency eventThe term emergency event means a natural disaster or catastrophic failure resulting in— (A)an emergency declared by the Governor of the State in which the disaster or failure occurred; or  
(B)an emergency or disaster declared by the President.  (2)Evacuation routeThe term evacuation route means a transportation route or system that— 
(A)is owned, operated, or maintained by a Federal, State, Tribal, or local government or a private entity;  (B)is used— 
(i)to transport the public away from emergency events; or  (ii)to transport emergency responders and recovery resources; and  
(C)is designated by the eligible entity with jurisdiction over the area in which the route is located for the purposes described in subparagraph (B).  (3)ProgramThe term program means the grant program established under subsection (b)(1).  
(4)Resilience improvementThe term resilience improvement means the use of materials or structural or nonstructural techniques, including natural infrastructure— (A)that allow a project— 
(i)to better anticipate, prepare for, and adapt to changing conditions and to withstand and respond to disruptions; and  (ii)to be better able to continue to serve the primary function of the project during and after weather events and natural disasters for the expected life of the project; or  
(B)that— (i)reduce the magnitude and duration of impacts of current and future weather events and natural disasters to a project; or  
(ii)have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to current and future weather events or natural disasters.  (b)Establishment (1)In generalThe Secretary shall establish a grant program, to be known as the Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation grant program or the PROTECT grant program.  
(2)PurposeThe purpose of the program is to provide grants for resilience improvements through— (A)formula funding distributed to States;  
(B)competitive planning grants to enable communities to assess vulnerabilities to current and future weather events and natural disasters and changing conditions, including sea level rise, and plan infrastructure improvements and emergency response strategies to address those vulnerabilities; and  (C)competitive resilience improvement grants to protect— 
(i)infrastructure assets by making the assets more resilient to current and future weather events and natural disasters, such as severe storms, flooding, drought, levee and dam failures, wildfire, rockslides, mudslides, sea level rise, extreme weather, including extreme temperature, and earthquakes;  (ii)communities through resilience improvements and strategies that allow for the continued operation or rapid recovery of surface transportation systems that— 
(I)serve critical local, regional, and national needs, including evacuation routes; and  (II)provide access or service to hospitals and other medical or emergency service facilities, major employers, critical manufacturing centers, ports and intermodal facilities, utilities, and Federal facilities;  
(iii)coastal infrastructure, such as a tide gate, that is at long-term risk to sea level rise; and  (iv)natural infrastructure that protects and enhances surface transportation assets while improving ecosystem conditions, including culverts that ensure adequate flows in rivers and estuarine systems.  
(c)Formula awards 
(1)Distribution of funds to States 
(A)In generalFor each fiscal year, the Secretary shall distribute among the States the amounts made available to carry out this subsection for that fiscal year in accordance with subparagraph (B).  (B)DistributionThe amount for each State shall be determined by multiplying the total amount made available to carry out this subsection for the applicable fiscal year by the ratio that— 
(i)the total base apportionment for the State under section 104(c); bears to  (ii)the total base apportionments for all States under section 104(c).  
(2)Eligible activities 
(A)In generalExcept as provided in subparagraph (B), a State shall use funds made available under paragraph (1) to carry out activities eligible under subparagraph (A), (B), or (C) of subsection (d)(4).  (B)Planning set-asideOf the amounts made available to each State under paragraph (1) for each fiscal year, not less than 2 percent shall be for activities described in subsection (d)(3).  
(3)Requirements 
(A)Projects in certain areasIf a project under this subsection is carried out, in whole or in part, within a base floodplain, the State shall— (i)identify the base floodplain in which the project is to be located and disclose that information to the Secretary; and  
(ii)indicate to the Secretary whether the State plans to implement 1 or more components of the risk mitigation plan under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) with respect to the area.  (B)EligibilitiesA State shall use funds made available under paragraph (1) for— 
(i)a highway project eligible for assistance under this title;  (ii)a public transportation facility or service eligible for assistance under chapter 53 of title 49;  
(iii)a facility or service for intercity rail passenger transportation (as defined in section 24102 of title 49); or  (iv)a port facility, including a facility that— 
(I)connects a port to other modes of transportation;  (II)improves the efficiency of evacuations and disaster relief; or  
(III)aids transportation.  (C)System resilienceA project carried out by a State with funds made available under this subsection may include the use of natural infrastructure or the construction or modification of storm surge, flood protection, or aquatic ecosystem restoration elements that are functionally connected to a transportation improvement, such as— 
(i)increasing marsh health and total area adjacent to a highway right-of-way to promote additional flood storage;  (ii)upgrades to and installing of culverts designed to withstand 100-year flood events;  
(iii)upgrades to and installation of tide gates to protect highways; and  (iv)upgrades to and installation of flood gates to protect tunnel entrances.  
(D)Federal cost share 
(i)In generalExcept as provided in subsection (f)(1), the Federal share of the cost of a project carried out using funds made available under paragraph (1) shall not exceed 80 percent of the total project cost.  (ii)Non-federal shareA State may use Federal funds other than Federal funds made available under this subsection to meet the non-Federal cost share requirement for a project under this subsection.  
(E)Eligible project costs 
(i)In generalExcept as provided in clause (ii), eligible project costs for activities carried out by a State with funds made available under paragraph (1) may include the costs of— (I)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and  
(II)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements.  (ii)Eligible planning costsIn the case of a planning activity described in subsection (d)(3) that is carried out by a State with funds made available under paragraph (1), eligible costs may include development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, other preconstruction activities, and other activities consistent with carrying out the purposes of subsection (d)(3).  
(F)LimitationsIn carrying out this subsection, a State— (i)may use not more than 25 percent of the amounts made available under this subsection for the construction of new capacity; and  
(ii)may use not more than 10 percent of the amounts made available under this subsection for activities described in subparagraph (E)(i)(I).  (d)Competitive awards (1)In generalIn addition to funds distributed to States under subsection (c)(1), the Secretary shall provide grants on a competitive basis under this subsection to eligible entities described in paragraph (2).  
(2)Eligible entitiesThe Secretary may make a grant under this subsection to any of the following: (A)A State or political subdivision of a State.  
(B)A metropolitan planning organization.  (C)A unit of local government.  
(D)A special purpose district or public authority with a transportation function, including a port authority.  (E)An Indian tribe (as defined in section 207(m)(1)).  
(F)A Federal land management agency that applies jointly with a State or group of States.  (G)A multi-State or multijurisdictional group of entities described in subparagraphs (A) through (F).  
(3)Planning grantsUsing funds made available under this subsection, the Secretary shall provide planning grants to eligible entities for the purpose of— (A)in the case of a State or metropolitan planning organization, developing a resilience improvement plan under subsection (f)(2);  
(B)resilience planning, predesign, design, or the development of data tools to simulate transportation disruption scenarios, including vulnerability assessments;  (C)technical capacity building by the eligible entity to facilitate the ability of the eligible entity to assess the vulnerabilities of the infrastructure assets and community response strategies of the eligible entity under current conditions and a range of potential future conditions; or  
(D)evacuation planning and preparation.  (4)Resilience grants (A)Resilience improvement grants (i)In generalUsing funds made available under this subsection, the Secretary shall provide resilience improvement grants to eligible entities to carry out 1 or more eligible activities under clause (ii).  
(ii)Eligible activities 
(I)In generalAn eligible entity may use a resilience improvement grant under this subparagraph for 1 or more construction activities to enable an existing surface transportation infrastructure asset to withstand 1 or more elements of a weather event or natural disaster, or to increase the resilience of surface transportation infrastructure from the impacts of changing conditions, such as sea level rise, flooding, extreme weather events, and other natural disasters.  (II)InclusionsAn activity eligible to be carried out under this subparagraph includes— 
(aa)resurfacing, restoration, rehabilitation, reconstruction, replacement, improvement, or realignment of an existing surface transportation facility eligible for assistance under this title;  (bb)the incorporation of natural infrastructure;  
(cc)the upgrade of an existing surface transportation facility to meet or exceed Federal Highway Administration approved design standards;  (dd)the installation of mitigation measures that prevent the intrusion of floodwaters into surface transportation systems;  
(ee)strengthening systems that remove rainwater from surface transportation facilities;  (ff)a resilience project that addresses identified vulnerabilities described in the resilience improvement plan of the eligible entity, if applicable;  
(gg)relocating roadways in a base floodplain to higher ground above projected flood elevation levels, or away from slide prone areas;  (hh)stabilizing slide areas or slopes;  
(ii)installing riprap;  (jj)lengthening or raising bridges to increase waterway openings, including to respond to extreme weather;  
(kk)deepening channels to prevent flooding;  (ll)increasing the size or number of drainage structures;  
(mm)installing seismic retrofits on bridges;  (nn)adding scour protection at bridges;  
(oo)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; and  (pp)any other protective features, including natural infrastructure, as determined by the Secretary.  
(iii)PriorityThe Secretary shall prioritize a resilience improvement grant to an eligible entity if— (I)the Secretary determines— 
(aa)the benefits of the eligible activity proposed to be carried out by the eligible entity exceed the costs of the activity; and  (bb)there is a need to address the vulnerabilities of infrastructure assets of the eligible entity with a high risk of, and impacts associated with, failure due to the impacts of weather events, natural disasters, or changing conditions, such as sea level rise and increased flood risk; or  
(II)the eligible activity proposed to be carried out by the eligible entity is included in the applicable resilience improvement plan under subsection (f)(2).  (B)Community resilience and evacuation route grants (i)In generalUsing funds made available under this subsection, the Secretary shall provide community resilience and evacuation route grants to eligible entities to carry out 1 or more eligible activities under clause (ii).  
(ii)Eligible activitiesAn eligible entity may use a community resilience and evacuation route grant under this subparagraph for 1 or more projects that strengthen and protect evacuation routes that are essential for providing and supporting evacuations caused by emergency events, including a project that— (I)is an eligible activity under subparagraph (A)(ii), if that eligible activity will improve an evacuation route;  
(II)ensures the ability of the evacuation route to provide safe passage during an evacuation and reduces the risk of damage to evacuation routes as a result of future emergency events, including restoring or replacing existing evacuation routes that are in poor condition or not designed to meet the anticipated demand during an emergency event, and including steps to protect routes from mud, rock, or other debris slides;  (III)if the Secretary determines that existing evacuation routes are not sufficient to adequately facilitate evacuations, including the transportation of emergency responders and recovery resources, expands the capacity of evacuation routes to swiftly and safely accommodate evacuations, including installation of— 
(aa)communications and intelligent transportation system equipment and infrastructure;  (bb)counterflow measures; or  
(cc)shoulders;  (IV)is for the construction of— 
(aa)new or redundant evacuation routes, if the Secretary determines that existing evacuation routes are not sufficient to adequately facilitate evacuations, including the transportation of emergency responders and recovery resources; or  (bb)sheltering facilities that are functionally connected to an eligible project;  
(V)is for the acquisition of evacuation route or traffic incident management equipment, vehicles, or signage; or  (VI)will ensure access or service to critical destinations, including hospitals and other medical or emergency service facilities, major employers, critical manufacturing centers, ports and intermodal facilities, utilities, and Federal facilities.  
(iii)PriorityThe Secretary shall prioritize community resilience and evacuation route grants under this subparagraph for eligible activities that are cost-effective, as determined by the Secretary, taking into account— (I)current and future vulnerabilities to an evacuation route due to future occurrence or recurrence of emergency events that are likely to occur in the geographic area in which the evacuation route is located; and  
(II)projected changes in development patterns, demographics, and extreme weather events based on the best available evidence and analysis.  (iv)ConsultationIn providing grants for community resilience and evacuation routes under this subparagraph, the Secretary shall consult with the Administrator of the Federal Emergency Management Agency, who shall provide technical assistance to the Secretary and to eligible entities.  
(C)At-risk coastal infrastructure grants 
(i)Definition of coastal StateIn this subparagraph, the term coastal State means— (I)a State in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, Long Island Sound, or 1 or more of the Great Lakes;  
(II)the United States Virgin Islands;  (III)Guam;  
(IV)American Samoa; and  (V)the Commonwealth of the Northern Mariana Islands.  
(ii)GrantsUsing funds made available under this subsection, the Secretary shall provide at-risk coastal infrastructure grants to eligible entities in coastal States to carry out 1 or more eligible activities under clause (iii).  (iii)Eligible activitiesAn eligible entity may use an at-risk coastal infrastructure grant under this subparagraph for strengthening, stabilizing, hardening, elevating, relocating, or otherwise enhancing the resilience of highway and non-rail infrastructure, including bridges, roads, pedestrian walkways, and bicycle lanes, and associated infrastructure, such as culverts and tide gates, that are subject to, or face increased long-term future risks of, a weather event, a natural disaster, or changing conditions, including coastal flooding, coastal erosion, wave action, storm surge, or sea level rise, in order to improve transportation and public safety and to reduce costs by avoiding larger future maintenance or rebuilding costs.  
(iv)CriteriaThe Secretary shall provide at-risk coastal infrastructure grants under this subparagraph for a project— (I)that addresses the risks from a current or future weather event or natural disaster, including coastal flooding, coastal erosion, wave action, storm surge, or sea level change; and  
(II)that reduces long-term infrastructure costs by avoiding larger future maintenance or rebuilding costs.  (v)Coastal benefitsIn addition to the criteria under clause (iv), for the purpose of providing at-risk coastal infrastructure grants under this subparagraph, the Secretary shall evaluate the extent to which a project will provide— 
(I)access to coastal homes, businesses, communities, and other critical infrastructure, including access by first responders and other emergency personnel; or  (II)access to a designated evacuation route.  
(5)Grant requirements 
(A)Solicitations for grantsIn providing grants under this subsection, the Secretary shall conduct a transparent and competitive national solicitation process to select eligible projects to receive grants under paragraph (3) and subparagraphs (A), (B), and (C) of paragraph (4).  (B)Applications (i)In generalTo be eligible to receive a grant under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4), an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be necessary.  
(ii)Projects in certain areasIf a project is proposed to be carried out by the eligible entity, in whole or in part, within a base floodplain, the eligible entity shall— (I)as part of the application, identify the floodplain in which the project is to be located and disclose that information to the Secretary; and  
(II)indicate in the application whether, if selected, the eligible entity will implement 1 or more components of the risk mitigation plan under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) with respect to the area.  (C)EligibilitiesThe Secretary may make a grant under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4) only for— 
(i)a highway project eligible for assistance under this title;  (ii)a public transportation facility or service eligible for assistance under chapter 53 of title 49;  
(iii)a facility or service for intercity rail passenger transportation (as defined in section 24102 of title 49); or  (iv)a port facility, including a facility that— 
(I)connects a port to other modes of transportation;  (II)improves the efficiency of evacuations and disaster relief; or  
(III)aids transportation.  (D)System resilienceA project for which a grant is provided under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4) may include the use of natural infrastructure or the construction or modification of storm surge, flood protection, or aquatic ecosystem restoration elements that the Secretary determines are functionally connected to a transportation improvement, such as— 
(i)increasing marsh health and total area adjacent to a highway right-of-way to promote additional flood storage;  (ii)upgrades to and installing of culverts designed to withstand 100-year flood events;  
(iii)upgrades to and installation of tide gates to protect highways; and  (iv)upgrades to and installation of flood gates to protect tunnel entrances.  
(E)Federal cost share 
(i)Planning grantThe Federal share of the cost of a planning activity carried out using a planning grant under paragraph (3) shall be 100 percent.  (ii)Resilience grants (I)In generalExcept as provided in subclause (II) and subsection (f)(1), the Federal share of the cost of a project carried out using a grant under subparagraph (A), (B), or (C) of paragraph (4) shall not exceed 80 percent of the total project cost.  
(II)Tribal projectsOn the determination of the Secretary, the Federal share of the cost of a project carried out using a grant under subparagraph (A), (B), or (C) of paragraph (4) by an Indian tribe (as defined in section 207(m)(1)) may be up to 100 percent.  (iii)Non-federal shareThe eligible entity may use Federal funds other than Federal funds provided under this subsection to meet the non-Federal cost share requirement for a project carried out with a grant under this subsection.  
(F)Eligible project costs 
(i)Resilience grant projectsEligible project costs for activities funded with a grant under subparagraph (A), (B), or (C) of paragraph (4) may include the costs of— (I)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and  
(II)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements.  (ii)Planning grantsEligible project costs for activities funded with a grant under paragraph (3) may include the costs of development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, other preconstruction activities, and other activities consistent with carrying out the purposes of that paragraph.  
(G)LimitationsAn eligible entity that receives a grant under subparagraph (A), (B), or (C) of paragraph (4)— (i)may use not more than 25 percent of the amount of the grant for the construction of new capacity; and  
(ii)may use not more than 10 percent of the amount of the grant for activities described in subparagraph (F)(i)(I).  (H)Distribution of grants (i)In generalSubject to the availability of funds, an eligible entity may request and the Secretary may distribute funds for a grant under this subsection on a multiyear basis, as the Secretary determines to be necessary.  
(ii)Rural set-asideOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall use not less than 25 percent for grants for projects located in areas that are outside an urbanized area with a population of over 200,000.  (iii)Tribal set-asideOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall use not less than 2 percent for grants to Indian tribes (as defined in section 207(m)(1)).  
(iv)ReallocationFor any fiscal year, if the Secretary determines that the amount described in clause (ii) or (iii) will not be fully utilized for the grant described in that clause, the Secretary may reallocate the unutilized funds to provide grants to other eligible entities under this subsection.  (e)ConsultationIn carrying out the program, the Secretary shall— 
(1)consult with the Assistant Secretary of the Army for Civil Works, the Administrator of the Environmental Protection Agency, the Secretary of the Interior, and the Secretary of Commerce; and  (2)solicit technical support from the Administrator of the Federal Emergency Management Agency.  
(f)Resilience improvement plan and lower non-Federal share 
(1)Federal share reductions 
(A)In generalA State that receives funds under subsection (c) or an eligible entity that receives a grant under subsection (d) shall have the non-Federal share of a project carried out with the funds or grant, as applicable, reduced by an amount described in subparagraph (B) if the State or eligible entity meets the applicable requirements under that subparagraph.  (B)Amount of reductions (i)Resilience improvement planSubject to clause (iii), the amount of the non-Federal share of the costs of a project carried out with funds under subsection (c) or a grant under subsection (d) shall be reduced by 7 percentage points if— 
(I)in the case of a State or an eligible entity that is a State or a metropolitan planning organization, the State or eligible entity has— (aa)developed a resilience improvement plan in accordance with this subsection; and  
(bb)prioritized the project on that resilience improvement plan; and  (II)in the case of an eligible entity not described in subclause (I), the eligible entity is located in a State or an area served by a metropolitan planning organization that has— 
(aa)developed a resilience improvement plan in accordance with this subsection; and  (bb)prioritized the project on that resilience improvement plan.  
(ii)Incorporation of resilience improvement plan in other planningSubject to clause (iii), the amount of the non-Federal share of the cost of a project carried out with funds under subsection (c) or a grant under subsection (d) shall be reduced by 3 percentage points if— (I)in the case of a State or an eligible entity that is a State or a metropolitan planning organization, the resilience improvement plan developed in accordance with this subsection has been incorporated into the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable; and  
(II)in the case of an eligible entity not described in subclause (I), the eligible entity is located in a State or an area served by a metropolitan planning organization that incorporated a resilience improvement plan into the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable.  (iii)Limitations (I)Maximum reductionA State or eligible entity may not receive a reduction under this paragraph of more than 10 percentage points for any single project carried out with funds under subsection (c) or a grant under subsection (d).  
(II)No negative non-Federal shareA reduction under this paragraph shall not reduce the non-Federal share of the costs of a project carried out with funds under subsection (c) or a grant under subsection (d) to an amount that is less than zero.  (2)Plan contentsA resilience improvement plan referred to in paragraph (1)— 
(A)shall be for the immediate and long-range planning activities and investments of the State or metropolitan planning organization with respect to resilience;  (B)shall demonstrate a systemic approach to transportation system resilience and be consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165);  
(C)shall— (i)include a risk-based assessment of vulnerabilities of transportation assets and systems to current and future weather events and natural disasters, such as severe storms, flooding, drought, levee and dam failures, wildfire, rockslides, mudslides, sea level rise, extreme weather, including extreme temperatures, and earthquakes;  
(ii)designate evacuation routes and strategies, including multimodal facilities, designated with consideration for individuals without access to personal vehicles;  (iii)plan for response to anticipated emergencies, including plans for the mobility of— 
(I)emergency response personnel and equipment; and  (II)access to emergency services, including for vulnerable or disadvantaged populations;  
(iv)describe the resilience improvement policies, including strategies, land-use and zoning changes, investments in natural infrastructure, or performance measures that will inform the transportation investment decisions of the State or metropolitan planning organization with the goal of increasing resilience;  (v)include an investment plan that— 
(I)includes a list of priority projects; and  (II)describes how funds provided by a grant under the program would be invested and matched, which shall not be subject to fiscal constraint requirements; and  
(vi)use science and data and indicate the source of data and methodologies; and  (D)shall, as appropriate— 
(i)include a description of how the plan will improve the ability of the State or metropolitan planning organization— (I)to respond promptly to the impacts of weather events and natural disasters; and  
(II)to be prepared for changing conditions, such as sea level rise and increased flood risk;  (ii)describe the codes, standards, and regulatory framework, if any, adopted and enforced to ensure resilience improvements within the impacted area of proposed projects included in the resilience improvement plan;  
(iii)consider the benefits of combining hard infrastructure assets, and natural infrastructure, through coordinated efforts by the Federal Government and the States;  (iv)assess the resilience of other community assets, including buildings and housing, emergency management assets, and energy, water, and communication infrastructure;  
(v)use a long-term planning period; and  (vi)include such other information as the eligible entity considers appropriate.  
(3)No new planning requirementsNothing in this section requires a metropolitan planning organization or a State to develop a resilience improvement plan or to include a resilience improvement plan under the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable, of the metropolitan planning organization or State.  (g)Monitoring (1)In generalNot later than 18 months after the date of enactment of this section, the Secretary, in consultation with the officials described in subsection (e), shall— 
(A)establish, for the purpose of evaluating the effectiveness and impacts of projects carried out under the program— (i)subject to paragraph (2), transportation and any other metrics as the Secretary determines to be necessary; and  
(ii)procedures for monitoring and evaluating projects based on those metrics; and  (B)select a representative sample of projects to evaluate based on the metrics and procedures established under subparagraph (A).  
(2)NoticeBefore adopting any metrics described in paragraph (1), the Secretary shall— (A)publish the proposed metrics in the Federal Register; and  
(B)provide to the public an opportunity for comment on the proposed metrics.  (h)Reports (1)Reports from eligible entitiesNot later than 1 year after the date on which a project carried out under the program is completed, the entity that carried out the project shall submit to the Secretary a report on the results of the project and the use of the funds received under the program.  
(2)Reports to Congress 
(A)Annual reportsThe Secretary shall submit to Congress, and publish on the website of the Department of Transportation, an annual report that describes the implementation of the program during the preceding calendar year, including— (i)each project for which a grant was provided under the program;  
(ii)information relating to project applications received;  (iii)the manner in which the consultation requirements were implemented under this section;  
(iv)recommendations to improve the administration of the program, including whether assistance from additional or fewer agencies to carry out the program is appropriate;  (v)the period required to disburse grant funds to recipients based on applicable Federal coordination requirements; and  
(vi)a list of facilities that repeatedly require repair or reconstruction due to emergency events.  (B)Final reportNot later than 5 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit to Congress a report that includes the results of the reports submitted under subparagraph (A).  
(i)Administrative expensesThe Secretary shall use not more than 5 percent of the amounts made available to carry out the program for each fiscal year for the costs of administering the program, including monitoring and evaluation under subsection (g). .  (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1403(b)), is amended by inserting after the item relating to section 178 the following: 
 
 
179. Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program.  
1408.Diesel emissions reduction 
(a)Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2024.  (b)Recognizing differences in diesel vehicle, engine, equipment, and fleet use (1)National grant, rebate, and loan programsSection 792(c)(4)(D) of the Energy Policy Act of 2005 (42 U.S.C. 16132(c)(4)(D)) is amended by inserting , recognizing differences in typical vehicle, engine, equipment, and fleet use throughout the United States before the semicolon.  
(2)State grant, rebate, and loan programsSection 793(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16133(b)(1)) is amended— (A)in subparagraph (B), by striking ; and and inserting a semicolon; and  
(B)by adding at the end the following:  (D)the recognition, for purposes of implementing this section, of differences in typical vehicle, engine, equipment, and fleet use throughout the United States, including expected useful life; and.  
(c)Reallocation of unused State fundsSection 793(c)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16133(c)(2)(C)) is amended beginning in the matter preceding clause (i) by striking to each remaining and all that follows through this paragraph in clause (ii) and inserting to carry out section 792.  EMiscellaneous 1501.Additional deposits into Highway Trust Fund (a)In generalSection 105 of title 23, United States Code, is repealed.  
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 105.  1502.Stopping threats on pedestrians (a)Definition of bollard installation projectIn this section, the term bollard installation project means a project to install raised concrete or metal posts on a sidewalk adjacent to a roadway that are designed to slow or stop a motor vehicle.  
(b)EstablishmentNot later than 1 year after the date of enactment of this Act and subject to the availability of appropriations, the Secretary shall establish and carry out a competitive grant pilot program to provide assistance to local government entities for bollard installation projects designed to prevent pedestrian injuries and acts of terrorism in areas used by large numbers of pedestrians.  (c)ApplicationTo be eligible to receive a grant under this section, a local government entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines to be appropriate, which shall include, at a minimum— 
(1)a description of the proposed bollard installation project to be carried out;  (2)a description of the pedestrian injury or terrorism risks with respect to the proposed installation area; and  
(3)an analysis of how the proposed bollard installation project will mitigate those risks.  (d)Use of fundsA recipient of a grant under this section may only use the grant funds for a bollard installation project.  
(e)Federal shareThe Federal share of the costs of a bollard installation project carried out with a grant under this section may be up to 100 percent.  (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2021 through 2025.  
1503.Transfer and sale of toll credits 
(a)DefinitionsIn this section: (1)Originating stateThe term originating State means a State that— 
(A)is eligible to use a credit under section 120(i) of title 23, United States Code; and  (B)has been selected by the Secretary under subsection (d)(2).  
(2)Pilot programThe term pilot program means the pilot program established under subsection (b).  (3)Recipient stateThe term recipient State means a State that receives a credit by transfer or by sale under this section from an originating State.  
(4)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code.  (b)Establishment of pilot programThe Secretary shall establish and implement a toll credit exchange pilot program in accordance with this section.  
(c)PurposesThe purposes of the pilot program are— (1)to identify the extent of the demand to purchase toll credits;  
(2)to identify the cash price of toll credits through bilateral transactions between States;  (3)to analyze the impact of the purchase or sale of toll credits on transportation expenditures;  
(4)to test the feasibility of expanding the pilot program to allow all States to participate on a permanent basis; and  (5)to identify any other repercussions of the toll credit exchange.  
(d)Selection of originating States 
(1)ApplicationIn order to participate in the pilot program as an originating State, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, such information as is required for the Secretary to verify— (A)the amount of unused toll credits for which the State has submitted certification to the Secretary that are available to be sold or transferred under the pilot program, including— 
(i)toll revenue generated and the sources of that revenue;  (ii)toll revenue used by public, quasi-public, and private agencies to build, improve, or maintain highways, bridges, or tunnels that serve the public purpose of interstate commerce; and  
(iii)an accounting of any Federal funds used by the public, quasi-public, or private agency to build, improve, or maintain the toll facility, to validate that the credit has been reduced by a percentage equal to the percentage of the total cost of building, improving, or maintaining the facility that was derived from Federal funds;  (B)the documentation of maintenance of effort for toll credits earned by the originating State; and  
(C)the accuracy of the accounting system of the State to earn and track toll credits.  (2)SelectionOf the States that submit an application under paragraph (1), the Secretary may select not more than 10 States to be designated as an originating State.  
(3)Limitation on salesAt any time, the Secretary may limit the amount of unused toll credits that may be offered for sale under the pilot program.  (e)Transfer or sale of credits (1)In generalIn carrying out the pilot program, the Secretary shall provide that an originating State may transfer or sell to a recipient State a credit not previously used by the originating State under section 120(i) of title 23, United States Code.  
(2)Website supportThe Secretary shall make available a publicly accessible website on which originating States shall post the amount of toll credits, verified under subsection (d)(1)(A), that are available for sale or transfer to a recipient State.  (3)Bilateral transactionsAn originating State and a recipient State may enter into a bilateral transaction to sell or transfer verified toll credits.  
(4)NotificationNot later than 30 days after the date on which a credit is transferred or sold, the originating State and the recipient State shall jointly submit to the Secretary a written notification of the transfer or sale, including details on— (A)the amount of toll credits that have been sold or transferred;  
(B)the price paid or other value transferred in exchange for the toll credits;  (C)the intended use by the recipient State of the toll credits, if known;  
(D)the intended use by the originating State of the cash or other value transferred;  (E)an update on the toll credit balance of the originating State and the recipient State; and  
(F)any other information about the transaction that the Secretary may require.  (5)Use of credits by transferee or purchaserA recipient State may use a credit received under paragraph (1) toward the non-Federal share requirement for any funds made available to carry out title 23 or chapter 53 of title 49, United States Code, in accordance with section 120(i) of title 23, United States Code.  
(6)Use of proceeds from sale of creditsAn originating State shall use the proceeds from the sale of a credit under paragraph (1) for the construction costs of any project in the originating State that is eligible under title 23, United States Code.  (f)Reporting requirements (1)Initial reportNot later than 1 year after the date on which the pilot program is established, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress of the pilot program.  
(2)Final reportNot later than 3 years after the date on which the pilot program is established, the Secretary shall— (A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(i)determines whether a toll credit marketplace is viable and cost-effective;  (ii)describes the buying and selling activities under the pilot program;  
(iii)describes the average sale price of toll credits;  (iv)determines whether the pilot program could be expanded to more States or all States or to non-State operators of toll facilities;  
(v)provides updated information on the toll credit balance accumulated by each State; and  (vi)describes the list of projects that were assisted by the pilot program; and  
(B)make the report under subparagraph (A) publicly available on the website of the Department.  (g)Termination (1)In generalThe Secretary may terminate the pilot program or the participation of any State in the pilot program if the Secretary determines that— 
(A)the pilot program is not serving a public benefit; or  (B)it is not cost effective to carry out the pilot program.  
(2)ProceduresThe termination of the pilot program or the participation of a State in the pilot program shall be carried out consistent with Federal requirements for project closeout, adjustment, and continuing responsibilities.  1504.Forest Service Legacy Roads and Trails Remediation ProgramPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following: 
 
8.Forest Service legacy roads and trails remediation program 
(a)In generalNot later than 180 days after the date of enactment of this section, the Secretary, acting through the Chief of the Forest Service, shall establish, and develop a national strategy to carry out, a program, to be known as the Forest Service Legacy Roads and Trails Remediation Program, within the National Forest System, to carry out critical maintenance and urgent repairs and improvements on National Forest System roads, trails, and bridges.  (b)PriorityIn implementing the program under this section, the Secretary may give priority to any project that protects or restores— 
(1)water quality;  (2)a watershed that feeds a public drinking water system;  
(3)important wildlife habitat, as determined by the Secretary, in consultation with each affected State, including habitat of threatened, endangered, or sensitive fish or wildlife species; or  (4)historic public access for authorized multiple uses of National Forest System land in accordance with the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.), including grazing, recreation, hunting, fishing, forest management, wildfire mitigation, and ecosystem restoration.  
(c)National forest systemExcept as authorized under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a), each project carried out under this section shall be on a National Forest System road or trail.  (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2021 through 2025, to remain available until expended..  
1505.Disaster relief mobilization pilot program 
(a)DefinitionsIn this section: (1)Local communityThe term local community means— 
(A)a unit of local government;  (B)a political subdivision of a State or local government;  
(C)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code);  (D)a rural planning organization; or  
(E)a Tribal government.  (2)Pilot programThe term pilot program means the pilot program established by the Secretary under subsection (b).  
(b)EstablishmentThe Secretary shall establish and carry out a pilot program under which the Secretary shall provide grants to local communities to develop disaster preparedness and disaster response plans that include the use of bicycles.  (c)Application and selection requirements (1)PartnershipsTo be eligible to receive a grant under the pilot program, a local community shall demonstrate plans to enter into a partnership with— 
(A)1 or more nonprofit community organizations; or  (B)1 or more bicycle or pedestrian advocacy organizations.  
(2)ApplicationTo be eligible to receive a grant under the pilot program, a local community shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including an identification of each nonprofit community organization and bicycle or pedestrian advocacy organization with which the local community plans to establish a partnership under paragraph (1).  (3)SelectionFor each fiscal year, the Secretary shall select not fewer than 4, and not more than 10, local communities that meet the eligibility requirements to receive a grant under the pilot program.  
(d)Maximum amountThe maximum amount of a grant under the pilot program shall be $125,000.  (e)Use of funds (1)Vulnerability assessment (A)In generalEach recipient of a grant under the pilot program shall carry out a vulnerability assessment of active transportation infrastructure in the applicable community, with a particular focus on areas in the local community that— 
(i)have low levels of vehicle ownership; and  (ii)lack sufficient active transportation infrastructure routes to public transportation.  
(B)Public participationIn carrying out the vulnerability assessment under subparagraph (A), a grant recipient shall— (i)provide an opportunity for public participation and feedback; and  
(ii)consider public feedback in developing or modifying response plans under paragraph (2).  (2)Disaster preparedness and disaster response plans (A)In generalEach recipient of a grant under the pilot program shall develop or modify, as applicable, disaster preparedness and disaster response plans to include the use of bicycles by first responders, emergency workers, and community organization representatives— 
(i)during an evacuation— (I)to notify residents of the need to evacuate;  
(II)to evacuate individuals and goods; and  (III)to reach individuals who are in need of first aid and medical assistance; and  
(ii)after a disaster— (I)to assist in searching for and locating individuals in the disaster area;  
(II)to carry— (aa)water;  
(bb)food;  (cc)first aid and other medical supplies; and  
(dd)power sources and electric supplies, such as cell phones, radios, lights, and batteries;  (III)to reach individuals who are in need of the items described in subclause (II); and  
(IV)to assist with other disaster relief tasks, as appropriate.  (B)Training and practiceAs part of the plans under subparagraph (A), a grant recipient shall— 
(i)provide training for first responders, emergency workers, and community organization representatives regarding— (I)competent bicycle skills, including the use of cargo bicycles and electric bicycles, as applicable;  
(II)basic bicycle maintenance; and  (III)methods to use bicycles to carry out the activities described in clauses (i) and (ii) of subparagraph (A); and  
(ii)include in the plans a plan for— (I)practicing the skills described in clause (i); and  
(II)maintaining bicycles and related equipment.  (C)Bike supplyAs part of the plans under subparagraph (A), a grant recipient shall provide bicycles, as necessary and appropriate, to each community organization acting in partnership with the recipient to allow representatives of the organization to assist in disaster preparedness and disaster response efforts.  
(f)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that— (1)describes the activities carried out under the pilot program;  
(2)analyzes the effectiveness of the pilot program; and  (3)includes recommendations, if any, regarding methods by which to incorporate bicycles into disaster preparedness and disaster response plans in other communities.  
1506.Appalachian regional development 
(a)Definition of Appalachian region, North CarolinaSection 14102(a)(1)(G) of title 40, United States Code, is amended— (1)by inserting Catawba, after Caldwell,; and  
(2)by inserting Cleveland, after Clay,.  (b)Appalachian regional energy hub initiative (1)In generalSubchapter I of chapter 145 of subtitle IV of title 40, United States Code, is amended by adding at the end the following: 
 
14511.Appalachian regional energy hub initiative 
(a)In generalThe Appalachian Regional Commission may provide technical assistance to, make grants to, enter into contracts with, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities— (1)to conduct research and analysis regarding the economic impact of an ethane storage hub in the Appalachian region that supports a more-effective energy market performance due to the scale of the project, such as a project with the capacity to store and distribute more than 100,000 barrels per day of hydrocarbon feedstock with a minimum gross heating value of 1,700 Btu per standard cubic foot;  
(2)with the potential to significantly contribute to the economic resilience of the area in which the project is located; and  (3)that will help establish a regional energy hub in the Appalachian region for natural gas and natural gas liquids, including storage and associated pipelines.  
(b)Limitation on available amountsOf the cost of any activity eligible for a grant under this section— (1)not more than 50 percent may be provided from amounts made available to carry out this section;  
(2)in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts made available to carry out this section; and  (3)in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, not more than 70 percent may be provided from amounts made available to carry out this section.  
(c)Sources of assistanceSubject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section, in combination with amounts made available— (1)under any other Federal program; or  
(2)from any other source.  (d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate..  
(2)Clerical amendmentThe analysis for subchapter I of chapter 145 of title 40, United States Code, is amended by inserting after the item relating to section 14510 the following:   14511. Appalachian regional energy hub initiative..  (c)AuthorizationsSection 14703 of title 40, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (4), by striking and at the end;  
(B)in paragraph (5), by striking through 2020. and inserting through 2020; and; and  (C)by adding at the end the following: 
 
(6)$180,000,000 for each of fiscal years 2021 through 2025.;  (2)in subsection (c)— 
(A)by striking $10,000,000 and inserting $20,000,000; and  (B)by striking 2020 and inserting 2025;  
(3)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and  (4)by inserting after subsection (c) the following: 
 
(d)Appalachian regional energy hub initiativeOf the amounts made available under subsection (a), $5,000,000 shall be used to carry out section 14511 for each of fiscal years 2021 through 2025..  (d)TerminationSection 14704 of title 40, United States Code, is amended by striking 2020 and inserting 2025.  
1507.Requirements for transportation projects carried out through public-private partnerships 
(a)DefinitionsIn this section: (1)ProjectThe term project means a project (as defined in section 101 of title 23, United States Code) that— 
(A)is carried out, in whole or in part, using Federal financial assistance; and  (B)has an estimated total cost of $100,000,000 or more.  
(2)Public-private partnershipThe term public-private partnership means an agreement between a public agency and a private entity to finance, build, and maintain or operate a project.  (b)Requirements for projects carried out through public-private partnershipsWith respect to a public-private partnership, as a condition of receiving Federal financial assistance for a project, the Secretary shall require the public partner, not later than 3 years after the date of opening of the project to traffic— 
(1)to conduct a review of the project, including a review of the compliance of the private partner with the terms of the public-private partnership agreement;  (2) (A)to certify to the Secretary that the private partner of the public-private partnership is meeting the terms of the public-private partnership agreement for the project; or  
(B)to notify the Secretary that the private partner of the public-private partnership has not met 1 or more of the terms of the public-private partnership agreement for the project, including a brief description of each violation of the public-private partnership agreement; and  (3)to make publicly available the certification or notification, as applicable, under paragraph (2) in a form that does not disclose any proprietary or confidential business information.  
(c)NotificationIf the Secretary provides Federal financial assistance to a project carried out through a public-private partnership, not later than 30 days after the date on which the Federal financial assistance is first obligated, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a notification of the Federal financial assistance made available for the project.  (d)Value for money analysis (1)Project approval and oversightSection 106(h)(3) of title 23, United States Code, is amended— 
(A)in subparagraph (C), by striking and at the end;  (B)by redesignating subparagraph (D) as subparagraph (E); and  
(C)by inserting after subparagraph (C) the following:  (D)for a project in which the project sponsor intends to carry out the project through a public-private partnership agreement, shall include a detailed value for money analysis or similar comparative analysis for the project; and.  
(2)Surface transportation block grant programParagraph (16) of section 133(b) of title 23, United States Code (as redesignated by section 1109(a)(1)(C)), is amended by inserting , including conducting value for money analyses or similar comparative analyses, after oversight.  (3)TIFIASection 602(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(11)Public-private partnershipsIn the case of a project to be carried out through a public-private partnership, the public partner shall have— (A)conducted a value for money analysis or similar comparative analysis; and  
(B)determined the appropriateness of the public-private partnership agreement..  (e)ApplicabilityThis section and the amendments made by this section shall only apply to a public-private partnership agreement entered into on or after the date of enactment of this Act.  
1508.Community connectivity pilot program 
(a)Definition of eligible facility 
(1)In generalIn this section, the term eligible facility means a highway or other transportation facility that creates a barrier to community connectivity, including barriers to mobility, access, or economic development, due to high speeds, grade separations, or other design factors.  (2)InclusionsIn this section, the term eligible facility may include— 
(A)a limited access highway;  (B)a viaduct; and  
(C)any other principal arterial facility.  (b)EstablishmentThe Secretary shall establish a pilot program through which an eligible entity may apply for funding— 
(1)to study the feasibility and impacts of removing an existing eligible facility;  (2)to conduct planning activities necessary to design a project to remove an existing eligible facility; and  
(3)to conduct construction activities necessary to carry out a project to remove an existing eligible facility.  (c)Planning grants (1)Eligible entitiesThe Secretary may award a grant (referred to in this section as a planning grant) to carry out planning activities described in paragraph (2) to— 
(A)a State;  (B)a unit of local government;  
(C)a Tribal government;  (D)a metropolitan planning organization; and  
(E)a nonprofit organization.  (2)Eligible activities describedThe planning activities referred to in paragraph (1) are— 
(A)planning studies to evaluate the feasibility of removing an eligible facility, including evaluations of— (i)current traffic patterns on the eligible facility proposed for removal and the surrounding street network;  
(ii)the capacity of existing transportation networks to maintain mobility needs;  (iii)an analysis of alternative roadway designs or other uses for the right-of-way of the eligible facility, including an analysis of whether the available right-of-way would suffice to create an alternative roadway design;  
(iv)the effect of the removal of the eligible facility on the mobility of freight and people;  (v)the effect of the removal of the eligible facility on the safety of the traveling public;  
(vi)the cost to remove the eligible facility and to convert the eligible facility to a different roadway design or use, compared to any expected costs for necessary maintenance or reconstruction of the eligible facility;  (vii)the anticipated economic impact of removing and converting the eligible facility and any economic development opportunities that would be created by removing and converting the eligible facility; and  
(viii)the environmental impacts of retaining or reconstructing the eligible facility and the anticipated effect of the proposed alternative use or roadway design;  (B)public engagement activities to provide opportunities for public input into a plan to remove and convert an eligible facility; and  
(C)other transportation planning activities required in advance of a project to remove an existing eligible facility, as determined by the Secretary.  (3)Technical assistance program (A)In generalThe Secretary may provide technical assistance described in subparagraph (B) to an eligible entity.  
(B)Technical assistance describedThe technical assistance referred to in subparagraph (A) is technical assistance in building organizational or community capacity— (i)to engage in transportation planning; and  
(ii)to identify innovative solutions to infrastructure challenges, including reconnecting communities that— (I)are bifurcated by eligible facilities; or  
(II)lack safe, reliable, and affordable transportation choices.  (C)PrioritiesIn selecting recipients of technical assistance under subparagraph (A), the Secretary shall give priority to an application from a community that is economically disadvantaged.  
(4)SelectionThe Secretary shall— (A)solicit applications for— 
(i)planning grants; and  (ii)technical assistance under paragraph (3); and  
(B)evaluate applications for a planning grant on the basis of the demonstration by the applicant that— (i)the eligible facility is aged and is likely to need replacement or significant reconstruction within the 20-year period beginning on the date of the submission of the application;  
(ii)the eligible facility— (I)creates barriers to mobility, access, or economic development; or  
(II)is not justified by current and forecast future travel demand; and  (iii)on the basis of preliminary investigations into the feasibility of removing the eligible facility, further investigation is necessary and likely to be productive.  
(5)Award amountsA planning grant may not exceed $2,000,000 per recipient.  (6)Federal shareThe total Federal share of the cost of a planning activity for which a planning grant is used shall not exceed 80 percent.  
(d)Capital construction grants 
(1)Eligible entitiesThe Secretary may award a grant (referred to in this section as a capital construction grant) to the owner of an eligible facility to carry out an eligible project described in paragraph (3) for which all necessary feasibility studies and other planning activities have been completed.  (2)PartnershipsAn owner of an eligible facility may, for the purposes of submitting an application for a capital construction grant, if applicable, partner with— 
(A)a State;  (B)a unit of local government;  
(C)a Tribal government;  (D)a metropolitan planning organization; or  
(E)a nonprofit organization.  (3)Eligible projectsA project eligible to be carried out with a capital construction grant includes— 
(A)the removal of an eligible facility; and  (B)the replacement of an eligible facility with a new facility that is— 
(i)sensitive to the context of the surrounding community; and  (ii)otherwise eligible for funding under title 23, United States Code.  
(4)SelectionThe Secretary shall— (A)solicit applications for capital construction grants; and  
(B)evaluate applications on the basis of— (i)the degree to which the project will improve mobility and access through the removal of barriers;  
(ii)the appropriateness of removing the eligible facility, based on current traffic patterns and the ability of the replacement facility and the regional transportation network to absorb transportation demand and provide safe mobility and access;  (iii)the impact of the project on freight movement;  
(iv)the results of a cost-benefit analysis of the project;  (v)the opportunities for inclusive economic development;  
(vi)the degree to which the eligible facility is out of context with the current or planned land use;  (vii)the results of any feasibility study completed for the project; and  
(viii)the plan of the applicant for— (I)employing residents in the area impacted by the project through targeted hiring programs, in partnership with registered apprenticeship programs, if applicable; and  
(II)contracting and subcontracting with disadvantaged business enterprises.  (5)Minimum award amountsA capital construction grant shall be in an amount not less than $5,000,000 per recipient.  
(6)Federal share 
(A)In generalSubject to subparagraph (B), a capital construction grant may not exceed 50 percent of the total cost of the project for which the grant is awarded.  (B)Maximum Federal involvementFederal assistance other than a capital construction grant may be used to satisfy the non-Federal share of the cost of a project for which the grant is awarded, except that the total Federal assistance provided for a project for which the grant is awarded may not exceed 80 percent of the total cost of the project.  
(7)Community advisory board 
(A)In generalTo help achieve inclusive economic development benefits with respect to the project for which a grant is awarded, a grant recipient may form a community advisory board, which shall— (i)facilitate community engagement with respect to the project; and  
(ii)track progress with respect to commitments of the grant recipient to inclusive employment, contracting, and economic development under the project.  (B)MembershipIf a grant recipient forms a community advisory board under subparagraph (A), the community advisory board shall be composed of representatives of— 
(i)the community;  (ii)owners of businesses that serve the community;  
(iii)labor organizations that represent workers that serve the community; and  (iv)State and local government.  
(e)Reports 
(1)USDOT report on pilot programNot later than January 1, 2025, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that evaluates the pilot program under this section, including— (A)information about the level of applicant interest in planning grants, technical assistance under subsection (c)(3), and capital construction grants, including the extent to which overall demand exceeded available funds; and  
(B)for recipients of capital construction grants, the outcomes and impacts of the highway removal project, including— (i)any changes in the overall level of mobility, congestion, access, and safety in the project area; and  
(ii)environmental impacts and economic development opportunities in the project area.  (2)GAO report on highway removalsNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall issue a report that— 
(A)identifies examples of projects to remove highways using Federal highway funds;  (B)evaluates the effect of highway removal projects on the surrounding area, including impacts to the local economy, congestion effects, safety outcomes, and impacts on the movement of freight and people;  
(C)evaluates the existing Federal-aid program eligibility under title 23, United States Code, for highway removal projects;  (D)analyzes the costs and benefits of and barriers to removing underutilized highways that are nearing the end of their useful life compared to replacing or reconstructing the highway; and  
(E)provides recommendations for integrating those assessments into transportation planning and decision-making processes.  (f)Technical assistanceOf the funds made available to carry out this section for planning grants, the Secretary may use not more than $15,000,000 during the period of fiscal years 2021 through 2025 to provide technical assistance under subsection (c)(3).  
1509.Repeal of rescission 
(a)In generalSection 1438 of the FAST Act (Public Law 114–94; 129 Stat. 1432) is repealed.  (b)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1312) is amended by striking the item relating to section 1438.  
1510.Federal interagency working group for conversion of federal fleet to hybrid-electric vehicles, electric vehicles, and alternative fueled vehicles 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Chair of the Council on Environmental Quality shall coordinate and chair a Federal interagency working group to develop a strategy to transition the vehicle fleets of the respective Federal agencies to hybrid-electric vehicles, plug-in electric drive vehicles, and alternative fueled vehicles (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C. 13211)), to the maximum extent practicable.  (b)GoalsThe goals of the interagency working group established under subsection (a) are— 
(1)to ensure that the Federal vehicle fleet is at the leading edge of transitioning to clean energy sources; and  (2)to develop targets for each year such that the total number of vehicles purchased for the Federal fleet in the applicable year includes a percentage of hybrid-electric vehicles, plug-in electric drive vehicles, and alternative fueled vehicles that is not less than the percentage of hybrid-electric vehicles, plug-in electric drive vehicles, and alternative fueled vehicles purchased in the United States in the previous year.  
(c)RequirementIn developing the strategy under subsection (a), the interagency working group established under that subsection shall consider— (1)cost-effectiveness; and  
(2)the types of vehicles that are appropriate to the mission of each Federal agency.  (d)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Federal interagency working group shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the progress made toward implementing the strategy developed under subsection (a).  
1511.Cybersecurity tool; cyber coordinator 
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Highway Administration.  
(2)Cyber incidentThe term cyber incident has the meaning given the term significant cyber incident in Presidential Policy Directive–41 (July 26, 2016, relating to cyber incident coordination).  (3)Transportation authorityThe term transportation authority means— 
(A)a public authority (as defined in section 101(a) of title 23, United States Code);  (B)an owner or operator of a highway (as defined in section 101(a) of title 23, United States Code);  
(C)a manufacturer that manufactures a product related to transportation; and  (D)a division office of the Federal Highway Administration.  
(b)Cybersecurity tool 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall develop a tool to assist transportation authorities in identifying, detecting, protecting against, responding to, and recovering from cyber incidents.  (2)RequirementsIn developing the tool under paragraph (1), the Administrator shall— 
(A)use the cybersecurity framework established by the National Institute of Standards and Technology and required by Executive Order 13636 of February 12, 2013 (78 Fed. Reg. 11739; relating to improving critical infrastructure cybersecurity);  (B)establish a structured cybersecurity assessment and development program;  
(C)consult with appropriate transportation authorities, operating agencies, industry stakeholders, and cybersecurity experts; and  (D)provide for a period of public comment and review on the tool.  
(c)Designation of cyber coordinator 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall designate an office as a cyber coordinator, which shall be responsible for monitoring, alerting, and advising transportation authorities of cyber incidents.  (2)RequirementsThe office designated under paragraph (1) shall— 
(A)provide to transportation authorities a secure method of notifying a single Federal entity of cyber incidents;  (B)monitor cyber incidents that affect transportation authorities;  
(C)alert transportation authorities to cyber incidents that affect those transportation authorities;  (D)investigate unaddressed cyber incidents that affect transportation authorities; and  
(E)provide to transportation authorities educational resources, outreach, and awareness on fundamental principles and best practices in cybersecurity for transportation systems.  1512.Study on most effective upgrades to roadway infrastructure (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall offer to enter into an agreement with the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine to conduct a study— 
(1)to identify specific immediate and specific long-term types of improvements to roadway infrastructure that would benefit the largest segment of road users, autonomous vehicles, and automated driving systems; and  (2)to examine how best to achieve uniformity in roadway infrastructure to facilitate the safe deployment of autonomous vehicles and automated driving systems.  
(b)RecommendationsThe study conducted under subsection (a) shall include recommendations to Congress relating to the matters studied under paragraphs (1) and (2) of that subsection.  (c)Public commentBefore entering into an agreement under subsection (a), the Secretary shall provide an opportunity for public comment on the study proposal.  
(d)ReportIf the Transportation Research Board enters into the agreement under subsection (a), to the maximum extent practicable, not later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress the study conducted under that subsection.  1513.Study on vehicle-to-infrastructure communication technology (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall offer to enter into an agreement with the Transportation Research Board of the National Academy of Sciences, Engineering, and Medicine to conduct a study to identify immediate and long-term safety benefits of— 
(1)vehicle-to-infrastructure connectivity technologies; and  (2)technologies that would allow motor vehicles and roadway infrastructure to communicate using dedicated short-range communications and related safety applications.  
(b)ContentsThe study conducted under subsection (a) shall include— (1)recommendations to Congress on specific improvements to roadway infrastructure that would be needed to facilitate the implementation of— 
(A)technologies that would allow motor vehicles and roadway infrastructure to communicate using dedicated short-range communications; and  (B)other vehicle-to-infrastructure connectivity technologies; and  
(2)an evaluation of the safety, mobility, and environmental impacts resulting from a delay of the adoption of proven dedicated short-range communication technologies for vehicle-to-infrastructure communication.  (c)Public commentBefore entering into an agreement under subsection (a), the Secretary shall provide an opportunity for public comment on the study proposal.  
(d)ReportIf the Transportation Research Board enters into the agreement under subsection (a), to the maximum extent practicable, not later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress the study conducted under this section.  1514.Nonhighway recreational fuel study (a)DefinitionsIn this section: 
(1)Highway Trust FundThe term Highway Trust Fund means the Highway Trust Fund established by section 9503(a) of the Internal Revenue Code of 1986.  (2)Nonhighway recreational fuel taxesThe term nonhighway recreational fuel taxes means taxes under section 4041 and 4081 of the Internal Revenue Code of 1986 with respect to fuel used in vehicles on recreational trails or back country terrain (including vehicles registered for highway use when used on recreational trails, trail access roads not eligible for funding under title 23, United States Code, or back country terrain).  
(3)Recreational trails programThe term recreational trails program means the recreational trails program under section 206 of title 23, United States Code.  (b)Assessment; report (1)AssessmentNot later than 1 year after the date of enactment of this Act and not less frequently than once every 5 years thereafter, as determined by the Secretary, the Secretary shall carry out an assessment of the best available estimate of the total amount of nonhighway recreational fuel taxes received by the Secretary of the Treasury and transferred to the Highway Trust Fund for the period covered by the assessment.  
(2)ReportAfter carrying out each assessment under paragraph (1), the Secretary shall submit to the Committees on Finance and Environment and Public Works of the Senate and the Committees on Ways and Means and Transportation and Infrastructure of the House of Representatives a report that includes— (A)to assist Congress in determining an appropriate funding level for the recreational trails program— 
(i)a description of the results of the assessment; and  (ii)an evaluation of whether the current recreational trails program funding level reflects the amount of nonhighway recreational fuel taxes collected and transferred to the Highway Trust Fund; and  
(B)in the case of the first report submitted under this paragraph, an estimate of the frequency with which the Secretary anticipates carrying out the assessment under paragraph (1), subject to the condition that such an assessment shall be carried out not less frequently than once every 5 years.  (c)ConsultationIn carrying out an assessment under subsection (b)(1), the Secretary may consult with, as the Secretary determines to be appropriate— 
(1)the heads of— (A)State agencies designated by Governors pursuant to section 206(c)(1) of title 23, United States Code, to administer the recreational trails program; and  
(B)division offices of the Department;  (2)the Secretary of the Treasury;  
(3)the Administrator of the Federal Highway Administration; and  (4)groups representing recreational activities and interests, including hiking, biking and mountain biking, horseback riding, water trails, snowshoeing, cross-country skiing, snowmobiling, off-highway motorcycling, all-terrain vehicles and other offroad motorized vehicle activities, and recreational trail advocates.  
1515.Buy AmericaSection 313 of title 23, United States Code, is amended— (1)by redesignating subsection (g) as subsection (h); and  
(2)by inserting after subsection (f) the following:  (g)Waivers (1)In generalNot less than 15 days before issuing a waiver under this section, the Secretary shall provide to the public— 
(A)notice of the proposed waiver;  (B)an opportunity for comment on the proposed waiver; and  
(C)the reasons for the proposed waiver.  (2)ReportNot less frequently than annually, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the waivers provided under this section..  
1516.Report on data-driven infrastructure traffic safety improvementsThe Administrator of the Federal Highway Administration shall— (1)conduct a study to identify data-driven infrastructure traffic safety improvements for priority focus areas identified by the Administrator, including improvements that would benefit older drivers, teenage drivers, commercial drivers, and other vulnerable drivers;  
(2)on completion of the study under paragraph (1), submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— (A)describes the results of the study; and  
(B)includes recommendations for data-driven infrastructure traffic safety improvements that could be implemented; and  (3)based on the results of the study, promote the use of the data-driven infrastructure traffic safety improvements recommended under paragraph (2)(B).  
1517.High priority corridors on the National Highway System 
(a)High priority corridors Section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 131 Stat. 797) is amended by adding at the end the following:  (91)United States Route 421 from the interchange with Interstate Route 85 in Greensboro, North Carolina, to the interchange with Interstate Route 95 in Dunn, North Carolina.  
(92)The Wendell H. Ford (Western Kentucky) Parkway from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway..  (b)Designation as future InterstateSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 131 Stat. 797) is amended in the first sentence by striking and subsection (c)(90) and inserting subsection (c)(90), subsection (c)(91), and subsection (c)(92).  
(c)Numbering of ParkwaySection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 598; 126 Stat. 426; 131 Stat. 797) is amended by adding at the end the following: The route referred to in subsection (c)(92) is designated as Interstate Route I–569..  (d)GAO report on designation of segments as part of Interstate System (1)Definition of applicable segmentIn this subsection, the term applicable segment means a route described in paragraph (91) or (92) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032).  
(2)Report 
(A)In generalNot later than 2 years after the date on which the applicable segments are open for operations as part of the Interstate System, the Comptroller General of the United States shall submit to Congress a report on the impact, if any, during that 2-year period of allowing the continuation of weight limits that applied before the designation of the applicable segment as a route on the Interstate System.  (B)RequirementsThe report under subparagraph (A) shall— 
(i)be informed by the views and documentation provided by the State highway agency (or equivalent agency) in each State in which an applicable segment is located;  (ii)describe any impacts on safety and infrastructure on the applicable segments;  
(iii)describe any view of the State highway agency (or equivalent agency) in each State in which an applicable segment is located on the impact of the applicable segment; and  (iv)focus only on the applicable segments.  
1518.Interstate weight limitsSection 127 of title 23, United States Code, is amended— (1)in subsection (l)(3)(A)— 
(A)in the matter preceding clause (i), in the first sentence, by striking clause (i) or (ii) and inserting clauses (i) through (iv); and  (B)by adding at the end the following: 
 
(iii)The Wendell H. Ford (Western Kentucky) Parkway (to be designated as a spur of Interstate Route 69) from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway.  (iv)The Edward T. Breathitt Parkway (to be designated as a spur of Interstate Route 69) from Interstate 24 to Interstate 69.; and  
(2)by adding at the end the following:  (v)Operation of vehicles on certain North Carolina highwaysIf any segment in the State of North Carolina of United States Route 17, United States Route 29, United States Route 52, United States Route 64, United States Route 70, United States Route 74, United States Route 117, United States Route 220, United States Route 264, or United States Route 421 is designated as a route on the Interstate System, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without regard to any requirement under subsection (a)..  
1519.Interstate exemptionNotwithstanding section 111 of title 23, United States Code, if the segment of highway described in paragraph (92) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032) is designated as a route on the Interstate System, any commercial establishment operating legally in a rest area on that segment before the date of that designation may continue to operate in the Interstate right-of-way, subject to the Interstate access standards established under section 111 of that title.  1520.Report on air quality improvements (a)In generalNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report that evaluates the congestion mitigation and air quality improvement program under section 149 of title 23, United States Code (referred to in this section as the program), to— 
(1)the Committee on Environment and Public Works of the Senate; and  (2)the Committee on Transportation and Infrastructure of the House of Representatives.  
(b)ContentsThe evaluation under subsection (a) shall include an evaluation of— (1)the reductions of ozone, carbon monoxide, and particulate matter that result from projects under the program;  
(2)the cost-effectiveness of the reductions described in paragraph (1);  (3)the result of investments of funding under the program in minority and low-income communities that are disproportionately affected by ozone, carbon monoxide, and particulate matter;  
(4)the effectiveness, with respect to the attainment or maintenance of national ambient air quality standards under section 109 of the Clean Air Act (42 U.S.C. 7409) for ozone, carbon monoxide, and particulate matter, of performance measures established under section 150(c)(5) of title 23, United States Code, and performance targets established under subsection (d) of that section for traffic congestion and on-road mobile source emissions;  (5)the extent to which there are any types of projects that are not eligible funding under the program that would be likely to contribute to the attainment or maintenance of the national ambient air quality standards described in paragraph (4); and  
(6)the extent to which projects under the program reduce sulfur dioxide, nitrogen dioxide, and lead.  1521.Roadside highway safety hardware (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall implement the following recommendations from the report of the Government Accountability Office entitled Highway Safety: More Robust DOT Oversight of Guardrails and Other Roadside Hardware Could Further Enhance Safety published in June 2016 and numbered GAO–16–575: 
(1)Develop a process for third party verification of full-scale crash testing results from crash test labs to include a process for— (A)formally verifying the testing outcomes; and  
(B)providing for an independent pass/fail determination.  (2)Establish a process to enhance the independence of crash test labs by ensuring that those labs have a clear separation between device development and testing in cases in which lab employees test devices that were developed within the parent organization of the employee.  
(b)Continued issuance of eligibility lettersUntil the implementation of the recommendations described in subsection (a) is complete, the Secretary shall ensure that the Administrator of the Federal Highway Administration continues to issue Federal-aid reimbursement eligibility letters as a service to States.  1522.Permeable pavements study (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall carry out a study— 
(1)to gather existing information on the effects of permeable pavements on flood control in different contexts, including in urban areas, and over the lifetime of the permeable pavement;  (2)to perform research to fill gaps in the existing information gathered under paragraph (1); and  
(3)to develop— (A)models for the performance of permeable pavements in flood control; and  
(B)best practices for designing permeable pavement to meet flood control requirements.  (b)Data surveyIn carrying out the study under subsection (a), the Secretary shall develop— 
(1)a summary, based on available literature and models, of localized flood control capabilities of permeable pavement that considers long-term performance and cost information; and  (2)best practices for the design of localized flood control using permeable pavement that considers long-term performance and cost information.  
(c)PublicationThe Secretary shall make a report describing the results of the study under subsection (a) available to States and units of local government.  1523.Emergency relief projects (a)Definition of emergency relief projectIn this section, the term emergency relief project means a project carried out under the emergency relief program under section 125 of title 23, United States Code.  
(b)Improving the emergency relief programNot later than 90 days after the date of enactment of this Act, the Secretary shall— (1)revise the emergency relief manual of the Federal Highway Administration— 
(A)to include and reflect the definition of the term resilience (as defined in section 101(a) of title 23, United States Code);  (B)to identify procedures that States may use to incorporate resilience into emergency relief projects; and  
(C)to encourage the use of Complete Streets design principles and consideration of access for moderate- and low-income families impacted by a declared disaster;  (2)develop best practices for improving the use of resilience in— 
(A)the emergency relief program under section 125 of title 23, United States Code; and  (B)emergency relief efforts;  
(3)provide to division offices of the Federal Highway Administration and State departments of transportation information on the best practices developed under paragraph (2); and  (4)develop and implement a process to track— 
(A)the consideration of resilience as part of the emergency relief program under section 125 of title 23, United States Code; and  (B)the costs of emergency relief projects.  
1524.Certain gathering lines located on Federal land and Indian land 
(a)DefinitionsIn this section: (1)Federal land (A)In generalThe term Federal land means land the title to which is held by the United States.  
(B)ExclusionsThe term Federal land does not include— (i)a unit of the National Park System;  
(ii)a unit of the National Wildlife Refuge System;  (iii)a component of the National Wilderness Preservation System;  
(iv)a wilderness study area within the National Forest System; or  (v)Indian land.  
(2)Gathering line and associated field compression or pumping unit 
(A)In generalThe term gathering line and associated field compression or pumping unit means— (i)a pipeline that is installed to transport oil, natural gas and related constituents, or produced water from 1 or more wells drilled and completed to produce oil or gas; and  
(ii)if necessary, 1 or more compressors or pumps to raise the pressure of the transported oil, natural gas and related constituents, or produced water to higher pressures necessary to enable the oil, natural gas and related constituents, or produced water to flow into pipelines and other facilities.  (B)InclusionsThe term gathering line and associated field compression or pumping unit includes a pipeline or associated compression or pumping unit that is installed to transport oil or natural gas from a processing plant to a common carrier pipeline or facility.  
(C)ExclusionsThe term gathering line and associated field compression or pumping unit does not include a common carrier pipeline.  (3)Indian landThe term Indian land means land the title to which is held by— 
(A)the United States in trust for an Indian Tribe or an individual Indian; or  (B)an Indian Tribe or an individual Indian subject to a restriction by the United States against alienation.  
(4)Produced waterThe term produced water means water produced from an oil or gas well bore that is not a fluid prepared at, or transported to, the well site to resolve a specific oil or gas well bore or reservoir condition.  (5)SecretaryThe term Secretary means the Secretary of the Interior.  
(b)Certain gathering lines 
(1)In generalSubject to paragraph (2), the issuance of a sundry notice or right-of-way for a gathering line and associated field compression or pumping unit that is located on Federal land or Indian land and that services any oil or gas well may be considered by the Secretary to be an action that is categorically excluded (as defined in section 1508.4 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the gathering line and associated field compression or pumping unit— (A)are within a field or unit for which an approved land use plan or an environmental document prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) analyzed transportation of oil, natural gas, or produced water from 1 or more oil or gas wells in the field or unit as a reasonably foreseeable activity;  
(B)are located adjacent to or within— (i)any existing disturbed area; or  
(ii)an existing corridor for a right-of-way; and  (C)would reduce— 
(i)in the case of a gathering line and associated field compression or pumping unit transporting methane, the total quantity of methane that would otherwise be vented, flared, or unintentionally emitted from the field or unit; or  (ii)in the case of a gathering line and associated field compression or pumping unit not transporting methane, the vehicular traffic that would otherwise service the field or unit.  
(2)ApplicabilityParagraph (1) shall apply to Indian land, or a portion of Indian land— (A)to which the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applies; and  
(B)for which the Indian Tribe with jurisdiction over the Indian land submits to the Secretary a written request that paragraph (1) apply to that Indian land (or portion of Indian land).  (c)Effect on other lawNothing in this section— 
(1)affects or alters any requirement— (A)relating to prior consent under— 
(i)section 2 of the Act of February 5, 1948 (62 Stat. 18, chapter 45; 25 U.S.C. 324); or  (ii)section 16(e) of the Act of June 18, 1934 (48 Stat. 987, chapter 576; 102 Stat. 2939; 114 Stat. 47; 25 U.S.C. 5123(e)) (commonly known as the Indian Reorganization Act);  
(B)under section 306108 of title 54, United States Code; or  (C)under any other Federal law (including regulations) relating to Tribal consent for rights-of-way across Indian land; or  
(2)makes the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable to land to which that Act otherwise would not apply.  1525.Technical corrections (a)Section 101(b)(1) of title 23, United States Code, is amended by inserting Highways after and Defense.  
(b)Section 108(c)(3)(F) of title 23, United States Code, is amended— (1)by inserting of 1969 (42 U.S.C. 4321 et seq.) after Policy Act; and  
(2)by striking this Act and inserting this title.  (c)Section 112(b)(2) of title 23, United States Code, is amended by striking (F) (F) Subparagraphs and inserting the following: 
 
(F)ExclusionSubparagraphs.  (d)Section 130(g) of title 23, United States Code, is amended— 
(1)in the third sentence— (A)by striking and Transportation, and inserting and Transportation; and  
(B)by striking thereafter,, and inserting thereafter,; and  (2)in the fifth sentence, by striking railroad highway and inserting railway-highway.  
(e)Section 135(g) of title 23, United States Code, is amended— (1)in paragraph (3), by striking operators),, and inserting operators),; and  
(2)in paragraph (6)(B), by striking 5310, 5311, 5316, and 5317 and inserting 5310 and 5311.  (f)Section 140(a) of title 23, United States Code, is amended, in the third sentence, by inserting a comma after Secretary.  
(g)Section 142 of title 23, United States Code, is amended by striking subsection (i).  (h)Section 148(i)(2)(D) of title 23, United States Code, is amended by striking safety safety and inserting safety.  
(i)Section 166(a)(1) of title 23, United States Code, is amended by striking the paragraph designation and heading and all that follows through A public authority and inserting the following:  (1)Authority of public authoritiesA public authority.  
(j)Section 202 of title 23, United States Code, is amended— (1)by striking (25 U.S.C. 450 et seq.) each place it appears and inserting (25 U.S.C. 5301 et seq.);  
(2)in subsection (a)(10)(B), by striking (25 U.S.C. 450e(b)) and inserting (25 U.S.C. 5307(b)); and  (3)in subsection (b)(5), in the matter preceding subparagraph (A), by inserting the after agreement under.  
(k)Section 207 of title 23, United States Code, is amended— (1)in subsection (g), by striking 25 U.S.C. 450j–1 each place it appears and inserting 25 U.S.C. 5325;  
(2)in subsection (l)— (A)in paragraph (1), by striking (25 U.S.C. 458aaa–5) and inserting (25 U.S.C. 5386);  
(B)in paragraph (2), by striking (25 U.S.C. 458aaa–6) and inserting (25 U.S.C. 5387);  (C)in paragraph (3), by striking (25 U.S.C. 458aaa–7) and inserting (25 U.S.C. 5388);  
(D)in paragraph (4), by striking (25 U.S.C. 458aaa–9) and inserting (25 U.S.C. 5390);  (E)in paragraph (5), by striking (25 U.S.C. 458aaa–10) and inserting (25 U.S.C. 5391);  
(F)in paragraph (6), by striking (25 U.S.C. 458aaa–11) and inserting (25 U.S.C. 5392);  (G)in paragraph (7), by striking (25 U.S.C. 458aaa–14) and inserting (25 U.S.C. 5395);  
(H)in paragraph (8), by striking (25 U.S.C. 458aaa–15) and inserting (25 U.S.C. 5396); and  (I)in paragraph (9), by striking (25 U.S.C. 458aaa–17) and inserting (25 U.S.C. 5398); and  
(3)in subsection (m)(2)— (A)by striking 505 and inserting 501; and  
(B)by striking (25 U.S.C. 450b; 458aaa) and inserting (25 U.S.C. 5304; 5381).  (l)Section 325(a)(2) of title 23, United States Code, is amended by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)Projects described in section 104(h) (as in effect on the day before the date of enactment of MAP–21).  (B)Projects or activities described in section 101(a)(29) or 213 (as those provisions were in effect on the day before the date of enactment of the FAST Act)..  
(m)Section 504(g)(6) of title 23, United States Code, is amended by striking make grants or to and inserting make grants to.  IITransportation infrastructure finance and innovation  2001.Transportation Infrastructure Finance and Innovation Act of 1998 amendments (a)DefinitionsSection 601(a) of title 23, United States Code, is amended— 
(1)by redesignating paragraphs (1) through (22) as paragraphs (2) through (23), respectively;  (2)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Administratively allocatedThe term administratively allocated means the allocation by the Secretary of budget authority for a project under the TIFIA program that occurs when— (A)a potential applicant has been invited into the creditworthiness phase for a project under the TIFIA program; or  
(B)the project is subject to a master credit agreement, in accordance with section 602(b)(2).;  (3)in subparagraph (E) of paragraph (11) (as so redesignated), by striking 3 years and inserting 5 years; and  
(4)in paragraph (13) (as so redesignated)— (A)by striking subparagraph (E) and inserting the following: 
 
(E)a project to improve or construct public infrastructure— (i)that— 
(I)is located within walking distance of, and accessible to, a fixed guideway transit facility, passenger rail station, intercity bus station, or intermodal facility, including a transportation, public utility, or capital project described in section 5302(3)(G)(v) of title 49, and related infrastructure; or  (II)is a project for economic development, including commercial and residential development, and related infrastructure and activities— 
(aa)that incorporates private investment;  (bb)that is physically or functionally related to a passenger rail station or multimodal station that includes rail service;  
(cc)for which the project sponsor has a high probability of commencing the contracting process for construction by not later than 90 days after the date on which credit assistance under the TIFIA program is provided for the project; and  (dd)that has a high probability of reducing the need for financial assistance under any other Federal program for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenue exceeding costs; and  
(ii)for which, by not later than September 30, 2025, the Secretary has— (I)received a letter of interest; and  
(II)determined that the project is eligible for assistance;;  (B)in subparagraph (F), by striking the period at the end and inserting a semicolon; and  
(C)by adding at the end the following:  (G)an eligible airport-related project (as defined in section 40117(a) of title 49) for which, not later than September 30, 2024, the Secretary has— 
(i)received a letter of interest; and  (ii)determined that the project is eligible for assistance; and  
(H)a project for the acquisition of plant and wildlife habitat pursuant to a conservation plan that— (i)has been approved by the Secretary of the Interior pursuant to section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539); and  
(ii)in the judgment of the Secretary, would mitigate the environmental impacts of transportation infrastructure projects otherwise eligible for assistance under this title..   (b)EligibilitySection 602(a) of title 23, United States Code, is amended— 
(1)in paragraph (2)— (A)in subparagraph (A)(iv)— 
(i)by striking a rating and inserting an investment-grade rating; and  (ii)by striking $75,000,000 and inserting $150,000,000; and  
(B)in subparagraph (B)— (i)by striking the senior debt and inserting senior debt; and  
(ii)by striking credit instrument is for an amount less than $75,000,000 and inserting total amount of other senior debt and the Federal credit instrument is less than $150,000,000; and  (2)in paragraph (5)(B)(ii), by striking section 601(a)(12)(E) and inserting section 601(a)(13)(E).  
(c)Processing timelinesSection 602(d) of title 23, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;  
(2)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraph (2); and  (3)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Processing timelinesExcept in the case of an application described in subsection (a)(8) and to the maximum extent practicable, the Secretary shall provide an applicant with a specific estimate of the timeline for the approval or disapproval of the application of the applicant, which, to the maximum extent practicable, the Secretary shall endeavor to complete by not later than 150 days after the date on which the applicant submits a letter of interest to the Secretary..  (d)Secured loansSection 603(c)(4)(A) of title 23, United States Code, is amended— 
(1)by striking Any excess and inserting the following:  (i)In generalExcept as provided in clause (ii), any excess; and  
(2)by adding at the end the following:  (ii)Certain applicantsIn the case of a secured loan or other secured Federal credit instrument provided after the date of enactment of the America's Transportation Infrastructure Act of 2019, if the obligor is a governmental entity, agency, or instrumentality, the obligor shall not be required to prepay the secured loan or other secured Federal credit instrument with any excess revenues described in clause (i) if the obligor enters into an agreement to use those excess revenues only for purposes authorized under this title or title 49..  
(e)Streamlined application processSection 603(f) of title 23, United States Code, is amended by adding at the end the following:  (3)Additional terms for expedited decisions (A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall implement an expedited decision timeline for public agency borrowers seeking secured loans that meet— 
(i)the terms under paragraph (2); and  (ii)the additional criteria described in subparagraph (B).  
(B)Additional criteriaThe additional criteria referred to in subparagraph (A)(ii) are the following: (i)The secured loan is made on terms and conditions that substantially conform to the conventional terms and conditions established by the National Surface Transportation Innovative Finance Bureau.  
(ii)The secured loan is rated in the A category or higher.  (iii)The TIFIA program share of eligible project costs is 33 percent or less.  
(iv)The applicant demonstrates a reasonable expectation that the contracting process for the project can commence by not later than 90 days after the date on which a Federal credit instrument is obligated for the project under the TIFIA program.  (v)The project has received a categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
(C)Written noticeThe Secretary shall provide to an applicant seeking a secured loan under the expedited decision process under this paragraph a written notice informing the applicant whether the Secretary has approved or disapproved the application by not later than 180 days after the date on which the Secretary submits to the applicant a letter indicating that the National Surface Transportation Innovative Finance Bureau has commenced the creditworthiness review of the project..   (f)Funding (1)In generalSection 608(a) of title 23, United States Code, is amended— 
(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively;  (B)by inserting after paragraph (3) the following: 
 
(4)Limitation for certain projects 
(A)Transit-oriented development projectsFor each fiscal year, the Secretary may use to carry out projects described in section 601(a)(13)(E) not more than 15 percent of the amounts made available to carry out the TIFIA program for that fiscal year.  (B)Airport-related projectsThe Secretary may use to carry out projects described in section 601(a)(13)(G)— 
(i)for each fiscal year, not more than 15 percent of the amounts made available to carry out the TIFIA program under the America's Transportation Infrastructure Act of 2019 for that fiscal year; and  (ii)for the period of fiscal years 2021 through 2025, not more than 15 percent of the unobligated carryover balances (as of October 1, 2020) made available to carry out the TIFIA program, less the total amount administratively allocated by the Secretary as of that date.; and  
(C)by striking paragraph (6) (as so redesignated) and inserting the following:  (6)Administrative costsOf the amounts made available to carry out the TIFIA program, the Secretary may use not more than $10,000,000 for each of fiscal years 2021 through 2025 for the administration of the TIFIA program..  
(2)Conforming amendmentSection 605(f)(1) of title 23, United States Code, is amended by striking section 608(a)(5) and inserting section 608(a)(6).  (g)Status reportsSection 609 of title 23, United States Code, is amended by adding at the end the following: 
 
(c)Status reports 
(1)In generalThe Secretary shall publish on the website for the TIFIA program— (A)on a monthly basis, a current status report on all submitted letters of interest and applications received for assistance under the TIFIA program; and  
(B)on a quarterly basis, a current status report on all approved applications for assistance under the TIFIA program.  (2)InclusionsEach monthly and quarterly status report under paragraph (1) shall include, at a minimum, with respect to each project included in the status report— 
(A)the name of the party submitting the letter of interest or application;  (B)the name of the project;  
(C)the date on which the letter of interest or application was received;  (D)the estimated project eligible costs;  
(E)the type of credit assistance sought; and  (F)the anticipated fiscal year and quarter for closing of the credit assistance..   
(h)State infrastructure bank programSection 610 of title 23, United States Code, is amended— (1)in subsection (d)— 
(A)in paragraph (1)(A), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025;  (B)in paragraph (2), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and  
(C)in paragraph (3), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and  (2)in subsection (k), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025.  
(i)ReportNot later than September 30, 2024, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the impact of the amendment relating to airport-related projects under subsection (a)(4)(C) and subsection (f)(1)(B), including— (1)information on the use of TIFIA program (as defined in section 601(a) of title 23, United States Code) funds for eligible airport-related projects (as defined in section 40117(a) of title 49, United States Code); and  
(2)recommendations for modifications to the TIFIA program.  IIIResearch, technology, and education 3001.Surface transportation system funding alternatives (a)In generalThe Secretary shall establish a program to test the feasibility of a road usage fee and other user-based alternative revenue mechanisms to maintain the long-term solvency of the Highway Trust Fund, through pilot projects at the State and regional level.  
(b)GrantsThe Secretary shall provide grants to States and groups of States to carry out pilot projects under this section.  (c)ApplicationsTo be eligible for a grant under this section, a State or group of States shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(d)ObjectivesThe Secretary shall ensure that the activities carried out using funds provided under this section meet the following objectives: (1)To test the design, acceptance, equity, and implementation of user-based alternative revenue mechanisms, including among differing income groups and among rural and urban drivers.  
(2)To provide recommendations regarding adoption and implementation of user-based alternative revenue mechanisms.  (3)To quantify and minimize the administrative costs of any potential user-based alternative revenue mechanisms.  
(4)To test a variety of solutions, including the use of third-party vendors, for the collection of data and road usage fees, including the reliability and security of those solutions and vendors.  (5)To test solutions to ensure the privacy and security of data collected for the purpose of implementing a user-based alternative revenue mechanism.  
(6)To conduct public education and outreach to increase public awareness regarding the need for road usage fees or other user-based alternative revenue mechanisms for surface transportation programs.  (7)To evaluate the ease of compliance and enforcement of a variety of implementation approaches for different users of the transportation system.  
(e)Use of fundsA State or group of States that receives a grant under this section shall use the grant to carry out activities to address the objectives described in subsection (d).  (f)ConsiderationThe Secretary shall consider geographic diversity in awarding grants under this section.  
(g)Limitations on revenue collectedAny revenue collected through a user-based alternative revenue mechanism established using funds provided under this section shall not be considered a toll under section 301 of title 23, United States Code.  (h)Federal shareThe Federal share of the cost of an activity carried out under this section may not exceed 70 percent of the total cost of the activity.  
(i)FundingOf the funds made available to carry out section 503(b) of title 23, United States Code, for each of fiscal years 2021 through 2025, $12,500,000 shall be used for State pilot projects under this section.  (j)Repeal (1)In generalSection 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) is repealed.  
(2)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1312) is amended by striking the item relating to section 6020.  3002.Performance management data support programSection 6028(c) of the FAST Act (23 U.S.C. 150 note; Public Law 114–94) is amended by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025.  
3003.Data integration pilot program 
(a)EstablishmentThe Secretary shall establish a pilot program— (1)to provide research and develop models that integrate, in near-real-time, data from multiple sources, including geolocated— 
(A)weather conditions;  (B)roadway conditions;  
(C)incidents, work zones, and other nonrecurring events related to emergency planning; and  (D)information from emergency responders; and  
(2)to facilitate data integration between the Department, the National Weather Service, and other sources of data that provide real-time data with respect to roadway conditions during or as a result of severe weather events, including, at a minimum— (A)winter weather;  
(B)heavy rainfall; and  (C)tropical weather events.  
(b)RequirementsIn carrying out subsection (a)(1), the Secretary shall— (1)address the safety, resiliency, and vulnerability of the transportation system to disasters; and  
(2)develop tools for decisionmakers and other end-users who could use or benefit from the integrated data described in that subsection to improve public safety and mobility.  (c)TreatmentExcept as otherwise provided in this section, the Secretary shall carry out activities under the pilot program under this section as if— 
(1)those activities were authorized under chapter 5 of title 23, United States Code; and  (2)the funds made available to carry out the pilot program were made available under that chapter.  
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,500,000 for each of fiscal years 2021 through 2025, to remain available until expended.  3004.Emerging technology research pilot program (a)EstablishmentThe Secretary shall establish a pilot program to conduct emerging technology research in accordance with this section.  
(b)ActivitiesThe pilot program under this section shall include— (1)research and development activities relating to leveraging advanced and additive manufacturing technologies to increase the structural integrity and cost-effectiveness of surface transportation infrastructure; and  
(2)research and development activities (including laboratory and test track supported accelerated pavement testing research regarding the impacts of connected, autonomous, and platooned vehicles on pavement and infrastructure performance)— (A)to reduce the impact of automated and connected driving systems and advanced driver-assistance systems on pavement and infrastructure performance; and  
(B)to improve transportation infrastructure design in anticipation of increased usage of automated driving systems and advanced driver-assistance systems.  (c)TreatmentExcept as otherwise provided in this section, the Secretary shall carry out activities under the pilot program under this section as if— 
(1)those activities were authorized under chapter 5 of title 23, United States Code; and  (2)the funds made available to carry out the pilot program were made available under that chapter.  
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.  3005.Research and technology development and deployment (a)In generalSection 503 of title 23, United States Code, is amended— 
(1)in subsection (a)(2), by striking section 508 and inserting section 6503 of title 49;  (2)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (C), by striking and at the end;  
(ii)in subparagraph (D), by striking the period at the end and inserting a semicolon; and  (iii)by adding at the end the following: 
 
(E)engage with public and private entities to spur advancement of emerging transformative innovations through accelerated market readiness; and  (F)consult frequently with public and private entities on new transportation technologies.;  
(B)in paragraph (2)(C)— (i)by redesignating clauses (x) through (xv) as clauses (xi) through (xvi), respectively; and  
(ii)by inserting after clause (ix) the following:  (x)safety measures to reduce the number of wildlife-vehicle collisions;;  
(C)in paragraph (3)— (i)in subparagraph (B)(viii), by inserting , extreme weather events, after seismic activities; and  
(ii)in subparagraph (C)— (I)in clause (xv), by inserting extreme weather events and after withstand;  
(II)in clause (xviii), by striking and at the end;  (III)in clause (xix), by striking the period at the end and inserting ; and; and  
(IV)by adding at the end the following:  (xx)studies on the deployment and revenue potential of the deployment of energy and broadband infrastructure in highway rights-of-way, including potential adverse impacts of the use or nonuse of those rights-of-way. ;  
(D)in paragraph (6)— (i)in subparagraph (A), by striking and at the end;  
(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and  (iii)by adding at the end the following: 
 
(C)to support research on non-market-ready technologies in consultation with public and private entities.;   (E)in paragraph (7)(B)— 
(i)in the matter preceding clause (i), by inserting innovations by leading after support;  (ii)in clause (iii), by striking and at the end;  
(iii)in clause (iv), by striking the period at the end and inserting ; and; and  (iv)by adding at the end the following: 
 
(v)the dissemination and evaluation of information from accelerated market readiness efforts, including non-market-ready technologies, to public and private entities in consultation with other offices of the Federal Highway Administration and key partners.;  (F)in paragraph (8)(A), by striking future highway and all that follows through needs. and inserting the following: “current conditions and future needs of highways, bridges, and tunnels of the United States, including— 
 
(i)the conditions and performance of the highway network for freight movement;  (ii)intelligent transportation systems;  
(iii)resilience needs; and  (iv)the backlog of current highway, bridge, and tunnel needs.; and  
(G)by adding at the end the following:  (9)Analysis toolsThe Secretary may develop interactive modeling tools and databases that— 
(A)track the full condition of highway assets, including interchanges, and the reconstruction history of those assets;  (B)can be used to assess transportation options;  
(C)allow for the monitoring and modeling of network-level traffic flows on highways; and  (D)further Federal and State understanding of the importance of national and regional connectivity and the need for long-distance and interregional passenger and freight travel by highway and other surface transportation modes.; and  
(3)in subsection (c)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by inserting use of rights-of-way permissible under applicable law, after structures,;  (ii)in subparagraph (D), by striking and at the end;  
(iii)in subparagraph (E), by striking the period at the end and inserting ; and; and  (iv)by adding at the end the following: 
 
(F)disseminating and evaluating information from accelerated market readiness efforts, including non-market-ready technologies, to public and private entities.;   (B)in paragraph (2)— 
(i)in subparagraph (B)(iii), by inserting and early stage before innovative; and  (ii)by adding at the end the following: 
 
(D)ReportNot later than 2 years after the date of enactment of this subparagraph and every 2 years thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available on an internet website a report that describes— (i)the activities the Secretary has undertaken to carry out the program established under paragraph (1); and  
(ii)how and to what extent the Secretary has worked to disseminate non-market-ready technologies to public and private entities.;  (C)in paragraph (3)— 
(i)in subparagraph (C), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and  (ii)in subparagraph (D)— 
(I)in clause (i), by striking annually and inserting once every 3 years; and  (II)in clause (ii)— 
(aa)in subclause (III), by striking and at the end;  (bb)in subclause (IV), by striking the period at the end and inserting a semicolon; and  
(cc)by adding at the end the following:  (V)pavement monitoring and data collection;  
(VI)pavement durability and resilience;  (VII)stormwater management;  
(VIII)vehicle efficiency;  (IX)the energy efficiency of the production of paving materials and the ability of paving materials to enhance the environment and promote sustainability; and  
(X)integration of renewable energy in pavement designs.; and  (D)by adding at the end the following: 
 
(5)Accelerated implementation and deployment of advanced digital construction management systems 
(A)In generalThe Secretary shall establish and implement a program under the technology and innovation deployment program established under paragraph (1) to promote, implement, deploy, demonstrate, showcase, support, and document the application of advanced digital construction management systems, practices, performance, and benefits.  (B)GoalsThe goals of the accelerated implementation and deployment of advanced digital construction management systems program established under subparagraph (A) shall include— 
(i)accelerated State adoption of advanced digital construction management systems applied throughout the construction lifecycle (including through the design and engineering, construction, and operations phases) that— (I)maximize interoperability with other systems, products, tools, or applications;  
(II)boost productivity;  (III)manage complexity;  
(IV)reduce project delays and cost overruns; and  (V)enhance safety and quality;  
(ii)more timely and productive information-sharing among stakeholders through reduced reliance on paper to manage construction processes and deliverables such as blueprints, design drawings, procurement and supply-chain orders, equipment logs, daily progress reports, and punch lists;  (iii)deployment of digital management systems that enable and leverage the use of digital technologies on construction sites by contractors, such as state-of-the-art automated and connected machinery and optimized routing software that allows construction workers to perform tasks faster, safer, more accurately, and with minimal supervision;  
(iv)the development and deployment of best practices for use in digital construction management;  (v)increased technology adoption and deployment by States and units of local government that enables project sponsors— 
(I)to integrate the adoption of digital management systems and technologies in contracts; and  (II)to weigh the cost of digitization and technology in setting project budgets;  
(vi)technology training and workforce development to build the capabilities of project managers and sponsors that enables States and units of local government— (I)to better manage projects using advanced construction management technologies; and  
(II)to properly measure and reward technology adoption across projects of the State or unit of local government;  (vii)development of guidance to assist States in updating regulations of the State to allow project sponsors and contractors— 
(I)to report data relating to the project in digital formats; and  (II)to fully capture the efficiencies and benefits of advanced digital construction management systems and related technologies;  
(viii)reduction in the environmental footprint of construction projects using advanced digital construction management systems resulting from elimination of congestion through more efficient projects; and  (ix)enhanced worker and pedestrian safety resulting from increased transparency.  
(C)FundingFor each of fiscal years 2021 through 2025, the Secretary shall obligate from funds made available to carry out this subsection $20,000,000 to accelerate the deployment and implementation of advanced digital construction management systems.  (D)Publication (i)In generalNot less frequently than annually, the Secretary shall issue and make available to the public on a website a report on— 
(I)progress made in the implementation of advanced digital management systems by States; and  (II)the costs and benefits of the deployment of new technology and innovations that substantially and directly resulted from the program established under this paragraph.  
(ii)InclusionsThe report under clause (i) may include an analysis of— (I)Federal, State, and local cost savings;  
(II)project delivery time improvements;  (III)congestion impacts; and  
(IV)safety improvements for roadway users and construction workers..  (b)Advanced transportation technologies and innovative mobility deploymentSection 503(c)(4) of title 23, United States Code, is amended— 
(1)in the heading, by inserting and innovative mobility before deployment;  (2)by striking subparagraph (A) and inserting the following: 
 
(A)In generalThe Secretary shall provide grants to eligible entities to deploy, install, and operate advanced transportation technologies to improve safety, mobility, efficiency, system performance, intermodal connectivity, and infrastructure return on investment.;  (3)in subparagraph (B)— 
(A)in clause (i), by striking the enhanced use and inserting optimization;  (B)in clause (v)— 
(i)by striking transit, and inserting work zone, weather, transit, paratransit,; and  (ii)by striking and accessible transportation and inserting , accessible, and integrated transportation and transportation services;  
(C)by redesignating clauses (vi) through (viii) as clauses (vii), (viii), and (x), respectively;  (D)by inserting after clause (v) the following: 
 
(vi)facilitate account-based payments for transportation access and services and integrate payment systems across modes;;  (E)in clause (viii) (as so redesignated), by striking or at the end; and  
(F)by inserting after clause (viii) (as so redesignated) the following:  (ix)incentivize travelers— 
(I)to share trips during periods in which travel demand exceeds system capacity; or  (II)to shift trips to periods in which travel demand does not exceed system capacity; or;  
(4)in subparagraph (C)— (A)in clause (i), by striking Not later and all that follows through thereafter and inserting Each fiscal year for which funding is made available for activities under this paragraph; and  
(B)in clause (ii)— (i)in subclause (I), by inserting mobility, after safety,; and  
(ii)in subclause (II)— (I)in item (bb), by striking and at the end;  
(II)in item (cc), by striking the period at the end and inserting ; and; and  (III)by adding at the end the following: 
 
(dd)facilitating payment for transportation services.;  (5)in subparagraph (D)— 
(A)in clause (i), by striking Not later and all that follows through thereafter and inserting Each fiscal year for which funding is made available for activities under this paragraph; and  (B)in clause (ii)— 
(i)by striking In awarding and inserting the following:  (I)In generalSubject to subclause (II), in awarding; and  
(ii)by adding at the end the following:  (II)Rural set-asideNot less than 20 percent of the amounts made available to carry out this paragraph shall be reserved for projects serving rural areas.;  
(6)in subparagraph (E)— (A)by redesignating clauses (iii) through (ix) as clauses (iv), (v), (vi), (vii), (viii), (xi), and (xiv), respectively;  
(B)by inserting after clause (ii) the following:  (iii)advanced transportation technologies to improve emergency evacuation and response by Federal, State, and local authorities;;  
(C)by inserting after clause (viii) (as so redesignated) the following:  (ix)integrated corridor management systems;  
(x)advanced parking reservation or variable pricing systems;;  (D)in clause (xi) (as so redesignated)— 
(i)by inserting , toll collection, after pricing; and  (ii)by striking or at the end;  
(E)by inserting after clause (xi) (as so redesignated) the following:  (xii)technology that enhances high occupancy vehicle toll lanes, cordon pricing, or congestion pricing;  
(xiii)integration of transportation service payment systems; or; and  (F)in clause (xiv) (as so redesignated)— 
(i)by striking and access and inserting , access, and on-demand transportation service; and  (ii)by inserting and other shared-use mobility applications after ridesharing;  
(7)in subparagraph (F)(ii)(IV), by striking efficiency and multimodal system performance and inserting mobility, efficiency, multimodal system performance, and payment system performance;  (8)in subparagraph (G)— 
(A)by redesignating clauses (vi) through (viii) as clauses (vii) through (ix), respectively; and  (B)by inserting after clause (v) the following: 
 
(vi)improved integration of payment systems;;   (9)in subparagraph (I)(i), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and  
(10)in subparagraph (N)— (A)in clause (i), by striking representing a population of over 200,000; and  
(B)in clause (iii), in the matter preceding subclause (I), by striking a any and inserting any.  (c)Center of Excellence on new mobility and automated vehiclesSection 503(c) of title 23, United States Code (as amended by subsection (a)(3)(D)), is amended by adding at the end the following: 
 
(6)Center of Excellence 
(A)DefinitionsIn this paragraph: (i)Automated vehicleThe term automated vehicle means a motor vehicle that— 
(I)has a taxable gross weight (as defined in section 41.4482(b)–1 of title 26, Code of Federal Regulations (or successor regulations)) of 10,000 pounds or less; and  (II)is capable of performing the entire task of driving (including steering, accelerating and decelerating, and reacting to external stimulus) without human intervention.  
(ii)New mobilityThe term new mobility includes shared services such as— (I)docked and dockless bicycles;  
(II)docked and dockless electric scooters; and  (III)transportation network companies.  
(B)EstablishmentNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall establish a Center of Excellence to collect, conduct, and fund research on the impacts of new mobility and automated vehicles on land use, urban design, transportation, real estate, equity, and municipal budgets.  (C)PartnershipsIn establishing the Center of Excellence under subparagraph (B), the Secretary shall enter into appropriate partnerships with any institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or public or private research entity. .  
(d)Accelerated implementation and deployment of advanced digital construction management systemsNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— (1)a description of— 
(A)the current status of the use of advanced digital construction management systems in each State; and  (B)the progress of each State toward accelerating the adoption of advanced digital construction management systems; and  
(2)an analysis of the savings in project delivery time and project costs that can be achieved through the use of advanced digital construction management systems.  (e)Open challenge and research initiative pilot program (1)In generalThe Secretary shall establish an open challenge and research proposal pilot program under which eligible entities may propose open highway challenges and research proposals that are linked to identified or potential research needs.  
(2)RequirementsA research proposal submitted to the Secretary by an eligible entity shall address— (A)a research need identified by the Secretary or the Administrator of the Federal Highway Administration; or  
(B)an issue or challenge that the Secretary determines to be important.  (3)Eligible entitiesAn entity eligible to submit a research proposal under the pilot program under paragraph (1) is— 
(A)a State;  (B)a unit of local government;  
(C)a university transportation center under section 5505 of title 49, United States Code;  (D)a private nonprofit organization;  
(E)a private sector organization working in collaboration with an entity described in subparagraphs (A) through (D); and  (F)any other individual or entity that the Secretary determines to be appropriate.  
(4)Project reviewThe Secretary shall— (A)review each research proposal submitted under the pilot program under paragraph (1); and  
(B)provide to the eligible entity a written notice that— (i)if the research proposal is not selected— 
(I)notifies the eligible entity that the research proposal has not been selected for funding;  (II)provides an explanation as to why the research proposal was not selected, including if the research proposal does not cover an area of need; and  
(III)if applicable, recommend that the research proposal be submitted to another research program and provide guidance and direction to the eligible entity and the proposed research program office; and  (ii)if the research proposal is selected, notifies the eligible entity that the research proposal has been selected for funding.  
(5)Federal share 
(A)In generalThe Federal share of the cost of an activity carried out under this subsection shall not exceed 80 percent.  (B)Non-federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity carried out under this subsection.  
(f)Conforming amendmentSection 167 of title 23, United States Code, is amended— (1)by striking subsection (h); and  
(2)by redesignating subsections (i) through (l) as subsections (h) through (k), respectively.  3006.Workforce development, training, and education (a)Surface transportation workforce development, training, and educationSection 504(e) of title 23, United States Code, is amended— 
(1)in paragraph (1)— (A)by redesignating subparagraphs (D) through (G) as subparagraphs (E), (F), (H), and (I), respectively;  
(B)by inserting after subparagraph (C) the following:  (D)pre-apprenticeships, apprenticeships, and career opportunities for on-the-job training;;  
(C)in subparagraph (E) (as so redesignated), by striking or community college and inserting , college, community college, or vocational school; and  (D)by inserting after subparagraph (F) (as so redesignated) the following: 
 
(G)activities associated with workforce training and employment services, such as targeted outreach and partnerships with industry, economic development organizations, workforce development boards, and labor organizations;;   (2)in paragraph (2), by striking paragraph (1)(G) and inserting paragraph (1)(I); and  
(3)in paragraph (3)— (A)by striking the period at the end and inserting a semicolon;  
(B)by striking including activities and inserting the following: “including—  (A)activities; and  
(C)by adding at the end the following:  (B)activities that address current workforce gaps, such as work on construction projects, of State and local transportation agencies;  
(C)activities to develop a robust surface transportation workforce with new skills resulting from emerging transportation technologies; and  (D)activities to attract new sources of job-creating investment..  
(b)Transportation education and training development and deployment programSection 504(f) of title 23, United States Code, is amended— (1)in the subsection heading, by striking Development and inserting and Training Development and Deployment;  
(2)by striking paragraph (1) and inserting the following:  (1)EstablishmentThe Secretary shall establish a program to make grants to educational institutions or State departments of transportation, in partnership with industry and relevant Federal departments and agencies— 
(A)to develop, test, and review new curricula and education programs to train individuals at all levels of the transportation workforce; or  (B)to implement the new curricula and education programs to provide for hands-on career opportunities to meet current and future needs.;  
(3)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking shall and inserting may;  
(B)in subparagraph (A), by inserting current or future after specific; and  (C)in subparagraph (E)— 
(i)by striking in nontraditional departments;  (ii)by inserting construction, after such as; and  
(iii)by inserting or emerging after industrial;  (4)by redesignating paragraph (3) as paragraph (4); and  
(5)by inserting after paragraph (2) the following:  (3)ReportingThe Secretary shall establish minimum reporting requirements for grant recipients under this subsection, which may include, with respect to a program carried out with a grant under this subsection— 
(A)the percentage or number of program participants that are employed during the second quarter after exiting the program;  (B)the percentage or number of program participants that are employed during the fourth quarter after exiting the program;  
(C)the median earnings of program participants that are employed during the second quarter after exiting the program;  (D)the percentage or number of program participants that obtain a recognized postsecondary credential or a secondary school diploma (or a recognized equivalent) during participation in the program or by not later than 1 year after exiting the program; and  
(E)the percentage or number of program participants that, during a program year— (i)are in an education or training program that leads to a recognized postsecondary credential or employment; and  
(ii)are achieving measurable skill gains toward such a credential or employment..  (c)Use of fundsSection 504 of title 23, United States Code, is amended by adding at the end the following: 
 
(i)Use of fundsThe Secretary may use funds made available to carry out this section to carry out activities related to workforce development and technical assistance and training if— (1)the activities are authorized by another provision of this title; and  
(2)the activities are for entities other than employees of the Secretary, such as States, units of local government, Federal land management agencies, and Tribal governments..  3007.Wildlife-vehicle collision research (a)General authorities and requirements regarding wildlife and habitatSection 515(h)(2) of title 23, United States Code, is amended— 
(1)in subparagraph (K), by striking and at the end;  (2)by redesignating subparagraphs (D), (E), (F), (G), (H), (I), (J), (K), and (L) as subparagraphs (E), (F), (G), (H), (I), (K), (L), (M), and (O), respectively;  
(3)by inserting after subparagraph (C) the following:  (D)a representative from a State, local, or regional wildlife, land use, or resource management agency;;  
(4)by inserting after subparagraph (I) (as so redesignated) the following:  (J)an academic researcher who is a biological or ecological scientist with expertise in transportation issues;; and  
(5)by inserting after subparagraph (M) (as so redesignated) the following:  (N)a representative from a public interest group concerned with the impact of the transportation system on terrestrial and aquatic species and the habitat of those species; and.  
(b)Animal detection systems research and developmentSection 516(b)(6) of title 23, United States Code, is amended by inserting , including animal detection systems to reduce the number of wildlife-vehicle collisions after systems.    1.Short title; table of contents (a)Short titleThis Act may be cited as the America's Transportation Infrastructure Act of 2019.  
(b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Effective date. TITLE I—Federal-aid highways Subtitle A—Authorizations and programs Sec. 1101. Authorization of appropriations. Sec. 1102. Obligation ceiling. Sec. 1103. Definitions. Sec. 1104. Apportionment. Sec. 1105. National highway performance program. Sec. 1106. Emergency relief. Sec. 1107. Federal share payable. Sec. 1108. Railway-highway grade crossings. Sec. 1109. Surface transportation block grant program. Sec. 1110. Nationally significant freight and highway projects. Sec. 1111. Highway safety improvement program. Sec. 1112. Federal lands transportation program. Sec. 1113. Federal lands access program. Sec. 1114. National highway freight program. Sec. 1115. Congestion mitigation and air quality improvement program. Sec. 1116. National scenic byways program. Sec. 1117. Alaska Highway. Sec. 1118. Toll roads, bridges, tunnels, and ferries. Sec. 1119. Bridge investment program. Sec. 1120. Safe routes to school program. Sec. 1121. Highway use tax evasion projects. Sec. 1122. Construction of ferry boats and ferry terminal facilities. Sec. 1123. Balance exchanges for infrastructure program. Sec. 1124. Safety incentive programs. Sec. 1125. Wildlife crossing safety. Sec. 1126. Consolidation of programs. Sec. 1127. State freight advisory committees. Sec. 1128. Territorial and Puerto Rico highway program. Sec. 1129. Nationally significant Federal lands and Tribal projects program. Sec. 1130. Tribal high priority projects program. Subtitle B—Planning and performance management Sec. 1201. Transportation planning. Sec. 1202. Fiscal constraint on long-range transportation plans. Sec. 1203. State human capital plans. Sec. 1204. Accessibility data pilot program. Sec. 1205. Prioritization process pilot program. Sec. 1206. Exemptions for low population density states. Sec. 1207. Travel demand data and modeling. Sec. 1208. Increasing safe and accessible transportation options.  Subtitle C—Project delivery and process improvement Sec. 1301. Efficient environmental reviews for project decisionmaking and One Federal Decision. Sec. 1302. Work zone process reviews. Sec. 1303. Transportation management plans. Sec. 1304. Intelligent transportation systems. Sec. 1305. Alternative contracting methods. Sec. 1306. Flexibility for projects. Sec. 1307. Improved Federal-State stewardship and oversight agreements. Sec. 1308. Geomatic data. Sec. 1309. Evaluation of projects within an operational right-of-way. Sec. 1310. Department of Transportation reports. Sec. 1311. Preliminary engineering. Subtitle D—Climate change Sec. 1401. Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st century. Sec. 1402. Reduction of truck emissions at port facilities. Sec. 1403. Carbon reduction incentive programs. Sec. 1404. Congestion relief program. Sec. 1405. Freight plans. Sec. 1406. Utilizing significant emissions with innovative technologies. Sec. 1407. Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program. Sec. 1408. Diesel emissions reduction. Subtitle E—Miscellaneous Sec. 1501. Additional deposits into Highway Trust Fund. Sec. 1502. Stopping threats on pedestrians. Sec. 1503. Transfer and sale of toll credits. Sec. 1504. Forest Service Legacy Roads and Trails Remediation Program. Sec. 1505. Disaster relief mobilization pilot program. Sec. 1506. Appalachian regional development. Sec. 1507. Requirements for transportation projects carried out through public-private partnerships. Sec. 1508. Community connectivity pilot program. Sec. 1509. Repeal of rescission. Sec. 1510. Federal interagency working group for conversion of federal fleet to hybrid-electric vehicles, electric vehicles, and alternative fueled vehicles. Sec. 1511. Cybersecurity tool; cyber coordinator. Sec. 1512. Study on most effective upgrades to roadway infrastructure. Sec. 1513. Study on vehicle-to-infrastructure communication technology. Sec. 1514. Nonhighway recreational fuel study. Sec. 1515. Buy America. Sec. 1516. Report on data-driven infrastructure traffic safety improvements. Sec. 1517. High priority corridors on the National Highway System. Sec. 1518. Interstate weight limits. Sec. 1519. Interstate exemption. Sec. 1520. Report on air quality improvements. Sec. 1521. Roadside highway safety hardware. Sec. 1522. Permeable pavements study. Sec. 1523. Emergency relief projects. Sec. 1524. Certain gathering lines located on Federal land and Indian land. Sec. 1525. Sense of Senate relating to offsets. Sec. 1526. Study on stormwater best management practices. Sec. 1527. Stormwater best management practices reports. Sec. 1528. Invasive plant elimination program. Sec. 1529. Over-the-road bus tolling equity. Sec. 1530. Bridge terminology. Sec. 1531. Technical corrections. Sec. 1532. Study of impacts on roads from self-driving vehicles.  TITLE II—Transportation infrastructure finance and innovation  Sec. 2001. Transportation Infrastructure Finance and Innovation Act of 1998 amendments. TITLE III—Research, technology, and education Sec. 3001. Surface transportation system funding alternatives. Sec. 3002. Performance management data support program. Sec. 3003. Data integration pilot program. Sec. 3004. Emerging technology research pilot program. Sec. 3005. Research and technology development and deployment. Sec. 3006. Workforce development, training, and education. Sec. 3007. Wildlife-vehicle collision research. TITLE IV—Indian Affairs Sec. 4001. Definition of Secretary. Sec. 4002. Environmental reviews for certain tribal transportation facilities. Sec. 4003. Programmatic agreements for tribal categorical exclusions. Sec. 4004. Use of certain tribal transportation funds. Sec. 4005. Bureau of Indian Affairs road maintenance program. Sec. 4006. Study of road maintenance on Indian land. Sec. 4007. Maintenance of certain Indian reservation roads. Sec. 4008. Tribal transportation safety needs. Sec. 4009. Office of Tribal Government Affairs.   2.DefinitionsIn this Act: 
(1)DepartmentThe term Department means the Department of Transportation.  (2)SecretaryThe term Secretary means the Secretary of Transportation.  
3.Effective dateThis Act and the amendments made by this Act take effect on October 1, 2020.  IFederal-aid highways AAuthorizations and programs 1101.Authorization of appropriations (a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation block grant program under section 133 of that title, the highway safety improvement program under section 148 of that title, the congestion mitigation and air quality improvement program under section 149 of that title, the national highway freight program under section 167 of that title, and to carry out section 134 of that title— (A)$47,855,749,000 for fiscal year 2021; 
(B)$48,829,248,000 for fiscal year 2022; (C)$49,849,443,000 for fiscal year 2023; 
(D)$50,914,302,000 for fiscal year 2024; and (E)$51,979,162,000 for fiscal year 2025. 
(2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of title 23, United States Code, $300,000,000 for each of fiscal years 2021 through 2025. (3)Federal lands and tribal transportation programs (A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code— 
(i)$565,000,000 for fiscal year 2021; (ii)$580,000,000 for fiscal year 2022; 
(iii)$595,000,000 for fiscal year 2023; (iv)$610,000,000 for fiscal year 2024; and 
(v)$625,000,000 for fiscal year 2025. (B)Federal lands transportation program (i)In generalFor the Federal lands transportation program under section 203 of title 23, United States Code— 
(I)$413,000,000 for fiscal year 2021; (II)$423,000,000 for fiscal year 2022; 
(III)$433,000,000 for fiscal year 2023; (IV)$443,000,000 for fiscal year 2024; and 
(V)$453,000,000 for fiscal year 2025. (ii)AllocationOf the amount made available for a fiscal year under clause (i)— 
(I)the amount for the National Park Service is— (aa)$330,000,000 for fiscal year 2021; 
(bb)$338,000,000 for fiscal year 2022; (cc)$346,000,000 for fiscal year 2023; 
(dd)$354,000,000 for fiscal year 2024; and (ee)$362,000,000 for fiscal year 2025; 
(II)the amount for the United States Fish and Wildlife Service is $33,000,000 for each of fiscal years 2021 through 2025; and (III)the amount for the Forest Service is— 
(aa)$22,000,000 for fiscal year 2021; (bb)$23,000,000 for fiscal year 2022; 
(cc)$24,000,000 for fiscal year 2023; (dd)$25,000,000 for fiscal year 2024; and 
(ee)$26,000,000 for fiscal year 2025. (C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code— 
(i)$280,000,000 for fiscal year 2021; (ii)$285,000,000 for fiscal year 2022; 
(iii)$290,000,000 for fiscal year 2023; (iv)$295,000,000 for fiscal year 2024; and 
(v)$300,000,000 for fiscal year 2025. (4)Territorial and puerto rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States Code— 
(A)$204,500,000 for fiscal year 2021; (B)$208,000,000 for fiscal year 2022; 
(C)$212,000,000 for fiscal year 2023; (D)$216,000,000 for fiscal year 2024; and 
(E)$221,500,000 for fiscal year 2025. (5)Nationally significant freight and highway projectsFor nationally significant freight and highway projects under section 117 of title 23, United States Code— 
(A)$1,050,000,000 for fiscal year 2021; (B)$1,075,000,000 for fiscal year 2022; 
(C)$1,100,000,000 for fiscal year 2023; (D)$1,125,000,000 for fiscal year 2024; and 
(E)$1,150,000,000 for fiscal year 2025. (b)Other programs (1)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(A)Bridge investment programTo carry out the bridge investment program under section 124 of title 23, United States Code— (i)$600,000,000 for fiscal year 2021; 
(ii)$640,000,000 for fiscal year 2022; (iii)$650,000,000 for fiscal year 2023; 
(iv)$675,000,000 for fiscal year 2024; and (v)$700,000,000 for fiscal year 2025. 
(B)Congestion relief programTo carry out the congestion relief program under section 129(d) of title 23, United States Code, $40,000,000 for each of fiscal years 2021 through 2025. (C)Charging and fueling infrastructure grantsTo carry out section 151(f) of title 23, United States Code— 
(i)$100,000,000 for fiscal year 2021; (ii)$100,000,000 for fiscal year 2022; 
(iii)$200,000,000 for fiscal year 2023; (iv)$300,000,000 for fiscal year 2024; and 
(v)$300,000,000 for fiscal year 2025. (D)Formula safety incentive programTo carry out the formula safety incentive program under section 172 of title 23, United States Code, $500,000,000 for each of fiscal years 2021 through 2025. 
(E)Fatality reduction performance programTo carry out the fatality reduction performance program under section 173 of title 23, United States Code, $100,000,000 for each of fiscal years 2021 through 2025. (F)Formula carbon reduction incentive programTo carry out the formula carbon reduction incentive program under section 177 of title 23, United States Code, $600,000,000 for each of fiscal years 2021 through 2025. 
(G)Carbon reduction performance programTo carry out the carbon reduction performance program under section 178 of title 23, United States Code, $100,000,000 for each of fiscal years 2021 through 2025. (H)PROTECT grantsTo carry out the PROTECT grant program under section 179 of title 23, United States Code, for each of fiscal years 2021 through 2025— 
(i)$786,000,000 for formula awards to States under subsection (c) of that section; and (ii)$200,000,000 for competitive grants under subsection (d) of that section, of which— 
(I)$20,000,000 shall be for planning grants under paragraph (3) of that subsection; (II)$140,000,000 shall be for resilience improvement grants under paragraph (4)(A) of that subsection; 
(III)$20,000,000 shall be for community resilience and evacuation route grants under paragraph (4)(B) of that subsection; and (IV)$20,000,000 shall be for at-risk coastal infrastructure grants under paragraph (4)(C) of that subsection. 
(I)Reduction of truck emissions at port facilities 
(i)In generalTo carry out the reduction of truck emissions at port facilities under section 1402— (I)$60,000,000 for fiscal year 2021; 
(II)$70,000,000 for fiscal year 2022; (III)$70,000,000 for fiscal year 2023; 
(IV)$80,000,000 for fiscal year 2024; and (V)$90,000,000 for fiscal year 2025. 
(ii)TreatmentAmounts made available under clause (i) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. (J)Nationally significant Federal lands and Tribal projects (i)In generalTo carry out the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94), $50,000,000 for each of fiscal years 2021 through 2025. 
(ii)TreatmentAmounts made available under clause (i) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. (2)General fund (A)Bridge investment program (i)In generalIn addition to amounts made available under paragraph (1)(A), there are authorized to be appropriated to carry out the bridge investment program under section 124 of title 23, United States Code— 
(I)$600,000,000 for fiscal year 2021; (II)$640,000,000 for fiscal year 2022; 
(III)$650,000,000 for fiscal year 2023; (IV)$675,000,000 for fiscal year 2024; and 
(V)$700,000,000 for fiscal year 2025. (ii)AllocationAmounts made available under clause (i) shall be allocated in the same manner as if made available under paragraph (1)(A). 
(B)Nationally significant Federal lands and Tribal projects programIn addition to amounts made available under paragraph (1)(J), there is authorized to be appropriated to carry out section 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94) $300,000,000 for each of fiscal years 2021 through 2025. (c)Research, technology, and education authorizations (1)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(A)Highway research and development programTo carry out section 503(b) of title 23, United States Code, $153,431,378 for each of fiscal years 2021 through 2025. (B)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code, $135,000,000 for each of fiscal years 2021 through 2025. 
(C)Training and educationTo carry out section 504 of title 23, United States Code— (i)$25,000,000 for fiscal year 2021; 
(ii)$26,000,000 for fiscal year 2022; (iii)$27,000,000 for fiscal year 2023; 
(iv)$27,000,000 for fiscal year 2024; and (v)$27,000,000 for fiscal year 2025. 
(D)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code, $110,000,000 for each of fiscal years 2021 through 2025. (E)University transportation centers programTo carry out section 5505 of title 49, United States Code— 
(i)$82,500,000 for fiscal year 2021; (ii)$84,000,000 for fiscal year 2022; 
(iii)$85,500,000 for fiscal year 2023; (iv)$87,000,000 for fiscal year 2024; and 
(v)$88,500,000 for fiscal year 2025. (F)Bureau of transportation statisticsTo carry out chapter 63 of title 49, United States Code, $26,000,000 for each of fiscal years 2021 through 2025. 
(2)AdministrationThe Federal Highway Administration shall— (A)administer the programs described in subparagraphs (A), (B), and (C) of paragraph (1); and 
(B)in consultation with relevant modal administrations, administer the programs described in paragraph (1)(D). (3)Applicability of title 23, United States CodeAmounts authorized to be appropriated by paragraph (1) shall— 
(A)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act) or otherwise determined by the Secretary; and (B)remain available until expended and not be transferable, except as otherwise provided by this Act. 
(d)Pilot programsThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Wildlife crossings pilot programFor the wildlife crossings pilot program under section 174 of title 23, United States Code— 
(A)$55,000,000 for fiscal year 2021; (B)$60,000,000 for fiscal year 2022; 
(C)$45,000,000 for fiscal year 2023; (D)$45,000,000 for fiscal year 2024; and 
(E)$45,000,000 for fiscal year 2025. (2)Prioritization process pilot program (A)In generalFor the prioritization process pilot program under section 1205, $10,000,000 for each of fiscal years 2021 through 2025. 
(B)TreatmentAmounts made available under subparagraph (A) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code. (3)Disaster relief mobilization pilot program (A)In generalFor the disaster relief mobilization pilot program under section 1505, $1,000,000 for each of fiscal years 2021 through 2025. 
(B)TreatmentAmounts made available under subparagraph (A) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code, except that those amounts shall remain available until expended. (4)Community connectivity pilot program (A)Planning grantsFor planning grants under the community connectivity pilot program under section 1508(c)— 
(i)$20,000,000 for fiscal year 2021; (ii)$15,000,000 for fiscal year 2022; 
(iii)$10,000,000 for fiscal year 2023; (iv)$2,500,000 for fiscal year 2024; and 
(v)$2,500,000 for fiscal year 2025. (B)Capital construction grantsFor capital construction grants under the community connectivity pilot program under section 1508(d), $14,000,000 for each of fiscal years 2021 through 2025. 
(C)TreatmentAmounts made available under subparagraph (A) or (B) shall be available for obligation in the same manner as if those amounts were apportioned under chapter 1 of title 23, United States Code, except that those amounts shall remain available until expended. (5)Open challenge and research initiative pilot program (A)In generalFor the open challenge and research proposal pilot program under section 3005(e), $15,000,000 for each of fiscal years 2021 through 2025. 
(B)TreatmentAmounts made available under subparagraph (A) shall be available for obligation and administered as if apportioned under chapter 1 of title 23, United States Code. (e)Disadvantaged business enterprises (1)FindingsCongress finds that— 
(A)while significant progress has occurred due to the establishment of the disadvantaged business enterprise program, discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in Federally assisted surface transportation markets across the United States; (B)the continuing barriers described in subparagraph (A) merit the continuation of the disadvantaged business enterprise program; 
(C)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits, which show that race- and gender-neutral efforts alone are insufficient to address the problem; (D)the testimony and documentation described in subparagraph (C) demonstrate that discrimination across the United States poses a barrier to full and fair participation in surface transportation-related businesses of women business owners and minority business owners and has impacted firm development and many aspects of surface transportation-related business in the public and private markets; and 
(E)the testimony and documentation described in subparagraph (C) provide a strong basis that there is a compelling need for the continuation of the disadvantaged business enterprise program to address race and gender discrimination in surface transportation-related business. (2)DefinitionsIn this subsection: 
(A)Small business concern 
(i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)). (ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $25,790,000, as adjusted annually by the Secretary for inflation. 
(B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection. (3)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under this Act and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals. 
(4)Annual listing of disadvantaged business enterprisesEach State shall annually— (A)survey and compile a list of the small business concerns referred to in paragraph (3) in the State, including the location of the small business concerns in the State; and 
(B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by— (i)women; 
(ii)socially and economically disadvantaged individuals (other than women); and (iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. 
(5)Uniform certification 
(A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection. (B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern— 
(i)on-site visits; (ii)personal interviews with personnel; 
(iii)issuance or inspection of licenses; (iv)analyses of stock ownership; 
(v)listings of equipment; (vi)analyses of bonding capacity; 
(vii)listings of work completed; (viii)examination of the resumes of principal owners; 
(ix)analyses of financial capacity; and (x)analyses of the type of work preferred. 
(6)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the Secretary— (A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and 
(B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program. (7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under this Act and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (3) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (3) is unconstitutional. 
(8)Sense of congress on prompt payment of DBE subcontractorsIt is the sense of Congress that— (A)the Secretary should take additional steps to ensure that recipients comply with section 26.29 of title 49, Code of Federal Regulations (the disadvantaged business enterprises prompt payment rule), or any corresponding regulation, in awarding Federally funded transportation contracts under laws and regulations administered by the Secretary; and 
(B)such additional steps should include increasing the ability of the Department to track and keep records of complaints and to make that information publicly available. 1102.Obligation ceiling (a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed— 
(1)$54,388,462,378 for fiscal year 2021; (2)$55,483,447,378 for fiscal year 2022; 
(3)$56,666,082,378 for fiscal year 2023; (4)$57,930,317,378 for fiscal year 2024; and 
(5)$59,103,552,378 for fiscal year 2025. (b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code; (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); 
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); 
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); 
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; (12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 through 2015, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(13)section 119 of title 23, United States Code (as in effect for fiscal years 2016 through 2020, but only in an amount equal to $639,000,000 for each of those fiscal years); and (14)section 119 of title 23, United States Code (but, for fiscal years 2021 through 2025, only in an amount equal to $639,000,000 for each of those fiscal years). 
(c)Distribution of obligation authorityFor each of fiscal years 2021 through 2025, the Secretary— (1)shall not distribute obligation authority provided by subsection (a) for the fiscal year for— 
(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and (B)amounts authorized for the Bureau of Transportation Statistics; 
(2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 172, 177, 179(c), 202, or 204 of title 23, United States Code); and 
(B)for which obligation authority was provided in a previous fiscal year; (3)shall determine the proportion that— 
(A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (13) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(14) for the fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under section 172, 177, 179(c), 202, or 204 of that title, by multiplying— (A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for the fiscal year; and (5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the national highway performance program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(14) and the amounts apportioned under sections 172, 177, 179(c), 202, and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year. 
(d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary shall, after August 1 of each of fiscal years 2021 through 2025— (1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and 
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141; 126 Stat. 405)) and 104 of title 23, United States Code. (e)Applicability of obligation limitations to transportation research programs (1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for transportation research programs carried out under chapter 5 of title 23, United States Code. 
(2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and 
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. (f)Redistribution of certain authorized funds (1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2021 through 2025, the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under sections 172, 177, 179(c), and 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5). (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
1103.DefinitionsSection 101(a) of title 23, United States Code, is amended— (1)in paragraph (4)— 
(A)in subparagraph (A), by inserting assessing resilience, after surveying,; (B)in subparagraph (G), by striking and at the end; 
(C)by redesignating subparagraph (H) as subparagraph (I); and (D)by inserting after subparagraph (G) the following: 
 
(H)improvements that reduce the number of wildlife-vehicle collisions, such as wildlife crossing structures; and; (2)by redesignating paragraphs (17) through (34) as paragraphs (18), (19), (20), (21), (22), (23), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34), (35), and (36), respectively; 
(3)by inserting after paragraph (16) the following:  (17)Natural infrastructureThe term natural infrastructure means infrastructure that uses, restores, or emulates natural ecological processes and— 
(A)is created through the action of natural physical, geological, biological, and chemical processes over time; (B)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or 
(C)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes.; (4)by inserting after paragraph (23) (as so redesignated) the following: 
 
(24)ResilienceThe term resilience, with respect to a project, means a project with the ability to anticipate, prepare for, or adapt to conditions or withstand, respond to, or recover rapidly from disruptions, including the ability— (A) (i)to resist hazards or withstand impacts from weather events and natural disasters; or 
(ii)to reduce the magnitude, duration, or impact of a disruptive weather event or natural disaster to a project; and (B)to have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to weather events or other natural disasters.; and 
(5)in subparagraph (A) of paragraph (32) (as so redesignated)— (A)by striking the period at the end and inserting ; and; 
(B)by striking through the implementation and inserting the following: “through—  (i)the implementation; and 
(C)by adding at the end the following:  (ii)the consideration of incorporating natural infrastructure.. 
1104.Apportionment 
(a)Administrative expensesSection 104(a) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:  (1)In generalThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) to be made available to the Secretary for administrative expenses of the Federal Highway Administration— 
(A)$490,282,000 for fiscal year 2021; (B)$499,768,000 for fiscal year 2022; 
(C)$509,708,000 for fiscal year 2023; (D)$520,084,000 for fiscal year 2024; and 
(E)$530,459,000 for fiscal year 2025.. (b)National highway freight programSection 104(b)(5) of title 23, United States Code, is amended by striking subparagraph (B) and inserting the following: 
 
(B)Total amountThe total amount set aside for the national highway freight program for all States shall be— (i)$1,625,000,000 for fiscal year 2021; 
(ii)$1,660,000,000 for fiscal year 2022; (iii)$1,700,000,000 for fiscal year 2023; 
(iv)$1,740,000,000 for fiscal year 2024; and (v)$1,775,000,000 for fiscal year 2025.. 
(c)Calculation of amountsSection 104(c) of title 23, United States Code, is amended— (1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking each of fiscal years 2016 through 2020 and inserting fiscal year 2021 and each fiscal year thereafter; (B)in subparagraph (A)(ii)(I), by striking fiscal year 2015 and inserting fiscal year 2020; and 
(C)by striking subparagraph (B) and inserting the following:  (B)Guaranteed amountsThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment that is— 
(i)equal to at least 95 percent of the estimated tax payments paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available that are— (I)attributable to highway users in the State; and 
(II)associated with taxes in effect on July 1, 2019, and only up to the rate those taxes were in effect on that date; (ii)at least 2 percent greater than the apportionment that the State received for fiscal year 2020; and 
(iii)at least 1 percent greater than the apportionment that the State received for the previous fiscal year.; and (2)in paragraph (2), by striking fiscal years 2016 through 2020 and inserting fiscal year 2021 and each fiscal year thereafter. 
(d)Supplemental fundsSection 104(h) of title 23, United States Code, is amended— (1)in paragraph (1), by striking subparagraph (A) and inserting the following: 
 
(A)AmountBefore making an apportionment for a fiscal year under subsection (c), the Secretary shall reserve for the national highway performance program under section 119 for that fiscal year an amount equal to— (i)$1,160,000,000 for fiscal year 2021; 
(ii)$1,184,000,000 for fiscal year 2022; (iii)$1,208,000,000 for fiscal year 2023; 
(iv)$1,233,000,000 for fiscal year 2024; and (v)$1,259,000,000 for fiscal year 2025.; and 
(2)in paragraph (2), by striking subparagraph (A) and inserting the following:  (A)AmountBefore making an apportionment for a fiscal year under subsection (c), the Secretary shall reserve for the surface transportation block grant program under section 133 for that fiscal year, pursuant to section 133(h)— 
(i)$1,200,000,000 for fiscal year 2021; (ii)$1,224,000,000 for fiscal year 2022; 
(iii)$1,248,000,000 for fiscal year 2023; (iv)$1,273,000,000 for fiscal year 2024; and 
(v)$1,299,000,000 for fiscal year 2025.. 1105.National highway performance programSection 119 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)to provide support for measures to increase the resiliency of Federal-aid highways and bridges on and off the National Highway System to mitigate the impacts of sea level rise, extreme weather events, flooding, or other natural disasters.; and (2)by adding at the end the following: 
 
(k)Protective features 
(1)In generalA State may use not more than 15 percent of the funds apportioned to the State under section 104(b)(1) for each fiscal year for 1 or more protective features on a Federal-aid highway or bridge off the National Highway System, if the protective feature is designed to mitigate the risk of recurring damage, or the cost of future repairs, from extreme weather events, flooding, or other natural disasters. (2)Protective features describedA protective feature referred to in paragraph (1) may include— 
(A)raising roadway grades; (B)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; 
(C)stabilizing slide areas; (D)stabilizing slopes; 
(E)installing riprap; (F)lengthening or raising bridges to increase waterway openings; 
(G)deepening channels to prevent flooding; (H)increasing the size or number of drainage structures; 
(I)replacing culverts with bridges or upsizing culverts; (J)repairing or maintaining tide gates; 
(K)installing seismic retrofits on bridges; (L)adding scour protection at bridges; 
(M)adding scour, stream stability, coastal, or other hydraulic countermeasures, including spur dikes; (N)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and 
(O)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary. (3)Savings provisionNothing in this subsection limits the ability of a State to carry out a project otherwise eligible under subsection (d) using funds apportioned under section 104(b)(1).. 
1106.Emergency reliefSection 125 of title 23, United States Code, is amended— (1)in subsection (a)(1), by inserting wildfire, sea level rise, after severe storm; 
(2)by striking subsection (b) and inserting the following:  (b)Restriction on eligibilityFunds under this section shall not be used for the repair or reconstruction of a bridge that has been permanently closed to all vehicular traffic by the Federal, State, Tribal, or responsible local official because of imminent danger of collapse due to a structural deficiency or physical deterioration.; and 
(3)in subsection (d)— (A)in paragraph (2)(A)— 
(i)by striking the period at the end and inserting ; and (ii)by striking a facility that meets the current and inserting the following: 
a facility that— (i)meets the current; and 
(iii)by adding at the end the following:  (ii)incorporates economically justifiable improvements designed to mitigate the risk of recurring damage from extreme weather events, flooding, or other natural disasters.; 
(B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and (C)by inserting after paragraph (2) the following: 
 
(3)Protective features 
(A)In generalThe cost of an improvement that is part of a project under this section shall be an eligible expense under this section if the improvement is a protective feature that is designed to mitigate the risk of recurring damage, or the cost of future repair, from extreme weather events, flooding, or other natural disasters. (B)Protective features describedA protective feature referred to in subparagraph (A) may include— 
(i)raising roadway grades; (ii)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; 
(iii)stabilizing slide areas; (iv)stabilizing slopes; 
(v)installing riprap; (vi)lengthening or raising bridges to increase waterway openings; 
(vii)deepening channels to prevent flooding; (viii)increasing the size or number of drainage structures; 
(ix)replacing culverts with bridges or upsizing culverts; (x)repairing or maintaining tide gates; 
(xi)installing seismic retrofits on bridges; (xii)adding scour protection at bridges; 
(xiii)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; (xiv)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and 
(xv)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary.. 1107.Federal share payableSection 120(c) of title 23, United States Code, is amended by adding at the end the following: 
 
(4)Protective features 
(A)In generalNotwithstanding any other provision of law, the Federal share payable for the cost of a protective feature on a Federal-aid highway or bridge project under this title may be up to 100 percent, at the discretion of the State, if the protective feature is an improvement designed to mitigate the risk of recurring damage, or the cost of future repair, from extreme weather events, flooding, or other natural disasters. (B)Protective features describedA protective feature referred to in subparagraph (A) may include— 
(i)raising roadway grades; (ii)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas; 
(iii)stabilizing slide areas; (iv)stabilizing slopes; 
(v)installing riprap; (vi)lengthening or raising bridges to increase waterway openings; 
(vii)deepening channels to prevent flooding; (viii)increasing the size or number of drainage structures; 
(ix)replacing culverts with bridges or upsizing culverts; (x)repairing or maintaining tide gates; 
(xi)installing seismic retrofits on bridges; (xii)adding scour protection at bridges; 
(xiii)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; (xiv)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and 
(xv)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary.. 1108.Railway-highway grade crossings (a)In generalSection 130(e) of title 23, United States Code, is amended— 
(1)in the heading, by striking protective devices and inserting railway-Highway grade crossings; and (2)in paragraph (1)— 
(A)in subparagraph (A), by striking crossings in the matter preceding clause (i) and all that follows through 2020. in clause (v) and inserting the following: crossings and as described in subparagraph (B), not less than $245,000,000 for each of fiscal years 2021 through 2025.; and (B)by striking subparagraph (B) and inserting the following: 
 
(B)Reducing trespassing fatalities and injuriesA State may use funds set aside under subparagraph (A) for projects to reduce pedestrian fatalities and injuries from trespassing at grade crossings.. (b)Federal shareSection 130(f)(3) of title 23, United States Code, is amended by striking 90 percent and inserting 100 percent. 
(c)GAO studyNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes an analysis of the effectiveness of the railway-highway crossings program under section 130 of title 23, United States Code. (d)Sense of Congress relating to trespasser deaths along railroad rights-of-wayIt is the sense of Congress that the Department should, where feasible, coordinate departmental efforts to prevent or reduce trespasser deaths along railroad rights-of-way and at or near railway-highway crossings. 
1109.Surface transportation block grant program 
(a)In generalSection 133 of title 23, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (B)— 
(I)by adding or at the end; (II)by striking facilities eligible and inserting the following: “facilities— 
 
(i)that are eligible; and (III)by adding at the end the following: 
 
(ii)that are privately or majority-privately owned, but that the Secretary determines provide a substantial public transportation benefit or otherwise meet the foremost needs of the surface transportation system described in section 101(b)(3)(D);; (ii)in subparagraph (E), by striking and at the end; 
(iii)in subparagraph (F), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following: 
 
(G)wildlife crossing structures.; (B)in paragraph (3), by inserting 148(a)(4)(B)(xvii), after 119(g),; 
(C)by redesignating paragraphs (4) through (15) as paragraphs (5), (6), (7), (8), (9), (10), (11), (12), (13), (15), (16), and (17), respectively; (D)by inserting after paragraph (3) the following: 
 
(4)Projects that use natural infrastructure alone or in combination with other eligible projects to enhance resilience of a transportation facility otherwise eligible for assistance under this section.; (E)by inserting after paragraph (13) (as so redesignated) the following: 
 
(14)Projects and strategies designed to reduce the number of wildlife-vehicle collisions, including project-related planning, design, construction, monitoring, and preventative maintenance.; and (F)by adding at the end the following: 
 
(18)Rural barge landing, dock, and waterfront infrastructure projects in accordance with subsection (j).; (2)in subsection (c)— 
(A)in paragraph (2), by striking paragraphs (4) through (11) and inserting paragraphs (5) through (12) and paragraph (18); (B)in paragraph (3), by striking and at the end; 
(C)by redesignating paragraph (4) as paragraph (5); and (D)by inserting after paragraph (3) the following: 
 
(4)for a bridge project for the replacement of a low water crossing (as defined by the Secretary) with a bridge; and; (3)in subsection (d)— 
(A)in paragraph (1)(A), in the matter preceding clause (i), by striking the percentage specified in paragraph (6) for a fiscal year and inserting 55 percent for each of fiscal years 2021 through 2025; and (B)by striking paragraph (6); 
(4)in subsection (e)(1), in the matter preceding subparagraph (A), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; (5)in subsection (f)— 
(A)in paragraph (1)— (i)by inserting or low water crossing (as defined by the Secretary) after a highway bridge; and 
(ii)by inserting or low water crossing (as defined by the Secretary) after other than a bridge; (B)in paragraph (2)(A), by striking activities described in subsection (b)(2) for off-system bridges and inserting activities described in paragraphs (1)(A) and (10) of subsection (b) for off-system bridges, projects and activities described in subsection (b)(1)(A) for the replacement of low water crossings with bridges, and projects and activities described in subsection (b)(10) for low water crossings (as defined by the Secretary),; and 
(C)in paragraph (3), in the matter preceding subparagraph (A)— (i)by striking bridge or rehabilitation of a bridge and inserting bridge, rehabilitation of a bridge, or replacement of a low water crossing (as defined by the Secretary) with a bridge; and 
(ii)by inserting or, in the case of a replacement of a low water crossing with a bridge, is determined by the Secretary on completion to have improved the safety of the location after no longer a deficient bridge; (6)in subsection (g)(1), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; 
(7)by adding at the end the following:  (j)Rural barge landing, dock, and waterfront infrastructure projects (1)In generalA State may use not more than 5 percent of the funds apportioned to the State under section 104(b)(2) for eligible rural barge landing, dock, and waterfront infrastructure projects described in paragraph (2). 
(2)Eligible projectsAn eligible rural barge landing, dock, or waterfront infrastructure project referred to in paragraph (1) is a project for the planning, designing, engineering, or construction of a barge landing, dock, or other waterfront infrastructure in a rural community or a Native village (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602))— (A)that is off the road system; and 
(B)for which the Secretary determines there is a lack of adequate infrastructure.. (b)Set-asideSection 133(h) of title 23, United States Code, is amended— 
(1)in paragraph (1)(A), by striking clauses (i) and (ii) and inserting the following:  (i)$1,200,000,000 for fiscal year 2021; 
(ii)$1,224,000,000 for fiscal year 2022; (iii)$1,248,000,000 for fiscal year 2023; 
(iv)$1,273,000,000 for fiscal year 2024; and (v)$1,299,000,000 for fiscal year 2025; and;  
(2)by striking paragraph (2) and inserting the following:  (2)Allocation within a State (A)In generalExcept as provided in subparagraph (B), funds reserved for a State under paragraph (1) shall be obligated within that State in the manner described in subsection (d), except that, for purposes of this paragraph (after funds are made available under paragraph (5))— 
(i)for each fiscal year, the percentage specified in subsection (d)(1)(A) shall be deemed to be 57.5 percent; and (ii)paragraph (3) of that subsection shall not apply. 
(B)Local control 
(i)In generalOn approval of a plan submitted to the Secretary that describes the manner in which the plan will maximize local control and the means by which the State plans to comply with paragraph (8), the State may allocate up to 100 percent of the funds referred to in subparagraph (A)(i) to counties and other local transportation entities. (ii)RequirementA State that allocates funding under clause (i) to counties and other local transportation entities shall make available an equivalent amount of obligation limitation to those counties and other local transportation entities.; 
(3)in paragraph (4)(B)— (A)in clause (vii), by striking responsible and all that follows through programs; 
(B)in clause (viii), by inserting that serves an urbanized population of over 200,000 after metropolitan planning organization; (C)by redesignating clauses (vii) and (viii) as clauses (viii) and (ix), respectively; and 
(D)by inserting after clause (vi) the following:  (vii)a metropolitan planning organization that serves an urbanized population of 200,000 or fewer;; 
(4)in paragraph (6), by adding at the end the following:  (C)Improving accessibility and efficiency (i)In generalA State may elect to use an amount equal to not more than 7 percent of the funds reserved for the State under this subsection, after allocating funds in accordance with paragraph (2)(A), to improve the ability of applicants to access funding for projects under this subsection in an efficient and expeditious manner by— 
(I)providing to applicants for projects under this subsection application assistance, technical assistance, and assistance in reducing the period of time between the selection of the project and the obligation of funds for the project; and (II)providing funding for 1 or more full-time State employee positions to administer this subsection. 
(ii)Use of fundsAmounts used under clause (i) may be expended— (I)directly by the State; or 
(II)through contracts with State agencies, private entities, or nonprofit entities.; (5)by redesignating paragraph (7) as paragraph (8); and 
(6)by inserting after paragraph (6) the following:  (7)Federal share (A)Required aggregate non-Federal share (i)In generalThe average annual non-Federal share of the total cost of all projects carried out under this subsection in a State for a fiscal year shall be not less than the non-Federal share authorized for the State under section 120(b). 
(ii)Single projectsSubject to clause (i), the Federal share of the total cost of a single project carried out under this subsection may be up to 100 percent. (B)Flexible financingSubject to subparagraph (A), notwithstanding section 120— 
(i)funds made available to carry out section 148 may be credited toward the non-Federal share of the costs of a project type under this subsection that the Secretary determines to have an expected safety benefit; and (ii)the non-Federal share for a project under this subsection may be calculated on a project, multiple-project, or program basis.. 
1110.Nationally significant freight and highway projects 
(a)In generalSection 117 of title 23, United States Code, is amended— (1)in subsection (a)(2)— 
(A)in subparagraph (A), by inserting in and across rural and urban areas after people; and (B)in subparagraph (F), by inserting , including highways that support movement of energy equipment after security; 
(2)in subsection (b), by adding at the end the following:  (3)Grant administrationThe Secretary may— 
(A)retain not more than a total of 2 percent of the funds made available to carry out this section for the National Surface Transportation and Innovative Finance Bureau to review applications for grants under this section; and (B)transfer portions of the funds retained under subparagraph (A) to the relevant Administrators to fund the award and oversight of grants provided under this section.; 
(3)in subsection (d)— (A)in paragraph (1)(A)— 
(i)in clause (iii)(II), by striking or at the end; (ii)in clause (iv), by striking and at the end; and 
(iii)by adding at the end the following:  (v)a wildlife crossing project; 
(vi)a surface transportation infrastructure project that— (I)is located within the boundaries of or functionally connected to an international border crossing area in the United States; 
(II)improves a transportation facility owned by a Federal, State, or local government entity; and (III)increases throughput efficiency of the border crossing described in subclause (I), including— 
(aa)a project to add lanes; (bb)a project to add technology; and 
(cc)other surface transportation improvements; or (vii)a project for a marine highway corridor designated by the Secretary under section 55601(c) of title 46 (including an inland waterway corridor), if the Secretary determines that the project— 
(I)is functionally connected to the National Highway Freight Network; and (II)is likely to reduce on-road mobile source emissions; and; 
(B)in paragraph (2)(A), in the matter preceding clause (i)— (i)by striking $500,000,000 and inserting 30 percent; and 
(ii)by striking fiscal years 2016 through 2020, in the aggregate, and inserting each of fiscal years 2021 through 2025; and (C)by adding at the end the following: 
 
(3)Critical rural State interstate projects 
(A)RequirementNot less than $500,000,000 of the amounts made available for grants under this section for fiscal years 2021 through 2025, in the aggregate, shall be used to make grants for Interstate interchange projects between 2 routes on the Interstate System that— (i)are located in a State— 
(I)with a population density of not more than 80 persons per square mile of land area, based on the 2010 census; and (II)that has 3 or fewer Interstate interchanges between 2 routes on the Interstate System; and 
(ii)are projects that— (I)address a freight system need identified in a State freight plan under section 70202 of title 49 (referred to in this paragraph as a State freight plan); 
(II)address a freight mobility issue identified in a State freight plan; or (III)are identified in a State freight plan. 
(B)Inclusion in State freight planA project described in subparagraph (A)(ii)(III) may include a project listed in the freight investment plan required under section 70202(b)(9) of title 49. (C)Unutilized amountsIf, in fiscal year 2025, the Secretary determines that grants under this paragraph will not allow for the amount reserved under subparagraph (A) to be fully utilized, the Secretary shall use the unutilized amounts to make other grants under this section during that fiscal year. 
(4)Critical urban State projects 
(A)RequirementNot less than $500,000,000 of the amounts made available for grants under this section for fiscal years 2021 through 2025, in the aggregate, shall be used to make grants to eligible projects that are located in a State with a population density of not less than 400 persons per square mile of land area, based on the 2010 census. (B)Inclusion in State freight planA project described in subparagraph (A) may include a project listed in the freight investment plan required under section 70202(b)(9) of title 49. 
(C)Unutilized amountsIf, in fiscal year 2025, the Secretary determines that grants under this paragraph will not allow for the amount reserved under subparagraph (A) to be fully utilized, the Secretary shall use the unutilized amounts to make other grants under this section during that fiscal year.; (4)in subsection (e)— 
(A)in paragraph (1), by striking 10 percent and inserting not less than 15 percent; (B)in paragraph (3)— 
(i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (C)the effect of the proposed project on safety on freight corridors with significant hazards, such as high winds, heavy snowfall, flooding, rockslides, mudslides, wildfire, wildlife crossing onto the roadway, or steep grades.; and 
(C)by adding at the end the following:  (4)RequirementOf the amounts reserved under paragraph (1), not less than 30 percent shall be used for projects in rural areas (as defined in subsection (i)(3)).;  
(5)in subsection (h)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)enhancement of freight resilience to natural hazards or disasters, including high winds, heavy snowfall, flooding, rockslides, mudslides, wildfire, wildlife crossing onto the roadway, or steep grades.; (6)in subsection (i)(2), by striking other grants under this section and inserting grants under subsection (e); 
(7)in subsection (j)— (A)by striking the subsection designation and heading and all that follows through The Federal share in paragraph (1) and inserting the following: 
 
(j)Federal assistance 
(1)Federal share 
(A)In generalExcept as provided in subparagraph (B) or for a grant under subsection (q), the Federal share;  (B)in paragraph (1), by adding at the end the following: 
 
(B)Small projectsIn the case of a project described in subsection (e)(1), the Federal share of the cost of the project shall be 80 percent.; and (C)in paragraph (2)— 
(i)by striking Federal assistance other and inserting Except for grants under subsection (q), Federal assistance other; and (ii)by striking except that the total Federal and inserting the following: 
except that— (A)for a State with a population density of not more than 80 persons per square mile of land area, based on the 2010 census, the maximum share of the total Federal assistance provided for a project receiving a grant under this section shall be the applicable share under section 120(b); and 
(B)for a State not described in subparagraph (A), the total Federal; (8)by redesignating subsections (k) through (n) as subsections (l), (m), (n), and (p), respectively; 
(9)by inserting after subsection (j) the following:  (k)Efficient use of non-federal funds (1)In generalNotwithstanding any other provision of law and subject to approval by the Secretary under paragraph (2)(B), in the case of any grant for a project under this section, during the period beginning on the date on which the grant recipient is selected and ending on the date on which the grant agreement is signed— 
(A)the grant recipient may obligate and expend non-Federal funds with respect to the project for which the grant is provided; and (B)any non-Federal funds obligated or expended in accordance with subparagraph (A) shall be credited toward the non-Federal cost share for the project for which the grant is provided. 
(2)Requirements 
(A)ApplicationIn order to obligate and expend non-Federal funds under paragraph (1), the grant recipient shall submit to the Secretary a request to obligate and expend non-Federal funds under that paragraph, including— (i)a description of the activities the grant recipient intends to fund; 
(ii)a justification for advancing the activities described in clause (i), including an assessment of the effects to the project scope, schedule, and budget if the request is not approved; and (iii)the level of risk of the activities described in clause (i). 
(B)ApprovalThe Secretary shall approve or disapprove each request submitted under subparagraph (A). (C)Compliance with applicable requirementsAny non-Federal funds obligated or expended under paragraph (1) shall comply with all applicable requirements, including any requirements included in the grant agreement. 
(3)EffectThe obligation or expenditure of any non-Federal funds in accordance with this subsection shall not— (A)affect the signing of a grant agreement or other applicable grant procedures with respect to the applicable grant; 
(B)create an obligation on the part of the Federal Government to repay any non-Federal funds if the grant agreement is not signed; or (C)affect the ability of recipient of the grant to obligate or expend non-Federal funds to meet the non-Federal cost share for the project for which the grant is provided after the period described in paragraph (1).;  
(10)by inserting after subsection (n) (as so redesignated) the following:  (o)Applicant notification (1)In generalNot later than 60 days after the date on which a grant recipient for a project under this section is selected, the Secretary shall provide to each eligible applicant not selected for that grant a written notification that the eligible applicant was not selected. 
(2)InclusionA written notification under paragraph (1) shall include an offer for a written or telephonic debrief by the Secretary that will provide— (A)detail on the evaluation of the application of the eligible applicant; and 
(B)an explanation of and guidance on the reasons the application was not selected for a grant under this section. (3)Response (A)In generalNot later than 30 days after the eligible applicant receives a written notification under paragraph (1), if the eligible applicant opts to receive a debrief described in paragraph (2), the eligible applicant shall notify the Secretary that the eligible applicant is requesting a debrief. 
(B)DebriefIf the eligible applicant submits a request for a debrief under subparagraph (A), the Secretary shall provide the debrief by not later than 60 days after the date on which the Secretary receives the request for a debrief.; and (11)by striking subsection (p) (as so redesignated) and inserting the following: 
 
(p)Reports 
(1)Annual report 
(A)In generalNotwithstanding any other provision of law, not later than 30 days after the date on which the Secretary selects a project for funding under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the reasons for selecting the project, based on any criteria established by the Secretary in accordance with this section. (B)InclusionsThe report submitted under subparagraph (A) shall specify each criterion established by the Secretary that the project meets. 
(C)AvailabilityThe Secretary shall make available on the website of the Department of Transportation the report submitted under subparagraph (A). (D)ApplicabilityThis paragraph applies to all projects described in subparagraph (A) that the Secretary selects on or after January 1, 2019. 
(2)Comptroller general 
(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the establishment, solicitation, selection, and justification process with respect to the funding of projects under this section. (B)ReportNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019 and annually thereafter, the Comptroller General of the United States shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes, for each project selected to receive funding under this section— 
(i)the process by which each project was selected; (ii)the factors that went into the selection of each project; and 
(iii)the justification for the selection of each project based on any criteria established by the Secretary in accordance with this section. (3)Inspector generalNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019 and annually thereafter, the Inspector General of the Department of Transportation shall— 
(A)conduct an assessment of the establishment, solicitation, selection, and justification process with respect to the funding of projects under this section; and (B)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a final report that describes the findings of the Inspector General of the Department of Transportation with respect to the assessment conducted under subparagraph (A). 
(q)State incentives pilot program 
(1)EstablishmentThere is established a pilot program to award grants to eligible applicants for projects eligible for grants under this section (referred to in this subsection as the pilot program). (2)PriorityIn awarding grants under the pilot program, the Secretary shall give priority to an application that offers a greater non-Federal share of the cost of a project relative to other applications under the pilot program. 
(3)Federal share 
(A)In generalNotwithstanding any other provision of law, the Federal share of the cost of a project assisted with a grant under the pilot program may not exceed 50 percent. (B)No federal involvement (i)In generalFor grants awarded under the pilot program, except as provided in clause (ii), an eligible applicant may not use Federal assistance to satisfy the non-Federal share of the cost under subparagraph (A). 
(ii)ExceptionAn eligible applicant may use funds from a secured loan (as defined in section 601(a)) to satisfy the non-Federal share of the cost under subparagraph (A) if the loan is repayable from non-Federal funds. (4)Reservation (A)In generalOf the amounts made available to provide grants under this section, the Secretary shall reserve for each fiscal year $150,000,000 to provide grants under the pilot program. 
(B)Unutilized amountsIn any fiscal year during which applications under this subsection are insufficient to effect an award or allocation of the entire amount reserved under subparagraph (A), the Secretary shall use the unutilized amounts to provide other grants under this section. (5)Set-asides (A)Small projects (i)In generalOf the amounts reserved under paragraph (4)(A), the Secretary shall reserve for each fiscal year not less than 10 percent for projects eligible for a grant under subsection (e). 
(ii)RequirementFor a grant awarded from the amount reserved under clause (i)— (I)the requirements of subsection (e) shall apply; and 
(II)the requirements of subsection (g) shall not apply. (B)Rural projects (i)In generalOf the amounts reserved under paragraph (4)(A), the Secretary shall reserve for each fiscal year not less than 25 percent for projects eligible for a grant under subsection (i). 
(ii)RequirementFor a grant awarded from the amount reserved under clause (i), the requirements of subsection (i) shall apply. (6)Report to congressNot later than 2 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the administration of the pilot program, including— 
(A)the number, types, and locations of eligible applicants that have applied for grants under the pilot program; (B)the number, types, and locations of grant recipients under the pilot program; 
(C)an assessment of whether implementation of the pilot program has incentivized eligible applicants to offer a greater non-Federal share for grants under the pilot program; and (D)any recommendations for modifications to the pilot program.. 
(b)Efficient use of non-Federal funds 
(1)In generalNotwithstanding any other provision of law, in the case of a grant described in paragraph (2), section 117(k) of title 23, United States Code, shall apply to the grant as if the grant was a grant provided under that section. (2)Grant describedA grant referred to in paragraph (1) is a grant that is— 
(A)provided under a competitive discretionary grant program administered by the Federal Highway Administration; (B)for a project eligible under title 23, United States Code; and 
(C)in an amount greater than $5,000,000. 1111.Highway safety improvement programSection 148 of title 23, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (4)(B)— 
(i)in clause (xxviii), by striking through (xxvii) and inserting through (xxviii); (ii)by redesignating clause (xxviii) as clause (xxix); and 
(iii)by inserting after clause (xxvii) the following:  (xxviii)Leading pedestrian intervals.; 
(B)by redesignating paragraphs (10) through (12) as paragraphs (11) through (13), respectively; and (C)by inserting after paragraph (9) the following: 
 
(10)Safety project under any other section 
(A)In generalThe term safety project under any other section means a project carried out for the purpose of safety under any other section of this title. (B)InclusionThe term safety project under any other section includes a project, consistent with the State strategic highway safety plan, that— 
(i)promotes public awareness and informs the public regarding highway safety matters (including motorcycle safety); (ii)facilitates enforcement of traffic safety laws; 
(iii)provides infrastructure and infrastructure-related equipment to support emergency services; or (iv)conducts safety-related research to evaluate experimental safety countermeasures or equipment.; 
(2)in subsection (c)(1)(A), by striking subsections (a)(11) and inserting subsections (a)(12); (3)in subsection (d)(2)(B)(i), by striking subsection (a)(11) and inserting subsection (a)(12); and 
(4)in subsection (e), by adding at the end the following:  (3)Flexible funding for safety projects under any other section (A)In generalTo advance the implementation of a State strategic highway safety plan, a State may use not more than 25 percent of the amounts apportioned to the State under section 104(b)(3) for a fiscal year to carry out safety projects under any other section. 
(B)Other transportation and highway safety plansNothing in this paragraph requires a State to revise any State process, plan, or program in effect on the date of enactment of this paragraph.. 1112.Federal lands transportation programSection 203(a) of title 23, United States Code, is amended— 
(1)in paragraph (1)— (A)in subparagraph (B), by adding and at the end; 
(B)in subparagraph (C), by striking ; and and inserting a period; and (C)in subparagraph (D), by striking $10,000,000 and inserting $20,000,000; and 
(2)by adding at the end the following:  (6)Native plant materialsIn carrying out an activity described in paragraph (1), the entity carrying out the activity shall consider— 
(A)the use of locally adapted native plant materials; and (B)designs that minimize runoff and heat generation.. 
1113.Federal lands access programSection 204(a) of title 23, United States Code, is amended— (1)in paragraph (1)(A)— 
(A)in the matter preceding clause (i), by inserting context-sensitive solutions, after restoration,; (B)in clause (i), by inserting , including interpretive panels in or adjacent to those areas after areas; 
(C)in clause (v), by striking and at the end; (D)by redesignating clause (vi) as clause (ix); and 
(E)by inserting after clause (v) the following:  (vi)contextual wayfinding markers; 
(vii)landscaping; (viii)cooperative mitigation of visual blight, including screening or removal; and; and 
(2)by adding at the end the following:  (6)Native plant materialsIn carrying out an activity described in paragraph (1), the Secretary shall ensure that the entity carrying out the activity considers— 
(A)the use of locally adapted native plant materials; and (B)designs that minimize runoff and heat generation..  
1114.National highway freight programSection 167 of title 23, United States Code, is amended— (1)in subsection (e)— 
(A)in paragraph (2), by striking 150 miles and inserting 300 miles; and (B)by adding at the end the following: 
 
(3)Rural statesNotwithstanding paragraph (2), a State with a population per square mile of area that is less than the national average, based on the 2010 census, may designate as critical rural freight corridors a maximum of 600 miles of highway or 25 percent of the primary highway freight system mileage in the State, whichever is greater.;  (2)in subsection (f)(4), by striking 75 miles and inserting 150 miles; and 
(3)in subsection (i)(5)(B)— (A)in the matter preceding clause (i), by striking 10 percent and inserting 30 percent; 
(B)in clause (i), by striking and at the end; (C)in clause (ii), by striking the period at the end and inserting a semicolon; and 
(D)by adding at the end the following:  (iii)for the modernization or rehabilitation of a lock and dam, if the Secretary determines that the project— 
(I)is functionally connected to the National Highway Freight Network; and (II)is likely to reduce on-road mobile source emissions; and 
(iv)on a marine highway corridor, connector, or crossing designated by the Secretary under section 55601(c) of title 46 (including an inland waterway corridor, connector, or crossing), if the Secretary determines that the project— (I)is functionally connected to the National Highway Freight Network; and 
(II)is likely to reduce on-road mobile source emissions.. 1115.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in the matter preceding paragraph (1), by striking subsection (d) and inserting subsections (d) and (m)(1)(B)(ii) 
(B)in paragraph (8)(B), by striking or at the end; (C)in paragraph (9), by striking the period at the end and inserting a semicolon; and 
(D)by adding at the end the following:  (10)if the project is for the modernization or rehabilitation of a lock and dam that— 
(A)is functionally connected to the Federal-aid highway system; and (B)the Secretary determines is likely to contribute to the attainment or maintenance of a national ambient air quality standard; or 
(11)if the project is on a marine highway corridor, connector, or crossing designated by the Secretary under section 55601(c) of title 46 (including an inland waterway corridor, connector, or crossing) that— (A)is functionally connected to the Federal-aid highway system; and 
(B)the Secretary determines is likely to contribute to the attainment or maintenance of a national ambient air quality standard.; (2)in subsection (c), by adding at the end the following: 
 
(4)Locks and dams; marine highwaysFor each fiscal year, a State may not obligate more than 10 percent of the funds apportioned to the State under section 104(b)(4) for projects described in paragraphs (10) and (11) of subsection (b).; and (3)by striking subsection (m) and inserting the following: 
 
(m)Operating assistance 
(1)In generalA State may obligate funds apportioned under section 104(b)(4) in an area of the State that is otherwise eligible for obligations of such funds for operating costs— (A)under chapter 53 of title 49; or 
(B)on— (i)a system for which CMAQ funding was eligible, made available, obligated, or expended in fiscal year 2012; or 
(ii)a State-supported Amtrak route with a valid cost-sharing agreement under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note; Public Law 110–432) and no current nonattainment areas under subsection (d). (2)No time limitationOperating assistance provided under paragraph (1) shall have no imposed time limitation if the operating assistance is for— 
(A)a route described in subparagraph (B)(ii) of that paragraph; or (B)a transit system that is located in— 
(i)a non-urbanized area; or (ii)an urbanized area with a population of 200,000 or fewer.. 
1116.National scenic byways program 
(a)Request for nominationsNot later than 90 days after the date of enactment of this Act, the Secretary shall issue a request for nominations with respect to roads to be designated under the national scenic byways program, as described in section 162(a) of title 23, United States Code. The Secretary shall make the request for nominations available on the appropriate website of the Department. (b)Designation determinationsNot later than 1 year after the date on which the request for nominations required under subsection (a) is issued, the Secretary shall make publicly available on the appropriate website of the Department a list specifying the roads, nominated pursuant to such request, to be designated under the national scenic byways program. 
1117.Alaska HighwaySection 218 of title 23, United States Code, is amended to read as follows:  218.Alaska Highway (a)Recognizing the benefits that will accrue to the State of Alaska and to the United States from the reconstruction of the Alaska Highway from the Alaskan border at Beaver Creek, Yukon Territory, to Haines Junction in Canada and the Haines Cutoff Highway from Haines Junction in Canada to Haines, Alaska, the Secretary may provide for the necessary reconstruction of the highway using funds awarded through an applicable competitive grant program, if the highway meets all applicable eligibility requirements for the program, except for the specific requirements established by the agreement for the Alaska Highway Project between the Government of the United States and the Government of Canada. In addition to the funds described in the previous sentence, notwithstanding any other provision of law and on agreement with the State of Alaska, the Secretary is authorized to expend on such highway or the Alaska Marine Highway System any Federal-aid highway funds apportioned to the State of Alaska under this title at a Federal share of 100 per centum. No expenditures shall be made for the construction of the portion of such highways that are in Canada unless an agreement is in place between the Government of Canada and the Government of the United States (including an agreement in existence on the date of enactment of the America's Transportation Infrastructure Act of 2019) that provides, in part, that the Canadian Government— 
(1)will provide, without participation of funds authorized under this title, all necessary right-of-way for the reconstruction of such highways; (2)will not impose any highway toll, or permit any such toll to be charged for the use of such highways by vehicles or persons; 
(3)will not levy or assess, directly or indirectly, any fee, tax, or other charge for the use of such highways by vehicles or persons from the United States that does not apply equally to vehicles or persons of Canada; (4)will continue to grant reciprocal recognition of vehicle registration and driver's licenses in accordance with agreements between the United States and Canada; and 
(5)will maintain such highways after their completion in proper condition adequately to serve the needs of present and future traffic. (b)The survey and construction work undertaken in Canada pursuant to this section shall be under the general supervision of the Secretary. 
(c)For purposes of this section, the term Alaska Marine Highway System includes all existing or planned transportation facilities and equipment in Alaska, including the lease, purchase, or construction of vessels, terminals, docks, floats, ramps, staging areas, parking lots, bridges and approaches thereto, and necessary roads.. 1118.Toll roads, bridges, tunnels, and ferriesSection 129(c) of title 23, United States Code, is amended in the matter preceding paragraph (1) by striking the construction of ferry boats and ferry terminal facilities, whether toll or free, and inserting the construction of ferry boats and ferry terminal facilities (including ferry maintenance facilities), whether toll or free, and the procurement of transit vehicles used exclusively as an integral part of an intermodal ferry trip,. 
1119.Bridge investment program 
(a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 123 the following:  124.Bridge investment program (a)DefinitionsIn this section: 
(1)Eligible project 
(A)In generalThe term eligible project means a project to replace, rehabilitate, preserve, or protect 1 or more bridges on the National Bridge Inventory under section 144(b). (B)InclusionsThe term eligible project includes— 
(i)a bundle of projects described in subparagraph (A), regardless of whether the bundle of projects meets the requirements of section 144(j)(5); and (ii)a project to replace or rehabilitate culverts for the purpose of improving flood control and improved habitat connectivity for aquatic species. 
(2)Large projectThe term large project means an eligible project with total eligible project costs of greater than $100,000,000. (3)ProgramThe term program means the bridge investment program established by subsection (b)(1). 
(b)Establishment of bridge investment program 
(1)In generalThere is established a bridge investment program to provide financial assistance for eligible projects under this section. (2)GoalsThe goals of the program shall be— 
(A)to improve the safety, efficiency, and reliability of the movement of people and freight over bridges; (B)to improve the condition of bridges in the United States by reducing— 
(i)the number of bridges— (I)in poor condition; or 
(II)in fair condition and at risk of falling into poor condition within the next 3 years; (ii)the total person miles traveled over bridges— 
(I)in poor condition; or (II)in fair condition and at risk of falling into poor condition within the next 3 years; 
(iii)the number of bridges that— (I)do not meet current geometric design standards; or 
(II)cannot meet the load and traffic requirements typical of the regional transportation network; and (iv)the total person miles traveled over bridges that— 
(I)do not meet current geometric design standards; or (II)cannot meet the load and traffic requirements typical of the regional transportation network; and 
(C)to provide financial assistance that leverages and encourages non-Federal contributions from sponsors and stakeholders involved in the planning, design, and construction of eligible projects. (c)Grant authority (1)In generalIn carrying out the program, the Secretary may award grants, on a competitive basis, in accordance with this section. 
(2)Grant amountsExcept as otherwise provided, a grant under the program shall be— (A)in the case of a large project, in an amount that is— 
(i)adequate to fully fund the project (in combination with other financial resources identified in the application); and (ii)not less than $50,000,000; and 
(B)in the case of any other eligible project, in an amount that is— (i)adequate to fully fund the project (in combination with other financial resources identified in the application); and 
(ii)not less than $2,500,000. (3)Maximum amountExcept as otherwise provided, for an eligible project receiving assistance under the program, the amount of assistance provided by the Secretary under this section, as a share of eligible project costs, shall be— 
(A)in the case of a large project, not more than 50 percent; and (B)in the case of any other eligible project, not more than 80 percent. 
(4)Federal share 
(A)Maximum Federal involvementFederal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project for which a grant is made, except that the total Federal assistance provided for a project receiving a grant under the program may not exceed the Federal share for the project under section 120. (B)Off-system bridgesIn the case of an eligible project for an off-system bridge (as defined in section 133(f)(1))— 
(i)Federal assistance other than a grant under the program may be used to satisfy the non-Federal share of the cost of a project; and (ii)notwithstanding subparagraph (A), the total Federal assistance provided for the project shall not exceed 90 percent of the total eligible project costs. 
(C)Federal land management agencies and Tribal governmentsNotwithstanding any other provision of law, Federal funds other than Federal funds made available under this section may be used to pay the remaining share of the cost of a project under the program by a Federal land management agency or a Tribal government or consortium of Tribal governments. (5)Considerations (A)In generalIn awarding grants under the program, the Secretary shall consider— 
(i)in the case of a large project, the ratings assigned under subsection (g)(5)(A); (ii)in the case of an eligible project other than a large project, the quality rating assigned under subsection (f)(3)(A)(ii); 
(iii)the average daily person and freight throughput supported by the eligible project; (iv)the number and percentage of bridges within the same State as the eligible project that are in poor condition; 
(v)the extent to which the eligible project demonstrates cost savings by bundling multiple bridge projects; (vi)in the case of an eligible project of a Federal land management agency, the extent to which the grant would reduce a Federal liability or Federal infrastructure maintenance backlog; 
(vii)geographic diversity among grant recipients, including the need for a balance between the needs of rural and urban communities; and (viii)the extent to which a bridge that would be assisted with a grant— 
(I)is, without that assistance— (aa)at risk of falling into or remaining in poor condition; or 
(bb)in fair condition and at risk of falling into poor condition within the next 3 years; (II)does not meet current geometric design standards based on— 
(aa)the current use of the bridge; or (bb)load and traffic requirements typical of the regional corridor or local network in which the bridge is located; or 
(III)does not meet current seismic design standards. (B)RequirementThe Secretary shall— 
(i)give priority to an application for an eligible project that is located within a State for which— (I)2 or more applications for eligible projects within the State were submitted for the current fiscal year and an average of 2 or more applications for eligible projects within the State were submitted in prior fiscal years of the program; and 
(II)fewer than 2 grants have been awarded for eligible projects within the State under the program; (ii)during the period of fiscal years 2021 through 2025, for each State described in clause (i), select— 
(I)not fewer than 1 large project that the Secretary determines is justified under the evaluation under subsection (g)(4); or (II)2 eligible projects that are not large projects that the Secretary determines are justified under the evaluation under subsection (f)(3); and 
(iii)not be required to award a grant for an eligible project that the Secretary does not determine is justified under an evaluation under subsection (f)(3) or (g)(4). (6)Culvert limitationNot more than 5 percent of the amounts made available for each fiscal year for grants under the program may be used for eligible projects that consist solely of culvert replacement or rehabilitation. 
(d)Eligible entityThe Secretary may make a grant under the program to any of the following: (1)A State or a group of States. 
(2)A metropolitan planning organization that serves an urbanized area (as designated by the Bureau of the Census) with a population of over 200,000. (3)A unit of local government or a group of local governments. 
(4)A political subdivision of a State or local government. (5)A special purpose district or public authority with a transportation function. 
(6)A Federal land management agency. (7)A Tribal government or a consortium of Tribal governments. 
(8)A multistate or multijurisdictional group of entities described in paragraphs (1) through (7). (e)Eligible project requirementsThe Secretary may make a grant under the program only to an eligible entity for an eligible project that— 
(1)in the case of a large project, the Secretary recommends for funding in the annual report on funding recommendations under subsection (g)(6); (2)is reasonably expected to begin construction not later than 18 months after the date on which funds are obligated for the project; and 
(3)is based on the results of preliminary engineering. (f)Competitive process and evaluation of eligible projects other than large projects (1)Competitive process (A)In generalThe Secretary shall— 
(i)for the first fiscal year for which funds are made available for obligation under the program, not later than 60 days after the date on which the template under subparagraph (B)(i) is developed, and in subsequent fiscal years, not later than 60 days after the date on which amounts are made available for obligation under the program, solicit grant applications for eligible projects other than large projects; and (ii)not later than 120 days after the date on which the solicitation under clause (i) expires, conduct evaluations under paragraph (3). 
(B)RequirementsIn carrying out subparagraph (A), the Secretary shall— (i)develop a template for applicants to use to summarize project needs and benefits, including benefits described in paragraph (3)(B)(i); and 
(ii)enable applicants to use data from the National Bridge Inventory under section 144(b) to populate templates described in clause (i), as applicable. (2)ApplicationsAn eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(3)Evaluation 
(A)In generalPrior to providing a grant under this subsection, the Secretary shall— (i)conduct an evaluation of each eligible project for which an application is received under this subsection; and 
(ii)assign a quality rating to the eligible project on the basis of the evaluation under clause (i). (B)RequirementsIn carrying out an evaluation under subparagraph (A), the Secretary shall— 
(i)consider information on project benefits submitted by the applicant using the template developed under paragraph (1)(B)(i), including whether the project will generate, as determined by the Secretary— (I)costs avoided by the prevention of closure or reduced use of the bridge to be improved by the project; 
(II)in the case of a bundle of projects, benefits from executing the projects as a bundle compared to as individual projects; (III)safety benefits, including the reduction of accidents and related costs; 
(IV)person and freight mobility benefits, including congestion reduction and reliability improvements; (V)national or regional economic benefits; 
(VI)benefits from long-term resiliency to extreme weather events, flooding, or other natural disasters; (VII)benefits from protection (as described in section 133(b)(10)), including improving seismic or scour protection; 
(VIII)environmental benefits, including wildlife connectivity; (IX)benefits to nonvehicular and public transportation users; 
(X)benefits of using— (aa)innovative design and construction techniques; or 
(bb)innovative technologies; or (XI)reductions in maintenance costs, including, in the case of a federally-owned bridge, cost savings to the Federal budget; and 
(ii)consider whether and the extent to which the benefits, including the benefits described in clause (i), are more likely than not to outweigh the total project costs. (g)Competitive process, evaluation, and annual report for large projects (1)In generalThe Secretary shall establish an annual date by which an eligible entity submitting an application for a large project shall submit to the Secretary such information as the Secretary may require, including information described in paragraph (2), in order for a large project to be considered for a recommendation by the Secretary for funding in the next annual report under paragraph (6). 
(2)Information requiredThe information referred to in paragraph (1) includes— (A)all necessary information required for the Secretary to evaluate the large project; and 
(B)information sufficient for the Secretary to determine that— (i)the large project meets the applicable requirements under this section; and 
(ii)there is a reasonable likelihood that the large project will continue to meet the requirements under this section. (3)Determination; noticeOn making a determination that information submitted to the Secretary under paragraph (1) is sufficient, the Secretary shall provide a written notice of that determination to— 
(A)the eligible entity that submitted the application; (B)the Committee on Environment and Public Works of the Senate; and 
(C)the Committee on Transportation and Infrastructure of the House of Representatives. (4)EvaluationThe Secretary may recommend a large project for funding in the annual report under paragraph (6) only if the Secretary evaluates the proposed project and determines that the project is justified because the project— 
(A)addresses a need to improve the condition of the bridge, as determined by the Secretary, consistent with the goals of the program under subsection (b)(2); (B)will generate, as determined by the Secretary— 
(i)costs avoided by the prevention of closure or reduced use of the bridge to be improved by the project; (ii)in the case of a bundle of projects, benefits from executing the projects as a bundle compared to as individual projects; 
(iii)safety benefits, including the reduction of accidents and related costs; (iv)person and freight mobility benefits, including congestion reduction and reliability improvements; 
(v)national or regional economic benefits; (vi)benefits from long-term resiliency to extreme weather events, flooding, or other natural disasters; 
(vii)benefits from protection (as described in section 133(b)(10)), including improving seismic or scour protection; (viii)environmental benefits, including wildlife connectivity; 
(ix)benefits to nonvehicular and public transportation users; (x)benefits of using— 
(I)innovative design and construction techniques; or (II)innovative technologies; or 
(xi)reductions in maintenance costs, including, in the case of a federally-owned bridge, cost savings to the Federal budget; (C)is cost effective based on an analysis of whether the benefits and avoided costs described in subparagraph (B) are expected to outweigh the project costs; 
(D)is supported by other Federal or non-Federal financial commitments or revenues adequate to fund ongoing maintenance and preservation; and (E)is consistent with the objectives of an applicable asset management plan of the project sponsor, including a State asset management plan under section 119(e) in the case of a project on the National Highway System that is sponsored by a State. 
(5)Ratings 
(A)In generalThe Secretary shall develop a methodology to evaluate and rate a large project on a 5-point scale (the points of which include high, medium-high, medium, medium-low, and low) for each of— (i)paragraph (4)(B); 
(ii)paragraph (4)(C); and (iii)paragraph (4)(D). 
(B)RequirementTo be considered justified and receive a recommendation for funding in the annual report under paragraph (6), a project shall receive a rating of not less than medium for each rating required under subparagraph (A). (6)Annual report on funding recommendations for large projects (A)In generalNot later than the first Monday in February of each year, the Secretary shall submit to the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives and the Committees on Environment and Public Works and Appropriations of the Senate a report that includes— 
(i)a list of large projects that have requested a recommendation for funding under a new grant agreement from funds anticipated to be available to carry out this subsection in the next fiscal year; (ii)the evaluation under paragraph (4) and ratings under paragraph (5) for each project referred to in clause (i); 
(iii)the grant amounts that the Secretary recommends providing to large projects in the next fiscal year, including— (I)scheduled payments under previously signed multiyear grant agreements under subsection (j); 
(II)payments for new grant agreements, including single-year grant agreements and multiyear grant agreements; and (III)a description of how amounts anticipated to be available for the program from the Highway Trust Fund for that fiscal year will be distributed; and 
(iv)for each project for which the Secretary recommends a new multiyear grant agreement under subsection (j), the proposed payout schedule for the project. (B)Limitations (i)In generalThe Secretary shall not recommend in an annual report under this paragraph a new multiyear grant agreement provided from funds from the Highway Trust Fund unless the Secretary determines that the project can be completed using funds that are anticipated to be available from the Highway Trust Fund in future fiscal years. 
(ii)General fund projectsThe Secretary— (I)may recommend for funding in an annual report under this paragraph a large project using funds from the general fund of the Treasury; but 
(II)shall not execute a grant agreement for that project unless— (aa)funds other than from the Highway Trust Fund have been made available for the project; and 
(bb)the Secretary determines that the project can be completed using funds other than from the Highway Trust Fund that are anticipated to be available in future fiscal years. (C)ConsiderationsIn selecting projects to recommend for funding in the annual report under this paragraph, the Secretary shall— 
(i)consider the amount of funds available in future fiscal years for multiyear grant agreements as described in subparagraph (B); and (ii)assume the availability of funds in future fiscal years for multiyear grant agreements that extend beyond the period of authorization based on the amount made available for large projects under the program in the last fiscal year of the period of authorization. 
(D)Project diversityIn selecting projects to recommend for funding in the annual report under this paragraph, the Secretary shall ensure diversity among projects recommended based on— (i)the amount of the grant requested; and 
(ii)grants for an eligible project for 1 bridge compared to an eligible project that is a bundle of projects. (h)Eligible project costsA grant received for an eligible project under the program may be used for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to improving system performance; and 
(3)expenses related to the protection (as described in section 133(b)(10)) of a bridge, including seismic or scour protection. (i)TIFIA programOn the request of an eligible entity carrying out an eligible project, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide to the entity Federal credit assistance under chapter 6 with respect to the eligible project for which the grant was awarded. 
(j)Multiyear grant agreements for large projects 
(1)In generalA large project that receives a grant under the program in an amount of not less than $100,000,000 may be carried out through a multiyear grant agreement in accordance with this subsection. (2)RequirementsA multiyear grant agreement for a large project described in paragraph (1) shall— 
(A)establish the terms of participation by the Federal Government in the project; (B)establish the maximum amount of Federal financial assistance for the project in accordance with paragraphs (3) and (4) of subsection (c); 
(C)establish a payout schedule for the project that provides for disbursement of the full grant amount by not later than 4 fiscal years after the fiscal year in which the initial amount is provided; (D)determine the period of time for completing the project, even if that period extends beyond the period of an authorization; and 
(E)attempt to improve timely and efficient management of the project, consistent with all applicable Federal laws (including regulations). (3)Special financial rules (A)In generalA multiyear grant agreement under this subsection— 
(i)shall obligate an amount of available budget authority specified in law; and (ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law. 
(B)Statement of contingent commitmentThe agreement shall state that the contingent commitment is not an obligation of the Federal Government. (C)Interest and other financing costs (i)In generalInterest and other financing costs of carrying out a part of the project within a reasonable time shall be considered a cost of carrying out the project under a multiyear grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. 
(ii)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms. (4)Advance paymentNotwithstanding any other provision of law, an eligible entity carrying out a large project under a multiyear grant agreement— 
(A)may use funds made available to the eligible entity under this title for eligible project costs of the large project until the amount specified in the multiyear grant agreement for the project for that fiscal year becomes available for obligation; and (B)if the eligible entity uses funds as described in subparagraph (A), the funds used shall be reimbursed from the amount made available under the multiyear grant agreement for the project. 
(k)Undertaking parts of projects in advance under letters of no prejudice 
(1)In generalThe Secretary may pay to an applicant all eligible project costs under the program, including costs for an activity for an eligible project incurred prior to the date on which the project receives funding under the program if— (A)before the applicant carries out the activity, the Secretary approves through a letter to the applicant the activity in the same manner as the Secretary approves other activities as eligible under the program; 
(B)a record of decision, a finding of no significant impact, or a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been issued for the eligible project; and (C)the activity is carried out without Federal assistance and in accordance with all applicable procedures and requirements. 
(2)Interest and other financing costs 
(A)In generalFor purposes of paragraph (1), the cost of carrying out an activity for an eligible project includes the amount of interest and other financing costs, including any interest earned and payable on bonds, to the extent interest and other financing costs are expended in carrying out the activity for the eligible project, except that interest and other financing costs may not be more than the cost of the most favorable financing terms reasonably available for the eligible project at the time of borrowing. (B)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms under subparagraph (A). 
(3)No obligation or influence on recommendationsAn approval by the Secretary under paragraph (1)(A) shall not— (A)constitute an obligation of the Federal Government; or 
(B)alter or influence any evaluation under subsection (f)(3)(A)(i) or (g)(4) or any recommendation by the Secretary for funding under the program. (l)Federally-owned bridges (1)Divestiture considerationIn the case of a bridge owned by a Federal land management agency for which that agency applies for a grant under the program, the agency— 
(A)shall consider options to divest the bridge to a State or local entity after completion of the project; and (B)may apply jointly with the State or local entity to which the bridge may be divested. 
(2)TreatmentNotwithstanding any other provision of law, section 129 shall apply to a bridge that was previously owned by a Federal land management agency and has been transferred to a non-Federal entity under paragraph (1) in the same manner as if the bridge was never federally owned. (m)Congressional notificationNot later than 30 days before making a grant for an eligible project under the program, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a written notification of the proposed grant that includes— 
(1)an evaluation and justification for the eligible project; and (2)the amount of the proposed grant. 
(n)Reports 
(1)Annual reportNot later than August 1 of each fiscal year, the Secretary shall make available on the website of the Department of Transportation an annual report that lists each eligible project for which a grant has been provided under the program during the fiscal year. (2)GAO assessment and reportNot later than 3 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Comptroller General of the United States shall— 
(A)conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under the program; and (B)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes— 
(i)the adequacy and fairness of the process under which each eligible project that received a grant under the program was selected; and (ii)the justification and criteria used for the selection of each eligible project. 
(o)Limitation 
(1)Large projectsOf the amounts made available out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section for each of fiscal years 2021 through 2025, not less than 50 percent, in aggregate, shall be used for large projects. (2)Unutilized amountsIf, in fiscal year 2025, the Secretary determines that grants under the program will not allow for the requirement under paragraph (1) to be met, the Secretary shall use the unutilized amounts to make other grants under the program during that fiscal year. 
(p)Tribal transportation facility bridge set aside 
(1)In generalOf the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a fiscal year to carry out this section, the Secretary shall use, to carry out section 202(d)— (A)$16,000,000 for fiscal year 2021; 
(B)$18,000,000 for fiscal year 2022; (C)$20,000,000 for fiscal year 2023; 
(D)$22,000,000 for fiscal year 2024; and (E)$24,000,000 for fiscal year 2025. 
(2)TreatmentFor purposes of section 201, funds made available for section 202(d) under paragraph (1) shall be considered to be part of the tribal transportation program.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 123 the following: 
 
 
124. Bridge investment program.. 
1120.Safe routes to school programSection 1404 of SAFETEA–LU (23 U.S.C. 402 note; Public Law 109–59) is amended— (1)in subsection (a), by striking primary and middle and inserting primary, middle, and high; and 
(2)in subsection (k)(2)— (A)in the heading, by striking Primary and middle and inserting Primary, middle, and high; 
(B)by striking primary and middle and inserting primary, middle, and high; and (C)by striking eighth grade and inserting 12th grade. 
1121.Highway use tax evasion projectsSection 143(b)(2)(A) of title 23, United States Code, is amended by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025. 1122.Construction of ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code, is amended by striking subsection (h) and inserting the following: 
 
(h)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section— (1)$86,000,000 for fiscal year 2021; 
(2)$87,000,000 for fiscal year 2022; (3)$88,000,000 for fiscal year 2023; 
(4)$89,000,000 for fiscal year 2024; and (5)$90,000,000 for fiscal year 2025.. 
1123.Balance exchanges for infrastructure program 
(a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.Balance exchanges for infrastructure program (a)DefinitionsIn this section: 
(1)Administratively allocatedThe term administratively allocated means the allocation by the Secretary of budget authority for a project under the TIFIA program that occurs when— (A)a potential applicant has been invited into the creditworthiness phase for a project under the TIFIA program; or 
(B)the project is subject to a master credit agreement (as defined in section 601(a)), in accordance with section 602(b)(2). (2)Appalachian StateThe term Appalachian State means a State that contains 1 or more counties in the Appalachian region (as defined in section 14102(a) of title 40). 
(3)ProgramThe term program means the Balance Exchanges for Infrastructure Program established under subsection (b). (4)TIFIA carryover balance (A)In generalThe term TIFIA carryover balance means the amounts made available for the TIFIA program for previous fiscal years that are unobligated and have not been administratively allocated. 
(B)InclusionThe term TIFIA carryover balance includes— (i)the applicable amount of contract authority for the amounts described in subparagraph (A); and 
(ii)the equivalent amount of obligation limitation for the fiscal year in which the Secretary makes a transfer under subsection (f)(2). (5)TIFIA programThe term TIFIA program has the meaning given the term in section 601(a). 
(b)EstablishmentThe Secretary shall establish a program, to be known as the Balance Exchanges for Infrastructure Program, in accordance with this section to provide flexibility for the Secretary and States to improve highway infrastructure. (c)Offer to fund projects or exchange funds (1)SolicitationFor each fiscal year for which an amount is reserved under subsection (f)(1), the Secretary shall— 
(A)not later than December 1 of that fiscal year— (i)solicit requests from Appalachian States to return amounts under subsection (d)(1)(A); and 
(ii)solicit applications from Appalachian States for grants under subsection (e); and (B)require that, not later than 60 days after the date of the solicitations under subparagraph (A), each Appalachian State that elects to participate in the program shall submit to the Secretary either— 
(i)a request that describes the amount that the Appalachian State requests to return under subsection (d)(1)(A); or (ii)an application for a grant under subsection (e). 
(d)Exchange agreements 
(1)In generalThe Secretary shall enter into an agreement with each Appalachian State that submits a request under subsection (c)(1)(A)(i) under which— (A)the Appalachian State shall return to the Secretary all, or at the discretion of the Appalachian State, a portion of, the unobligated amounts from the Highway Trust Fund (including the applicable amount of contract authority and an equal amount of special no-year obligation limitation associated with that contract authority) apportioned to the Appalachian State for the Appalachian development highway system under section 14501 of title 40 (but not including any amounts made available by an appropriations Act without an initial authorization); and 
(B)the Secretary shall transfer to the Appalachian State, from amounts transferred to the program under subsection (f)(2) for that fiscal year, an amount (including the applicable amount of contract authority and an equal amount of annual obligation limitation) equal to the amount that the Appalachian State returned under subparagraph (A) that shall be used to carry out projects described in paragraph (3). (2)State limitationThe amount of contract authority returned by an Appalachian State under paragraph (1)(A) may not exceed the amount of the special no-year obligation limitation available to the Appalachian State prior to the return of the special no-year obligation limitation under that paragraph. 
(3)Eligible projects 
(A)In generalA project eligible to be carried out using funds transferred to an Appalachian State under paragraph (1)(B) is a project described in section 133(b). (B)Federal shareThe Federal share of the cost of a project carried out using funds transferred to an Appalachian State under paragraph (1)(B) shall be up to 100 percent, at the discretion of the Appalachian State. 
(C)Application of section 133Except as otherwise provided in this paragraph, section 133 shall not apply to a project carried out using funds transferred to an Appalachian State under paragraph (1)(B). (4)Total limitationFor each fiscal year, the total amount exchanged under paragraph (1) shall not exceed the amount available to be transferred to the program under subsection (f). 
(5)Amounts exchangedFor each fiscal year, if the total amount requested by all Appalachian States to return under paragraph (1)(A) is greater than the amount available to be transferred to the program under subsection (f), the Secretary shall exchange amounts under paragraph (1) based on the proportion that— (A)the amount requested to be returned for the fiscal year by the Appalachian State; bears to 
(B)the amount requested to be returned for the fiscal year by all Appalachian States. (e)Appalachian development highway system corridor grants (1)In generalUsing amounts returned to the Secretary under subsection (d)(1)(A), the Secretary shall provide grants of contract authority, to remain available until expended, and subject to special no-year obligation limitation, on a competitive basis to Appalachian States for eligible projects described in paragraph (2). 
(2)Eligible projectA project eligible to be carried out with a grant under this subsection is a project that is— (A)eligible under section 14501 of title 40 as of the date of enactment of this section; and 
(B)reasonably expected to begin construction by not later than 2 years after the date of obligation of funds provided under this subsection for the project. (3)ApplicationTo be eligible to receive a grant under this subsection, an Appalachian State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(4)Federal shareThe Federal share of the cost of a project carried out using a grant provided under this subsection shall be up to 100 percent, at the discretion of the Appalachian State. (5)LimitationAn Appalachian State that enters into an agreement to exchange funds under subsection (d) for any fiscal year shall not be eligible to receive a grant under this subsection. 
(f)Transfer from TIFIA program 
(1)In generalOn October 1 of each fiscal year, the Secretary shall reserve, for the purpose of funding transfers under paragraph (2) until the transfers are completed, the amount of TIFIA carryover balance that exceeds the amount authorized to carry out the TIFIA program for that fiscal year. (2)TransfersFor each fiscal year, not later than 60 days after the date on which the Secretary receives the responses to the solicitations under subsection (c)(1) or the date on which the full appropriation for that fiscal year is available, whichever is later, the Secretary shall transfer from the TIFIA program to the program an amount of contract authority and an equal amount of obligation limitation, to remain available until expended, that is equal to the lesser of— 
(A)the total amount requested by all Appalachian States for the fiscal year under subsection (c)(1)(B)(i); (B)the total amount requested by all Appalachian States for grants under subsection (c)(1)(B)(ii); and 
(C)the amount reserved under paragraph (1).. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 170 the following: 
 
 
171. Balance exchanges for infrastructure program.. 
1124.Safety incentive programs 
(a)In general 
(1)Formula safety incentive programChapter 1 of title 23, United States Code (as amended by section 1123(a)), is amended by adding at the end the following:  172.Formula safety incentive program (a)DefinitionsIn this section: 
(1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b). (2)Transportation management areaThe term transportation management area means a transportation management area identified or designated by the Secretary under section 134(k)(1). 
(3)Vulnerable road userThe term vulnerable road user means a nonmotorist (as that term is used in the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration). (4)Vulnerable road user safety focus areaThe term vulnerable road user safety focus area means— 
(A)an urbanized area with combined fatality rate of vulnerable road users that is greater than 1.5 per 100,000 individuals; or (B)a State in which fatalities of vulnerable road users combined represents not less than 15 percent of the total annual crash fatalities in the State. 
(b)Formula funding awards 
(1)In generalFor each fiscal year, the Secretary shall distribute among the States the amounts made available to carry out this section for that fiscal year in accordance with paragraph (2). (2)DistributionThe amount for each State shall be determined by multiplying the total amount of funding made available to carry out this section for the applicable fiscal year by the ratio that— 
(A)the total base apportionment for the State under section 104(c); bears to (B)the total base apportionments for all States under section 104(c). 
(c)Safety supplemental 
(1)In generalA State shall use 50 percent of the amount distributed to the State under subsection (b) for each fiscal year to carry out the eligible activities under paragraph (2). (2)Eligible activities (A)StatesSubject to paragraph (4)(A), a State shall use the funds under paragraph (1) for a highway safety improvement project or strategy included on the State strategic highway safety plan (as defined in section 148(a)) of the State. 
(B)MPOsSubject to paragraph (4)(B), a metropolitan planning organization that is required to obligate funds under subsection (e) shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)). (3)Federal shareThe Federal share of the cost of a project carried out with funds under paragraph (1) shall be determined in accordance with section 120. 
(4)Limitation on flexibility 
(A)StatesNotwithstanding paragraph (2)(A), a State that is a vulnerable road user safety focus area shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)) to improve the safety of vulnerable road users, regardless of whether the project is included on the State strategic highway safety plan (as defined in section 148(a)) of the State. (B)MPOsNotwithstanding paragraph (2)(B), a metropolitan planning organization that is required to obligate funds under subsection (e) that contains an area designated as a vulnerable road user safety focus area shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)) to improve the safety of vulnerable road users. 
(d)Safety planning incentive 
(1)Vulnerable road user safety assessments 
(A)In generalA State may, in consultation with metropolitan planning organizations within the State, develop and publish a State vulnerable road user safety assessment described in subparagraph (B). (B)State vulnerable road user safety assessment describedA vulnerable road user safety assessment referred to in subparagraph (A) is an assessment of the safety performance of the State with respect to vulnerable road users and the plan of the State, developed in consultation with the metropolitan planning organizations within the State, if any, to improve the safety of vulnerable road users, which shall— 
(i)include the approximate location within the State of each vulnerable road user fatality during the most recently reported 2-year period of final data from the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration and the operating speed of the roadway at that location; (ii)include the corridors within the State on which a vulnerable road user fatality has occurred during the most recently reported 2-year period of final data from the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration and the operating speeds of those corridors; 
(iii)include a list of projects within the State that primarily address the safety of vulnerable road users that— (I)have been completed during the 2 most recent fiscal years prior to date of the publication of the vulnerable road user safety assessment, including the amount of funding that has been dedicated to those projects, described in total amounts and as a percentage of total capital expenditures; 
(II)are planned to be completed during the 2 fiscal years following the date of the publication of the vulnerable road user assessment, including the amount of funding that the State plans to be dedicated to those projects, described in total amounts and as a percentage of total capital expenditures; and (III)have the potential to be included on the list described in subclause (II) once the permitting and approval processes for those projects are complete, including the reason for the delay in the completion of those processes, if any; and 
(iv)be reviewed and certified by the Secretary to have met the requirements of this subparagraph. (2)Acceleration of safety project deliveryFor each project identified by a State under paragraph (1)(B)(iii)(III), to the maximum extent practicable, the Secretary, in consultation with the State, shall use the authority under section 1420 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) to accelerate delivery of the project. 
(3)Safety plan incentiveA State shall use 50 percent of the amounts made available to the State under subsection (b) for each fiscal year to carry out eligible activities under paragraph (4). (4)Eligible activities (A)In generalA State and any metropolitan planning organization in the State that is required to obligate funds under subsection (e) may use funds under paragraph (3) for a project or strategy described in subsection (c)(2). 
(B)Additional eligibility incentiveIn addition to the eligible activities under subparagraph (A), a State and any metropolitan planning organization in the State that is required to obligate funds under subsection (e) may use the funds under paragraph (3) for a project eligible under section 133(b) if— (i)the State has, within the fiscal year prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, conducted and published a vulnerable road user safety assessment described in paragraph (1)(B) that has been approved by the Secretary under clause (iv) of that paragraph; or 
(ii)for a State that has previously published a vulnerable road user safety assessment described in paragraph (1)(B) that has been approved by the Secretary under clause (iv) of that paragraph— (I)the State has, within the fiscal year prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, updated the estimates described in clauses (i) and (ii) of paragraph (1)(B); and 
(II)the State and the metropolitan planning organization have, within the 4 fiscal years prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, incorporated a vulnerable road user safety assessment described in paragraph (1)(B) into— (aa)a long-range transportation plan developed by the metropolitan planning organization under section 134(c), if any; and 
(bb)the long-range statewide transportation plan developed by the State under section 135(f)(1). (5)Federal shareThe Federal share of the cost of a project carried out using funds under paragraph (3)— 
(A)in the case of a State or metropolitan planning organization within a State that meets the requirements under paragraph (4)(B), may be up to 100 percent, at the discretion of the State; and (B)in the case of a State or metropolitan planning organization within a State that is not described in subparagraph (A), shall be determined in accordance with section 120. 
(e)Suballocation requirements 
(1)In generalFor each fiscal year, of the funds made available to a State under subsections (c) and (d)— (A)65 percent of each amount shall be obligated, in proportion to their relative shares of the population of the State— 
(i)in urbanized areas of the State with an urbanized area population of over 200,000; and (ii)in other areas of the State; and 
(B)the remainder may be obligated in any area of the State. (2)Metropolitan areasFunds attributed to an urbanized area under paragraph (1)(A)(i) may be obligated in the metropolitan area established under section 134 that encompasses the urbanized area. 
(3)Distribution among urbanized areas of over 200,000 population 
(A)In generalExcept as provided in subparagraph (B), the amount that a State is required to obligate under paragraph (1)(A)(i) shall be obligated in urbanized areas described in paragraph (1)(A)(i) based on the relative population of the areas. (B)Other factorsThe State may obligate the funds described in subparagraph (A) based on other factors if— 
(i)the State and the relevant metropolitan planning organizations jointly apply to the Secretary for the permission to base the obligation on other factors; and (ii)the Secretary grants the request. 
(4)Consultation in urbanized areasBefore obligating funds for an activity under subsections (c) or (d) in an urbanized area that is not a transportation management area, a State shall consult with any metropolitan planning organization that represents the urbanized area prior to determining which activities should be carried out. (5)Consultation in rural areasBefore obligating funds for an eligible activity under subsections (c) and (d) in a rural area, a State shall consult with any regional transportation planning organization or metropolitan planning organization that represents a rural area of the State prior to determining which activities should be carried out. 
173.Fatality reduction performance program 
(a)DefinitionsIn this section: (1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b). 
(2)Qualifying StateThe term qualifying State means a State in which— (A)the average fatality and serious injury rates per 100,000,000 vehicle-miles-traveled within the State during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section has grown more slowly or declined, as compared to the average fatality and serious injury rates per 100,000,000 vehicle-miles-traveled within the State during the 3-year period beginning on January 1 of the fiscal year that was 6 years prior to the fiscal year in which the Secretary is making the grant under this section; 
(B)the average annual number of serious injuries and fatalities within the State, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section has grown more slowly or declined, as compared to the average annual number of serious injuries and fatalities within the State, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 6 years prior to the fiscal year in which the Secretary is making the grant under this section; (C)the average annual number of fatalities within the State, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section is less than 1/2 of the nationwide average annual per capita number of fatalities during that period; or 
(D) 
(i)the performance targets set by the State under subsection (d)(1) of section 150, in accordance with subsection (c)(4) of that section, in the most recently completed performance cycle prior to the year in which the Secretary is making the funds available under this section demonstrate a reduction in the number and rate of serious injuries and fatalities; and (ii)the State has met or exceeded the performance targets described in clause (i). 
(3)Qualifying unit of local governmentThe term qualifying unit of local government means a unit of local government in an urbanized area served by a metropolitan planning organization in which— (A)the average fatality and serious injury rates per 100,000,000 vehicle-miles-traveled within the urbanized area during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section has grown more slowly or declined, as compared to the average fatality and serious injury rates per 100,000,000 vehicle-miles-traveled within the urbanized area during the 3-year period beginning on January 1 of the fiscal year that was 6 years prior to the fiscal year in which the Secretary is making the grant under this section; 
(B)the average annual number of serious injuries and fatalities within the urbanized area, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section has grown more slowly or declined, as compared to the average annual per capita number of serious injuries and fatalities within the urbanized area during the 3-year period beginning on January 1 of the fiscal year that was 6 years prior to the fiscal year in which the Secretary is making the grant under this section; (C)the average annual number of fatalities within the urbanized area, as measured on a per capita basis, during the 3-year period beginning on January 1 of the fiscal year that was 3 years prior to the fiscal year in which the Secretary is making the grant under this section is less than 1/2 of the nationwide average annual per capita number of fatalities during that period; or 
(D) 
(i)the performance targets set for the urbanized area under section 150(c)(4), in accordance with section 134(h)(2)(B)(i), in the most recently completed performance cycle prior to the year in which the Secretary is making the grant under this section demonstrate a reduction in the number and rate of serious injuries and fatalities; and (ii)the urbanized area has met or exceeded the performance targets described in clause (i). 
(4)Serious injuries and fatalitiesThe term serious injuries and fatalities means serious injuries and fatalities, as measured in accordance with the measures established under section 150(c)(4). (b)Fatality reduction performance and planning recognition awards (1)In generalThe Secretary shall establish a competitive grant program to award grants to eligible entities in recognition of the achievement of the eligible entity in meeting the performance categories described in paragraph (3)(A). 
(2)Eligible entitiesThe Secretary shall distribute amounts under paragraph (1) to any of the following: (A)A qualifying State. 
(B)A qualifying unit of local government. (3)Performance categories (A)In generalThe Secretary shall select eligible entities to receive a grant under paragraph (1) to recognize the achievement of the eligible entity in meeting any of the following performance categories: 
(i)Significant progress in reducing serious injuries and fatalities, as measured on a per capita basis. (ii)Significant progress in reducing the rates of serious injuries and fatalities per vehicle-mile traveled. 
(iii)Having a per capita number of serious injuries and fatalities that is among the lowest of jurisdictions with comparable population and surface transportation system characteristics. (iv)Having a per vehicle-mile traveled number of serious injuries and fatalities that is among the lowest of jurisdictions with comparable population and surface transportation system characteristics. 
(v)Innovative safety planning efforts and implementation of plans leading to achievement with respect to the reduction of serious injuries and fatalities. (B)Merit based distributionIn selecting among eligible entities to receive grants under paragraph (1) and the amounts of each of those grants, the Secretary shall give priority to eligible entities that have achieved the most significant levels of reduction in serious injuries and fatalities, as measured either on a per capita basis or per-vehicle mile traveled basis. 
(C)Multiple awardsThe Secretary may— (i)award a grant under paragraph (1) to multiple eligible entities for each performance category described in subparagraph (A); and 
(ii)recognize achievements in each performance category described in subparagraph (A)— (I)in urban and rural areas; and 
(II)on the State and local level. (D)Repeat awardsThe Secretary may not award a grant under this subsection to the same eligible entity more than once during a 2-year period. 
(4)Award amountA grant under paragraph (1) shall be in an amount— (A)not less than $5,000,000; and 
(B)not more than $30,000,000. (5)Eligible usesAn eligible entity may use a grant under paragraph (1) for— 
(A)an activity eligible under this title; or (B)a project— 
(i)to maintain the condition of a Federal-aid highway, including routine maintenance; or (ii)that— 
(I)responds to a specific condition or event; and (II)restores a Federal-aid highway to a functional state of operations. 
(6)ApplicationsTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (7)Federal shareThe Federal share of the cost of a project carried out using a grant under paragraph (1) shall be, as determined at the discretion of the grant recipient, up to 100 percent.. 
(2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1123(b)), is amended by inserting after the item relating to section 171 the following:   172. Formula safety incentive program. 173. Fatality reduction performance program.. (b)Vulnerable road user research plan (1)DefinitionsIn this subsection: 
(A)AdministratorThe term Administrator means the Secretary of Transportation, acting through the Administrator of the Federal Highway Administration. (B)Vulnerable road userThe term vulnerable road user has the meaning given the term in section 172(a) of title 23, United States Code. 
(2)Establishment of research planThe Administrator shall establish a research plan to prioritize research on roadway designs, the development of safety countermeasures to minimize fatalities and serious injuries to vulnerable road users, and the promotion of bicycling and walking, including research relating to— (A)roadway safety improvements, including traffic calming techniques and vulnerable road user accommodations appropriate in a suburban arterial context; 
(B)the impacts of traffic speeds, and access to low-traffic stress corridors, on safety and rates of bicycling and walking; (C)tools to evaluate the impact of transportation improvements on projected rates and safety of bicycling and walking; and 
(D)other research areas to be determined by the Administrator. (3)Vulnerable road user assessmentsThe Administrator shall— 
(A)review each vulnerable road user safety assessment submitted by a State under section 172(c) of title 23, United States Code, and other relevant sources of data to determine what, if any, standard definitions and methods should be developed through guidance to enable a State to collect pedestrian injury and fatality data; and (B)in the first progress update under paragraph (4)(B), provide— 
(i)the results of the determination described in subparagraph (A); and (ii)the recommendations of the Secretary with respect to the collection and reporting of data on the safety of vulnerable road users. 
(4)Submission; publication 
(A)Submission of planNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the research plan described in paragraph (2). (B)Progress updatesNot later than 2 years after the date of enactment of this Act, and biannually thereafter, the Administrator shall submit to the Committees described in subparagraph (A)— 
(i)updates on the progress and findings of the research conducted pursuant to the plan described in paragraph (2); and (ii)in the first submission under this subparagraph, the results and recommendations described in paragraph (3)(B). 
1125.Wildlife crossing safety 
(a)Declaration of policySection 101(b)(3)(D) of title 23, United States Code, is amended, in the matter preceding clause (i), by inserting resilient, after efficient,. (b)Wildlife crossings pilot program (1)In generalChapter 1 of title 23, United States Code (as amended by section 1124(a)(1)), is amended by adding at the end the following: 
 
174.Wildlife crossings pilot program 
(a)FindingCongress finds that greater adoption of wildlife-vehicle collision safety countermeasures is in the public interest because— (1)according to the report of the Federal Highway Administration entitled Wildlife-Vehicle Collision Reduction Study, there are more than 1,000,000 wildlife-vehicle collisions every year; 
(2)wildlife-vehicle collisions— (A)present a danger to— 
(i)human safety; and (ii)wildlife survival; and 
(B)represent a persistent concern that results in tens of thousands of serious injuries and hundreds of fatalities on the roadways of the United States; and (3)the total annual cost associated with wildlife-vehicle collisions has been estimated to be $8,388,000,000; and 
(4)wildlife-vehicle collisions are a major threat to the survival of species, including birds, reptiles, mammals, and amphibians. (b)EstablishmentThe Secretary shall establish a competitive wildlife crossings pilot program (referred to in this section as the pilot program) to provide grants for projects that seek to achieve— 
(1)a reduction in the number of wildlife-vehicle collisions; and (2)in carrying out the purpose described in paragraph (1), improved habitat connectivity for terrestrial and aquatic species. 
(c)Eligible entitiesAn entity eligible to apply for a grant under the pilot program is— (1)a State highway agency, or an equivalent of that agency; 
(2)a metropolitan planning organization (as defined in section 134(b)); (3)a unit of local government; 
(4)a regional transportation authority; (5)a special purpose district or public authority with a transportation function, including a port authority; 
(6)an Indian tribe (as defined in section 207(m)(1)), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)); (7)a Federal land management agency; or 
(8)a group of any of the entities described in paragraphs (1) through (7). (d)Applications (1)In generalTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(2)RequirementIf an application under paragraph (1) is submitted by an eligible entity other than an eligible entity described in paragraph (1) or (7) of subsection (c), the application shall include documentation that the State highway agency, or an equivalent of that agency, of the State in which the eligible entity is located was consulted during the development of the application. (3)GuidanceTo enhance consideration of current and reliable data, eligible entities may obtain guidance from an agency in the State with jurisdiction over fish and wildlife. 
(e)ConsiderationsIn selecting grant recipients under the pilot program, the Secretary shall take into consideration the following: (1)Primarily, the extent to which the proposed project of an eligible entity is likely to protect motorists and wildlife by reducing the number of wildlife-vehicle collisions and improve habitat connectivity for terrestrial and aquatic species. 
(2)Secondarily, the extent to which the proposed project of an eligible entity is likely to accomplish the following: (A)Leveraging Federal investment by encouraging non-Federal contributions to the project, including projects from public-private partnerships. 
(B)Supporting local economic development and improvement of visitation opportunities. (C)Incorporation of innovative technologies, including advanced design techniques and other strategies to enhance efficiency and effectiveness in reducing wildlife-vehicle collisions and improving habitat connectivity for terrestrial and aquatic species. 
(D)Provision of educational and outreach opportunities. (E)Monitoring and research to evaluate, compare effectiveness of, and identify best practices in, selected projects. 
(F)Any other criteria relevant to reducing the number of wildlife-vehicle collisions and improving habitat connectivity for terrestrial and aquatic species, as the Secretary determines to be appropriate, subject to the condition that the implementation of the pilot program shall not be delayed in the absence of action by the Secretary to identify additional criteria under this subparagraph. (f)Use of funds (1)In generalThe Secretary shall ensure that a grant received under the pilot program is used for a project to reduce wildlife-vehicle collisions. 
(2)Grant administration 
(A)In generalA grant received under the pilot program shall be administered by— (i)in the case of a grant to a Federal land management agency or an Indian tribe (as defined in section 207(m)(1)), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)), the Federal Highway Administration, through an agreement; and 
(ii)in the case of a grant to an eligible entity other than an eligible entity described in clause (i), the State highway agency, or an equivalent of that agency, for the State in which the project is to be carried out. (B)Partnerships (i)In generalA grant received under the pilot program may be used to provide funds to eligible partners of the project for which the grant was received described in clause (ii), in accordance with the terms of the project agreement. 
(ii)Eligible partners describedThe eligible partners referred to in clause (i) include— (I)a metropolitan planning organization (as defined in section 134(b)); 
(II)a unit of local government; (III)a regional transportation authority; 
(IV)a special purpose district or public authority with a transportation function, including a port authority; (V)an Indian tribe (as defined in section 207(m)(1)), including a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)); 
(VI)a Federal land management agency; (VII)a foundation, nongovernmental organization, or institution of higher education; 
(VIII)a Federal, Tribal, regional, or State government entity; and (IX)a group of any of the entities described in subclauses (I) through (VIII). 
(3)ComplianceAn eligible entity that receives a grant under the pilot program and enters into a partnership described in paragraph (2) shall establish measures to verify that an eligible partner that receives funds from the grant complies with the conditions of the pilot program in using those funds. (g)RequirementThe Secretary shall ensure that not less than 60 percent of the amounts made available for grants under the pilot program each fiscal year are for projects located in rural areas. 
(h)Annual report to Congress 
(1)In generalNot later than December 31 of each calendar year, the Secretary shall submit to Congress, and make publicly available, a report describing the activities under the pilot program for the fiscal year that ends during that calendar year. (2)ContentsThe report under paragraph (1) shall include— 
(A)a detailed description of the activities carried out under the pilot program; (B)an evaluation of the effectiveness of the pilot program in meeting the purposes described in subsection (b); and 
(C)policy recommendations to improve the effectiveness of the pilot program.. (2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1124(a)(2)) is amended by inserting after the item relating to section 173 the following: 
 
174. Wildlife crossings pilot program.. 
(c)Wildlife vehicle collision reduction and habitat connectivity improvement 
(1)In generalChapter 1 of title 23, United States Code (as amended by subsection (b)(1)), is amended by adding at the end the following:  175.Wildlife-vehicle collision reduction and habitat connectivity improvement (a)Study (1)In generalThe Secretary shall conduct a study (referred to in this subsection as the study) of the state, as of the date of the study, of the practice of methods to reduce collisions between motorists and wildlife (referred to in this section as wildlife-vehicle collisions). 
(2)Contents 
(A)Areas of studyThe study shall— (i)update and expand on, as appropriate— 
(I)the report entitled Wildlife Vehicle Collision Reduction Study: 2008 Report to Congress; and (II)the document entitled Wildlife Vehicle Collision Reduction Study: Best Practices Manual and dated October 2008; and 
(ii)include— (I)an assessment, as of the date of the study, of— 
(aa)the causes of wildlife-vehicle collisions; (bb)the impact of wildlife-vehicle collisions on motorists and wildlife; and 
(cc)the impacts of roads and traffic on habitat connectivity for terrestrial and aquatic species; and (II)solutions and best practices for— 
(aa)reducing wildlife-vehicle collisions; and (bb)improving habitat connectivity for terrestrial and aquatic species. 
(B)MethodsIn carrying out the study, the Secretary shall— (i)conduct a thorough review of research and data relating to— 
(I)wildlife-vehicle collisions; and (II)habitat fragmentation that results from transportation infrastructure; 
(ii)survey current practices of the Department of Transportation and State departments of transportation to reduce wildlife-vehicle collisions; and (iii)consult with— 
(I)appropriate experts in the field of wildlife-vehicle collisions; and (II)appropriate experts on the effects of roads and traffic on habitat connectivity for terrestrial and aquatic species. 
(3)Report 
(A)In generalNot later than 18 months after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit to Congress a report on the results of the study. (B)ContentsThe report under subparagraph (A) shall include— 
(i)a description of— (I)the causes of wildlife-vehicle collisions; 
(II)the impacts of wildlife-vehicle collisions; (III)the impacts of roads and traffic on— 
(aa)species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (bb)species identified by States as species of greatest conservation need; 
(cc)species identified in State wildlife plans; and (dd)medium and small terrestrial and aquatic species; 
(ii)an economic evaluation of the costs and benefits of installing highway infrastructure and other measures to mitigate damage to terrestrial and aquatic species, including the effect on jobs, property values, and economic growth to society, adjacent communities, and landowners; (iii)recommendations for preventing wildlife-vehicle collisions, including recommended best practices, funding resources, or other recommendations for addressing wildlife-vehicle collisions; and 
(iv)guidance, developed in consultation with Federal land management agencies and State departments of transportation, State fish and wildlife agencies, and Tribal governments that agree to participate, for developing, for each State that agrees to participate, a voluntary joint statewide transportation and wildlife action plan— (I)to address wildlife-vehicle collisions; and 
(II)to improve habitat connectivity for terrestrial and aquatic species. (b)Workforce development and technical training (1)In generalNot later than 3 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall, based on the study conducted under subsection (a), develop a series of in-person and online workforce development and technical training courses— 
(A)to reduce wildlife-vehicle collisions; and (B)to improve habitat connectivity for terrestrial and aquatic species. 
(2)AvailabilityThe Secretary shall— (A)make the series of courses developed under paragraph (1) available for transportation and fish and wildlife professionals; and 
(B)update the series of courses not less frequently than once every 2 years. (c)Standardization of wildlife collision and carcass data (1)Standardized methodology (A)In generalThe Secretary, acting through the Administrator of the Federal Highway Administration (referred to in this subsection as the Secretary), shall develop a quality standardized methodology for collecting and reporting spatially accurate wildlife collision and carcass data for the National Highway System, considering the practicability of the methodology with respect to technology and cost. 
(B)MethodologyIn developing the standardized methodology under subparagraph (A), the Secretary shall— (i)survey existing methodologies and sources of data collection, including the Fatality Analysis Reporting System, the General Estimates System of the National Automotive Sampling System, and the Highway Safety Information System; and 
(ii)to the extent practicable, identify and correct limitations of those existing methodologies and sources of data collection. (C)ConsultationIn developing the standardized methodology under subparagraph (A), the Secretary shall consult with— 
(i)the Secretary of the Interior; (ii)the Secretary of Agriculture, acting through the Chief of the Forest Service; 
(iii)Tribal, State, and local transportation and wildlife authorities; (iv)metropolitan planning organizations (as defined in section 134(b)); 
(v)members of the American Association of State Highway Transportation Officials; (vi)members of the Association of Fish and Wildlife Agencies; 
(vii)experts in the field of wildlife-vehicle collisions; (viii)nongovernmental organizations; and 
(ix)other interested stakeholders, as appropriate. (2)Standardized national data system with voluntary template implementationThe Secretary shall— 
(A)develop a template for State implementation of a standardized national wildlife collision and carcass data system for the National Highway System that is based on the standardized methodology developed under paragraph (1); and (B)encourage the voluntary implementation of the template developed under subparagraph (A). 
(3)Reports 
(A)MethodologyThe Secretary shall submit to Congress a report describing the standardized methodology developed under paragraph (1) not later than the later of— (i)the date that is 18 months after the date of enactment of the America's Transportation Infrastructure Act of 2019; and 
(ii)the date that is 180 days after the date on which the Secretary completes the development of the standardized methodology. (B)ImplementationNot later than 4 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit to Congress a report describing— 
(i)the status of the voluntary implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A); (ii)whether the implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A) has impacted efforts by States, units of local government, and other entities— 
(I)to reduce the number of wildlife-vehicle collisions; and (II)to improve habitat connectivity; 
(iii)the degree of the impact described in clause (ii); and (iv)the recommendations of the Secretary, including recommendations for further study aimed at reducing motorist collisions involving wildlife and improving habitat connectivity for terrestrial and aquatic species on the National Highway System, if any. 
(d)National threshold guidanceThe Secretary shall— (1)establish guidance, to be carried out by States on a voluntary basis, that contains a threshold for determining whether a highway shall be evaluated for potential mitigation measures to reduce wildlife-vehicle collisions and increase habitat connectivity for terrestrial and aquatic species, taking into consideration— 
(A)the number of wildlife-vehicle collisions on the highway that pose a human safety risk; (B)highway-related mortality and the effects of traffic on the highway on— 
(i)species listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (ii)species identified by a State as species of greatest conservation need; 
(iii)species identified in State wildlife plans; and (iv)medium and small terrestrial and aquatic species; and 
(C)habitat connectivity values for terrestrial and aquatic species and the barrier effect of the highway on the movements and migrations of those species.. (2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by subsection (b)(2)) is amended by inserting after the item relating to section 174 the following: 
 
175. Wildlife-vehicle collision reduction and habitat connectivity improvement.. 
(d)Wildlife crossings standardsSection 109(c)(2) of title 23, United States Code, is amended— (1)in subparagraph (E), by striking and at the end; 
(2)by redesignating subparagraph (F) as subparagraph (G); and (3)by inserting after subparagraph (E) the following: 
 
(F)the publication of the Federal Highway Administration entitled Wildlife Crossing Structure Handbook: Design and Evaluation in North America and dated March 2011; and. (e)Wildlife habitat connectivity and national bridge and tunnel inventory and inspection standardsSection 144 of title 23, United States Code, is amended— 
(1)in subsection (a)(2)— (A)in subparagraph (B), by inserting , resilience, after safety; 
(B)in subparagraph (D), by striking and at the end; (C)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following:  (F)to ensure adequate passage of aquatic and terrestrial species, where appropriate.; 
(2)in subsection (b)— (A)in paragraph (4), by striking and at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(6)determine if the replacement or rehabilitation of bridges and tunnels should include measures to enable safe and unimpeded movement for terrestrial and aquatic species.; and (3)in subsection (i), by adding at the end the following: 
 
(3)RequirementThe first revision under paragraph (2) after the date of enactment of the America's Transportation Infrastructure Act of 2019 shall include techniques to assess passage of aquatic and terrestrial species and habitat restoration potential.. 1126.Consolidation of programsSection 1519(a) of MAP–21 (Public Law 112–141; 126 Stat. 574; 129 Stat. 1423) is amended, in the matter preceding paragraph (1), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025. 
1127.State freight advisory committeesSection 70201 of title 49, United States Code, is amended— (1)in subsection (a), by striking representatives of ports, freight railroads, and all that follows through the period at the end and inserting the following: 
representatives of— (1)ports, if applicable; 
(2)freight railroads, if applicable; (3)shippers; 
(4)carriers; (5)freight-related associations; 
(6)third-party logistics providers; (7)the freight industry workforce; 
(8)the transportation department of the State; (9)metropolitan planning organizations; 
(10)local governments; (11)the environmental protection department of the State, if applicable; 
(12)the air resources board of the State, if applicable; and (13)economic development agencies of the State.; 
(2)in subsection (b)(5), by striking 70202. and inserting 70202, including by providing advice regarding the development of the freight investment plan; and; (3)by redesignating subsection (b) as subsection (c); and 
(4)by inserting after subsection (a) the following:  (b)QualificationsEach member of a freight advisory committee established under subsection (a) shall have qualifications sufficient to serve on a freight advisory committee, including, as applicable— 
(1)general business and financial experience; (2)experience or qualifications in the areas of freight transportation and logistics; 
(3)experience in transportation planning; (4)experience representing employees of the freight industry; or 
(5)experience representing a State, local government, or metropolitan planning organization.. 1128.Territorial and Puerto Rico highway programSection 165 of title 23, United States Code, is amended— 
(1)in subsection (a), by striking paragraphs (1) and (2) and inserting the following:  (1)for the Puerto Rico highway program under subsection (b)— 
(A)$161,500,000 shall be for fiscal year 2021; (B)$165,000,000 shall be for fiscal year 2022; 
(C)$168,000,000 shall be for fiscal year 2023; (D)$171,000,000 shall be for fiscal year 2024; and 
(E)$175,500,000 shall be for fiscal year 2025; and (2)for the territorial highway program under subsection (c)— 
(A)$43,000,000 shall be for fiscal year 2021; (B)$43,000,000 shall be for fiscal year 2022; 
(C)$44,000,000 shall be for fiscal year 2023; (D)$45,000,000 shall be for fiscal year 2024; and 
(E)$46,000,000 shall be for fiscal year 2025.; and (2)in subsection (c)(7), by striking paragraphs (1) through (4) of section 133(c) and section 133(b)(12) and inserting paragraphs (1), (2), (3), and (5) of section 133(c) and section 133(b)(13). 
1129.Nationally significant Federal lands and Tribal projects programSection 1123 of the FAST Act (23 U.S.C. 201 note; Public Law 114–94) is amended— (1)in subsection (c)(3), by striking $25,000,000 and all that follows through the period at the end and inserting $12,500,000.; 
(2)in subsection (g)— (A)by striking the subsection designation and heading and all that follows through The Federal in paragraph (1) and inserting the following: 
 
(g)Cost share 
(1)Federal share 
(A)In generalExcept as provided in subparagraph (B), the Federal;  (B)in paragraph (1), by adding at the end the following: 
 
(B)Tribal projectsIn the case of a project on a tribal transportation facility (as defined in section 101(a) of title 23, United States Code), the Federal share of the cost of the project shall be 100 percent.; and (C)in paragraph (2), by striking other than those made available under title 23 or title 49, United States Code,; and 
(3)by striking subsection (h) and inserting the following:  (h)Use of funds (1)In generalFor each fiscal year, of the amounts made available to carry out this section— 
(A)50 percent shall be used for eligible projects on Federal lands transportation facilities and Federal lands access transportation facilities (as those terms are defined in section 101(a) of title 23, United States Code); and (B)50 percent shall be used for eligible projects on tribal transportation facilities (as defined in section 101(a) of title 23, United States Code). 
(2)RequirementNot less than 1 eligible project carried out using the amount described in paragraph (1)(A) shall be in a unit of the National Park System with not less than 3,000,000 annual visitors. (3)AvailabilityAmounts made available under to carry out this section shall remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated..  
1130.Tribal high priority projects programSection 1123(h) of MAP–21 (23 U.S.C. 202 note; Public Law 112–141) is amended— (1)by redesignating paragraph (2) as paragraph (3); 
(2)in paragraph (3) (as so redesignated), in the matter preceding subparagraph (A), by striking paragraph (1) and inserting paragraphs (1) and (2); and (3)by striking the subsection designation and heading and all that follows through the period at the end of paragraph (1) and inserting the following: 
 
(h)Funding 
(1)Set-asideFor each of fiscal years 2021 through 2025, of the amounts made available to carry out the tribal transportation program under section 202 of title 23, United States Code, for that fiscal year, the Secretary shall use $9,000,000 to carry out the program. (2)Authorization of appropriationsIn addition to amounts made available under paragraph (1), there is authorized to be appropriated $30,000,000 out of the general fund of the Treasury to carry out the program for each of fiscal years 2021 through 2025.. 
BPlanning and performance management 
1201.Transportation planning 
(a)Metropolitan transportation planningSection 134 of title 23, United States Code, is amended— (1)in subsection (d)— 
(A)in paragraph (3), by adding at the end the following:  (D)ConsiderationsIn designating officials or representatives under paragraph (2) for the first time, subject to the bylaws or enabling statute of the metropolitan planning organization, the metropolitan planning organization shall consider the equitable and proportional representation of the population of the metropolitan planning area.; and 
(B)in paragraph (7)— (i)by striking an existing metropolitan planning area and inserting an urbanized area (as defined by the Bureau of the Census); and 
(ii)by striking the existing metropolitan planning area and inserting the area; (2)in subsection (g)— 
(A)in paragraph (1), by striking a metropolitan area and inserting an urbanized area (as defined by the Bureau of the Census); and (B)by adding at the end the following: 
 
(4)Coordination between MPOsIf more than 1 metropolitan planning organization is designated within an urbanized area (as defined by the Bureau of the Census) under subsection (d)(7), the metropolitan planning organizations designated within the area shall ensure, to the maximum extent practicable, the consistency of any data used in the planning process, including information used in forecasting travel demand. (5)Savings clauseNothing in this subsection requires metropolitan planning organizations designated within a single urbanized area to jointly develop planning documents, including a unified long-range transportation plan or unified TIP.; and 
(3)in subsection (i)(6), by adding at the end the following:  (D)Use of technologyA metropolitan planning organization may use social media and other web-based tools— 
(i)to further encourage public participation; and (ii)to solicit public feedback during the transportation planning process.. 
(b)Statewide and nonmetropolitan transportation planningSection 135(f)(3) of title 23, United States Code, is amended by adding at the end the following:  (C)Use of technologyA State may use social media and other web-based tools— 
(i)to further encourage public participation; and (ii)to solicit public feedback during the transportation planning process.. 
1202.Fiscal constraint on long-range transportation plansNot later than 1 year after the date of enactment of this Act, the Secretary shall amend section 450.324(f)(11)(v) of title 23, Code of Federal Regulations, to ensure that the outer years of a metropolitan transportation plan are defined as beyond the first 4 years. 1203.State human capital plans (a)In generalChapter 1 of title 23, United States Code (as amended by section 1125(c)(1)), is amended by adding at the end the following: 
 
176.State human capital plans 
(a)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall encourage each State to develop a voluntary plan, to be known as a human capital plan, that provides for the immediate and long-term personnel and workforce needs of the State with respect to the capacity of the State to deliver transportation and public infrastructure eligible under this title. (b)Plan contents (1)In generalA human capital plan developed by a State under subsection (a) shall, to the maximum extent practicable, take into consideration— 
(A)significant transportation workforce trends, needs, issues, and challenges with respect to the State; (B)the human capital policies, strategies, and performance measures that will guide the transportation-related workforce investment decisions of the State; 
(C)coordination with educational institutions, industry, organized labor, workforce boards, and other agencies or organizations to address the human capital transportation needs of the State; (D)a workforce planning strategy that identifies current and future human capital needs, including the knowledge, skills, and abilities needed to recruit and retain skilled workers in the transportation industry; 
(E)a human capital management strategy that is aligned with the transportation mission, goals, and organizational objectives of the State; (F)an implementation system for workforce goals focused on addressing continuity of leadership and knowledge sharing across the State; 
(G)an implementation system that addresses workforce competency gaps, particularly in mission-critical occupations; (H)in the case of public-private partnerships or other alternative project delivery methods to carry out the transportation program of the State, a description of workforce needs— 
(i)to ensure that the transportation mission, goals, and organizational objectives of the State are fully carried out; and (ii)to ensure that procurement methods provide the best public value; 
(I)a system for analyzing and evaluating the performance of the State department of transportation with respect to all aspects of human capital management policies, programs, and activities; and (J)the manner in which the plan will improve the ability of the State to meet the national policy in support of performance management established under section 150. 
(2)Planning periodIf a State develops a human capital plan under subsection (a), the plan shall address a 5-year forecast period. (c)Plan updatesIf a State develops a human capital plan under subsection (a), the State shall update the plan not less frequently than once every 5 years. 
(d)Relationship to long-range plan 
(1)In generalSubject to paragraph (2), a human capital plan developed by a State under subsection (a) may be developed separately from, or incorporated into, the long-range statewide transportation plan required under section 135. (2)Effect of sectionNothing in this section requires a State, or authorizes the Secretary to require a State, to incorporate a human capital plan into the long-range statewide transportation plan required under section 135. 
(e)Public availabilityEach State that develops a human capital plan under subsection (a) shall make a copy of the plan available to the public in a user-friendly format on the website of the State department of transportation. (f)Savings provisionNothing in this section prevents a State from carrying out transportation workforce planning— 
(1)not described in this section; or (2)not in accordance with this section.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1125(c)(2)), is amended by inserting after the item relating to section 175 the following:   176. State human capital plans..  1204.Accessibility data pilot program (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish an accessibility data pilot program (referred to in this section as the pilot program). 
(b)PurposeThe purpose of the pilot program is to develop or procure an accessibility data set and make that data set available to each eligible entity selected to participate in the pilot program to improve the transportation planning of those eligible entities by— (1)measuring the level of access by multiple transportation modes to important destinations, which may include— 
(A)jobs, including areas with a concentration of available jobs; (B)health care facilities; 
(C)child care services; (D)educational and workforce training facilities; 
(E)affordable housing; (F)food sources; and 
(G)connections between modes, including connections to— (i)high-quality transit or rail service; 
(ii)safe bicycling corridors; and (iii)safe sidewalks that achieve compliance with applicable requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); 
(2)disaggregating the level of access by multiple transportation modes by a variety of population categories, which may include— (A)low-income populations; 
(B)minority populations; (C)age; 
(D)disability; and (E)geographical location; and 
(3)assessing the change in accessibility that would result from new transportation investments. (c)Eligible entitiesAn entity eligible to participate in the pilot program is— 
(1)a State (as defined in section 101(a) of title 23, United States Code); (2)a metropolitan planning organization; or 
(3)a rural transportation planning organization. (d)ApplicationTo be eligible to participate in the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information relating to— 
(1)previous experience of the eligible entity measuring transportation access or other performance management experience; (2)the types of important destinations to which the eligible entity intends to measure access; 
(3)the types of data disaggregation the eligible entity intends to pursue; (4)a general description of the methodology the eligible entity intends to apply; and 
(5)if the applicant does not intend the pilot program to apply to the full area under the jurisdiction of the applicant, a description of the geographic area in which the applicant intends the pilot program to apply. (e)Selection (1)In generalThe Secretary shall seek to achieve diversity of participants in the pilot program by selecting a range of eligible entities that shall include— 
(A)States; (B)metropolitan planning organizations that serve an area with a population of 200,000 people or fewer; 
(C)metropolitan planning organizations that serve an area with a population of over 200,000 people; and (D)rural transportation planning organizations. 
(2)InclusionsThe Secretary shall seek to ensure that, among the eligible entities selected under paragraph (1), there is— (A)a range of capacity and previous experience with measuring transportation access; and 
(B)a variety of proposed methodologies and focus areas for measuring level of access. (f)DutiesFor each eligible entity participating in the pilot program, the Secretary shall— 
(1)develop or acquire an accessibility data set described in subsection (b); and (2)submit the data set to the eligible entity. 
(g)MethodologyIn calculating the measures for the data set under the pilot program, the Secretary shall ensure that methodology is open source. (h)AvailabilityThe Secretary shall make an accessibility data set under the pilot program available to— 
(1)units of local government within the jurisdiction of the eligible entity participating in the pilot program; and (2)researchers. 
(i)ReportNot later than 120 days after the last date on which the Secretary submits data sets to the eligible entity under subsection (f), the Secretary shall submit to Congress a report on the results of the program, including the feasibility of developing and providing periodic accessibility data sets for all States, regions, and localities. (j)FundingThe Secretary shall carry out the pilot program using amounts made available to the Secretary for administrative expenses to carry out programs under the authority of the Secretary. 
(k)SunsetThe pilot program shall terminate on the date that is 8 years after the date on which the pilot program is implemented. 1205.Prioritization process pilot program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— (A)a metropolitan planning organization that serves an area with a population of over 200,000; and 
(B)a State. (2)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given the term in section 134(b) of title 23, United States Code. 
(3)Prioritization process pilot programThe term prioritization process pilot program means the pilot program established under subsection (b)(1). (b)Establishment (1)In generalThe Secretary shall establish, and solicit applications for a prioritization process pilot program. 
(2)PurposeThe purpose of the prioritization process pilot program shall be to support data-driven approaches to planning that, on completion, can be evaluated for public benefit. (c)Pilot program administration (1)In generalAn eligible entity participating in the prioritization process pilot program shall— 
(A)use priority objectives that are developed— (i)in the case of an urbanized area with a population of over 200,000, by the metropolitan planning organization that serves the area, in consultation with the State; 
(ii)in the case of an urbanized area with a population of 200,000 or fewer, by the State in consultation with all metropolitan planning organizations in the State; and (iii)through a public process that provides an opportunity for public input; 
(B)assess and score projects and strategies on the basis of— (i)the contribution and benefits of the project or strategy to each priority objective developed under subparagraph (A); 
(ii)the cost of the project or strategy relative to the contribution and benefits assessed and scored under clause (i); and (iii)public support; 
(C)use the scores assigned under subparagraph (B) to guide project selection in the development of the transportation plan and transportation improvement program; and (D)ensure that the public— 
(i)has opportunities to provide public comment on projects before decisions are made on the transportation plan and the transportation improvement program; and (ii)has access to clear reasons why each project or strategy was selected or not selected. 
(2)RequirementsAn eligible entity that receives a grant under the prioritization process pilot program shall use the funds as described in each of the following, as applicable: (A)Metropolitan transportation planningIn the case of a metropolitan planning organization that serves an area with a population of over 200,000, the entity shall— 
(i)develop and implement a publicly accessible, transparent prioritization process for the selection of projects for inclusion on the transportation plan for the metropolitan planning area under section 134(i) of title 23, United States Code, and section 5303(i) of title 49, United States Code, which shall— (I)include criteria identified by the metropolitan planning organization, which may be weighted to reflect the priority objectives developed under paragraph (1)(A), that the metropolitan planning organization has determined support— 
(aa)factors described in section 134(h) of title 23, United States Code, and section 5303(h) of title 49, United States Code; (bb)targets for national performance measures under section 150(b) of title 23, United States Code; 
(cc)applicable transportation goals in the metropolitan planning area or State set by the applicable transportation agency; and (dd)priority objectives developed under paragraph (1)(A); 
(II)evaluate the outcomes for each proposed project on the basis of the benefits of the proposed project with respect to each of the criteria described in subclause (I) relative to the cost of the proposed project; and (III)use the evaluation under subclause (II) to create a ranked list of proposed projects; and 
(ii)with respect to the priority list under section 134(j)(2)(A) of title 23 and section 5303(j)(2)(A) of title 49, United States Code, include projects according to the rank of the project under clause (i)(III), except as provided in subparagraph (D). (B)Statewide transportation planningIn the case of a State, the State shall— 
(i)develop and implement a publicly accessible, transparent process for the selection of projects for inclusion on the long-range statewide transportation plan under section 135(f) of title 23, United States Code, which shall— (I)include criteria identified by the State, which may be weighted to reflect statewide priorities, that the State has determined support— 
(aa)factors described in section 135(d) of title 23, United States Code, and section 5304(d) of title 49, United States Code; (bb)national transportation goals under section 150(b) of title 23, United States Code; 
(cc)applicable transportation goals in the State; and (dd)the priority objectives developed under paragraph (1)(A); 
(II)evaluate the outcomes for each proposed project on the basis of the benefits of the proposed project with respect to each of the criteria described in subclause (I) relative to the cost of the proposed project; and (III)use the evaluation under subclause (II) to create a ranked list of proposed projects; and 
(ii)with respect to the statewide transportation improvement program under section 135(g) of title 23, United States Code, and section 5304(g) of title 49, United States Code, include projects according to the rank of the project under clause (i)(III), except as provided in subparagraph (D). (C)Additional transportation planningIf the eligible entity has implemented, and has in effect, the requirements under subparagraph (A) or (B), as applicable, the eligible entity may use any remaining funds from a grant provided under the pilot program for any transportation planning purpose. 
(D)Exceptions to priority rankingIn the case of any project that the eligible entity chooses to include or not include in the transportation improvement program under section 134(j) of title 23, United States Code, or the statewide transportation improvement program under section 135(g) of title 23, United States Code, as applicable, in a manner that is contrary to the priority ranking for that project established under subparagraph (A)(i)(III) or (B)(i)(III), the eligible entity shall make publicly available an explanation for the decision, including— (i)a review of public comments regarding the project; 
(ii)an evaluation of public support for the project; (iii)an assessment of geographic balance of projects of the eligible entity; and 
(iv)the number of projects of the eligible entity in economically distressed areas. (3)Maximum amountThe maximum amount of a grant under the prioritization process pilot program is $2,000,000. 
(d)ApplicationsTo be eligible to participate in the prioritization process pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 1206.Exemptions for low population density statesSection 150 of title 23, United States Code, is amended by adding at the end the following: 
 
(f)Exemptions for low population density states 
(1)In generalThe Secretary shall grant, on the election of and in consultation with a State, an exemption from 1 or more of the requirements described in paragraph (2)(A) if the State— (A)is on the list of eligible States under paragraph (5) for the applicable performance period; and 
(B)provides a written notice of the election that includes an explanation under paragraph (4)(A). (2)Requirements described (A)State requirementsThe requirements from which a State described in paragraph (1) may elect an exemption are— 
(i)requirements established under subclauses (IV) and (V) of subsection (c)(3)(A)(ii); (ii)requirements established under subsection (c)(5)(A); 
(iii)requirements established under subsection (c)(6); and (iv)targeting, data, reporting, or administrative requirements established under subsections (d) and (e) that are related to a requirement described in clause (i), (ii), or (iii) from which the State elects to receive an exemption. 
(B)Metropolitan planning organization requirementsA metropolitan planning organization with a metropolitan planning area that is located entirely within a State that is exempt shall be exempt from the requirements under section 134(h)(2)(B) that relate to each measure described in subparagraph (A) from which the State of the metropolitan planning organization is exempt. (3)TermAn exemption applied under paragraph (1) — 
(A)shall be in effect until the date that is 4 years after the date on which the performance period promulgated by the Secretary under subsection (d) in effect at the time the exemption is applied ends; and (B)may be renewed by the State for an additional 4-year term at the end of each performance period if, in accordance with paragraph (4)— 
(i)the State submits another written explanation; and (ii)the State continues to be included on the list of eligible States under paragraph (5). 
(4)Notification of election of exemption 
(A)In generalTo be eligible to make an election under paragraph (1), not later than September 1 of the calendar year preceding the calendar year in which the next performance period promulgated by the Secretary under subsection (d) begins, a State described in that paragraph— (i)shall submit to the Secretary— 
(I)identification of the 1 or more requirements described in paragraph (2)(A) for which an exemption is elected; and (II)a written notice that includes an explanation advising the Secretary that the State is not experiencing significant performance issues on the surface transportation system of the State with respect to each requirement referred to in subclause (I); and 
(ii)may submit to the Secretary any other information or material that the State chooses to include in the notice. (B)Special ruleNotwithstanding the deadline described in subparagraph (A), a State described in paragraph (1) may submit a notice under subparagraph (A) at any time before September 1, 2021. 
(5)Eligible States 
(A)In generalNot later than 60 days after the date of enactment of this subsection and thereafter, on each September 1 of the calendar year 2 years prior to the calendar year in which the next performance period promulgated by the Secretary under subsection (d) begins, the Secretary shall publish a list of States that may elect to receive an exemption from a requirement described in paragraph (2)(A). (B)InclusionsThe Secretary shall include on the list under subparagraph (A)— 
(i)any State that— (I)has a population per square mile of area that is less than the population per square mile of area of the United States, based on the latest available Bureau of the Census data at the time the Secretary publishes the list; 
(II)does not include an urbanized area with a population of over 200,000 within the State; and (III)has no repeated delays or other persistent impediments to travel reliability on the portions of the National Highway System in the State that the Secretary determines to be excessive; and 
(ii)based on the latest available Bureau of the Census data at the time the Secretary publishes the list, any State that— (I)has a population density of less than 15 persons per square mile of area; and 
(II)does not include an urbanized area with a population of over 200,000. (6)National reporting (A)Eligible StatesFor each State included on the list of eligible States under paragraph (5), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of traffic congestion, travel reliability, truck travel reliability, and any other relevant performance metrics on the portions of the National Highway System in the State, including any delays or impediments that the Secretary determines to be excessive. 
(B)Exempt StatesFor each eligible State under paragraph (5) that elects to receive an exemption under paragraph (1), the Secretary shall— (i)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of performance measures for all exemptions applied to that State under this subsection; and 
(ii)make publicly available as part of the State performance dashboard on the Department of Transportation website information on the performance of the State with respect to any requirements from which the State is exempt.. 1207.Travel demand data and modeling (a)Definition of metropolitan planning organizationIn this section, the term metropolitan planning organization has the meaning given the term in section 134(b) of title 23, United States Code. 
(b)Study 
(1)In generalNot later than 2 years after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, the Secretary shall carry out a study that— (A)gathers travel data and travel demand forecasts from a representative sample of States and metropolitan planning organizations; 
(B)uses the data and forecasts gathered under subparagraph (A) to compare travel demand forecasts with the observed data, including— (i)traffic counts; 
(ii)travel mode share and public transit ridership; and (iii)vehicle occupancy measures; and 
(C)uses the information described in subparagraphs (A) and (B)— (i)to develop best practices or guidance for States and metropolitan planning organizations to use in forecasting travel demand for future investments in transportation improvements; 
(ii)to evaluate the impact of transportation investments, including new roadway capacity, on travel behavior and travel demand, including public transportation ridership, induced highway travel, and congestion; (iii)to support more accurate travel demand forecasting by States and metropolitan planning organizations; and 
(iv)to enhance the capacity of States and metropolitan planning organizations— (I)to forecast travel demand; and 
(II)to track observed travel behavior responses, including induced travel, to changes in transportation capacity, pricing, and land use patterns. (2)Secretarial supportThe Secretary shall seek opportunities to support the transportation planning processes under sections 134 and 135 of title 23, United States Code, through the provision of data to States and metropolitan planning organizations to improve the quality of plans, models, and forecasts described in this subsection. 
(3)Evaluation toolThe Secretary shall develop a publicly available multimodal web-based tool for the purpose of enabling States and metropolitan planning organizations to evaluate the effect of investments in highway and public transportation projects on the use and conditions of all transportation assets within the State or area served by the metropolitan planning organization, as applicable. 1208.Increasing safe and accessible transportation options (a)Definition of Complete Streets standards or policiesIn this section, the term Complete Streets standards or policies means standards or policies that ensure the safe and adequate accommodation of all users of the transportation system, including pedestrians, bicyclists, public transportation users, children, older individuals, individuals with disabilities, motorists, and freight vehicles. 
(b)Funding requirementNotwithstanding any other provision of law, each State and metropolitan planning organization shall use to carry out 1 or more activities described in subsection (c)— (1)in the case of a State, not less than 2.5 percent of the amounts made available to the State to carry out section 505 of title 23, United States Code; and 
(2)in the case of a metropolitan planning organization, not less than 2.5 percent of the amounts made available to the metropolitan planning organization under section 104(d) of title 23, United States Code. (c)Activities describedAn activity referred to in subsection (b) is an activity to increase safe and accessible options for multiple travel modes for people of all ages and abilities, which, if permissible under applicable State and local laws, may include— 
(1)adoption of Complete Streets standards or policies; (2)development of a Complete Streets prioritization plan that identifies a specific list of Complete Streets projects to improve the safety, mobility, or accessibility of a street; 
(3)development of transportation plans— (A)to create a network of active transportation facilities, including sidewalks, bikeways, or pedestrian and bicycle trails, to connect neighborhoods with destinations such as workplaces, schools, residences, businesses, recreation areas, healthcare and child care services, or other community activity centers; 
(B)to integrate active transportation facilities with public transportation service or improve access to public transportation; (C)to create multiuse active transportation infrastructure facilities, including bikeways or pedestrian and bicycle trails, that make connections within or between communities; 
(D)to increase public transportation ridership; and (E)to improve the safety of bicyclists and pedestrians; 
(4)regional and megaregional planning to address travel demand and capacity constraints through alternatives to new highway capacity, including through intercity passenger rail; and (5)development of transportation plans and policies that support transit-oriented development. 
(d)Federal shareThe Federal share of the cost of an activity carried out under this section shall be 100 percent. CProject delivery and process improvement 1301.Efficient environmental reviews for project decisionmaking and One Federal Decision (a)In generalSection 139 of title 23, United States Code, is amended— 
(1)in the section heading, by striking decisionmaking and inserting decisionmaking and One Federal Decision;  (2)in subsection (a)— 
(A)by redesignating paragraphs (2) through (8) as paragraphs (4), (5), (6), (8), (9), (10), and (11), respectively;  (B)by inserting after paragraph (1) the following: 
 
(2)AuthorizationThe term authorization means any environmental license, permit, approval, finding, or other administrative decision related to the environmental review process that is required under Federal law to site, construct, or reconstruct a project.  (3)Environmental documentThe term environmental document includes an environmental assessment, finding of no significant impact, notice of intent, environmental impact statement, or record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).;  
(C)in subparagraph (B) of paragraph (5) (as so redesignated), by striking process for and completion of any environmental permit and inserting process and schedule, including a timetable for and completion of any environmental permit; and  (D)by inserting after paragraph (6) (as so redesignated) the following: 
 
(7)Major project 
(A)In generalThe term major project means a project for which— (i)multiple permits, approvals, reviews, or studies are required under a Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);  
(ii)the project sponsor has identified the reasonable availability of funds sufficient to complete the project;  (iii)the project is not a covered project (as defined in section 41001 of the FAST Act (42 U.S.C. 4370m)); and  
(iv) 
(I)the head of the lead agency has determined that an environmental impact statement is required; or  (II)the head of the lead agency has determined that an environmental assessment is required, and the project sponsor requests that the project be treated as a major project.  
(B)ClarificationIn this section, the term major project does not have the same meaning as the term major project as described in section 106(h).;  (3)in subsection (b)(1)— 
(A)by inserting , including major projects, after all projects; and  (B)by inserting as requested by a project sponsor and after applied,;  
(4)in subsection (c)— (A)in paragraph (6)— 
(i)in subparagraph (B), by striking and at the end;  (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and  
(iii)by adding at the end the following:  (D)to calculate annually the average time taken by the lead agency to complete all environmental documents for each project during the previous fiscal year; and  
(B)by adding at the end the following:  (7)Process improvements for projects (A)In generalThe Secretary shall review— 
(i)existing practices, procedures, rules, regulations, and applicable laws to identify impediments to meeting the requirements applicable to projects under this section; and  (ii)best practices, programmatic agreements, and potential changes to internal departmental procedures that would facilitate an efficient environmental review process for projects.  
(B)ConsultationIn conducting the review under subparagraph (A), the Secretary shall consult, as appropriate, with the heads of other Federal agencies that participate in the environmental review process.  (C)ReportNot later than 2 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(i)the results of the review under subparagraph (A); and  (ii)an analysis of whether additional funding would help the Secretary meet the requirements applicable to projects under this section.;  
(5)in subsection (d)— (A)in paragraph (8)— 
(i)in the paragraph heading, by striking nepa and inserting environmental;  (ii)in subparagraph (A)— 
(I)by inserting and except as provided in subparagraph (D) after paragraph (7);  (II)by striking permits and inserting authorizations; and  
(III)by striking single environment document and inserting single environmental document for each kind of environmental document;  (iii)in subparagraph (B)(i)— 
(I)by striking an environmental document and inserting environmental documents; and  (II)by striking permits issued and inserting authorizations; and  
(iv)by adding at the end the following:  (D)ExceptionsThe lead agency may waive the application of subparagraph (A) with respect to a project if— 
(i)the project sponsor requests that agencies issue separate environmental documents;  (ii)the obligations of a cooperating agency or participating agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have already been satisfied with respect to the project; or  
(iii)the lead agency determines that reliance on a single environmental document (as described in subparagraph (A)) would not facilitate timely completion of the environmental review process for the project.; and  (B)by adding at the end the following: 
 
(10)Timely authorizations for major projects 
(A)DeadlineExcept as provided in subparagraph (C), all authorization decisions necessary for the construction of a major project shall be completed by not later than 90 days after the date of the issuance of a record of decision for the major project.  (B)DetailThe final environmental impact statement for a major project shall include an adequate level of detail to inform decisions necessary for the role of the participating agencies in the environmental review process.  
(C)Extension of deadlineThe head of the lead agency may extend the deadline under subparagraph (A) if— (i)Federal law prohibits the lead agency or another agency from issuing an approval or permit within the period described in that subparagraph;  
(ii)the project sponsor requests that the permit or approval follow a different timeline; or  (iii)an extension would facilitate completion of the environmental review and authorization process of the major project.;  
(6)in subsection (g)(1)— (A)in subparagraph (B)— 
(i)in clause (ii)(IV), by striking schedule for and cost of and inserting time required by an agency to conduct an environmental review and make decisions under applicable Federal law relating to a project (including the issuance or denial of a permit or license) and the cost of; and  (ii)by adding at the end the following: 
 
(iii)Major project scheduleTo the maximum extent practicable and consistent with applicable Federal law, in the case of a major project, the lead agency shall develop, in concurrence with the project sponsor, a schedule for the major project that is consistent with an agency average of not more than 2 years for the completion of the environmental review process for major projects, as measured from, as applicable— (I)the date of publication of a notice of intent to prepare an environmental impact statement to the record of decision; or  
(II)the date on which the head of the lead agency determines that an environmental assessment is required to a finding of no significant impact.;   (B)by striking subparagraph (D) and inserting the following: 
 
(D)Modification 
(i)In generalExcept as provided in clause (ii), the lead agency may lengthen or shorten a schedule established under subparagraph (B) for good cause.  (ii)Exceptions (I)Major projectsIn the case of a major project, the lead agency may lengthen a schedule under clause (i) for a cooperating Federal agency by not more than 1 year after the latest deadline established for the major project by the lead agency.  
(II)Shortened schedulesThe lead agency may not shorten a schedule under clause (i) if doing so would impair the ability of a cooperating Federal agency to conduct necessary analyses or otherwise carry out relevant obligations of the Federal agency for the project.;  (C)by redesignating subparagraph (E) as subparagraph (F); and  
(D)by inserting after subparagraph (D) the following:  (E)Failure to meet deadlineIf a cooperating Federal agency fails to meet a deadline established under subparagraph (D)(ii)(I)— 
(i)the cooperating Federal agency shall submit to the Secretary a report that describes the reasons why the deadline was not met; and  (ii)the Secretary shall— 
(I)transmit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a copy of the report under clause (i); and  (II)make the report under clause (i) publicly available on the internet.; and  
(7)by adding at the end the following:  (p)Accountability and reporting for major projects (1)In generalThe Secretary shall establish a performance accountability system to track each major project.  
(2)RequirementsThe performance accountability system under paragraph (1) shall, for each major project, track, at a minimum— (A)the environmental review process for the major project, including the project schedule;  
(B)whether the lead agency, cooperating agencies, and participating agencies are meeting the schedule established for the environmental review process; and  (C)the time taken to complete the environmental review process.  
(q)Development of categorical exclusions 
(1)In generalNot later than 60 days after the date of enactment of this subsection, the Secretary shall— (A)in consultation with the agencies described in paragraph (2), identify the categorical exclusions described in section 771.117 of title 23, Code of Federal Regulations (or successor regulations), that would accelerate delivery of a project if those categorical exclusions were available to those agencies;  
(B)collect existing documentation and substantiating information on the categorical exclusions described in subparagraph (A); and  (C)provide to each agency described in paragraph (2) a list of the categorical exclusions identified under subparagraph (A) and the documentation and substantiating information under subparagraph (B).  
(2)Agencies describedThe agencies referred to in paragraph (1) are— (A)the Department of the Interior;  
(B)the Department of the Army;  (C)the Department of Commerce;  
(D)the Department of Agriculture;  (E)the Department of Energy;  
(F)the Department of Defense; and  (G)any other Federal agency that has participated in an environmental review process for a project, as determined by the Secretary.  
(3)Adoption of categorical exclusions 
(A)In generalNot later than 1 year after the date on which the Secretary provides the list under paragraph (1)(C), an agency described in paragraph (2) shall publish a notice of proposed rulemaking to propose any categorical exclusions from the list applicable to the agency, subject to the condition that the categorical exclusion identified under paragraph (1)(A) meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations).  (B)Public commentIn a notice of proposed rulemaking under subparagraph (A), the applicable agency may solicit comments on whether any of the proposed new categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations)..  
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 139 and inserting the following:   139. Efficient environmental reviews for project decisionmaking and One Federal Decision..  1302.Work zone process reviewsThe Secretary shall amend section 630.1008(e) of title 23, Code of Federal Regulations, to ensure that the work zone process review under that subsection is required not more frequently than once every 5 years.  
1303.Transportation management plans 
(a)In generalThe Secretary shall amend section 630.1010(c) of title 23, Code of Federal Regulations, to ensure that only a project described in that subsection with a lane closure for 3 or more consecutive days shall be considered to be a significant project for purposes of that section.  (b)Non-Interstate projectsNotwithstanding any other provision of law, a State shall not be required to develop or implement a transportation management plan (as described in section 630.1012 of title 23, Code of Federal Regulations (or successor regulations)) for a highway project not on the Interstate System if the project requires not more than 3 consecutive days of lane closures.  
1304.Intelligent transportation systems 
(a)In generalThe Secretary shall develop guidance for using existing flexibilities with respect to the systems engineering analysis described in part 940 of title 23, Code of Federal Regulations (or successor regulations).  (b)ImplementationThe Secretary shall ensure that any guidance developed under subsection (a)— 
(1)clearly identifies criteria for low-risk and exempt intelligent transportation systems projects, with a goal of minimizing unnecessary delay or paperwork burden;  (2)is consistently implemented by the Department nationwide; and  
(3)is disseminated to Federal-aid recipients.  (c)Savings provisionNothing in this section prevents the Secretary from amending part 940 of title 23, Code of Federal Regulations (or successor regulations), to reduce State administrative burdens.  
1305.Alternative contracting methods 
(a)Alternative contracting methods for federal land management agencies and tribal governmentsSection 201 of title 23, United States Code, is amended by adding at the end the following:  (f)Alternative contracting methods (1)In generalNotwithstanding any other provision of law (including the Federal Acquisition Regulation), a contracting method available to a State under this title may be used by the Secretary, on behalf of— 
(A)a Federal land management agency, in using any funds pursuant to sections 203, 204, or 308;  (B)a Federal land management agency, in using any funds pursuant to section 1535 of title 31 for any of the eligible uses described in sections 203(a)(1) and 204(a)(1) and paragraphs (1) and (2) of section 308(a); or  
(C)a Tribal government, in using funds pursuant to section 202(b)(7)(D).  (2)Methods describedThe contracting methods referred to in paragraph (1) shall include, at a minimum— 
(A)project bundling;  (B)bridge bundling;  
(C)design-build contracting;  (D)2-phase contracting;  
(E)long-term concession agreements; and  (F)any method tested, or that could be tested, under an experimental program relating to contracting methods carried out by the Secretary.  
(3)EffectNothing in this subsection— (A)affects the application of the Federal share for the project carried out with a contracting method under this subsection; or  
(B)modifies the point of obligation of Federal salaries and expenses..  (b)Cooperation with federal and state agencies and foreign countriesSection 308(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(4)Alternative contracting methods 
(A)In generalNotwithstanding any other provision of law (including the Federal Acquisition Regulation), in performing services under paragraph (1), the Secretary may use any contracting method available to a State under this title.  (B)Methods describedThe contracting methods referred to in subparagraph (A) shall include, at a minimum— 
(i)project bundling;  (ii)bridge bundling;  
(iii)design-build contracting;  (iv)2-phase contracting;  
(v)long-term concession agreements; and  (vi)any method tested, or that could be tested, under an experimental program relating to contracting methods carried out by the Secretary..  
(c)Use of alternative contracting methodsIn carrying out an alternative contracting method under section 201(f) or 308(a)(4) of title 23, United States Code, the Secretary shall— (1)in consultation with the applicable Federal land management agencies, establish clear procedures that are— 
(A)applicable to the alternative contracting method; and  (B)to the maximum extent practicable, consistent with the requirements applicable to Federal procurement transactions;  
(2)solicit input on the use of the alternative contracting method from the affected industry prior to using the method; and  (3)analyze and prepare an evaluation of the use of the alternative contracting method.  
1306.Flexibility for projectsSection 1420 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is amended— (1)in subsection (a), by striking and on request by a State, the Secretary may in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting the following: “, on request by a State, and if in the public interest (as determined by the Secretary), the Secretary shall exercise all existing flexibilities under— 
 
(1)the requirements of title 23, United States Code; and  (2)other requirements administered by the Secretary, in whole or in part.; and  
(2)in subsection (b)(2)(A), by inserting (including regulations) after environmental law.  1307.Improved Federal-State stewardship and oversight agreements (a)Definition of templateIn this section, the term template means a template created by the Secretary for Federal-State stewardship and oversight agreements that— 
(1)includes all standard terms found in stewardship and oversight agreements, including any terms in an attachment to the agreement;  (2)is developed in accordance with section 106 of title 23, United States Code, or any other applicable authority; and  
(3)may be developed with consideration of relevant regulations, guidance, or policies.  (b)Request for comment (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register the template and a notice requesting public comment on ways to improve the template.  
(2)Comment periodThe Secretary shall provide a period of not less than 60 days for public comment on the notice under paragraph (1).  (3)Certain issuesThe notice under paragraph (1) shall allow comment on any aspect of the template and shall specifically request public comment on— 
(A)whether the template should be revised to delete standard terms requiring approval by the Secretary of the policies, procedures, processes, or manuals of the States, or other State actions, if Federal law (including regulations) does not specifically require an approval;  (B)opportunities to modify the template to allow adjustments to the review schedules for State practices or actions, including through risk-based approaches, program reviews, process reviews, or other means; and  
(C)any other matters that the Secretary determines to be appropriate.  (c)Notice of action; updates (1)In generalNot later than 1 year after the date of enactment of this Act, after considering the comments received in response to the Federal Register notice under subsection (b), the Secretary shall publish in the Federal Register a notice that— 
(A)describes any proposed changes to be made, and any alternatives to such changes, to the template;  (B)addresses comments in response to which changes were not made to the template; and  
(C)prescribes a schedule and a plan to execute a process for implementing the changes referred to in subparagraph (A).  (2)Approval requirementsIn addressing comments under paragraph (1)(B), the Secretary shall include an explanation of the basis for retaining any requirement for approval of State policies, procedures, processes, or manuals, or other State actions, if Federal law (including regulations) does not specifically require the approval.  
(3)Implementation 
(A)In generalNot later than 60 days after the date on which the notice under paragraph (1) is published, the Secretary shall make changes to the template in accordance with— (i)the changes described in the notice under paragraph (1)(A); and  
(ii)the schedule and plan described in the notice under paragraph (1)(C).  (B)UpdatesNot later than 1 year after the date on which the revised template under subparagraph (A) is published, the Secretary shall update existing agreements with States according to the template updated under subparagraph (A).  
(d)Inclusion of non-standard termsNothing in this section precludes the inclusion in a Federal-State stewardship and oversight agreement of non-standard terms to address a State-specific matter, including risk-based stewardship and Department oversight involvement in individual projects of division interest.  (e)Compliance with non-statutory terms (1)In generalThe Secretary shall not enforce or otherwise require a State to comply with approval requirements that are not required by Federal law (including regulations) in a Federal-State stewardship and oversight agreement.  
(2)Approval authorityNotwithstanding any other provision of law, the Secretary shall not assert approval authority over any matter in a Federal-State stewardship and oversight agreement reserved to States.  (f)Frequency of reviewsSection 106(g)(3) of title 23, United States Code, is amended— 
(1)by striking annual;  (2)by striking The Secretary and inserting the following: 
 
(A)In generalThe Secretary; and  (3)by adding at the end the following: 
 
(B)Frequency 
(i)In generalExcept as provided in clauses (ii) and (iii), the Secretary shall carry out a review under subparagraph (A) not less frequently than once every 2 years.  (ii)Consultation with StateThe Secretary, after consultation with a State, may make a determination to carry out a review under subparagraph (A) for that State less frequently than provided under clause (i).  
(iii)CauseIf the Secretary determines that there is a specific reason to require a review more frequently than provided under clause (i) with respect to a State, the Secretary may carry out a review more frequently than provided under that clause..  1308.Geomatic data (a)In generalThe Secretary shall develop guidance for the acceptance and use of information obtained from a non-Federal entity through geomatic techniques, including remote sensing and land surveying, cartography, geographic information systems, global navigation satellite systems, photogrammetry, or other remote means.  
(b)ConsiderationsIn carrying out this section, the Secretary shall ensure that acceptance or use of information described in subsection (a) meets the data quality and operational requirements of the Secretary.  (c)Public commentBefore issuing any final guidance under subsection (a), the Secretary shall provide to the public— 
(1)notice of the proposed guidance; and  (2)an opportunity to comment on the proposed guidance.  
(d)Savings clauseNothing in this section— (1)requires the Secretary to accept or use information that the Secretary determines does not meet the guidance developed under this section; or  
(2)changes the current statutory or regulatory requirements of the Department.  1309.Evaluation of projects within an operational right-of-way (a)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following: 
 
331.Evaluation of projects within an operational right-of-way 
(a)Definitions 
(1)Eligible project or activity 
(A)In generalIn this section, the term eligible project or activity means a project or activity within an existing operational right-of-way (as defined in section 771.117(c)(22) of title 23, Code of Federal Regulations (or successor regulations))— (i) (I) eligible for assistance under this title; or  
(II)administered as if made available under this title;  (ii)that is— 
(I)a preventive maintenance, preservation, or highway safety improvement project (as defined in section 148(a)); or  (II)a new turn lane that the State advises in writing to the Secretary would assist public safety; and  
(iii)that— (I)is classified as a categorical exclusion under section 771.117 of title 23, Code of Federal Regulations (or successor regulations); or  
(II)if the project or activity does not receive assistance described in clause (i) would be considered a categorical exclusion if the project or activity received assistance described in clause (i).  (B)ExclusionThe term eligible project or activity does not include a project to create a new travel lane.  
(2)Preliminary evaluationThe term preliminary evaluation, with respect to an application described in subsection (b)(1), means an evaluation that is customary or practicable for the relevant agency to complete within a 45-day period for similar applications.  (3)Relevant agencyThe term relevant agency means a Federal agency, other than the Federal Highway Administration, with responsibility for review of an application from a State for a permit, approval, or jurisdictional determination for an eligible project or activity.  
(b)Action required 
(1)In generalSubject to paragraph (2), not later than 45 days after the date of receipt of an application by a State for a permit, approval, or jurisdictional determination for an eligible project or activity, the head of the relevant agency shall— (A)make at least a preliminary evaluation of the application; and  
(B)notify the State of the results of the preliminary evaluation under subparagraph (A).  (2)ExtensionThe head of the relevant agency may extend the review period under paragraph (1) by not more than 30 days if the head of the relevant agency provides to the State written notice that includes an explanation of the need for the extension.  
(3)Failure to actIf the head of the relevant agency fails to meet a deadline under paragraph (1) or (2), as applicable, the head of the relevant agency shall— (A)not later than 30 days after the date of the missed deadline, submit to the State, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes why the deadline was missed; and  
(B)not later than 14 days after the date on which a report is submitted under subparagraph (A), make publicly available, including on the internet, a copy of that report..  (b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the following: 
 
 
331. Evaluation of projects within an operational right-of-way..  
1310.Department of Transportation reports 
(a)In generalChapter 3 of title 23, United States Code (as amended by section 1309(a)), is amended by adding at the end the following:  332.Department of Transportation reports (a)Definition of DashboardIn this section, the term Dashboard has the meaning given the term in section 41001 of the FAST Act (42 U.S.C. 4370m).  
(b)ReportsNot later than January 31 of each year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report with respect to any projects, programs, or authorities under this title (other than chapter 4) that includes— (1)for the preceding fiscal year— 
(A)the median time described in subsection (c)(1) posted on the Dashboard for projects described in subsection (c)(2);  (B)a list of any new categorical exclusions adopted by the Department and listed under section 771.117 of title 23, Code of Federal Regulations (or successor regulations); and  
(C)a list of all regulatory requirements that have been removed or reduced and, if available, a summary of the cost savings resulting from the removal or reduction to— (i)States;  
(ii)units of Tribal and local government; and  (iii)the public; and  
(2)for the current fiscal year— (A)an estimate or documentation of the median time elapsed between— 
(i)the date of the publication in the Federal Register of a notice of intent to prepare an environmental impact statement; and  (ii)the date of the record of decision with respect to that environmental impact statement by the Department; and  
(B)if available, a summary of the cost savings, including cost savings to States, units of Tribal and local government, and the public, resulting from the removal or reduction of regulatory requirements.  (c)Federal permitting dashboard (1)In generalNot later than January 31 of each year, the Secretary shall provide to the Executive Director of the Federal Permitting Improvement Steering Council established under section 41002(a) of the FAST Act (42 U.S.C. 4370m–1(a)), to make available on the Dashboard, with respect to projects described in paragraph (2), the median time elapsed between— 
(A)the publication in the Federal Register of the notice of intent to prepare an environmental impact statement; and  (B)the date of issuance of the record of decision with respect to that environmental impact statement by the Department of Transportation.  
(2)Projects describedA project referred to in paragraph (1) is a project for which— (A)a record of decision for an environmental impact statement was issued during the preceding fiscal year; and  
(B)the Department of Transportation is a lead agency (as defined in section 139)..  (b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code (as amended by section 1309(b)), is amended by adding at the end the following: 
 
 
332. Department of Transportation reports..   
1311.Preliminary engineering 
(a)In generalSection 102 of title 23, United States Code, is amended— (1)by striking subsection (b); and  
(2)in subsection (a), in the second sentence, by striking Nothing in this subsection and inserting the following:  (b)Savings provisionNothing in this section.  
(b)Conforming amendmentSection 144(j) of title 23, United States Code, is amended by striking paragraph (6).  DClimate change 1401.Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st century (a)PurposeThe purpose of this section is to establish a grant program to strategically deploy electric vehicle charging infrastructure, hydrogen fueling infrastructure, and natural gas fueling infrastructure along designated alternative fuel corridors that will be accessible to all drivers of electric vehicles, hydrogen vehicles, and natural gas vehicles.  
(b)Grant programSection 151 of title 23, United States Code, is amended— (1)in subsection (a), by striking Not later than 1 year after the date of enactment of the FAST Act, the Secretary shall and inserting The Secretary shall periodically;  
(2)in subsection (b)(2), by inserting previously designated by the Federal Highway Administration or before designated by;  (3)in subsection (d)— 
(A)by striking 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter, and inserting 180 days after the date of enactment of the America's Transportation Infrastructure Act of 2019,; and  (B)by inserting establish a recurring process to regularly before update;  
(4)in subsection (e)— (A)in paragraph (1), by striking and at the end;  
(B)in paragraph (2)— (i)by striking establishes an aspirational goal of achieving and inserting describes efforts, including through funds awarded through the grant program under subsection (f), that will aid efforts to achieve; and  
(ii)by striking by the end of fiscal year 2020. and inserting ; and; and  (C)by adding at the end the following: 
 
(3)summarizes best practices and provides guidance, developed through consultation with the Secretary of Energy, for project development of electric vehicle charging infrastructure, hydrogen fueling infrastructure, and natural gas fueling infrastructure at the State, Tribal, and local level to allow for the predictable deployment of that infrastructure.; and  (5)by adding at the end the following: 
 
(f)Grant program 
(1)EstablishmentNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall establish a grant program to award grants to eligible entities to carry out the activities described in paragraph (5).  (2)Eligible entitiesAn entity eligible to receive a grant under this subsection is— 
(A)a State or political subdivision of a State;  (B)a metropolitan planning organization;  
(C)a unit of local government;  (D)a special purpose district or public authority with a transportation function, including a port authority;  
(E)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));  (F)an authority, agency, or instrumentality of, or an entity owned by, 1 or more entities described in subparagraphs (A) through (E); or  
(G)a group of entities described in subparagraphs (A) through (F).  (3)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including— 
(A)a description of how the eligible entity has considered— (i)public accessibility of charging or fueling infrastructure proposed to be funded with a grant under this subsection, including— 
(I)charging or fueling connector types and publicly available information on real-time availability; and  (II)payment methods to ensure secure, convenient, fair, and equal access;  
(ii)collaborative engagement with stakeholders (including automobile manufacturers, utilities, infrastructure providers, technology providers, electric charging, hydrogen, and natural gas fuel providers, metropolitan planning organizations, States, Indian tribes, and units of local governments, fleet owners, fleet managers, fuel station owners and operators, labor organizations, infrastructure construction and component parts suppliers, and multi-State and regional entities)— (I)to foster enhanced, coordinated, public-private or private investment in electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure;  
(II)to expand deployment of electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure;  (III)to protect personal privacy and ensure cybersecurity; and  
(IV)to ensure that a properly trained workforce is available to construct and install electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure;  (iii)the location of the station or fueling site, such as consideration of— 
(I)the availability of onsite amenities for vehicle operators, such as restrooms or food facilities;  (II)access in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);  
(III)height and fueling capacity requirements for facilities that charge or refuel large vehicles, such as semi-trailer trucks; and  (IV)appropriate distribution to avoid redundancy and fill charging or fueling gaps;  
(iv)infrastructure installation that can be responsive to technology advancements, such as accommodating autonomous vehicles and future charging methods; and  (v)the long-term operation and maintenance of the electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure, to avoid stranded assets and protect the investment of public funds in that infrastructure; and  
(B)an assessment of the estimated emissions that will be reduced through the use of electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure, which shall be conducted using the Alternative Fuel Life-Cycle Environmental and Economic Transportation (AFLEET) tool developed by Argonne National Laboratory (or a successor tool).  (4)ConsiderationsIn selecting eligible entities to receive a grant under this subsection, the Secretary shall— 
(A)consider the extent to which the application of the eligible entity would— (i)improve alternative fueling corridor networks by— 
(I)converting corridor-pending corridors to corridor-ready corridors; or  (II)in the case of corridor-ready corridors, providing redundancy— 
(aa)to meet excess demand for charging or fueling infrastructure; or  (bb)to reduce congestion at existing charging or fueling infrastructure in high-traffic locations;  
(ii)meet current or anticipated market demands for charging or fueling infrastructure;  (iii)enable or accelerate the construction of charging or fueling infrastructure that would be unlikely to be completed without Federal assistance; and  
(iv)support a long-term competitive market for electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure that does not significantly impair existing electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure providers;  (B)ensure, to the maximum extent practicable, geographic diversity among grant recipients to ensure that electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure is available throughout the United States;  
(C)consider whether the private entity that the eligible entity contracts with under paragraph (5)— (i)submits to the Secretary the most recent year of audited financial statements; and  
(ii)has experience in installing and operating electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure; and  (D)consider whether, to the maximum extent practicable, the eligible entity and the private entity that the eligible entity contracts with under paragraph (5) enter into an agreement— 
(i)to operate and maintain publicly available electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas infrastructure; and  (ii)that provides a remedy and an opportunity to cure if the requirements described in clause (i) are not met.  
(5)Use of funds 
(A)In generalAn eligible entity receiving a grant under this subsection shall only use the funds in accordance with this paragraph to contract with a private entity for acquisition and installation of publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure that is directly related to the charging or fueling of a vehicle.  (B)Location of infrastructureAny electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure acquired and installed with a grant under this subsection shall be located along an alternative fuel corridor designated— 
(i)under this section, on the condition that any affected Indian tribes are consulted before the designation; or  (ii)by a State or group of States, such as the Regional Electric Vehicle West Plan of the States of Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, Utah, and Wyoming, on the condition that any affected Indian tribes are consulted before the designation.  
(C)Operating assistance 
(i)In generalSubject to clauses (ii) and (iii), an eligible entity that receives a grant under this subsection may use a portion of the funds to provide to a private entity operating assistance for the first 5 years of operations after the installation of electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure while the facility transitions to independent system operations.  (ii)InclusionsOperating assistance under this subparagraph shall be limited to costs allocable to operating and maintaining the electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure and service, including costs associated with labor, marketing, and administrative costs.  
(iii)LimitationOperating assistance under this subparagraph may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure.  (D)Signs (i)In generalSubject to this paragraph and paragraph (6)(B), an eligible entity that receives a grant under this subsection may use a portion of the funds to acquire and install— 
(I)traffic control devices located in the right-of-way to provide directional information to electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure acquired, installed, or operated with the grant; and  (II)on-premises signs to provide information about electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure acquired, installed, or operated with a grant under this subsection.  
(ii)ApplicabilityClause (i) shall apply only to an eligible entity that— (I)receives a grant under this subsection; and  
(II)is using that grant for the acquisition and installation of publicly accessible electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure.  (iii)Limitation on amountThe amount of funds used to acquire and install traffic control devices and on-premises signs under clause (i) may not exceed the amount of a contract under subparagraph (A) to acquire and install publicly accessible charging or fueling infrastructure.  
(iv)No new authority createdNothing in this subparagraph authorizes an eligible entity that receives a grant under this subsection to acquire and install traffic control devices or on-premises signs if the entity is not otherwise authorized to do so.  (E)RevenueAn eligible entity receiving a grant under this subsection and a private entity referred to in subparagraph (A) may enter into a cost-sharing agreement under which the private entity submits to the eligible entity a portion of the revenue from the electric vehicle charging infrastructure, hydrogen fueling infrastructure, or natural gas fueling infrastructure.  
(6)Project requirements 
(A)In generalNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway under this chapter.  (B)SignsAny traffic control device or on-premises sign acquired, installed, or operated with a grant under this subsection shall comply with— 
(i)the Manual on Uniform Traffic Control Devices, if located in the right-of-way; and  (ii)other provisions of Federal, State, and local law, as applicable.  
(7)Federal share 
(A)In generalThe Federal share of the cost of a project carried out with a grant under this subsection shall not exceed 80 percent of the total project cost.  (B)Responsibility of private entityAs a condition of contracting with an eligible entity under paragraph (5), a private entity shall agree to pay the share of the cost of a project carried out with a grant under this subsection that is not paid by the Federal Government under subparagraph (A).  
(8)ReportNot later than 3 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on the progress and implementation of this subsection. .   1402.Reduction of truck emissions at port facilities (a)Establishment of program (1)In generalThe Secretary shall establish a program to reduce idling at port facilities, under which the Secretary shall— 
(A)study how ports and intermodal port transfer facilities would benefit from increased opportunities to reduce emissions at ports, including through the electrification of port operations;  (B)study emerging technologies and strategies that may help reduce port-related emissions from idling trucks; and  
(C)coordinate and provide funding to test, evaluate, and deploy projects that reduce port-related emissions from idling trucks, including through the advancement of port electrification and improvements in efficiency, focusing on port operations, including heavy-duty commercial vehicles, and other related projects.  (2)ConsultationIn carrying out the program under this subsection, the Secretary may consult with the Secretary of Energy and the Administrator of the Environmental Protection Agency.  
(b)Grants 
(1)In generalIn carrying out subsection (a)(1)(C), the Secretary shall award grants to fund projects that reduce emissions at ports, including through the advancement of port electrification.  (2)Cost shareA grant awarded under paragraph (1) shall not exceed 80 percent of the total cost of the project funded by the grant.  
(3)CoordinationIn carrying out the grant program under this subsection, the Secretary shall— (A)to the maximum extent practicable, leverage existing resources and programs of the Department and other relevant Federal agencies; and  
(B)coordinate with other Federal agencies, as the Secretary determines to be appropriate.  (4)Application; selection (A)ApplicationThe Secretary shall solicit applications for grants under paragraph (1) at such time, in such manner, and containing such information as the Secretary determines to be necessary.  
(B)SelectionThe Secretary shall make grants under paragraph (1) by not later than April 1 of each fiscal year for which funding is made available.  (5)RequirementNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code.  
(c)ReportNot later than 1 year after the date on which all of the projects funded with a grant under subsection (b) are completed, the Secretary shall submit to Congress a report that includes— (1)the findings of the studies described in subparagraphs (A) and (B) of subsection (a)(1);  
(2)the results of the projects that received a grant under subsection (b);  (3)any recommendations for workforce development and training opportunities with respect to port electrification; and  
(4)any policy recommendations based on the findings and results described in paragraphs (1) and (2).  1403.Carbon reduction incentive programs (a)In generalChapter 1 of title 23, United States Code (as amended by section 1203(a)), is amended by adding at the end the following: 
 
177.Formula carbon reduction incentive program 
(a)DefinitionsIn this section: (1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b).  
(2)Transportation emissions The term transportation emissions means carbon dioxide emissions from on-road highway sources of those emissions within a State.  (3)Transportation management areaThe term transportation management area means a transportation management area identified or designated by the Secretary under section 134(k)(1).  
(b) Formula carbon reduction awards 
(1)In generalFor each fiscal year, the Secretary shall distribute among the States the amounts made available to carry out this section for that fiscal year in accordance with paragraph (2).  (2)DistributionThe amount for each State shall be determined by multiplying the total amount made available to carry out this section for the applicable fiscal year by the ratio that— 
(A)the total base apportionment for the State under section 104(c); bears to  (B)the total base apportionments for all States under section 104(c).  
(c)Emissions reduction supplemental 
(1)In generalA State shall use 50 percent of the amount distributed to the State under subsection (b) for each fiscal year to carry out activities under paragraph (2).  (2)Eligible activitiesSubject to paragraph (3), a State and any metropolitan planning organization that is required to obligate funds in accordance with subsection (e) shall use the funds under paragraph (1) for activities designed to reduce transportation emissions, including— 
(A)a project described in paragraph (4), (5), (7), (8), or (11) of subsection (b) of section 149 or subsection (c)(2) of that section, regardless of whether the project— (i)is located in an area designated as a nonattainment or maintenance area, as described in section 149(b); or  
(ii)is likely to contribute to the attainment or maintenance in the area of a national ambient air quality standard;  (B)a project that is eligible for assistance under section 142;  
(C)a project for the provision of facilities for pedestrians and bicyclists (including the conversion and use of rail corridors for pedestrian and bike trails);  (D)a project that is described in section 503(c)(4)(E);  
(E)a project to reduce emissions from port-related equipment and vehicles;  (F)a project to replace street lighting and traffic control devices with energy efficient alternatives; and  
(G)the development of a carbon reduction strategy under subsection (d)(1)(A).  (3)LimitationNo funds provided under paragraph (1) may be used for a project that will result in the construction of new capacity available to single-occupant vehicles.  
(4)Federal shareThe Federal share of the cost of a project carried out with funds under paragraph (1) shall be determined in accordance with section 120.  (d)Carbon reduction strategy planning incentive (1)Carbon reduction strategy (A)In generalA State may, in consultation with a metropolitan planning organization within the State, develop a carbon reduction strategy.  
(B)RequirementsIf a State develops a carbon reduction strategy under subparagraph (A), the carbon reduction strategy shall— (i)identify projects and strategies to reduce transportation emissions, which may include projects and strategies for safe, reliable, and cost-effective options— 
(I)to reduce traffic congestion on Federal-aid highways located within the State or the area served by the metropolitan planning organization, as applicable;  (II)to facilitate the use of alternatives to single-occupant vehicle trips, including public transportation facilities, pedestrian facilities, bicycle facilities, and shared or pooled vehicle trips within the State or an area served by the metropolitan planning organization, if any;  
(III)to facilitate the use of vehicles or modes of travel that result in lower transportation emissions per person-mile traveled; and  (IV)to facilitate approaches to transportation asset construction and maintenance that result in lower transportation emissions;  
(ii)set targets for the reduction of transportation emissions and implementation of the projects and strategies identified under clause (i);  (iii)be appropriate to the population density and context of the State, including a metropolitan planning organization within the State, if any;  
(iv)provide a reasonable opportunity for participation and review by interested parties within the State;  (v)be updated not less frequently than once every 3 years; and  
(vi)be reviewed and certified by the Secretary to have met the requirements of this subparagraph.  (2)Carbon reduction strategy planning incentive (A)In generalA State shall use 50 percent of the amounts made available to the State under subsection (b) for each fiscal year for the eligible activities under subparagraph (B).  
(B)Eligible activities 
(i)In generalA State and any metropolitan planning organization in the State that is required to obligate funds in accordance with subsection (e) may use the funds under subparagraph (A) for a project or strategy described in subsection (c)(2).  (ii)Additional eligibility incentiveIn addition to the eligible activities under clause (i), a State and any metropolitan planning organization in the State that is required to obligate funds in accordance with subsection (e) may use the funds under subparagraph (A) for a project eligible under section 133(b) if— 
(I)the State has, within the fiscal year prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, developed a carbon reduction strategy under paragraph (1)(A) that has been approved by the Secretary under clause (vi) of that paragraph; or  (II)the State or metropolitan planning organization has, within the 4 fiscal years prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, incorporated a carbon reduction strategy under paragraph (1)(A) into— 
(aa)a long-range transportation plan developed by the metropolitan planning organization under section 134(c), if any; and  (bb)the long-range statewide transportation plan developed by the State under section 135(f)(1).  
(C)Federal shareThe Federal share of the cost of a project carried out using funds under subparagraph (A) shall be— (i)in the case of a State or metropolitan planning organization within a State that meets the requirements under subparagraph (B)(ii), up to 100 percent, at the discretion of the State; and  
(ii)in the case of a State or metropolitan planning organization within a State that is not described in clause (i), determined in accordance with section 120.  (e)Suballocation requirements (1)In generalFor each fiscal year, of the funds made available to a State under subsections (c) and (d)— 
(A)65 percent of each amount shall be obligated, in proportion to their relative shares of the population of the State— (i)in urbanized areas of the State with an urbanized area population of over 200,000; and  
(ii)in other areas of the State; and  (B)the remainder may be obligated in any area of the State.  
(2)Metropolitan areasFunds attributed to an urbanized area under paragraph (1)(A)(i) may be obligated in the metropolitan area established under section 134 that encompasses the urbanized area.  (3)Distribution among urbanized areas of over 200,000 population (A)In generalExcept as provided in subparagraph (B), the amount that a State is required to obligate under paragraph (1)(A)(i) shall be obligated in urbanized areas described in paragraph (1)(A)(i) based on the relative population of the areas.  
(B)Other factorsThe State may obligate the funds described in subparagraph (A) based on other factors if— (i)the State and the relevant metropolitan planning organizations jointly apply to the Secretary for the permission to base the obligation on other factors; and  
(ii)the Secretary grants the request.  (4)Consultation in urbanized areasBefore obligating funds for an eligible activity under subsection (c) or (d) in an urbanized area that is not a transportation management area, a State shall consult with any metropolitan planning organization that represents the urbanized area prior to determining which activities should be carried out.  
(5)Consultation in rural areasBefore obligating funds for an eligible activity under subsection (c) or (d) in a rural area, a State shall consult with any regional transportation planning organization or metropolitan planning organization that represents the rural area prior to determining which activities should be carried out.  178.Carbon reduction performance program (a)DefinitionsIn this section: 
(1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b).  (2)Qualifying StateThe term qualifying State means a State in which— 
(A)the average annual transportation emissions within the State has grown more slowly or declined during the most recent 2-calendar year period for which data are available for transportation emissions at the time the Secretary is making the grant under this section, as compared to the 2-calendar year period that immediately precedes that period; or  (B)the average annual transportation emissions within the State, as estimated on a per capita basis, has grown more slowly or declined during the most recent 2-calendar year period for which data are available for transportation emissions at the time the Secretary is making the grant under this section, as compared to the 2-calendar year period that immediately precedes that period.  
(3)Qualifying unit of local governmentThe term qualifying unit of local government means a unit of local government in an urbanized area served by a metropolitan planning organization, in which— (A)the average annual transportation emissions within the urbanized area has grown more slowly or declined during the most recent 2-calendar year period for which data are available for transportation emissions at the time the Secretary is making the grant under this section, as compared to the 2-calendar year period that immediately precedes that period; or  
(B)the average annual transportation emissions within the urbanized area, as estimated on a per capita basis, has grown more slowly or declined during the most recent 2-calendar year period for which data are available for transportation emissions at the time the Secretary is making the grant under this section, as compared to the 2-calendar year period that immediately precedes that period.  (4)Transportation emissionsThe term transportation emissions has the meaning given the term in section 177(a).  
(b)Carbon reduction performance and planning recognition awards 
(1)In generalThe Secretary shall establish a competitive grant program to award grants to eligible entities in recognition of the achievement of the eligible entity in meeting the performance categories described in paragraph (3)(A).  (2)Eligible entitiesThe Secretary shall distribute amounts under paragraph (1) to any of the following: 
(A)A qualifying State.  (B)A qualifying unit of local government.  
(3)Performance categories 
(A)In generalThe Secretary shall select eligible entities to receive a grant under paragraph (1) to recognize the achievement of the eligible entity in meeting any of the following performance categories: (i)A significant reduction in transportation emissions, as estimated on a per unit of economic output basis.  
(ii)A significant reduction in transportation emissions, as estimated on a per capita basis.  (iii)Transportation emissions, as estimated on a per unit of economic output basis, that are among the lowest of jurisdictions with comparable population and surface transportation system characteristics.  
(iv)Transportation emissions, as estimated on a per capita basis, that are among the lowest of jurisdictions with comparable population and surface transportation system characteristics.  (v)Innovative planning efforts and the implementation of a carbon reduction strategy under section 177(d)(1)(A) or plans that lead to a reduction in transportation emissions.  
(B)Merit based distributionIn selecting among eligible entities to receive grants under paragraph (1) and the amount of each of those grants, the Secretary shall give priority to eligible entities that have achieved the most significant levels of reductions of transportation emissions, as estimated on either a per unit of economic basis or on a per capita basis.  (C)Multiple awardsThe Secretary may— 
(i)award a grant under paragraph (1) to multiple eligible entities for each performance category described in subparagraph (A); and  (ii)recognize achievements in each performance category described in subparagraph (A)— 
(I)in urban and rural areas; and  (II)on the State and local level.  
(D)Repeat awardsThe Secretary may not award a grant under this subsection to the same eligible entity more than once in a 2-year period.  (4)Award amountA grant under paragraph (1) shall be in an amount— 
(A)not less than $5,000,000; and  (B)not more than $30,000,000.  
(5)Eligible usesAn eligible entity may use a grant under paragraph (1) for— (A)an activity eligible under this title; and  
(B)a project— (i)to maintain the condition of a Federal-aid highway, including routine maintenance; or  
(ii)that— (I)responds to a specific condition or event; and  
(II)restores a Federal-aid highway to a functional state of operations.  (6)ApplicationsTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(7)Federal shareThe Federal share of the cost of a project carried out using a grant under paragraph (1) shall be, as determined at the discretion of the grant recipient, up to 100 percent. .  (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1203(b)), is amended by inserting after the item relating to section 176 the following: 
 
 
177. Formula carbon reduction incentive program. 
178. Carbon reduction performance program..   
1404.Congestion relief program 
(a)In generalSection 129 of title 23, United States Code, is amended by adding at the end the following:  (d)Congestion relief program (1)DefinitionsIn this subsection: 
(A)Eligible entityThe term eligible entity means— (i)a State, for the purpose of carrying out a project in an urbanized area with a population of more than 1,000,000; and  
(ii)a metropolitan planning organization, city, or municipality, for the purpose of carrying out a project in an urbanized area with a population of more than 1,000,000.  (B)Integrated congestion management systemThe term integrated congestion management system means a system for the integration of management and operations of a regional transportation system that includes, at a minimum, traffic incident management, work zone management, traffic signal timing, managed lanes, real-time traveler information, and active traffic management, in order to maximize the capacity of all facilities and modes across the applicable region.  
(C)ProgramThe term program means the congestion relief program established under paragraph (2).  (2)EstablishmentThe Secretary shall establish a congestion relief program to provide discretionary grants to eligible entities to advance innovative, integrated, and multimodal solutions to congestion relief in the most congested metropolitan areas of the United States.  
(3)Program goalsThe goals of the program are to reduce highway congestion, reduce economic and environmental costs associated with that congestion, including transportation emissions, and optimize existing highway capacity and usage of highway and transit systems through— (A)improving intermodal integration with highways, highway operations, and highway performance;  
(B)reducing or shifting highway users to off-peak travel times or to nonhighway travel modes during peak travel times; and  (C)pricing of, or based on, as applicable— 
(i)parking;  (ii)use of roadways, including in designated geographic zones; or  
(iii)congestion.  (4)Eligible projectsFunds from a grant under the program may be used for a project or an integrated collection of projects, including planning, design, implementation, and construction activities, to achieve the program goals under paragraph (3), including— 
(A)deployment and operation of an integrated congestion management system;  (B)deployment and operation of a system that implements or enforces high occupancy vehicle toll lanes, cordon pricing, parking pricing, or congestion pricing;  
(C)deployment and operation of mobility services, including establishing account-based financial systems, commuter buses, commuter vans, express operations, paratransit, and on-demand microtransit; and  (D)incentive programs that encourage travelers to carpool, use nonhighway travel modes during peak period, or travel during nonpeak periods.  
(5)Application; selection 
(A)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  (B)PriorityIn providing grants under the program, the Secretary shall give priority to projects in urbanized areas that are experiencing a high degree of recurrent congestion.  
(C)Federal shareThe Federal share of the cost of a project carried out with a grant under the program shall not exceed 80 percent of the total project cost.  (D)Minimum awardA grant provided under the program shall be not less than $10,000,000.  
(6)Use of tolling 
(A)In generalNotwithstanding subsection (a)(1) and section 301 and subject to subparagraphs (B) and (C), the Secretary shall allow the use of tolls on the Interstate System as part of a project carried out with a grant under the program.  (B)RequirementsThe Secretary may only approve the use of tolls under subparagraph (A) if— 
(i)the eligible entity has authority under State, and if applicable, local, law to assess the applicable toll;  (ii)the maximum toll rate for any vehicle class is not greater than the product obtained by multiplying— 
(I)the toll rate for any other vehicle class; and  (II)5;  
(iii)the toll rates are not charged or varied on the basis of State residency;  (iv)the Secretary determines that the use of tolls will enable the eligible entity to achieve the program goals under paragraph (3) without a significant impact to safety or mobility within the urbanized area in which the project is located; and  
(v)the use of toll revenues complies with subsection (a)(3).  (C)LimitationThe Secretary may not approve the use of tolls on the Interstate System under the program in more than 10 urbanized areas.  
(7)Financial effects on low-income driversA project under the program— (A)shall include, if appropriate, an analysis of the potential effects of the project on low-income drivers; and  
(B)may include mitigation measures to deal with any potential adverse financial effects on low-income drivers. .  (b)High occupancy vehicle use of certain toll facilitiesSection 129(a) of title 23, United States Code, is amended— 
(1)by redesignating paragraph (10) as paragraph (11); and  (2)by inserting after paragraph (9) the following: 
 
(10)High occupancy vehicle use of certain toll facilitiesNotwithstanding section 102(a), in the case of a toll facility that is on the Interstate System and that is constructed or converted after the date of enactment of the America's Transportation Infrastructure Act of 2019, the public authority with jurisdiction over the toll facility shall allow high occupancy vehicles, transit, and paratransit vehicles to use the facility at a discount rate or without charge, unless the public authority, in consultation with the Secretary, determines that the number of those vehicles using the facility reduces the travel time reliability of the facility..  1405.Freight plans (a)National and State freight plans (1)National freight strategic planSection 70102(b) of title 49, United States Code, is amended— 
(A)in paragraph (10), by striking and at the end;  (B)in paragraph (11), by striking the period at the end and inserting a semicolon; and  
(C)by adding at the end the following:  (12)possible strategies to increase the resilience of the freight system, including the ability to anticipate, prepare for, or adapt to conditions, or withstand, respond to, or recover rapidly from disruptions, including extreme weather and natural disasters;  
(13)strategies to promote United States economic growth and international competitiveness; and  (14)strategies to reduce local air pollution, water runoff, and wildlife habitat loss resulting from freight facilities, freight vehicles, or freight activity..  
(2)State freight plansSection 70202 of title 49, United States Code, is amended— (A)in subsection (b)— 
(i)in paragraph (9), by striking and at the end;  (ii)by redesignating paragraph (10) as paragraph (13); and  
(iii)by inserting after paragraph (9) the following:  (10)the most recent commercial motor vehicle parking facilities assessment conducted under subsection (f);  
(11)strategies and goals to decrease— (A)the severity of impacts of extreme weather and natural disasters on freight mobility;  
(B)the impacts of freight on local air pollution;  (C)the impacts of freight on flooding, water runoff, and other adverse water impacts; and  
(D)the impacts of freight on wildlife habitat loss;  (12)strategies and goals to decrease the adverse impact of freight transportation on communities traversed by freight railroads; and;  
(B)by redesignating subsection (e) as subsection (h); and  (C)by inserting after subsection (d) the following: 
 
(e)PriorityEach State freight plan under this section shall include a requirement that the State, in carrying out activities under the State freight plan— (1)enhance reliability or redundancy of freight transportation; or  
(2)incorporate the ability to rapidly restore access and reliability of freight transportation.  (f)Commercial motor vehicle parking facilities assessmentsAs part of the development or updating, as applicable, of the State freight plan under this section, each State that receives funding under section 167 of title 23, in consultation with relevant State motor carrier safety personnel, shall conduct an assessment of— 
(1)the capability of the State, together with the private sector in the State, to provide adequate parking facilities and rest facilities for commercial motor vehicles engaged in interstate transportation;  (2)the volume of commercial motor vehicle traffic in the State; and  
(3)whether there are any areas within the State that have a shortage of adequate commercial motor vehicle parking facilities, including an analysis (economic or otherwise, as the State determines to be appropriate) of the underlying causes of any such shortages.  (g)Approval (1)In generalThe Secretary of Transportation shall approve a State freight plan described in subsection (a) if the plan achieves compliance with the requirements of this section.  
(2)Savings provisionNothing in this subsection establishes new procedural requirements for the approval of a State freight plan described in subsection (a). .  (b)StudiesFor the purpose of facilitating the integration of freight transportation into an intelligent transportation system network powered by electricity, the Secretary, acting through the Administrator of the Federal Highway Administration, shall conduct 2 or more appropriate studies relating to— 
(1)preparing to supply power to applicable electrical freight infrastructure; and  (2)safely integrating freight into intelligent transportation systems.  
1406.Utilizing significant emissions with innovative technologies 
(a)Research, investigation, training, and other activitiesSection 103 of the Clean Air Act (42 U.S.C. 7403) is amended— (1)in subsection (c)(3), in the first sentence of the matter preceding subparagraph (A), by striking percursors and inserting precursors; and  
(2)in subsection (g)— (A)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;  
(B)in the undesignated matter following subparagraph (D) (as so redesignated)— (i)in the second sentence, by striking The Administrator and inserting the following: 
 
(5)Coordination and avoidance of duplicationThe Administrator; and  (ii)in the first sentence, by striking Nothing and inserting the following: 
 
(4)Effect of subsectionNothing;  (C)in the matter preceding subparagraph (A) (as so redesignated)— 
(i)in the third sentence, by striking Such program and inserting the following:  (3)Program inclusionsThe program under this subsection;  
(ii)in the second sentence— (I)by inserting States, institutions of higher education, after scientists,; and  
(II)by striking Such strategies and technologies shall be developed and inserting the following:  (2)Participation requirementSuch strategies and technologies described in paragraph (1) shall be developed; and  
(iii)in the first sentence, by striking In carrying out and inserting the following:  (1)In generalIn carrying out; and  
(D)by adding at the end the following:  (6)Certain carbon dioxide activities (A)In generalIn carrying out paragraph (3)(A) with respect to carbon dioxide, the Administrator shall carry out the activities described in each of subparagraphs (B), (C), (D), and (E).  
(B)Direct air capture research 
(i)DefinitionsIn this subparagraph: (I)BoardThe term Board means the Direct Air Capture Technology Advisory Board established by clause (iii)(I).  
(II)DiluteThe term dilute means a concentration of less than 1 percent by volume.  (III)Direct air capture (aa)In generalThe term direct air capture, with respect to a facility, technology, or system, means that the facility, technology, or system uses carbon capture equipment to capture carbon dioxide directly from the air.  
(bb)ExclusionThe term direct air capture does not include any facility, technology, or system that captures carbon dioxide— (AA)that is deliberately released from a naturally occurring subsurface spring; or  
(BB)using natural photosynthesis.  (IV)Intellectual propertyThe term intellectual property means— 
(aa)an invention that is patentable under title 35, United States Code; and  (bb)any patent on an invention described in item (aa).  
(ii)Technology prizes 
(I)In generalNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Administrator, in consultation with the Secretary of Energy, shall establish a program to provide, and shall provide, financial awards on a competitive basis for direct air capture from media in which the concentration of carbon dioxide is dilute.  (II)DutiesIn carrying out this clause, the Administrator shall— 
(aa)subject to subclause (III), develop specific requirements for— (AA)the competition process; and  
(BB)the demonstration of performance of approved projects;  (bb)offer financial awards for a project designed— 
(AA)to the maximum extent practicable, to capture more than 10,000 tons of carbon dioxide per year; and  (BB)to operate in a manner that would be commercially viable in the foreseeable future (as determined by the Board); and  
(cc)to the maximum extent practicable, make financial awards to geographically diverse projects, including at least— (AA)1 project in a coastal State; and  
(BB)1 project in a rural State.  (III)Public participationIn carrying out subclause (II)(aa), the Administrator shall— 
(aa)provide notice of and, for a period of not less than 60 days, an opportunity for public comment on, any draft or proposed version of the requirements described in subclause (II)(aa); and  (bb)take into account public comments received in developing the final version of those requirements.  
(iii)Direct air capture technology advisory board 
(I)EstablishmentThere is established an advisory board to be known as the Direct Air Capture Technology Advisory Board.  (II)CompositionThe Board shall be composed of 9 members appointed by the Administrator, who shall provide expertise in— 
(aa)climate science;  (bb)physics;  
(cc)chemistry;  (dd)biology;  
(ee)engineering;  (ff)economics;  
(gg)business management; and  (hh)such other disciplines as the Administrator determines to be necessary to achieve the purposes of this subparagraph.  
(III)Term; vacancies 
(aa)TermA member of the Board shall serve for a term of 6 years.  (bb)VacanciesA vacancy on the Board— 
(AA)shall not affect the powers of the Board; and  (BB)shall be filled in the same manner as the original appointment was made.  
(IV)Initial meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.  (V)MeetingsThe Board shall meet at the call of the Chairperson or on the request of the Administrator.  
(VI)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold hearings.  (VII)Chairperson and vice chairpersonThe Board shall select a Chairperson and Vice Chairperson from among the members of the Board.  
(VIII)CompensationEach member of the Board may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Board.  (IX)DutiesThe Board shall advise the Administrator on carrying out the duties of the Administrator under this subparagraph.  
(X)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Board.  (iv)Intellectual property (I)In generalAs a condition of receiving a financial award under this subparagraph, an applicant shall agree to vest the intellectual property of the applicant derived from the technology in 1 or more entities that are incorporated in the United States.  
(II)Reservation of licenseThe United States— (aa)may reserve a nonexclusive, nontransferable, irrevocable, paid-up license, to have practiced for or on behalf of the United States, in connection with any intellectual property described in subclause (I); but  
(bb)shall not, in the exercise of a license reserved under item (aa), publicly disclose proprietary information relating to the license.  (III)Transfer of titleTitle to any intellectual property described in subclause (I) shall not be transferred or passed, except to an entity that is incorporated in the United States, until the expiration of the first patent obtained in connection with the intellectual property.  
(v)Authorization of appropriations 
(I)In generalThere is authorized to be appropriated to carry out this subparagraph $35,000,000, to remain available until expended.  (II)RequirementResearch carried out using amounts made available under subclause (I) may not duplicate research funded by the Department of Energy.  
(vi)Termination of authorityThe Board and all authority provided under this subparagraph shall terminate not later than 10 years after the date of enactment of the America's Transportation Infrastructure Act of 2019.  (C)Carbon dioxide utilization research (i)Definition of carbon dioxide utilizationIn this subparagraph, the term carbon dioxide utilization refers to technologies or approaches that lead to the use of carbon dioxide— 
(I)through the fixation of carbon dioxide through photosynthesis or chemosynthesis, such as through the growing of algae or bacteria;  (II)through the chemical conversion of carbon dioxide to a material or chemical compound in which the carbon dioxide is securely stored; or  
(III)through the use of carbon dioxide for any other purpose for which a commercial market exists, as determined by the Administrator.  (ii)ProgramThe Administrator, in consultation with the Secretary of Energy, shall carry out a research and development program for carbon dioxide utilization to promote existing and new technologies that transform carbon dioxide generated by industrial processes into a product of commercial value, or as an input to products of commercial value.  
(iii)Technical and financial assistanceNot later than 2 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, in carrying out this subsection, the Administrator, in consultation with the Secretary of Energy, shall support research and infrastructure activities relating to carbon dioxide utilization by providing technical assistance and financial assistance in accordance with clause (iv).  (iv)EligibilityTo be eligible to receive technical assistance and financial assistance under clause (iii), a carbon dioxide utilization project shall— 
(I)have access to an emissions stream generated by a stationary source within the United States that is capable of supplying not less than 250 metric tons per day of carbon dioxide for research;  (II)have access to adequate space for a laboratory and equipment for testing small-scale carbon dioxide utilization technologies, with onsite access to larger test bays for scale-up; and  
(III)have existing partnerships with institutions of higher education, private companies, States, or other government entities.  (v)CoordinationIn supporting carbon dioxide utilization projects under this paragraph, the Administrator shall consult with the Secretary of Energy, and, as appropriate, with the head of any other relevant Federal agency, States, the private sector, and institutions of higher education to develop methods and technologies to account for the carbon dioxide emissions avoided by the carbon dioxide utilization projects.  
(vi)Authorization of appropriations 
(I)In generalThere is authorized to be appropriated to carry out this subparagraph $50,000,000, to remain available until expended.  (II)RequirementResearch carried out using amounts made available under subclause (I) may not duplicate research funded by the Department of Energy.  
(D)Deep saline formation report 
(i)Definition of deep saline formation 
(I)In generalIn this subparagraph, the term deep saline formation means a formation of subsurface geographically extensive sedimentary rock layers saturated with waters or brines that have a high total dissolved solids content and that are below the depth where carbon dioxide can exist in the formation as a supercritical fluid.  (II)ClarificationIn this subparagraph, the term deep saline formation does not include oil and gas reservoirs.  
(ii)ReportIn consultation with the Secretary of Energy, and, as appropriate, with the head of any other relevant Federal agency and relevant stakeholders, not later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Administrator shall prepare, submit to Congress, and make publicly available a report that includes— (I)a comprehensive identification of potential risks and benefits to project developers associated with increased storage of carbon dioxide captured from stationary sources in deep saline formations, using existing research;  
(II)recommendations, if any, for managing the potential risks identified under subclause (I), including potential risks unique to public land; and  (III)recommendations, if any, for Federal legislation or other policy changes to mitigate any potential risks identified under subclause (I).  
(E)Report on carbon dioxide nonregulatory strategies and technologies 
(i)In generalNot less frequently than once every 2 years, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes— (I)the recipients of assistance under subparagraphs (B) and (C); and  
(II)a plan for supporting additional nonregulatory strategies and technologies that could significantly prevent carbon dioxide emissions or reduce carbon dioxide levels in the air, in conjunction with other Federal agencies.  (ii)InclusionsThe plan submitted under clause (i) shall include— 
(I)a methodology for evaluating and ranking technologies based on the ability of the technologies to cost effectively reduce carbon dioxide emissions or carbon dioxide levels in the air; and  (II)a description of any nonair-related environmental or energy considerations regarding the technologies.  
(F)GAO reportThe Comptroller General of the United States shall submit to Congress a report that— (i)identifies all Federal grant programs in which a purpose of a grant under the program is to perform research on carbon capture and utilization technologies, including direct air capture technologies; and  
(ii)examines the extent to which the Federal grant programs identified pursuant to clause (i) overlap or are duplicative..  (b)Report Not later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this subsection as the Administrator) shall submit to Congress a report describing how funds appropriated to the Administrator during the 5 most recent fiscal years have been used to carry out section 103 of the Clean Air Act (42 U.S.C. 7403), including a description of— 
(1)the amount of funds used to carry out specific provisions of that section; and  (2)the practices used by the Administrator to differentiate funding used to carry out that section, as compared to funding used to carry out other provisions of law.  
(c)Inclusion of carbon capture infrastructure projectsSection 41001(6) of the FAST Act (42 U.S.C. 4370m(6)) is amended— (1)in subparagraph (A)— 
(A)in the matter preceding clause (i), by inserting carbon capture, after manufacturing,;  (B)in clause (i)(III), by striking or at the end;  
(C)by redesignating clause (ii) as clause (iii); and  (D)by inserting after clause (i) the following: 
 
(ii)is covered by a programmatic plan or environmental review developed for the primary purpose of facilitating development of carbon dioxide pipelines; or; and  (2)by adding at the end the following: 
 
(C)InclusionFor purposes of subparagraph (A), construction of infrastructure for carbon capture includes construction of— (i)any facility, technology, or system that captures, utilizes, or sequesters carbon dioxide emissions, including projects for direct air capture (as defined in paragraph (6)(B)(i) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g)); and  
(ii)carbon dioxide pipelines..  (d)Development of carbon capture, utilization, and sequestration report, permitting guidance, and regional permitting task force (1)DefinitionsIn this subsection: 
(A)Carbon capture, utilization, and sequestration projectsThe term carbon capture, utilization, and sequestration projects includes projects for direct air capture (as defined in paragraph (6)(B)(i) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g))).  (B)Efficient, orderly, and responsibleThe term efficient, orderly, and responsible means, with respect to development or the permitting process for carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, a process that is completed in an expeditious manner while maintaining environmental, health, and safety protections.  
(2)Report 
(A)In generalNot later than 180 days after the date of enactment of this Act, the Chair of the Council on Environmental Quality (referred to in this subsection as the Chair), in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of the Interior, the Executive Director of the Federal Permitting Improvement Council, and the head of any other relevant Federal agency (as determined by the President), shall prepare a report that— (i)compiles all existing relevant Federal permitting and review information and resources for project applicants, agencies, and other stakeholders interested in the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, including— 
(I)the appropriate points of interaction with Federal agencies;  (II)clarification of the permitting responsibilities and authorities among Federal agencies; and  
(III)best practices and templates for permitting;  (ii)inventories current or emerging activities that transform captured carbon dioxide into a product of commercial value, or as an input to products of commercial value;  
(iii)inventories existing initiatives and recent publications that analyze or identify priority carbon dioxide pipelines needed to enable efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects at increased scale;  (iv)identifies gaps in the current Federal regulatory framework for the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines; and  
(v)identifies Federal financing mechanisms available to project developers.  (B)Submission; publicationThe Chair shall— 
(i)submit the report under subparagraph (A) to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives; and  (ii)as soon as practicable, make the report publicly available.  
(3)Guidance 
(A)In generalAfter submission of the report under paragraph (2)(B), but not later than 1 year after the date of enactment of this Act, the Chair shall submit guidance consistent with that report to all relevant Federal agencies that— (i)facilitates reviews associated with the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines; and  
(ii)supports the efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.  (B)Requirements (i)In generalThe guidance under subparagraph (A) shall address requirements under— 
(I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);  (II)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);  
(III)the Clean Air Act (42 U.S.C. 7401 et seq.);  (IV)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);  
(V)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);  (VI)division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act);  
(VII)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);  (VIII)the Act of June 8, 1940 (16 U.S.C. 668 et seq.) (commonly known as the Bald and Golden Eagle Protection Act); and  
(IX)any other Federal law that the Chair determines to be appropriate.  (ii)Environmental reviewsThe guidance under subparagraph (A) shall include direction to States and other interested parties for the development of programmatic environmental reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.  
(iii)Public involvementThe guidance under subparagraph (A) shall be subject to the public notice, comment, and solicitation of information procedures under section 1506.6 of title 40, Code of Federal Regulations (or a successor regulation).  (C)Submission; publicationThe Chair shall— 
(i)submit the guidance under subparagraph (A) to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives; and  (ii)as soon as practicable, make the guidance publicly available.  
(D)EvaluationThe Chair shall— (i)periodically evaluate the reports of the task forces under paragraph (4)(E) and, as necessary, revise the guidance under subparagraph (A); and  
(ii)each year, submit to the Committee on Environment and Public Works of the Senate, the Committee on Energy and Commerce of the House of Representatives, and relevant Federal agencies a report that describes any recommendations for legislation, rules, revisions to rules, or other policies that would address the issues identified by the task forces under paragraph (4)(E).  (4)Task force (A)EstablishmentNot later than 18 months after the date of enactment of this Act, the Chair shall establish not less than 2 task forces, which shall each cover a different geographical area with differing demographic, land use, or geological issues— 
(i)to identify permitting and other challenges and successes that permitting authorities and project developers and operators face; and  (ii)to improve the performance of the permitting process and regional coordination for the purpose of promoting the efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.  
(B)Members and selection 
(i)In generalThe Chair shall— (I)develop criteria for the selection of members to each task force; and  
(II)select members for each task force in accordance with subclause (I) and clause (ii).  (ii)MembersEach task force— 
(I)shall include not less than 1 representative of each of— (aa)the Environmental Protection Agency;  
(bb)the Department of Energy;  (cc)the Department of the Interior;  
(dd)any other Federal agency the Chair determines to be appropriate;  (ee)any State that requests participation in the geographical area covered by the task force;  
(ff)developers or operators of carbon capture, utilization, and sequestration projects or carbon dioxide pipelines; and  (gg)nongovernmental membership organizations, the primary mission of which concerns protection of the environment; and  
(II)at the request of a Tribal or local government, may include a representative of— (aa)not less than 1 local government in the geographical area covered by the task force; and  
(bb)not less than 1 Tribal government in the geographical area covered by the task force.  (C)Meetings (i)In generalEach task force shall meet not less than twice each year.  
(ii)Joint meetingTo the maximum extent practicable, the task forces shall meet collectively not less than once each year.  (D)DutiesEach task force shall— 
(i)inventory existing or potential Federal and State approaches to facilitate reviews associated with the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, including best practices that— (I)avoid duplicative reviews;  
(II)engage stakeholders early in the permitting process; and  (III)make the permitting process efficient, orderly, and responsible;  
(ii)develop common models for State-level carbon dioxide pipeline regulation and oversight guidelines that can be shared with States in the geographical area covered by the task force;  (iii)provide technical assistance to States in the geographical area covered by the task force in implementing regulatory requirements and any models developed under clause (ii);  
(iv)inventory current or emerging activities that transform captured carbon dioxide into a product of commercial value, or as an input to products of commercial value;  (v)identify any priority carbon dioxide pipelines needed to enable efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects at increased scale;  
(vi)identify gaps in the current Federal and State regulatory framework and in existing data for the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines;  (vii)identify Federal and State financing mechanisms available to project developers; and  
(viii)develop recommendations for relevant Federal agencies on how to develop and research technologies that— (I)can capture carbon dioxide; and  
(II)would be able to be deployed within the region covered by the task force, including any projects that have received technical or financial assistance for research under paragraph (6) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g)).  (E)ReportEach year, each task force shall prepare and submit to the Chair and to the other task forces a report that includes— 
(i)any recommendations for improvements in efficient, orderly, and responsible issuance or administration of Federal permits and other Federal authorizations required under a law described in paragraph (3)(B)(i); and  (ii)any other nationally relevant information that the task force has collected in carrying out the duties under subparagraph (D).  
(F)EvaluationNot later than 5 years after the date of enactment of this Act, the Chair shall— (i)reevaluate the need for the task forces; and  
(ii)submit to Congress a recommendation as to whether the task forces should continue.  1407.Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program (a)In generalChapter 1 of title 23, United States Code (as amended by section 1403(a)), is amended by adding at the end the following: 
 
179.Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program 
(a)DefinitionsIn this section: (1)Emergency eventThe term emergency event means a natural disaster or catastrophic failure resulting in— 
(A)an emergency declared by the Governor of the State in which the disaster or failure occurred; or  (B)an emergency or disaster declared by the President.  
(2)Evacuation routeThe term evacuation route means a transportation route or system that— (A)is owned, operated, or maintained by a Federal, State, Tribal, or local government or a private entity;  
(B)is used— (i)to transport the public away from emergency events; or  
(ii)to transport emergency responders and recovery resources; and  (C)is designated by the eligible entity with jurisdiction over the area in which the route is located for the purposes described in subparagraph (B).  
(3)ProgramThe term program means the grant program established under subsection (b)(1).  (4)Resilience improvementThe term resilience improvement means the use of materials or structural or nonstructural techniques, including natural infrastructure— 
(A)that allow a project— (i)to better anticipate, prepare for, and adapt to changing conditions and to withstand and respond to disruptions; and  
(ii)to be better able to continue to serve the primary function of the project during and after weather events and natural disasters for the expected life of the project; or  (B)that— 
(i)reduce the magnitude and duration of impacts of current and future weather events and natural disasters to a project; or  (ii)have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to current and future weather events or natural disasters.  
(b)Establishment 
(1)In generalThe Secretary shall establish a grant program, to be known as the Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation grant program or the PROTECT grant program.  (2)PurposeThe purpose of the program is to provide grants for resilience improvements through— 
(A)formula funding distributed to States;  (B)competitive planning grants to enable communities to assess vulnerabilities to current and future weather events and natural disasters and changing conditions, including sea level rise, and plan infrastructure improvements and emergency response strategies to address those vulnerabilities; and  
(C)competitive resilience improvement grants to protect— (i)infrastructure assets by making the assets more resilient to current and future weather events and natural disasters, such as severe storms, flooding, drought, levee and dam failures, wildfire, rockslides, mudslides, sea level rise, extreme weather, including extreme temperature, and earthquakes;  
(ii)communities through resilience improvements and strategies that allow for the continued operation or rapid recovery of surface transportation systems that— (I)serve critical local, regional, and national needs, including evacuation routes; and  
(II)provide access or service to hospitals and other medical or emergency service facilities, major employers, critical manufacturing centers, ports and intermodal facilities, utilities, and Federal facilities;  (iii)coastal infrastructure, such as a tide gate, that is at long-term risk to sea level rise; and  
(iv)natural infrastructure that protects and enhances surface transportation assets while improving ecosystem conditions, including culverts that ensure adequate flows in rivers and estuarine systems.  (c)Formula awards (1)Distribution of funds to States (A)In generalFor each fiscal year, the Secretary shall distribute among the States the amounts made available to carry out this subsection for that fiscal year in accordance with subparagraph (B).  
(B)DistributionThe amount for each State shall be determined by multiplying the total amount made available to carry out this subsection for the applicable fiscal year by the ratio that— (i)the total base apportionment for the State under section 104(c); bears to  
(ii)the total base apportionments for all States under section 104(c).  (2)Eligible activities (A)In generalExcept as provided in subparagraph (B), a State shall use funds made available under paragraph (1) to carry out activities eligible under subparagraph (A), (B), or (C) of subsection (d)(4).  
(B)Planning set-asideOf the amounts made available to each State under paragraph (1) for each fiscal year, not less than 2 percent shall be for activities described in subsection (d)(3).  (3)Requirements (A)Projects in certain areasIf a project under this subsection is carried out, in whole or in part, within a base floodplain, the State shall— 
(i)identify the base floodplain in which the project is to be located and disclose that information to the Secretary; and  (ii)indicate to the Secretary whether the State plans to implement 1 or more components of the risk mitigation plan under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) with respect to the area.  
(B)EligibilitiesA State shall use funds made available under paragraph (1) for— (i)a highway project eligible for assistance under this title;  
(ii)a public transportation facility or service eligible for assistance under chapter 53 of title 49;  (iii)a facility or service for intercity rail passenger transportation (as defined in section 24102 of title 49); or  
(iv)a port facility, including a facility that— (I)connects a port to other modes of transportation;  
(II)improves the efficiency of evacuations and disaster relief; or  (III)aids transportation.  
(C)System resilienceA project carried out by a State with funds made available under this subsection may include the use of natural infrastructure or the construction or modification of storm surge, flood protection, or aquatic ecosystem restoration elements that are functionally connected to a transportation improvement, such as— (i)increasing marsh health and total area adjacent to a highway right-of-way to promote additional flood storage;  
(ii)upgrades to and installing of culverts designed to withstand 100-year flood events;  (iii)upgrades to and installation of tide gates to protect highways; and  
(iv)upgrades to and installation of flood gates to protect tunnel entrances.  (D)Federal cost share (i)In generalExcept as provided in subsection (f)(1), the Federal share of the cost of a project carried out using funds made available under paragraph (1) shall not exceed 80 percent of the total project cost.  
(ii)Non-federal shareA State may use Federal funds other than Federal funds made available under this subsection to meet the non-Federal cost share requirement for a project under this subsection.  (E)Eligible project costs (i)In generalExcept as provided in clause (ii), eligible project costs for activities carried out by a State with funds made available under paragraph (1) may include the costs of— 
(I)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and  (II)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements.  
(ii)Eligible planning costsIn the case of a planning activity described in subsection (d)(3) that is carried out by a State with funds made available under paragraph (1), eligible costs may include development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, other preconstruction activities, and other activities consistent with carrying out the purposes of subsection (d)(3).  (F)LimitationsIn carrying out this subsection, a State— 
(i)may use not more than 25 percent of the amounts made available under this subsection for the construction of new capacity; and  (ii)may use not more than 10 percent of the amounts made available under this subsection for activities described in subparagraph (E)(i)(I).  
(d)Competitive awards 
(1)In generalIn addition to funds distributed to States under subsection (c)(1), the Secretary shall provide grants on a competitive basis under this subsection to eligible entities described in paragraph (2).  (2)Eligible entitiesThe Secretary may make a grant under this subsection to any of the following: 
(A)A State or political subdivision of a State.  (B)A metropolitan planning organization.  
(C)A unit of local government.  (D)A special purpose district or public authority with a transportation function, including a port authority.  
(E)An Indian tribe (as defined in section 207(m)(1)).  (F)A Federal land management agency that applies jointly with a State or group of States.  
(G)A multi-State or multijurisdictional group of entities described in subparagraphs (A) through (F).  (3)Planning grantsUsing funds made available under this subsection, the Secretary shall provide planning grants to eligible entities for the purpose of— 
(A)in the case of a State or metropolitan planning organization, developing a resilience improvement plan under subsection (f)(2);  (B)resilience planning, predesign, design, or the development of data tools to simulate transportation disruption scenarios, including vulnerability assessments;  
(C)technical capacity building by the eligible entity to facilitate the ability of the eligible entity to assess the vulnerabilities of the infrastructure assets and community response strategies of the eligible entity under current conditions and a range of potential future conditions; or  (D)evacuation planning and preparation.  
(4)Resilience grants 
(A)Resilience improvement grants 
(i)In generalUsing funds made available under this subsection, the Secretary shall provide resilience improvement grants to eligible entities to carry out 1 or more eligible activities under clause (ii).  (ii)Eligible activities (I)In generalAn eligible entity may use a resilience improvement grant under this subparagraph for 1 or more construction activities to enable an existing surface transportation infrastructure asset to withstand 1 or more elements of a weather event or natural disaster, or to increase the resilience of surface transportation infrastructure from the impacts of changing conditions, such as sea level rise, flooding, extreme weather events, and other natural disasters.  
(II)InclusionsAn activity eligible to be carried out under this subparagraph includes— (aa)resurfacing, restoration, rehabilitation, reconstruction, replacement, improvement, or realignment of an existing surface transportation facility eligible for assistance under this title;  
(bb)the incorporation of natural infrastructure;  (cc)the upgrade of an existing surface transportation facility to meet or exceed Federal Highway Administration approved design standards;  
(dd)the installation of mitigation measures that prevent the intrusion of floodwaters into surface transportation systems;  (ee)strengthening systems that remove rainwater from surface transportation facilities;  
(ff)a resilience project that addresses identified vulnerabilities described in the resilience improvement plan of the eligible entity, if applicable;  (gg)relocating roadways in a base floodplain to higher ground above projected flood elevation levels, or away from slide prone areas;  
(hh)stabilizing slide areas or slopes;  (ii)installing riprap;  
(jj)lengthening or raising bridges to increase waterway openings, including to respond to extreme weather;  (kk)deepening channels to prevent flooding;  
(ll)increasing the size or number of drainage structures;  (mm)installing seismic retrofits on bridges;  
(nn)adding scour protection at bridges;  (oo)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; and  
(pp)any other protective features, including natural infrastructure, as determined by the Secretary.  (iii)PriorityThe Secretary shall prioritize a resilience improvement grant to an eligible entity if— 
(I)the Secretary determines— (aa)the benefits of the eligible activity proposed to be carried out by the eligible entity exceed the costs of the activity; and  
(bb)there is a need to address the vulnerabilities of infrastructure assets of the eligible entity with a high risk of, and impacts associated with, failure due to the impacts of weather events, natural disasters, or changing conditions, such as sea level rise and increased flood risk; or  (II)the eligible activity proposed to be carried out by the eligible entity is included in the applicable resilience improvement plan under subsection (f)(2).  
(B)Community resilience and evacuation route grants 
(i)In generalUsing funds made available under this subsection, the Secretary shall provide community resilience and evacuation route grants to eligible entities to carry out 1 or more eligible activities under clause (ii).  (ii)Eligible activitiesAn eligible entity may use a community resilience and evacuation route grant under this subparagraph for 1 or more projects that strengthen and protect evacuation routes that are essential for providing and supporting evacuations caused by emergency events, including a project that— 
(I)is an eligible activity under subparagraph (A)(ii), if that eligible activity will improve an evacuation route;  (II)ensures the ability of the evacuation route to provide safe passage during an evacuation and reduces the risk of damage to evacuation routes as a result of future emergency events, including restoring or replacing existing evacuation routes that are in poor condition or not designed to meet the anticipated demand during an emergency event, and including steps to protect routes from mud, rock, or other debris slides;  
(III)if the Secretary determines that existing evacuation routes are not sufficient to adequately facilitate evacuations, including the transportation of emergency responders and recovery resources, expands the capacity of evacuation routes to swiftly and safely accommodate evacuations, including installation of— (aa)communications and intelligent transportation system equipment and infrastructure;  
(bb)counterflow measures; or  (cc)shoulders;  
(IV)is for the construction of— (aa)new or redundant evacuation routes, if the Secretary determines that existing evacuation routes are not sufficient to adequately facilitate evacuations, including the transportation of emergency responders and recovery resources; or  
(bb)sheltering facilities that are functionally connected to an eligible project;  (V)is for the acquisition of evacuation route or traffic incident management equipment, vehicles, or signage; or  
(VI)will ensure access or service to critical destinations, including hospitals and other medical or emergency service facilities, major employers, critical manufacturing centers, ports and intermodal facilities, utilities, and Federal facilities.  (iii)PriorityThe Secretary shall prioritize community resilience and evacuation route grants under this subparagraph for eligible activities that are cost-effective, as determined by the Secretary, taking into account— 
(I)current and future vulnerabilities to an evacuation route due to future occurrence or recurrence of emergency events that are likely to occur in the geographic area in which the evacuation route is located; and  (II)projected changes in development patterns, demographics, and extreme weather events based on the best available evidence and analysis.  
(iv)ConsultationIn providing grants for community resilience and evacuation routes under this subparagraph, the Secretary shall consult with the Administrator of the Federal Emergency Management Agency, who shall provide technical assistance to the Secretary and to eligible entities.  (C)At-risk coastal infrastructure grants (i)Definition of coastal StateIn this subparagraph, the term coastal State means— 
(I)a State in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, Long Island Sound, or 1 or more of the Great Lakes;  (II)the United States Virgin Islands;  
(III)Guam;  (IV)American Samoa; and  
(V)the Commonwealth of the Northern Mariana Islands.  (ii)GrantsUsing funds made available under this subsection, the Secretary shall provide at-risk coastal infrastructure grants to eligible entities in coastal States to carry out 1 or more eligible activities under clause (iii).  
(iii)Eligible activitiesAn eligible entity may use an at-risk coastal infrastructure grant under this subparagraph for strengthening, stabilizing, hardening, elevating, relocating, or otherwise enhancing the resilience of highway and non-rail infrastructure, including bridges, roads, pedestrian walkways, and bicycle lanes, and associated infrastructure, such as culverts and tide gates, that are subject to, or face increased long-term future risks of, a weather event, a natural disaster, or changing conditions, including coastal flooding, coastal erosion, wave action, storm surge, or sea level rise, in order to improve transportation and public safety and to reduce costs by avoiding larger future maintenance or rebuilding costs.  (iv)CriteriaThe Secretary shall provide at-risk coastal infrastructure grants under this subparagraph for a project— 
(I)that addresses the risks from a current or future weather event or natural disaster, including coastal flooding, coastal erosion, wave action, storm surge, or sea level change; and  (II)that reduces long-term infrastructure costs by avoiding larger future maintenance or rebuilding costs.  
(v)Coastal benefitsIn addition to the criteria under clause (iv), for the purpose of providing at-risk coastal infrastructure grants under this subparagraph, the Secretary shall evaluate the extent to which a project will provide— (I)access to coastal homes, businesses, communities, and other critical infrastructure, including access by first responders and other emergency personnel; or  
(II)access to a designated evacuation route.  (5)Grant requirements (A)Solicitations for grantsIn providing grants under this subsection, the Secretary shall conduct a transparent and competitive national solicitation process to select eligible projects to receive grants under paragraph (3) and subparagraphs (A), (B), and (C) of paragraph (4).  
(B)Applications 
(i)In generalTo be eligible to receive a grant under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4), an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be necessary.  (ii)Projects in certain areasIf a project is proposed to be carried out by the eligible entity, in whole or in part, within a base floodplain, the eligible entity shall— 
(I)as part of the application, identify the floodplain in which the project is to be located and disclose that information to the Secretary; and  (II)indicate in the application whether, if selected, the eligible entity will implement 1 or more components of the risk mitigation plan under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) with respect to the area.  
(C)EligibilitiesThe Secretary may make a grant under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4) only for— (i)a highway project eligible for assistance under this title;  
(ii)a public transportation facility or service eligible for assistance under chapter 53 of title 49;  (iii)a facility or service for intercity rail passenger transportation (as defined in section 24102 of title 49); or  
(iv)a port facility, including a facility that— (I)connects a port to other modes of transportation;  
(II)improves the efficiency of evacuations and disaster relief; or  (III)aids transportation.  
(D)System resilienceA project for which a grant is provided under paragraph (3) or subparagraph (A), (B), or (C) of paragraph (4) may include the use of natural infrastructure or the construction or modification of storm surge, flood protection, or aquatic ecosystem restoration elements that the Secretary determines are functionally connected to a transportation improvement, such as— (i)increasing marsh health and total area adjacent to a highway right-of-way to promote additional flood storage;  
(ii)upgrades to and installing of culverts designed to withstand 100-year flood events;  (iii)upgrades to and installation of tide gates to protect highways; and  
(iv)upgrades to and installation of flood gates to protect tunnel entrances.  (E)Federal cost share (i)Planning grantThe Federal share of the cost of a planning activity carried out using a planning grant under paragraph (3) shall be 100 percent.  
(ii)Resilience grants 
(I)In generalExcept as provided in subclause (II) and subsection (f)(1), the Federal share of the cost of a project carried out using a grant under subparagraph (A), (B), or (C) of paragraph (4) shall not exceed 80 percent of the total project cost.  (II)Tribal projectsOn the determination of the Secretary, the Federal share of the cost of a project carried out using a grant under subparagraph (A), (B), or (C) of paragraph (4) by an Indian tribe (as defined in section 207(m)(1)) may be up to 100 percent.  
(iii)Non-federal shareThe eligible entity may use Federal funds other than Federal funds provided under this subsection to meet the non-Federal cost share requirement for a project carried out with a grant under this subsection.  (F)Eligible project costs (i)Resilience grant projectsEligible project costs for activities funded with a grant under subparagraph (A), (B), or (C) of paragraph (4) may include the costs of— 
(I)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and  (II)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements.  
(ii)Planning grantsEligible project costs for activities funded with a grant under paragraph (3) may include the costs of development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, other preconstruction activities, and other activities consistent with carrying out the purposes of that paragraph.  (G)LimitationsAn eligible entity that receives a grant under subparagraph (A), (B), or (C) of paragraph (4)— 
(i)may use not more than 25 percent of the amount of the grant for the construction of new capacity; and  (ii)may use not more than 10 percent of the amount of the grant for activities described in subparagraph (F)(i)(I).  
(H)Distribution of grants 
(i)In generalSubject to the availability of funds, an eligible entity may request and the Secretary may distribute funds for a grant under this subsection on a multiyear basis, as the Secretary determines to be necessary.  (ii)Rural set-asideOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall use not less than 25 percent for grants for projects located in areas that are outside an urbanized area with a population of over 200,000.  
(iii)Tribal set-asideOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall use not less than 2 percent for grants to Indian tribes (as defined in section 207(m)(1)).  (iv)ReallocationFor any fiscal year, if the Secretary determines that the amount described in clause (ii) or (iii) will not be fully utilized for the grant described in that clause, the Secretary may reallocate the unutilized funds to provide grants to other eligible entities under this subsection.  
(e)ConsultationIn carrying out the program, the Secretary shall— (1)consult with the Assistant Secretary of the Army for Civil Works, the Administrator of the Environmental Protection Agency, the Secretary of the Interior, and the Secretary of Commerce; and  
(2)solicit technical support from the Administrator of the Federal Emergency Management Agency.  (f)Resilience improvement plan and lower non-Federal share (1)Federal share reductions (A)In generalA State that receives funds under subsection (c) or an eligible entity that receives a grant under subsection (d) shall have the non-Federal share of a project carried out with the funds or grant, as applicable, reduced by an amount described in subparagraph (B) if the State or eligible entity meets the applicable requirements under that subparagraph.  
(B)Amount of reductions 
(i)Resilience improvement planSubject to clause (iii), the amount of the non-Federal share of the costs of a project carried out with funds under subsection (c) or a grant under subsection (d) shall be reduced by 7 percentage points if— (I)in the case of a State or an eligible entity that is a State or a metropolitan planning organization, the State or eligible entity has— 
(aa)developed a resilience improvement plan in accordance with this subsection; and  (bb)prioritized the project on that resilience improvement plan; and  
(II)in the case of an eligible entity not described in subclause (I), the eligible entity is located in a State or an area served by a metropolitan planning organization that has— (aa)developed a resilience improvement plan in accordance with this subsection; and  
(bb)prioritized the project on that resilience improvement plan.  (ii)Incorporation of resilience improvement plan in other planningSubject to clause (iii), the amount of the non-Federal share of the cost of a project carried out with funds under subsection (c) or a grant under subsection (d) shall be reduced by 3 percentage points if— 
(I)in the case of a State or an eligible entity that is a State or a metropolitan planning organization, the resilience improvement plan developed in accordance with this subsection has been incorporated into the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable; and  (II)in the case of an eligible entity not described in subclause (I), the eligible entity is located in a State or an area served by a metropolitan planning organization that incorporated a resilience improvement plan into the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable.  
(iii)Limitations 
(I)Maximum reductionA State or eligible entity may not receive a reduction under this paragraph of more than 10 percentage points for any single project carried out with funds under subsection (c) or a grant under subsection (d).  (II)No negative non-Federal shareA reduction under this paragraph shall not reduce the non-Federal share of the costs of a project carried out with funds under subsection (c) or a grant under subsection (d) to an amount that is less than zero.  
(2)Plan contentsA resilience improvement plan referred to in paragraph (1)— (A)shall be for the immediate and long-range planning activities and investments of the State or metropolitan planning organization with respect to resilience;  
(B)shall demonstrate a systemic approach to transportation system resilience and be consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165);  (C)shall— 
(i)include a risk-based assessment of vulnerabilities of transportation assets and systems to current and future weather events and natural disasters, such as severe storms, flooding, drought, levee and dam failures, wildfire, rockslides, mudslides, sea level rise, extreme weather, including extreme temperatures, and earthquakes;  (ii)designate evacuation routes and strategies, including multimodal facilities, designated with consideration for individuals without access to personal vehicles;  
(iii)plan for response to anticipated emergencies, including plans for the mobility of— (I)emergency response personnel and equipment; and  
(II)access to emergency services, including for vulnerable or disadvantaged populations;  (iv)describe the resilience improvement policies, including strategies, land-use and zoning changes, investments in natural infrastructure, or performance measures that will inform the transportation investment decisions of the State or metropolitan planning organization with the goal of increasing resilience;  
(v)include an investment plan that— (I)includes a list of priority projects; and  
(II)describes how funds provided by a grant under the program would be invested and matched, which shall not be subject to fiscal constraint requirements; and  (vi)use science and data and indicate the source of data and methodologies; and  
(D)shall, as appropriate— (i)include a description of how the plan will improve the ability of the State or metropolitan planning organization— 
(I)to respond promptly to the impacts of weather events and natural disasters; and  (II)to be prepared for changing conditions, such as sea level rise and increased flood risk;  
(ii)describe the codes, standards, and regulatory framework, if any, adopted and enforced to ensure resilience improvements within the impacted area of proposed projects included in the resilience improvement plan;  (iii)consider the benefits of combining hard infrastructure assets, and natural infrastructure, through coordinated efforts by the Federal Government and the States;  
(iv)assess the resilience of other community assets, including buildings and housing, emergency management assets, and energy, water, and communication infrastructure;  (v)use a long-term planning period; and  
(vi)include such other information as the eligible entity considers appropriate.  (3)No new planning requirementsNothing in this section requires a metropolitan planning organization or a State to develop a resilience improvement plan or to include a resilience improvement plan under the metropolitan transportation plan under section 134 or the long-range statewide transportation plan under section 135, as applicable, of the metropolitan planning organization or State.  
(g)Monitoring 
(1)In generalNot later than 18 months after the date of enactment of this section, the Secretary, in consultation with the officials described in subsection (e), shall— (A)establish, for the purpose of evaluating the effectiveness and impacts of projects carried out under the program— 
(i)subject to paragraph (2), transportation and any other metrics as the Secretary determines to be necessary; and  (ii)procedures for monitoring and evaluating projects based on those metrics; and  
(B)select a representative sample of projects to evaluate based on the metrics and procedures established under subparagraph (A).  (2)NoticeBefore adopting any metrics described in paragraph (1), the Secretary shall— 
(A)publish the proposed metrics in the Federal Register; and  (B)provide to the public an opportunity for comment on the proposed metrics.  
(h)Reports 
(1)Reports from eligible entitiesNot later than 1 year after the date on which a project carried out under the program is completed, the entity that carried out the project shall submit to the Secretary a report on the results of the project and the use of the funds received under the program.  (2)Reports to Congress (A)Annual reportsThe Secretary shall submit to Congress, and publish on the website of the Department of Transportation, an annual report that describes the implementation of the program during the preceding calendar year, including— 
(i)each project for which a grant was provided under the program;  (ii)information relating to project applications received;  
(iii)the manner in which the consultation requirements were implemented under this section;  (iv)recommendations to improve the administration of the program, including whether assistance from additional or fewer agencies to carry out the program is appropriate;  
(v)the period required to disburse grant funds to recipients based on applicable Federal coordination requirements; and  (vi)a list of facilities that repeatedly require repair or reconstruction due to emergency events.  
(B)Final reportNot later than 5 years after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit to Congress a report that includes the results of the reports submitted under subparagraph (A).  (i)Administrative expensesThe Secretary shall use not more than 5 percent of the amounts made available to carry out the program for each fiscal year for the costs of administering the program, including monitoring and evaluation under subsection (g). .  
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code (as amended by section 1403(b)), is amended by inserting after the item relating to section 178 the following:   179. Promoting Resilient Operations for Transformative, Efficient, and Cost-saving Transportation (PROTECT) grant program..  1408.Diesel emissions reduction (a)Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2024.  
(b)Recognizing differences in diesel vehicle, engine, equipment, and fleet use 
(1)National grant, rebate, and loan programsSection 792(c)(4)(D) of the Energy Policy Act of 2005 (42 U.S.C. 16132(c)(4)(D)) is amended by inserting , recognizing differences in typical vehicle, engine, equipment, and fleet use throughout the United States before the semicolon.  (2)State grant, rebate, and loan programsSection 793(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16133(b)(1)) is amended— 
(A)in subparagraph (B), by striking ; and and inserting a semicolon; and  (B)by adding at the end the following: 
 
(D)the recognition, for purposes of implementing this section, of differences in typical vehicle, engine, equipment, and fleet use throughout the United States, including expected useful life; and.  (c)Reallocation of unused State fundsSection 793(c)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16133(c)(2)(C)) is amended beginning in the matter preceding clause (i) by striking to each remaining and all that follows through this paragraph in clause (ii) and inserting to carry out section 792.  
EMiscellaneous 
1501.Additional deposits into Highway Trust Fund 
(a)In generalSection 105 of title 23, United States Code, is repealed.  (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 105.  
1502.Stopping threats on pedestrians 
(a)Definition of bollard installation projectIn this section, the term bollard installation project means a project to install raised concrete or metal posts on a sidewalk adjacent to a roadway that are designed to slow or stop a motor vehicle.  (b)EstablishmentNot later than 1 year after the date of enactment of this Act and subject to the availability of appropriations, the Secretary shall establish and carry out a competitive grant pilot program to provide assistance to local government entities for bollard installation projects designed to prevent pedestrian injuries and acts of terrorism in areas used by large numbers of pedestrians.  
(c)ApplicationTo be eligible to receive a grant under this section, a local government entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines to be appropriate, which shall include, at a minimum— (1)a description of the proposed bollard installation project to be carried out;  
(2)a description of the pedestrian injury or terrorism risks with respect to the proposed installation area; and  (3)an analysis of how the proposed bollard installation project will mitigate those risks.  
(d)Use of fundsA recipient of a grant under this section may only use the grant funds for a bollard installation project.  (e)Federal shareThe Federal share of the costs of a bollard installation project carried out with a grant under this section may be up to 100 percent.  
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2021 through 2025.  1503.Transfer and sale of toll credits (a)DefinitionsIn this section: 
(1)Originating stateThe term originating State means a State that— (A)is eligible to use a credit under section 120(i) of title 23, United States Code; and  
(B)has been selected by the Secretary under subsection (d)(2).  (2)Pilot programThe term pilot program means the pilot program established under subsection (b).  
(3)Recipient stateThe term recipient State means a State that receives a credit by transfer or by sale under this section from an originating State.  (4)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code.  
(b)Establishment of pilot programThe Secretary shall establish and implement a toll credit exchange pilot program in accordance with this section.  (c)PurposesThe purposes of the pilot program are— 
(1)to identify the extent of the demand to purchase toll credits;  (2)to identify the cash price of toll credits through bilateral transactions between States;  
(3)to analyze the impact of the purchase or sale of toll credits on transportation expenditures;  (4)to test the feasibility of expanding the pilot program to allow all States to participate on a permanent basis; and  
(5)to identify any other repercussions of the toll credit exchange.  (d)Selection of originating States (1)ApplicationIn order to participate in the pilot program as an originating State, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, such information as is required for the Secretary to verify— 
(A)the amount of unused toll credits for which the State has submitted certification to the Secretary that are available to be sold or transferred under the pilot program, including— (i)toll revenue generated and the sources of that revenue;  
(ii)toll revenue used by public, quasi-public, and private agencies to build, improve, or maintain highways, bridges, or tunnels that serve the public purpose of interstate commerce; and  (iii)an accounting of any Federal funds used by the public, quasi-public, or private agency to build, improve, or maintain the toll facility, to validate that the credit has been reduced by a percentage equal to the percentage of the total cost of building, improving, or maintaining the facility that was derived from Federal funds;  
(B)the documentation of maintenance of effort for toll credits earned by the originating State; and  (C)the accuracy of the accounting system of the State to earn and track toll credits.  
(2)SelectionOf the States that submit an application under paragraph (1), the Secretary may select not more than 10 States to be designated as an originating State.  (3)Limitation on salesAt any time, the Secretary may limit the amount of unused toll credits that may be offered for sale under the pilot program.  
(e)Transfer or sale of credits 
(1)In generalIn carrying out the pilot program, the Secretary shall provide that an originating State may transfer or sell to a recipient State a credit not previously used by the originating State under section 120(i) of title 23, United States Code.  (2)Website supportThe Secretary shall make available a publicly accessible website on which originating States shall post the amount of toll credits, verified under subsection (d)(1)(A), that are available for sale or transfer to a recipient State.  
(3)Bilateral transactionsAn originating State and a recipient State may enter into a bilateral transaction to sell or transfer verified toll credits.  (4)NotificationNot later than 30 days after the date on which a credit is transferred or sold, the originating State and the recipient State shall jointly submit to the Secretary a written notification of the transfer or sale, including details on— 
(A)the amount of toll credits that have been sold or transferred;  (B)the price paid or other value transferred in exchange for the toll credits;  
(C)the intended use by the recipient State of the toll credits, if known;  (D)the intended use by the originating State of the cash or other value transferred;  
(E)an update on the toll credit balance of the originating State and the recipient State; and  (F)any other information about the transaction that the Secretary may require.  
(5)Use of credits by transferee or purchaserA recipient State may use a credit received under paragraph (1) toward the non-Federal share requirement for any funds made available to carry out title 23 or chapter 53 of title 49, United States Code, in accordance with section 120(i) of title 23, United States Code.  (6)Use of proceeds from sale of creditsAn originating State shall use the proceeds from the sale of a credit under paragraph (1) for the construction costs of any project in the originating State that is eligible under title 23, United States Code.  
(f)Reporting requirements 
(1)Initial reportNot later than 1 year after the date on which the pilot program is established, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress of the pilot program.  (2)Final reportNot later than 3 years after the date on which the pilot program is established, the Secretary shall— 
(A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— (i)determines whether a toll credit marketplace is viable and cost-effective;  
(ii)describes the buying and selling activities under the pilot program;  (iii)describes the average sale price of toll credits;  
(iv)determines whether the pilot program could be expanded to more States or all States or to non-State operators of toll facilities;  (v)provides updated information on the toll credit balance accumulated by each State; and  
(vi)describes the list of projects that were assisted by the pilot program; and  (B)make the report under subparagraph (A) publicly available on the website of the Department.  
(g)Termination 
(1)In generalThe Secretary may terminate the pilot program or the participation of any State in the pilot program if the Secretary determines that— (A)the pilot program is not serving a public benefit; or  
(B)it is not cost effective to carry out the pilot program.  (2)ProceduresThe termination of the pilot program or the participation of a State in the pilot program shall be carried out consistent with Federal requirements for project closeout, adjustment, and continuing responsibilities.  
1504.Forest Service Legacy Roads and Trails Remediation ProgramPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following:  8.Forest Service legacy roads and trails remediation program (a)In generalNot later than 180 days after the date of enactment of this section, the Secretary, acting through the Chief of the Forest Service, shall establish, and develop a national strategy to carry out, a program, to be known as the Forest Service Legacy Roads and Trails Remediation Program, within the National Forest System, to carry out critical maintenance and urgent repairs and improvements on National Forest System roads, trails, and bridges.  
(b)PriorityIn implementing the program under this section, the Secretary may give priority to any project that protects or restores— (1)water quality;  
(2)a watershed that feeds a public drinking water system;  (3)important wildlife habitat, as determined by the Secretary, in consultation with each affected State, including habitat of threatened, endangered, or sensitive fish or wildlife species; or  
(4)historic public access for authorized multiple uses of National Forest System land in accordance with the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.), including grazing, recreation, hunting, fishing, forest management, wildfire mitigation, and ecosystem restoration.  (c)National forest systemExcept as authorized under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a), each project carried out under this section shall be on a National Forest System road or trail.  
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2021 through 2025, to remain available until expended..  1505.Disaster relief mobilization pilot program (a)DefinitionsIn this section: 
(1)Local communityThe term local community means— (A)a unit of local government;  
(B)a political subdivision of a State or local government;  (C)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code);  
(D)a rural planning organization; or  (E)a Tribal government.  
(2)Pilot programThe term pilot program means the pilot program established by the Secretary under subsection (b).  (b)EstablishmentThe Secretary shall establish and carry out a pilot program under which the Secretary shall provide grants to local communities to develop disaster preparedness and disaster response plans that include the use of bicycles.  
(c)Application and selection requirements 
(1)PartnershipsTo be eligible to receive a grant under the pilot program, a local community shall demonstrate plans to enter into a partnership with— (A)1 or more nonprofit community organizations active in disaster relief or community development; or  
(B)1 or more bicycle or pedestrian advocacy organizations.  (2)ApplicationTo be eligible to receive a grant under the pilot program, a local community shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including an identification of each nonprofit community organization and bicycle or pedestrian advocacy organization with which the local community plans to establish a partnership under paragraph (1).  
(3)SelectionFor each fiscal year, the Secretary shall select not fewer than 4, and not more than 10, local communities that meet the eligibility requirements to receive a grant under the pilot program.  (d)Maximum amountThe maximum amount of a grant under the pilot program shall be $125,000.  
(e)Use of funds 
(1)Vulnerability assessment 
(A)In generalEach recipient of a grant under the pilot program shall carry out a vulnerability assessment of the current infrastructure of the applicable community that supports active transportation, including bicycling, walking, and personal mobility devices, with a particular focus on areas in the local community that— (i)have low levels of vehicle ownership; and  
(ii)lack sufficient active transportation infrastructure routes to public transportation.  (B)Public participationIn carrying out the vulnerability assessment under subparagraph (A), a grant recipient shall— 
(i)provide an opportunity for public participation and feedback; and  (ii)consider public feedback in developing or modifying response plans under paragraph (2).  
(2)Disaster preparedness and disaster response plansEach recipient of a grant under the pilot program shall develop or modify, as applicable, disaster preparedness and disaster response plans to include the use of bicycles by first responders, emergency workers, and community organization representatives— (A)during a mandatory or voluntary evacuation ordered by a Federal, State, Tribal, or local government entity— 
(i)to notify residents of the need to evacuate;  (ii)to evacuate individuals and goods; and  
(iii)to reach individuals who are in need of first aid and medical assistance; and  (B)after a disaster or emergency declared by a Federal, State, Tribal, or local government entity— 
(i)to participate in search and rescue activities;  (ii)to carry commodities to be used for life-saving or life-sustaining purposes, including— 
(I)water;  (II)food;  
(III)first aid and other medical supplies; and  (IV)power sources and electric supplies, such as cell phones, radios, lights, and batteries;  
(iii)to reach individuals who are in need of the items described in clause (ii); and  (iv)to assist with other disaster relief tasks, as appropriate.  
(3)Preparedness training, exercises, and equipmentEach recipient of a grant under the pilot program shall— (A)provide training for first responders, emergency workers, and community organization representatives regarding— 
(i)competent bicycle skills, including the use of cargo bicycles and electric bicycles, as applicable;  (ii)basic bicycle maintenance; and  
(iii)methods to use bicycles to carry out the activities described in subparagraphs (A) and (B) of paragraph (2);  (B)conduct exercises for the purpose of— 
(i)exercising the skills described in subparagraph (A); and  (ii)maintaining bicycles and related equipment; and  
(C)provide bicycles, as necessary and appropriate, to each community organization acting in partnership with the recipient to allow representatives of the organization to assist in disaster preparedness and disaster response efforts.  (f)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that— 
(1)describes the activities carried out under the pilot program;  (2)analyzes the effectiveness of the pilot program; and  
(3)includes recommendations, if any, regarding methods by which to incorporate bicycles into disaster preparedness and disaster response plans in other communities.  1506.Appalachian regional development (a)Definition of Appalachian region, North CarolinaSection 14102(a)(1)(G) of title 40, United States Code, is amended— 
(1)by inserting Catawba, after Caldwell,; and  (2)by inserting Cleveland, after Clay,.  
(b)Appalachian Regional Commission planning processes 
(1)MembershipSection 14301(b)(2) of title 40, United States Code, is amended— (A)in the second sentence, by striking President,, and inserting President; and  
(B)by striking the fourth sentence.  (2)Decisions (A)In generalSection 14302 of title 40, United States Code, is amended— 
(i)in subsection (a), by inserting after Appalachian Regional Commission the following: involving Appalachian Regional Commission policy, the approval of State, regional, or subregional development plans or strategy statements, the modification or revision of the Appalachian Regional Commission Code, the allocation of amounts among the States, or designation of a distressed county, an at-risk county, or an economically strong county;  (ii)by striking subsection (c); and  
(iii)by redesignating subsection (d) as subsection (c).  (B)Conforming amendmentSection 14301(d)(1) of title 40, United States Code, is amended by striking section 14302(c) and (d) and inserting subsections (a) and (c) of section 14302.  
(3)MeetingsSection 14307 of title 40, United States Code, is amended to read as follows:  14307.MeetingsThe Appalachian Regional Commission may conduct meetings by electronic means as the Appalachian Regional Commission considers advisable, including meetings to decide matters requiring an affirmative vote..  
(c)Appalachian regional energy hub initiative 
(1)In generalSubchapter I of chapter 145 of subtitle IV of title 40, United States Code, is amended by adding at the end the following:  14511.Appalachian regional energy hub initiative (a)In generalThe Appalachian Regional Commission may provide technical assistance to, make grants to, enter into contracts with, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities— 
(1)to conduct research and analysis regarding the economic impact of an ethane storage hub in the Appalachian region that supports a more-effective energy market performance due to the scale of the project, such as a project with the capacity to store and distribute more than 100,000 barrels per day of hydrocarbon feedstock with a minimum gross heating value of 1,700 Btu per standard cubic foot;  (2)with the potential to significantly contribute to the economic resilience of the area in which the project is located; and  
(3)that will help establish a regional energy hub in the Appalachian region for natural gas and natural gas liquids, including storage and associated pipelines.  (b)Limitation on available amountsOf the cost of any activity eligible for a grant under this section— 
(1)not more than 50 percent may be provided from amounts made available to carry out this section;  (2)in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts made available to carry out this section; and  
(3)in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, not more than 70 percent may be provided from amounts made available to carry out this section.  (c)Sources of assistanceSubject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section, in combination with amounts made available— 
(1)under any other Federal program; or  (2)from any other source.  
(d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate..  (2)Clerical amendmentThe analysis for subchapter I of chapter 145 of title 40, United States Code, is amended by inserting after the item relating to section 14510 the following: 
 
 
14511. Appalachian regional energy hub initiative..  
(d)AuthorizationsSection 14703 of title 40, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (4), by striking and at the end;  (B)in paragraph (5), by striking through 2020. and inserting through 2020; and; and  
(C)by adding at the end the following:  (6)$180,000,000 for each of fiscal years 2021 through 2025.;  
(2)in subsection (c)— (A)by striking $10,000,000 and inserting $20,000,000; and  
(B)by striking 2020 and inserting 2025;  (3)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and  
(4)by inserting after subsection (c) the following:  (d)Appalachian regional energy hub initiativeOf the amounts made available under subsection (a), $5,000,000 shall be used to carry out section 14511 for each of fiscal years 2021 through 2025..  
(e)TerminationSection 14704 of title 40, United States Code, is amended by striking 2020 and inserting 2025.  1507.Requirements for transportation projects carried out through public-private partnerships (a)DefinitionsIn this section: 
(1)ProjectThe term project means a project (as defined in section 101 of title 23, United States Code) that— (A)is carried out, in whole or in part, using Federal financial assistance; and  
(B)has an estimated total cost of $100,000,000 or more.  (2)Public-private partnershipThe term public-private partnership means an agreement between a public agency and a private entity to finance, build, and maintain or operate a project.  
(b)Requirements for projects carried out through public-private partnershipsWith respect to a public-private partnership, as a condition of receiving Federal financial assistance for a project, the Secretary shall require the public partner, not later than 3 years after the date of opening of the project to traffic— (1)to conduct a review of the project, including a review of the compliance of the private partner with the terms of the public-private partnership agreement;  
(2) 
(A)to certify to the Secretary that the private partner of the public-private partnership is meeting the terms of the public-private partnership agreement for the project; or  (B)to notify the Secretary that the private partner of the public-private partnership has not met 1 or more of the terms of the public-private partnership agreement for the project, including a brief description of each violation of the public-private partnership agreement; and  
(3)to make publicly available the certification or notification, as applicable, under paragraph (2) in a form that does not disclose any proprietary or confidential business information.  (c)NotificationIf the Secretary provides Federal financial assistance to a project carried out through a public-private partnership, not later than 30 days after the date on which the Federal financial assistance is first obligated, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a notification of the Federal financial assistance made available for the project.  
(d)Value for money analysis 
(1)Project approval and oversightSection 106(h)(3) of title 23, United States Code, is amended— (A)in subparagraph (C), by striking and at the end;  
(B)by redesignating subparagraph (D) as subparagraph (E); and  (C)by inserting after subparagraph (C) the following: 
 
(D)for a project in which the project sponsor intends to carry out the project through a public-private partnership agreement, shall include a detailed value for money analysis or similar comparative analysis for the project; and.  (2)Surface transportation block grant programParagraph (16) of section 133(b) of title 23, United States Code (as redesignated by section 1109(a)(1)(C)), is amended by inserting , including conducting value for money analyses or similar comparative analyses, after oversight.  
(3)TIFIASection 602(a) of title 23, United States Code, is amended by adding at the end the following:  (11)Public-private partnershipsIn the case of a project to be carried out through a public-private partnership, the public partner shall have— 
(A)conducted a value for money analysis or similar comparative analysis; and  (B)determined the appropriateness of the public-private partnership agreement..  
(e)ApplicabilityThis section and the amendments made by this section shall only apply to a public-private partnership agreement entered into on or after the date of enactment of this Act.  1508.Community connectivity pilot program (a)Definition of eligible facility (1)In generalIn this section, the term eligible facility means a highway or other transportation facility that creates a barrier to community connectivity, including barriers to mobility, access, or economic development, due to high speeds, grade separations, or other design factors.  
(2)InclusionsIn this section, the term eligible facility may include— (A)a limited access highway;  
(B)a viaduct; and  (C)any other principal arterial facility.  
(b)EstablishmentThe Secretary shall establish a pilot program through which an eligible entity may apply for funding— (1)to study the feasibility and impacts of removing an existing eligible facility;  
(2)to conduct planning activities necessary to design a project to remove an existing eligible facility; and  (3)to conduct construction activities necessary to carry out a project to remove an existing eligible facility.  
(c)Planning grants 
(1)Eligible entitiesThe Secretary may award a grant (referred to in this section as a planning grant) to carry out planning activities described in paragraph (2) to— (A)a State;  
(B)a unit of local government;  (C)a Tribal government;  
(D)a metropolitan planning organization; and  (E)a nonprofit organization.  
(2)Eligible activities describedThe planning activities referred to in paragraph (1) are— (A)planning studies to evaluate the feasibility of removing an eligible facility, including evaluations of— 
(i)current traffic patterns on the eligible facility proposed for removal and the surrounding street network;  (ii)the capacity of existing transportation networks to maintain mobility needs;  
(iii)an analysis of alternative roadway designs or other uses for the right-of-way of the eligible facility, including an analysis of whether the available right-of-way would suffice to create an alternative roadway design;  (iv)the effect of the removal of the eligible facility on the mobility of freight and people;  
(v)the effect of the removal of the eligible facility on the safety of the traveling public;  (vi)the cost to remove the eligible facility and to convert the eligible facility to a different roadway design or use, compared to any expected costs for necessary maintenance or reconstruction of the eligible facility;  
(vii)the anticipated economic impact of removing and converting the eligible facility and any economic development opportunities that would be created by removing and converting the eligible facility; and  (viii)the environmental impacts of retaining or reconstructing the eligible facility and the anticipated effect of the proposed alternative use or roadway design;  
(B)public engagement activities to provide opportunities for public input into a plan to remove and convert an eligible facility; and  (C)other transportation planning activities required in advance of a project to remove an existing eligible facility, as determined by the Secretary.  
(3)Technical assistance program 
(A)In generalThe Secretary may provide technical assistance described in subparagraph (B) to an eligible entity.  (B)Technical assistance describedThe technical assistance referred to in subparagraph (A) is technical assistance in building organizational or community capacity— 
(i)to engage in transportation planning; and  (ii)to identify innovative solutions to infrastructure challenges, including reconnecting communities that— 
(I)are bifurcated by eligible facilities; or  (II)lack safe, reliable, and affordable transportation choices.  
(C)PrioritiesIn selecting recipients of technical assistance under subparagraph (A), the Secretary shall give priority to an application from a community that is economically disadvantaged.  (4)SelectionThe Secretary shall— 
(A)solicit applications for— (i)planning grants; and  
(ii)technical assistance under paragraph (3); and  (B)evaluate applications for a planning grant on the basis of the demonstration by the applicant that— 
(i)the eligible facility is aged and is likely to need replacement or significant reconstruction within the 20-year period beginning on the date of the submission of the application;  (ii)the eligible facility— 
(I)creates barriers to mobility, access, or economic development; or  (II)is not justified by current and forecast future travel demand; and  
(iii)on the basis of preliminary investigations into the feasibility of removing the eligible facility, further investigation is necessary and likely to be productive.  (5)Award amountsA planning grant may not exceed $2,000,000 per recipient.  
(6)Federal shareThe total Federal share of the cost of a planning activity for which a planning grant is used shall not exceed 80 percent.  (d)Capital construction grants (1)Eligible entitiesThe Secretary may award a grant (referred to in this section as a capital construction grant) to the owner of an eligible facility to carry out an eligible project described in paragraph (3) for which all necessary feasibility studies and other planning activities have been completed.  
(2)PartnershipsAn owner of an eligible facility may, for the purposes of submitting an application for a capital construction grant, if applicable, partner with— (A)a State;  
(B)a unit of local government;  (C)a Tribal government;  
(D)a metropolitan planning organization; or  (E)a nonprofit organization.  
(3)Eligible projectsA project eligible to be carried out with a capital construction grant includes— (A)the removal of an eligible facility; and  
(B)the replacement of an eligible facility with a new facility that is— (i)sensitive to the context of the surrounding community; and  
(ii)otherwise eligible for funding under title 23, United States Code.  (4)SelectionThe Secretary shall— 
(A)solicit applications for capital construction grants; and  (B)evaluate applications on the basis of— 
(i)the degree to which the project will improve mobility and access through the removal of barriers;  (ii)the appropriateness of removing the eligible facility, based on current traffic patterns and the ability of the replacement facility and the regional transportation network to absorb transportation demand and provide safe mobility and access;  
(iii)the impact of the project on freight movement;  (iv)the results of a cost-benefit analysis of the project;  
(v)the opportunities for inclusive economic development;  (vi)the degree to which the eligible facility is out of context with the current or planned land use;  
(vii)the results of any feasibility study completed for the project; and  (viii)the plan of the applicant for— 
(I)employing residents in the area impacted by the project through targeted hiring programs, in partnership with registered apprenticeship programs, if applicable; and  (II)contracting and subcontracting with disadvantaged business enterprises.  
(5)Minimum award amountsA capital construction grant shall be in an amount not less than $5,000,000 per recipient.  (6)Federal share (A)In generalSubject to subparagraph (B), a capital construction grant may not exceed 50 percent of the total cost of the project for which the grant is awarded.  
(B)Maximum Federal involvementFederal assistance other than a capital construction grant may be used to satisfy the non-Federal share of the cost of a project for which the grant is awarded, except that the total Federal assistance provided for a project for which the grant is awarded may not exceed 80 percent of the total cost of the project.  (7)Community advisory board (A)In generalTo help achieve inclusive economic development benefits with respect to the project for which a grant is awarded, a grant recipient may form a community advisory board, which shall— 
(i)facilitate community engagement with respect to the project; and  (ii)track progress with respect to commitments of the grant recipient to inclusive employment, contracting, and economic development under the project.  
(B)MembershipIf a grant recipient forms a community advisory board under subparagraph (A), the community advisory board shall be composed of representatives of— (i)the community;  
(ii)owners of businesses that serve the community;  (iii)labor organizations that represent workers that serve the community; and  
(iv)State and local government.  (e)Reports (1)USDOT report on pilot programNot later than January 1, 2025, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that evaluates the pilot program under this section, including— 
(A)information about the level of applicant interest in planning grants, technical assistance under subsection (c)(3), and capital construction grants, including the extent to which overall demand exceeded available funds; and  (B)for recipients of capital construction grants, the outcomes and impacts of the highway removal project, including— 
(i)any changes in the overall level of mobility, congestion, access, and safety in the project area; and  (ii)environmental impacts and economic development opportunities in the project area.  
(2)GAO report on highway removalsNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall issue a report that— (A)identifies examples of projects to remove highways using Federal highway funds;  
(B)evaluates the effect of highway removal projects on the surrounding area, including impacts to the local economy, congestion effects, safety outcomes, and impacts on the movement of freight and people;  (C)evaluates the existing Federal-aid program eligibility under title 23, United States Code, for highway removal projects;  
(D)analyzes the costs and benefits of and barriers to removing underutilized highways that are nearing the end of their useful life compared to replacing or reconstructing the highway; and  (E)provides recommendations for integrating those assessments into transportation planning and decision-making processes.  
(f)Technical assistanceOf the funds made available to carry out this section for planning grants, the Secretary may use not more than $15,000,000 during the period of fiscal years 2021 through 2025 to provide technical assistance under subsection (c)(3).  1509.Repeal of rescission (a)In generalSection 1438 of the FAST Act (Public Law 114–94; 129 Stat. 1432) is repealed.  
(b)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1312) is amended by striking the item relating to section 1438.  1510.Federal interagency working group for conversion of federal fleet to hybrid-electric vehicles, electric vehicles, and alternative fueled vehicles (a)In generalNot later than 1 year after the date of enactment of this Act, the Chair of the Council on Environmental Quality shall coordinate and chair a Federal interagency working group to develop a strategy to transition the vehicle fleets of the respective Federal agencies to hybrid-electric vehicles, plug-in electric drive vehicles, and alternative fueled vehicles (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C. 13211)), to the maximum extent practicable.  
(b)GoalsThe goals of the interagency working group established under subsection (a) are— (1)to ensure that the Federal vehicle fleet is at the leading edge of transitioning to clean energy sources; and  
(2)to develop targets for each year such that the total number of vehicles purchased for the Federal fleet in the applicable year includes a percentage of hybrid-electric vehicles, plug-in electric drive vehicles, and alternative fueled vehicles that is not less than the percentage of hybrid-electric vehicles, plug-in electric drive vehicles, and alternative fueled vehicles purchased in the United States in the previous year.  (c)RequirementIn developing the strategy under subsection (a), the interagency working group established under that subsection shall consider— 
(1)cost-effectiveness; and  (2)the types of vehicles that are appropriate to the mission of each Federal agency.  
(d)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Federal interagency working group shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the progress made toward implementing the strategy developed under subsection (a).  1511.Cybersecurity tool; cyber coordinator (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Highway Administration.  (2)Cyber incidentThe term cyber incident has the meaning given the term significant cyber incident in Presidential Policy Directive–41 (July 26, 2016, relating to cyber incident coordination).  
(3)Transportation authorityThe term transportation authority means— (A)a public authority (as defined in section 101(a) of title 23, United States Code);  
(B)an owner or operator of a highway (as defined in section 101(a) of title 23, United States Code);  (C)a manufacturer that manufactures a product related to transportation; and  
(D)a division office of the Federal Highway Administration.  (b)Cybersecurity tool (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall develop a tool to assist transportation authorities in identifying, detecting, protecting against, responding to, and recovering from cyber incidents.  
(2)RequirementsIn developing the tool under paragraph (1), the Administrator shall— (A)use the cybersecurity framework established by the National Institute of Standards and Technology and required by Executive Order 13636 of February 12, 2013 (78 Fed. Reg. 11739; relating to improving critical infrastructure cybersecurity);  
(B)establish a structured cybersecurity assessment and development program;  (C)consult with appropriate transportation authorities, operating agencies, industry stakeholders, and cybersecurity experts; and  
(D)provide for a period of public comment and review on the tool.  (c)Designation of cyber coordinator (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall designate an office as a cyber coordinator, which shall be responsible for monitoring, alerting, and advising transportation authorities of cyber incidents.  
(2)RequirementsThe office designated under paragraph (1) shall— (A)provide to transportation authorities a secure method of notifying a single Federal entity of cyber incidents;  
(B)monitor cyber incidents that affect transportation authorities;  (C)alert transportation authorities to cyber incidents that affect those transportation authorities;  
(D)investigate unaddressed cyber incidents that affect transportation authorities; and  (E)provide to transportation authorities educational resources, outreach, and awareness on fundamental principles and best practices in cybersecurity for transportation systems.  
1512.Study on most effective upgrades to roadway infrastructure 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall offer to enter into an agreement with the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine to conduct a study— (1)to identify specific immediate and specific long-term types of improvements to roadway infrastructure that would benefit the largest segment of road users, autonomous vehicles, and automated driving systems; and  
(2)to examine how best to achieve uniformity in roadway infrastructure to facilitate the safe deployment of autonomous vehicles and automated driving systems.  (b)RecommendationsThe study conducted under subsection (a) shall include recommendations to Congress relating to the matters studied under paragraphs (1) and (2) of that subsection.  
(c)Public commentBefore entering into an agreement under subsection (a), the Secretary shall provide an opportunity for public comment on the study proposal.  (d)ReportIf the Transportation Research Board enters into the agreement under subsection (a), to the maximum extent practicable, not later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress the study conducted under that subsection.  
1513.Study on vehicle-to-infrastructure communication technology 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall offer to enter into an agreement with the Transportation Research Board of the National Academy of Sciences, Engineering, and Medicine to conduct a study to identify immediate and long-term safety benefits of— (1)vehicle-to-infrastructure connectivity technologies; and  
(2)technologies that would allow motor vehicles and roadway infrastructure to communicate using dedicated short-range communications and related safety applications.  (b)ContentsThe study conducted under subsection (a) shall include— 
(1)recommendations to Congress on specific improvements to roadway infrastructure that would be needed to facilitate the implementation of— (A)technologies that would allow motor vehicles and roadway infrastructure to communicate using dedicated short-range communications; and  
(B)other vehicle-to-infrastructure connectivity technologies; and  (2)an evaluation of the safety, mobility, and environmental impacts resulting from a delay of the adoption of proven dedicated short-range communication technologies for vehicle-to-infrastructure communication.  
(c)Public commentBefore entering into an agreement under subsection (a), the Secretary shall provide an opportunity for public comment on the study proposal.  (d)ReportIf the Transportation Research Board enters into the agreement under subsection (a), to the maximum extent practicable, not later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress the study conducted under this section.  
1514.Nonhighway recreational fuel study 
(a)DefinitionsIn this section: (1)Highway Trust FundThe term Highway Trust Fund means the Highway Trust Fund established by section 9503(a) of the Internal Revenue Code of 1986.  
(2)Nonhighway recreational fuel taxesThe term nonhighway recreational fuel taxes means taxes under section 4041 and 4081 of the Internal Revenue Code of 1986 with respect to fuel used in vehicles on recreational trails or back country terrain (including vehicles registered for highway use when used on recreational trails, trail access roads not eligible for funding under title 23, United States Code, or back country terrain).  (3)Recreational trails programThe term recreational trails program means the recreational trails program under section 206 of title 23, United States Code.  
(b)Assessment; report 
(1)AssessmentNot later than 1 year after the date of enactment of this Act and not less frequently than once every 5 years thereafter, as determined by the Secretary, the Secretary shall carry out an assessment of the best available estimate of the total amount of nonhighway recreational fuel taxes received by the Secretary of the Treasury and transferred to the Highway Trust Fund for the period covered by the assessment.  (2)ReportAfter carrying out each assessment under paragraph (1), the Secretary shall submit to the Committees on Finance and Environment and Public Works of the Senate and the Committees on Ways and Means and Transportation and Infrastructure of the House of Representatives a report that includes— 
(A)to assist Congress in determining an appropriate funding level for the recreational trails program— (i)a description of the results of the assessment; and  
(ii)an evaluation of whether the current recreational trails program funding level reflects the amount of nonhighway recreational fuel taxes collected and transferred to the Highway Trust Fund; and  (B)in the case of the first report submitted under this paragraph, an estimate of the frequency with which the Secretary anticipates carrying out the assessment under paragraph (1), subject to the condition that such an assessment shall be carried out not less frequently than once every 5 years.  
(c)ConsultationIn carrying out an assessment under subsection (b)(1), the Secretary may consult with, as the Secretary determines to be appropriate— (1)the heads of— 
(A)State agencies designated by Governors pursuant to section 206(c)(1) of title 23, United States Code, to administer the recreational trails program; and  (B)division offices of the Department;  
(2)the Secretary of the Treasury;  (3)the Administrator of the Federal Highway Administration; and  
(4)groups representing recreational activities and interests, including hiking, biking and mountain biking, horseback riding, water trails, snowshoeing, cross-country skiing, snowmobiling, off-highway motorcycling, all-terrain vehicles and other offroad motorized vehicle activities, and recreational trail advocates.  1515.Buy AmericaSection 313 of title 23, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and  (2)by inserting after subsection (f) the following: 
 
(g)Waivers 
(1)In generalNot less than 15 days before issuing a waiver under this section, the Secretary shall provide to the public— (A)notice of the proposed waiver;  
(B)an opportunity for comment on the proposed waiver; and  (C)the reasons for the proposed waiver.  
(2)ReportNot less frequently than annually, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the waivers provided under this section..  1516.Report on data-driven infrastructure traffic safety improvementsThe Administrator of the Federal Highway Administration shall— 
(1)conduct a study to identify data-driven infrastructure traffic safety improvements for priority focus areas identified by the Administrator, including improvements that would benefit older drivers, teenage drivers, commercial drivers, and other vulnerable drivers;  (2)on completion of the study under paragraph (1), submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(A)describes the results of the study; and  (B)includes recommendations for data-driven infrastructure traffic safety improvements that could be implemented; and  
(3)based on the results of the study, promote the use of the data-driven infrastructure traffic safety improvements recommended under paragraph (2)(B).  1517.High priority corridors on the National Highway System (a)High priority corridors Section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 131 Stat. 797) is amended by adding at the end the following: 
 
(91)United States Route 421 from the interchange with Interstate Route 85 in Greensboro, North Carolina, to the interchange with Interstate Route 95 in Dunn, North Carolina.  (92)The Wendell H. Ford (Western Kentucky) Parkway from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway.  
(93)The South Mississippi Corridor from the Louisiana and Mississippi border near Natchez, Mississippi, to Gulfport, Mississippi, shall generally follow— (A)United States Route 84 from the Louisiana border at the Mississippi River passing in the vicinity of Natchez, Brookhaven, Monticello, Prentiss, and Collins, Mississippi, to the logical terminus with Interstate Route 59 in the vicinity of Laurel, Mississippi, and continuing on Interstate Route 59 south to the vicinity of Hattiesburg, Mississippi; and  
(B)United States Route 49 from the vicinity of Hattiesburg, Mississippi, south to Interstate Route 10 in the vicinity of Gulfport, Mississippi, following Mississippi Route 601 south and terminating near the Mississippi State Port at Gulfport.  (94)The Kosciusko to Gulf Coast corridor commencing at the logical terminus of Interstate Route 55 near Vaiden, Mississippi, running south and passing east of the vicinity of the Jackson Urbanized Area, connecting to United States Route 49 north of Hattiesburg, Mississippi, and generally following United States Route 49 to a logical connection with Interstate Route 10 in the vicinity of Gulfport, Mississippi.  
(95)The Interstate Route 22 spur from the vicinity of Tupelo, Mississippi, running south generally along United States Route 45 to the vicinity of Shannon, Mississippi..  (b)Designation as future InterstatesSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 131 Stat. 797) is amended in the first sentence by striking and subsection (c)(90) and inserting subsection (c)(90), subsection (c)(91), subsection (c)(92), subsection (c)(93)(A), subsection (c)(94), and subsection (c)(95).  
(c)Numbering of ParkwaySection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 598; 126 Stat. 426; 131 Stat. 797) is amended by adding at the end the following: The route referred to in subsection (c)(92) is designated as Interstate Route I–569..  (d)GAO report on designation of segments as part of Interstate System (1)Definition of applicable segmentIn this subsection, the term applicable segment means a route described in paragraph (91) or (92) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032).  
(2)Report 
(A)In generalNot later than 2 years after the date on which the applicable segments are open for operations as part of the Interstate System, the Comptroller General of the United States shall submit to Congress a report on the impact, if any, during that 2-year period of allowing the continuation of weight limits that applied before the designation of the applicable segment as a route on the Interstate System.  (B)RequirementsThe report under subparagraph (A) shall— 
(i)be informed by the views and documentation provided by the State highway agency (or equivalent agency) in each State in which an applicable segment is located;  (ii)describe any impacts on safety and infrastructure on the applicable segments;  
(iii)describe any view of the State highway agency (or equivalent agency) in each State in which an applicable segment is located on the impact of the applicable segment; and  (iv)focus only on the applicable segments.  
1518.Interstate weight limitsSection 127 of title 23, United States Code, is amended— (1)in subsection (l)(3)(A)— 
(A)in the matter preceding clause (i), in the first sentence, by striking clause (i) or (ii) and inserting clauses (i) through (iv); and  (B)by adding at the end the following: 
 
(iii)The Wendell H. Ford (Western Kentucky) Parkway (to be designated as a spur of Interstate Route 69) from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway.  (iv)The Edward T. Breathitt Parkway (to be designated as a spur of Interstate Route 69) from Interstate 24 to Interstate 69.; and  
(2)by adding at the end the following:  (v)Operation of vehicles on certain North Carolina highwaysIf any segment in the State of North Carolina of United States Route 17, United States Route 29, United States Route 52, United States Route 64, United States Route 70, United States Route 74, United States Route 117, United States Route 220, United States Route 264, or United States Route 421 is designated as a route on the Interstate System, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without regard to any requirement under subsection (a)..  
1519.Interstate exemptionNotwithstanding section 111 of title 23, United States Code, if the segment of highway described in paragraph (92) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032) is designated as a route on the Interstate System, any commercial establishment operating legally in a rest area on that segment before the date of that designation may continue to operate in the Interstate right-of-way, subject to the Interstate access standards established under section 111 of that title.  1520.Report on air quality improvements (a)In generalNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report that evaluates the congestion mitigation and air quality improvement program under section 149 of title 23, United States Code (referred to in this section as the program), to— 
(1)the Committee on Environment and Public Works of the Senate; and  (2)the Committee on Transportation and Infrastructure of the House of Representatives.  
(b)ContentsThe evaluation under subsection (a) shall include an evaluation of— (1)the reductions of ozone, carbon monoxide, and particulate matter that result from projects under the program;  
(2)the cost-effectiveness of the reductions described in paragraph (1);  (3)the result of investments of funding under the program in minority and low-income communities that are disproportionately affected by ozone, carbon monoxide, and particulate matter;  
(4)the effectiveness, with respect to the attainment or maintenance of national ambient air quality standards under section 109 of the Clean Air Act (42 U.S.C. 7409) for ozone, carbon monoxide, and particulate matter, of performance measures established under section 150(c)(5) of title 23, United States Code, and performance targets established under subsection (d) of that section for traffic congestion and on-road mobile source emissions;  (5)the extent to which there are any types of projects that are not eligible funding under the program that would be likely to contribute to the attainment or maintenance of the national ambient air quality standards described in paragraph (4); and  
(6)the extent to which projects under the program reduce sulfur dioxide, nitrogen dioxide, and lead.  1521.Roadside highway safety hardware (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall implement the following recommendations from the report of the Government Accountability Office entitled Highway Safety: More Robust DOT Oversight of Guardrails and Other Roadside Hardware Could Further Enhance Safety published in June 2016 and numbered GAO–16–575: 
(1)Develop a process for third party verification of full-scale crash testing results from crash test labs to include a process for— (A)formally verifying the testing outcomes; and  
(B)providing for an independent pass/fail determination.  (2)Establish a process to enhance the independence of crash test labs by ensuring that those labs have a clear separation between device development and testing in cases in which lab employees test devices that were developed within the parent organization of the employee.  
(b)Continued issuance of eligibility lettersUntil the implementation of the recommendations described in subsection (a) is complete, the Secretary shall ensure that the Administrator of the Federal Highway Administration continues to issue Federal-aid reimbursement eligibility letters as a service to States.  1522.Permeable pavements study (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall carry out a study— 
(1)to gather existing information on the effects of permeable pavements on flood control in different contexts, including in urban areas, and over the lifetime of the permeable pavement;  (2)to perform research to fill gaps in the existing information gathered under paragraph (1); and  
(3)to develop— (A)models for the performance of permeable pavements in flood control; and  
(B)best practices for designing permeable pavement to meet flood control requirements.  (b)Data surveyIn carrying out the study under subsection (a), the Secretary shall develop— 
(1)a summary, based on available literature and models, of localized flood control capabilities of permeable pavement that considers long-term performance and cost information; and  (2)best practices for the design of localized flood control using permeable pavement that considers long-term performance and cost information.  
(c)PublicationThe Secretary shall make a report describing the results of the study under subsection (a) available to States and units of local government.  1523.Emergency relief projects (a)Definition of emergency relief projectIn this section, the term emergency relief project means a project carried out under the emergency relief program under section 125 of title 23, United States Code.  
(b)Improving the emergency relief programNot later than 90 days after the date of enactment of this Act, the Secretary shall— (1)revise the emergency relief manual of the Federal Highway Administration— 
(A)to include and reflect the definition of the term resilience (as defined in section 101(a) of title 23, United States Code);  (B)to identify procedures that States may use to incorporate resilience into emergency relief projects; and  
(C)to encourage the use of Complete Streets design principles and consideration of access for moderate- and low-income families impacted by a declared disaster;  (2)develop best practices for improving the use of resilience in— 
(A)the emergency relief program under section 125 of title 23, United States Code; and  (B)emergency relief efforts;  
(3)provide to division offices of the Federal Highway Administration and State departments of transportation information on the best practices developed under paragraph (2); and  (4)develop and implement a process to track— 
(A)the consideration of resilience as part of the emergency relief program under section 125 of title 23, United States Code; and  (B)the costs of emergency relief projects.  
1524.Certain gathering lines located on Federal land and Indian land 
(a)DefinitionsIn this section: (1)Federal land (A)In generalThe term Federal land means land the title to which is held by the United States.  
(B)ExclusionsThe term Federal land does not include— (i)a unit of the National Park System;  
(ii)a unit of the National Wildlife Refuge System;  (iii)a component of the National Wilderness Preservation System;  
(iv)a wilderness study area within the National Forest System; or  (v)Indian land.  
(2)Gathering line and associated field compression or pumping unit 
(A)In generalThe term gathering line and associated field compression or pumping unit means— (i)a pipeline that is installed to transport oil, natural gas and related constituents, or produced water from 1 or more wells drilled and completed to produce oil or gas; and  
(ii)if necessary, 1 or more compressors or pumps to raise the pressure of the transported oil, natural gas and related constituents, or produced water to higher pressures necessary to enable the oil, natural gas and related constituents, or produced water to flow into pipelines and other facilities.  (B)InclusionsThe term gathering line and associated field compression or pumping unit includes a pipeline or associated compression or pumping unit that is installed to transport oil or natural gas from a processing plant to a common carrier pipeline or facility.  
(C)ExclusionsThe term gathering line and associated field compression or pumping unit does not include a common carrier pipeline.  (3)Indian landThe term Indian land means land the title to which is held by— 
(A)the United States in trust for an Indian Tribe or an individual Indian; or  (B)an Indian Tribe or an individual Indian subject to a restriction by the United States against alienation.  
(4)Produced waterThe term produced water means water produced from an oil or gas well bore that is not a fluid prepared at, or transported to, the well site to resolve a specific oil or gas well bore or reservoir condition.  (5)SecretaryThe term Secretary means the Secretary of the Interior.  
(b)Certain gathering lines 
(1)In generalSubject to paragraph (2), the issuance of a sundry notice or right-of-way for a gathering line and associated field compression or pumping unit that is located on Federal land or Indian land and that services any oil or gas well may be considered by the Secretary to be an action that is categorically excluded (as defined in section 1508.4 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the gathering line and associated field compression or pumping unit— (A)are within a field or unit for which an approved land use plan or an environmental document prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) analyzed transportation of oil, natural gas, or produced water from 1 or more oil or gas wells in the field or unit as a reasonably foreseeable activity;  
(B)are located adjacent to or within— (i)any existing disturbed area; or  
(ii)an existing corridor for a right-of-way; and  (C)would reduce— 
(i)in the case of a gathering line and associated field compression or pumping unit transporting methane, the total quantity of methane that would otherwise be vented, flared, or unintentionally emitted from the field or unit; or  (ii)in the case of a gathering line and associated field compression or pumping unit not transporting methane, the vehicular traffic that would otherwise service the field or unit.  
(2)ApplicabilityParagraph (1) shall apply to Indian land, or a portion of Indian land— (A)to which the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applies; and  
(B)for which the Indian Tribe with jurisdiction over the Indian land submits to the Secretary a written request that paragraph (1) apply to that Indian land (or portion of Indian land).  (c)Effect on other lawNothing in this section— 
(1)affects or alters any requirement— (A)relating to prior consent under— 
(i)section 2 of the Act of February 5, 1948 (62 Stat. 18, chapter 45; 25 U.S.C. 324); or  (ii)section 16(e) of the Act of June 18, 1934 (48 Stat. 987, chapter 576; 102 Stat. 2939; 114 Stat. 47; 25 U.S.C. 5123(e)) (commonly known as the Indian Reorganization Act);  
(B)under section 306108 of title 54, United States Code; or  (C)under any other Federal law (including regulations) relating to Tribal consent for rights-of-way across Indian land; or  
(2)makes the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable to land to which that Act otherwise would not apply.  1525.Sense of Senate relating to offsetsIt is the sense of the Senate that— 
(1)the Highway Trust Fund shall achieve long-term solvency through user fees; and  (2)any spending beyond current Highway Trust Fund revenues and balances during the reauthorization period under this Act shall be fully offset.  
1526.Study on stormwater best management practices 
(a)StudyNot later than 180 days after the date of enactment of this Act, the Secretary and the Administrator of the Environment Protection Agency shall offer to enter into an agreement with the Transportation Research Board of the National Academy of Sciences to conduct a study— (1)to estimate pollutant loads from stormwater runoff from highways and pedestrian facilities eligible for assistance under title 23, United States Code, to inform the development of appropriate total maximum daily load (as defined in section 130.2 of title 40, Code of Federal Regulations (or successor regulations)) requirements;  
(2)to provide recommendations regarding the evaluation and selection by State departments of transportation of potential stormwater management and total maximum daily load compliance strategies within a watershed, including environmental restoration and pollution abatement carried out under section 328 of title 23, United States Code (including any revisions to law (including regulations) that the Transportation Research Board determines to be appropriate); and  (3)to examine the potential for the Secretary to assist State departments of transportation in carrying out and communicating stormwater management practices for highways and pedestrian facilities that are eligible for assistance under title 23, United States Code, through information-sharing agreements, database assistance, or an administrative platform to provide the information described in paragraphs (1) and (2) to entities issued permits under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).  
(b)RequirementsIf the Transportation Research Board enters into an agreement under subsection (a), in conducting the study under that subsection, the Transportation Research Board shall— (1)review and supplement, as appropriate, the methodologies examined and recommended in the report of the National Academies of Sciences, Engineering, and Medicine entitled Approaches for Determining and Complying with TMDL Requirements Related to Roadway Stormwater Runoff and dated 2019;  
(2)consult with— (A)the Secretary;  
(B)the Administrator of the Environmental Protection Agency;  (C)the Secretary of the Army, acting through the Chief of Engineers; and  
(D)State departments of transportation; and  (3)solicit input from— 
(A)stakeholders with experience in implementing stormwater management practices for projects; and  (B)educational and technical stormwater management groups.  
(c)ReportIf the Transportation Research Board enters into an agreement under subsection (a), not later than 18 months after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the study.  1527.Stormwater best management practices reports (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Highway Administration.  (2)Best management practices reportThe term best management practices report means— 
(A)the 2014 report sponsored by the Administrator entitled Determining the State of the Practice in Data Collection and Performance Measurement of Stormwater Best Management Practices; and  (B)the 1997 report sponsored by the Administrator entitled Stormwater Best Management Practices in an Ultra-Urban Setting: Selection and Monitoring.  
(b)ReissuanceNot later than 1 year after the date of enactment of this Act, the Administrator shall update and reissue each best management practices report to reflect new information and advancements in stormwater management.  (c)UpdatesNot less frequently than once every 5 years after the date on which the Administrator reissues a best management practices report described in subsection (b), the Administrator shall update and reissue the best management practices report until the earlier of the date on which— 
(1)the best management practices report is withdrawn; or  (2)the contents of the best management practices report are incorporated (including by reference) into applicable regulations of the Administrator.  
1528.Invasive plant elimination program 
(a)DefinitionsIn this section: (1)Invasive plantThe term invasive plant means a nonnative plant, tree, grass, or weed species, including, at a minimum, cheatgrass, Ventenata dubia, medusahead, bulbous bluegrass, Japanese brome, rattail fescue, Japanese honeysuckle, phragmites, autumn olive, Bradford pear, wild parsnip, sericea lespedeza, spotted knapweed, garlic mustard, and palmer amaranth.  
(2)ProgramThe term program means the grant program established under subsection (b).  (3)Transportation corridorThe term transportation corridor means a road, highway, railroad, or other surface transportation route.  
(b)EstablishmentThe Secretary shall carry out a program to provide grants to States to eliminate or control existing invasive plants or prevent introduction of or encroachment by new invasive plants along and in areas adjacent to transportation corridor rights-of-way.  (c)ApplicationTo be eligible to receive a grant under the program, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(d)Eligible activities 
(1)In generalSubject to this subsection, a State that receives a grant under the program may use the grant funds to carry out activities to eliminate or control existing invasive plants or prevent introduction of or encroachment by new invasive plants along and in areas adjacent to transportation corridor rights-of-way.  (2)Prioritization of projectsIn carrying out the program, the Secretary shall give priority to projects that utilize revegetation with native plants and wildflowers, including those that are pollinator-friendly.  
(3)Prohibition on certain uses of fundsAmounts provided to a State under the program may not be used for costs relating to mowing a transportation corridor right-of-way or the adjacent area unless— (A)mowing is identified as the best means of treatment according to best management practices; or  
(B)mowing is used in conjunction with another treatment.  (4)LimitationNot more than 10 percent of the amounts provided to a State under the program may be used for the purchase of equipment.  
(5)Administrative and indirect costsNot more than 5 percent of the amounts provided to a State under the program may be used for the administrative and other indirect costs (such as full time employee salaries, rent, insurance, subscriptions, utilities, and office supplies) of carrying out eligible activities.  (e)Requirements (1)CoordinationIn carrying out eligible activities with a grant under the program, a State shall coordinate with— 
(A)units of local government, political subdivisions of the State, and Tribal authorities that are carrying out eligible activities in the areas to be treated;  (B)local regulatory authorities, in the case of a treatment along or adjacent to a railroad right-of-way; and  
(C)with respect to the most effective roadside control methods, State and Federal land management agencies and any relevant Tribal authorities.  (2)Annual reportNot later than 1 year after the date on which a State receives a grant under the program, and annually thereafter, that State shall provide to the Secretary an annual report on the treatments carried out using funds from the grant.  
(f)Federal share 
(1)In generalThe Federal share of the cost of an eligible activity carried out using funds from a grant under the program shall be— (A)in the case of a project that utilizes revegetation with native plants and wildflowers, including those that are pollinator-friendly, 75 percent; and  
(B)in the case of any other project not described in subparagraph (A), 50 percent.  (2)Certain funds counted toward non-Federal shareA State may include amounts expended by the State or a unit of local government in the State to address current invasive plant populations and prevent future infestation along or in areas adjacent to transportation corridor rights-of-way in calculating the non-Federal share required under the program.  
(g)FundingThere is authorized to be appropriated to carry out the program $50,000,000 for each of fiscal years 2021 through 2025.  1529.Over-the-road bus tolling equity Section 129(a) of title 23, United States Code, is amended— 
(1)in paragraph (3)(B)(i), by inserting , together with the results of the audit under paragraph (9)(C), after the audits; and  (2)in paragraph (9)— 
(A)by striking An over-the-road and inserting the following:  (A)In generalAn over-the-road;   
(B)in subparagraph (A) (as so designated), by striking public transportation buses and inserting public transportation vehicles; and  (C)by adding at the end the following: 
 
(B)Reports 
(i)In generalNot later than 90 days after the date of enactment of this subparagraph, a public authority that operates a toll facility shall report to the Secretary any rates, terms, or conditions for access to the toll facility by public transportation vehicles that differ from the rates, terms, or conditions applicable to over-the-road buses.  (ii)UpdatesA public authority that operates a toll facility shall report to the Secretary any change to the rates, terms, or conditions for access to the toll facility by public transportation vehicles that differ from the rates, terms, or conditions applicable to over-the-road buses by not later than 30 days after the date on which the change takes effect.  
(iii)PublicationThe Secretary shall publish information reported to the Secretary under clauses (i) and (ii) on a publicly accessible internet website.  (C)Annual audit (i)In generalA public authority (as defined in section 101(a)) with jurisdiction over a toll facility shall— 
(I)conduct or have an independent auditor conduct an annual audit of toll facility records to verify compliance with this paragraph; and  (II)report the results of the audit, together with the results of the audit under paragraph (3)(B), to the Secretary.  
(ii)RecordsAfter providing reasonable notice, a public authority described in clause (i) shall make all records of the public authority pertaining to the toll facility available for audit by the Secretary.  (iii)NoncomplianceIf the Secretary determines that a public authority described in clause (i) has not complied with this paragraph, the Secretary may require the public authority to discontinue collecting tolls until an agreement with the Secretary is reached to achieve compliance..  
1530.Bridge terminology 
(a)Condition of NHS bridgesSection 119(f)(2) of title 23, United States Code, is amended by striking structurally deficient each place it appears and inserting in poor condition.  (b)National Bridge and Tunnel inventoriesSection 144(b)(5) of title 23, United States Code, is amended by striking structurally deficient bridge and inserting bridge classified as in poor condition.  
(c)Tribal transportation facility bridgesSection 202(d) of title 23, United States Code, is amended— (1)in paragraph (1), by striking deficient bridges eligible for the tribal transportation program and inserting bridges eligible for the tribal transportation program classified as in poor condition, having low load capacity, or needing geometric improvements; and  
(2)in paragraph (3)(C), by striking structurally deficient or functionally obsolete and inserting classified as in poor condition, having a low load capacity, or needing geometric improvements.  1531.Technical corrections (a)Section 101(b)(1) of title 23, United States Code, is amended by inserting Highways after and Defense.  
(b)Section 104(f)(3) of title 23, United States Code, is amended— (1)in the paragraph heading, by striking federal highway administration and inserting an operating administration of the Department of Transportation; and  
(2)in subparagraph (A), by striking the Federal Highway Administration and inserting an operating administration of the Department of Transportation.  (c)Section 108(c)(3)(F) of title 23, United States Code, is amended— 
(1)by inserting of 1969 (42 U.S.C. 4321 et seq.) after Policy Act; and  (2)by striking this Act and inserting this title.  
(d)Section 112(b)(2) of title 23, United States Code, is amended by striking (F) (F) Subparagraphs and inserting the following:  (F)ExclusionSubparagraphs.  
(e)Section 115(c) of title 23, United States Code, is amended by striking section 135(f) and inserting section 135(g).  (f)Section 130(g) of title 23, United States Code, is amended— 
(1)in the third sentence— (A)by striking and Transportation, and inserting and Transportation; and  
(B)by striking thereafter,, and inserting thereafter,; and  (2)in the fifth sentence, by striking railroad highway and inserting railway-highway.  
(g)Section 135(g) of title 23, United States Code, is amended— (1)in paragraph (3), by striking operators),, and inserting operators),; and  
(2)in paragraph (6)(B), by striking 5310, 5311, 5316, and 5317 and inserting 5310 and 5311.  (h)Section 139 of title 23, United States Code (as amended by section 1301), is amended— 
(1)in subsection (b)(1), by inserting (42 U.S.C. 4321 et seq.) after of 1969;  (2)in subsection (c), by inserting (42 U.S.C. 4321 et seq.) after of 1969 each place it appears; and  
(3)in subsection (k)(2), by inserting (42 U.S.C. 4321 et seq.) after of 1969.  (i)Section 140(a) of title 23, United States Code, is amended, in the third sentence, by inserting a comma after Secretary.  
(j)Section 142 of title 23, United States Code, is amended by striking subsection (i).  (k)Section 148(i)(2)(D) of title 23, United States Code, is amended by striking safety safety and inserting safety.  
(l)Section 166(a)(1) of title 23, United States Code, is amended by striking the paragraph designation and heading and all that follows through A public authority and inserting the following:  (1)Authority of public authoritiesA public authority.  
(m)Section 201(c)(6)(A)(ii) of title 23, United States Code, is amended by striking (25 U.S.C. 450 et seq.) and inserting (25 U.S.C. 5301 et seq.).  (n)Section 202 of title 23, United States Code, is amended— 
(1)by striking (25 U.S.C. 450 et seq.) each place it appears and inserting (25 U.S.C. 5301 et seq.);  (2)in subsection (a)(10)(B), by striking (25 U.S.C. 450e(b)) and inserting (25 U.S.C. 5307(b)); and  
(3)in subsection (b)(5), in the matter preceding subparagraph (A), by inserting the after agreement under.  (o)Section 206(d)(2)(G) of title 23, United States Code, is amended by striking use of recreational trails and inserting uses of recreational trails.  
(p)Section 207 of title 23, United States Code, is amended— (1)in subsection (g)— 
(A)by striking (25 U.S.C. 450j–1) and inserting (25 U.S.C. 5325); and  (B)by striking (25 U.S.C. 450j–1(f)) and inserting (25 U.S.C. 5325(f));  
(2)in subsection (l)— (A)in paragraph (1), by striking (25 U.S.C. 458aaa–5) and inserting (25 U.S.C. 5386);  
(B)in paragraph (2), by striking (25 U.S.C. 458aaa–6) and inserting (25 U.S.C. 5387);  (C)in paragraph (3), by striking (25 U.S.C. 458aaa–7) and inserting (25 U.S.C. 5388);  
(D)in paragraph (4), by striking (25 U.S.C. 458aaa–9) and inserting (25 U.S.C. 5390);  (E)in paragraph (5), by striking (25 U.S.C. 458aaa–10) and inserting (25 U.S.C. 5391);  
(F)in paragraph (6), by striking (25 U.S.C. 458aaa–11) and inserting (25 U.S.C. 5392);  (G)in paragraph (7), by striking (25 U.S.C. 458aaa–14) and inserting (25 U.S.C. 5395);  
(H)in paragraph (8), by striking (25 U.S.C. 458aaa–15) and inserting (25 U.S.C. 5396); and  (I)in paragraph (9), by striking (25 U.S.C. 458aaa–17) and inserting (25 U.S.C. 5398); and  
(3)in subsection (m)(2)— (A)by striking 505 and inserting 501; and  
(B)by striking (25 U.S.C. 450b; 458aaa) and inserting (25 U.S.C. 5304; 5381).  (q)Section 217(d) of title 23, United States Code, is amended by striking 104(b)(3) and inserting 104(b)(4).  
(r)Section 323(d) of title 23, United States Code, is amended in the matter preceding paragraph (1), in the second sentence, by inserting (42 U.S.C. 4321 et seq.) after of 1969.  (s)Section 325 of title 23, United States Code, is repealed.  
(t)Section 504(g)(6) of title 23, United States Code, is amended by striking make grants or to and inserting make grants to.  (u)The analysis for chapter 3 of title 23, United States Code, is amended by striking the item relating to section 325. 
1532.Study of impacts on roads from self-driving vehicles 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Highway Administration (referred to in this section as the Administrator) shall initiate a study on the existing and future impacts of self-driving vehicles to transportation infrastructure, mobility, the environment, and safety, including impacts on— (1)the Interstate System (as defined in section 101(a) of title 23, United States Code);  
(2)urban roads;  (3)rural roads;  
(4)corridors with heavy traffic congestion;  (5)transportation systems optimization; and  
(6)any other areas or issues relevant to operations of the Federal Highway Administration that the Administrator determines to be appropriate.  (b)Contents of studyThe study under subsection (a) shall include specific recommendations for both rural and urban communities regarding the impacts of self-driving vehicles on existing transportation system capacity.  
(c)ConsiderationsIn carrying out the study under subsection (a), the Administrator shall— (1)consider the need for and recommend any policy changes to be undertaken by the Federal Highway Administration on the impacts of self-driving vehicles as identified under paragraph (2); and  
(2)for both rural and urban communities, include a discussion of— (A)the impacts that self-driving vehicles will have on existing transportation infrastructure, such as signage and markings, traffic lights, and highway capacity and design;  
(B)the impact on commercial and private traffic flows;  (C)infrastructure improvement needs that may be necessary for transportation infrastructure to accommodate self-driving vehicles;  
(D)the impact of self-driving vehicles on the environment, congestion, and vehicle miles traveled; and  (E)the impact of self-driving vehicles on mobility.  
(d)CoordinationIn carrying out the study under subsection (a), the Administrator shall consider and incorporate relevant current and ongoing research of the Department.  (e)ConsultationIn carrying out the study under subsection (a), the Administrator shall convene and consult with a panel of national experts in both rural and urban transportation, including— 
(1)operators and users of the Interstate System (as defined in section 101(a) of title 23, United States Code), including private sector stakeholders;  (2)States and State departments of transportation;  
(3)metropolitan planning organizations;  (4)the motor carrier industry;  
(5)representatives of public transportation agencies or organizations;  (6)highway safety and academic groups;  
(7)nonprofit entities with experience in transportation policy;  (8)National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801));  
(9)environmental stakeholders; and  (10)self-driving vehicle producers, manufacturers, and technology developers.  
(f)ReportNot later than 1 year after the date on which the study under subsection (a) is initiated, the Administrator shall submit a report on the results of the study to— (1)the Committee on Environment and Public Works of the Senate; and  
(2)the Committee on Transportation and Infrastructure of the House of Representatives. IITransportation infrastructure finance and innovation  2001.Transportation Infrastructure Finance and Innovation Act of 1998 amendments (a)DefinitionsSection 601(a) of title 23, United States Code, is amended— 
(1)by redesignating paragraphs (1) through (22) as paragraphs (2) through (23), respectively;  (2)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Administratively allocatedThe term administratively allocated means the allocation by the Secretary of budget authority for a project under the TIFIA program that occurs when— (A)a potential applicant has been invited into the creditworthiness phase for a project under the TIFIA program; or  
(B)the project is subject to a master credit agreement, in accordance with section 602(b)(2).;  (3)in subparagraph (E) of paragraph (11) (as so redesignated), by striking 3 years and inserting 5 years; and  
(4)in paragraph (13) (as so redesignated)— (A)by striking subparagraph (E) and inserting the following: 
 
(E)a project to improve or construct public infrastructure— (i)that— 
(I)is located within walking distance of, and accessible to, a fixed guideway transit facility, passenger rail station, intercity bus station, or intermodal facility, including a transportation, public utility, or capital project described in section 5302(3)(G)(v) of title 49, and related infrastructure; or  (II)is a project for economic development, including commercial and residential development, and related infrastructure and activities— 
(aa)that incorporates private investment;  (bb)that is physically or functionally related to a passenger rail station or multimodal station that includes rail service;  
(cc)for which the project sponsor has a high probability of commencing the contracting process for construction by not later than 90 days after the date on which credit assistance under the TIFIA program is provided for the project; and  (dd)that has a high probability of reducing the need for financial assistance under any other Federal program for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenue exceeding costs; and  
(ii)for which, by not later than September 30, 2025, the Secretary has— (I)received a letter of interest; and  
(II)determined that the project is eligible for assistance;;  (B)in subparagraph (F), by striking the period at the end and inserting a semicolon; and  
(C)by adding at the end the following:  (G)an eligible airport-related project (as defined in section 40117(a) of title 49) for which, not later than September 30, 2024, the Secretary has— 
(i)received a letter of interest; and  (ii)determined that the project is eligible for assistance; and  
(H)a project for the acquisition of plant and wildlife habitat pursuant to a conservation plan that— (i)has been approved by the Secretary of the Interior pursuant to section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539); and  
(ii)in the judgment of the Secretary, would mitigate the environmental impacts of transportation infrastructure projects otherwise eligible for assistance under this title..   (b)EligibilitySection 602(a) of title 23, United States Code, is amended— 
(1)in paragraph (2)— (A)in subparagraph (A)(iv)— 
(i)by striking a rating and inserting an investment-grade rating; and  (ii)by striking $75,000,000 and inserting $150,000,000; and  
(B)in subparagraph (B)— (i)by striking the senior debt and inserting senior debt; and  
(ii)by striking credit instrument is for an amount less than $75,000,000 and inserting total amount of other senior debt and the Federal credit instrument is less than $150,000,000; and  (2)in paragraph (5)(B)(ii), by striking section 601(a)(12)(E) and inserting section 601(a)(13)(E).  
(c)Processing timelinesSection 602(d) of title 23, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;  
(2)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraph (2); and  (3)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Processing timelinesExcept in the case of an application described in subsection (a)(8) and to the maximum extent practicable, the Secretary shall provide an applicant with a specific estimate of the timeline for the approval or disapproval of the application of the applicant, which, to the maximum extent practicable, the Secretary shall endeavor to complete by not later than 150 days after the date on which the applicant submits a letter of interest to the Secretary..  (d)Secured loansSection 603(c)(4)(A) of title 23, United States Code, is amended— 
(1)by striking Any excess and inserting the following:  (i)In generalExcept as provided in clause (ii), any excess; and  
(2)by adding at the end the following:  (ii)Certain applicantsIn the case of a secured loan or other secured Federal credit instrument provided after the date of enactment of the America's Transportation Infrastructure Act of 2019, if the obligor is a governmental entity, agency, or instrumentality, the obligor shall not be required to prepay the secured loan or other secured Federal credit instrument with any excess revenues described in clause (i) if the obligor enters into an agreement to use those excess revenues only for purposes authorized under this title or title 49..  
(e)Technical amendmentSection 602(e) of title 23, United States Code, is amended by striking section 601(a)(1)(A) and inserting section 601(a)(3)(A).  (f)Streamlined application processSection 603(f) of title 23, United States Code, is amended by adding at the end the following: 
 
(3)Additional terms for expedited decisions 
(A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall implement an expedited decision timeline for public agency borrowers seeking secured loans that meet— (i)the terms under paragraph (2); and  
(ii)the additional criteria described in subparagraph (B).  (B)Additional criteriaThe additional criteria referred to in subparagraph (A)(ii) are the following: 
(i)The secured loan is made on terms and conditions that substantially conform to the conventional terms and conditions established by the National Surface Transportation Innovative Finance Bureau.  (ii)The secured loan is rated in the A category or higher.  
(iii)The TIFIA program share of eligible project costs is 33 percent or less.  (iv)The applicant demonstrates a reasonable expectation that the contracting process for the project can commence by not later than 90 days after the date on which a Federal credit instrument is obligated for the project under the TIFIA program.  
(v)The project has received a categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  (C)Written noticeThe Secretary shall provide to an applicant seeking a secured loan under the expedited decision process under this paragraph a written notice informing the applicant whether the Secretary has approved or disapproved the application by not later than 180 days after the date on which the Secretary submits to the applicant a letter indicating that the National Surface Transportation Innovative Finance Bureau has commenced the creditworthiness review of the project..   
(g)Funding 
(1)In generalSection 608(a) of title 23, United States Code, is amended— (A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively;  
(B)by inserting after paragraph (3) the following:  (4)Limitation for certain projects (A)Transit-oriented development projectsFor each fiscal year, the Secretary may use to carry out projects described in section 601(a)(13)(E) not more than 15 percent of the amounts made available to carry out the TIFIA program for that fiscal year.  
(B)Airport-related projectsThe Secretary may use to carry out projects described in section 601(a)(13)(G)— (i)for each fiscal year, not more than 15 percent of the amounts made available to carry out the TIFIA program under the America's Transportation Infrastructure Act of 2019 for that fiscal year; and  
(ii)for the period of fiscal years 2021 through 2025, not more than 15 percent of the unobligated carryover balances (as of October 1, 2020) made available to carry out the TIFIA program, less the total amount administratively allocated by the Secretary as of that date.; and  (C)by striking paragraph (6) (as so redesignated) and inserting the following: 
 
(6)Administrative costsOf the amounts made available to carry out the TIFIA program, the Secretary may use not more than $10,000,000 for each of fiscal years 2021 through 2025 for the administration of the TIFIA program..  (2)Conforming amendmentSection 605(f)(1) of title 23, United States Code, is amended by striking section 608(a)(5) and inserting section 608(a)(6).  
(h)Status reportsSection 609 of title 23, United States Code, is amended by adding at the end the following:  (c)Status reports (1)In generalThe Secretary shall publish on the website for the TIFIA program— 
(A)on a monthly basis, a current status report on all submitted letters of interest and applications received for assistance under the TIFIA program; and  (B)on a quarterly basis, a current status report on all approved applications for assistance under the TIFIA program.  
(2)InclusionsEach monthly and quarterly status report under paragraph (1) shall include, at a minimum, with respect to each project included in the status report— (A)the name of the party submitting the letter of interest or application;  
(B)the name of the project;  (C)the date on which the letter of interest or application was received;  
(D)the estimated project eligible costs;  (E)the type of credit assistance sought; and  
(F)the anticipated fiscal year and quarter for closing of the credit assistance..   (i)State infrastructure bank programSection 610 of title 23, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (1)(A), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025;  
(B)in paragraph (2), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and  (C)in paragraph (3), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and  
(2)in subsection (k), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025.  (j)ReportNot later than September 30, 2024, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the impact of the amendment relating to airport-related projects under subsection (a)(4)(C) and subsection (g)(1)(B), including— 
(1)information on the use of TIFIA program (as defined in section 601(a) of title 23, United States Code) funds for eligible airport-related projects (as defined in section 40117(a) of title 49, United States Code); and  (2)recommendations for modifications to the TIFIA program.  
IIIResearch, technology, and education 
3001.Surface transportation system funding alternatives 
(a)In generalThe Secretary shall establish a program to test the feasibility of a road usage fee and other user-based alternative revenue mechanisms to maintain the long-term solvency of the Highway Trust Fund, through pilot projects at the State, regional, and national level.  (b)State grants (1)In generalThe Secretary shall provide grants to States and groups of States to carry out pilot projects under this subsection.  
(2)ApplicationsTo be eligible for a grant under this subsection, a State or group of States shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  (3)ObjectivesThe Secretary shall ensure that the activities carried out using funds provided under this subsection meet the following objectives: 
(A)To test the design, acceptance, equity, and implementation of user-based alternative revenue mechanisms, including among— (i)differing income groups; and  
(ii)rural and urban drivers.  (B)To provide recommendations regarding adoption and implementation of user-based alternative revenue mechanisms.  
(C)To quantify and minimize the administrative costs of any potential user-based alternative revenue mechanisms.  (D)To test a variety of solutions, including the use of third-party vendors, for the collection of data and road usage fees, including the reliability and security of those solutions and vendors.  
(E)To test solutions to ensure the privacy and security of data collected for the purpose of implementing a user-based alternative revenue mechanism.  (F)To conduct public education and outreach to increase public awareness regarding the need for road usage fees or other user-based alternative revenue mechanisms for surface transportation programs.  
(G)To evaluate the ease of compliance and enforcement of a variety of implementation approaches for different users of the transportation system.  (4)Use of fundsA State or group of States that receives a grant under this subsection shall use the grant to carry out activities to address the objectives described in paragraph (3).  
(5)ConsiderationThe Secretary shall consider geographic diversity in awarding grants under this subsection.  (6)Federal shareThe Federal share of the cost of an activity carried out under this subsection may not exceed 70 percent of the total cost of the activity.  
(c)National research program 
(1)In generalThe Secretary shall carry out a research program to develop and test the feasibility of a nationwide alternative roadway funding mechanism to expand Federal funding for highway improvements.  (2)ConsultationIn conducting the research program under this subsection, the Secretary shall coordinate with— 
(A)appropriate State and Federal agencies; and  (B)the Federal System Funding Alternative Advisory Board established under subsection (d).  
(3)ParticipantsThe research program under this subsection shall include voluntary participation by drivers or owners of commercial vehicles from a diversity of States and vehicle classes.  (4)ObjectivesThe Secretary shall ensure that the research program under this subsection is designed to meet the following objectives: 
(A)To evaluate the cost and feasibility of implementing a nationwide alternative roadway funding mechanism.  (B)To evaluate options for deployment of a nationwide alternative roadway funding mechanism, including options for— 
(i)collection and enforcement mechanisms;  (ii)protection of privacy and data security; and  
(iii)the structure for the implementation of a potential future nationwide program.  (C)To evaluate the impacts of the imposition of a nationwide alternative roadway funding mechanism on— 
(i)transportation revenues;  (ii)personal mobility, driving patterns, and transportation costs; and  
(iii)freight movement and costs.  (D)To evaluate options for the integration of a nationwide alternative roadway funding mechanism with— 
(i)State-based transportation revenue collections and regulations;  (ii)toll revenue collection platforms;  
(iii)transportation network company fees; and  (iv)any other relevant transportation revenue mechanisms.  
(5)Savings provision 
(A)In generalExcept as provided in subparagraph (B), nothing in this subsection authorizes the Secretary to impose a Federal road usage fee.  (B)ExclusionAs part of the research program under this subsection, the Secretary may test collection mechanisms for a nationwide alternative roadway funding mechanism, which may include the imposition on voluntary participants of fees that are— 
(i) 
(I)for testing purposes only; and  (II)refunded to the pilot participant in a timely manner; or  
(ii)commensurate, on net, with incentives provided for participation in the research program.  (d)Federal system funding alternative advisory board (1)In generalThe Secretary shall establish an advisory board, to be known as the Federal System Funding Alternative Advisory Board (referred to in this subsection as the advisory board), to assist with— 
(A)advancing and implementing the national research program under subsection (c); and  (B)developing the recommendations and reports under subsection (f).  
(2)MembersThe advisory board shall, at a minimum, be composed of representatives of the following entities, to be appointed by the Secretary: (A)State departments of transportation.  
(B)Local transportation agencies located within a transportation management area (as identified or designated under section 134(k) of title 23, United States Code).  (C)Any public or nonprofit entity that led a surface transportation system funding alternatives pilot project under section 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) (as in effect on the day before the date of enactment of this Act).  
(D)Owners and operators of toll facilities.  (E)Fleet operators of light-duty and heavy-duty vehicles.  
(e)Limitation on revenue collectedAny revenue collected through a user-based alternative revenue mechanism established using funds provided under this section shall not be considered a toll under section 301 of title 23, United States Code.  (f)Recommendations and reportNot later than 3 years after the date of enactment of this Act, the Secretary, in coordination with the Secretary of the Treasury and the Federal System Funding Alternative Advisory Board established under subsection (d) shall submit to Congress a report that— 
(1)summarizes the results of the State pilot projects under subsection (b) and the national research program under subsection (c); and  (2)provides recommendations, if applicable, to enable potential implementation of a nationwide alternative roadway funding mechanism.  
(g)Funding 
(1)In generalOf the funds made available to carry out section 503(b) of title 23, United States Code, for each of fiscal years 2021 through 2025— (A)$15,000,000 shall be used for State pilot projects under subsection (b); and  
(B)$10,000,000 shall be used for the national research program under subsection (c).  (2)Excess funds (A)Excess State pilot project fundsAny excess funds remaining after making grants for State pilot projects under subsection (b) shall be available for the national research program under subsection (c).  
(B)Excess national research program fundsAny excess funds remaining after carrying out the national research program under subsection (c) shall be available to make grants for State pilot projects under subsection (b).  (h)Repeal (1)In generalSection 6020 of the FAST Act (23 U.S.C. 503 note; Public Law 114–94) is repealed.  
(2)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1312) is amended by striking the item relating to section 6020.  3002.Performance management data support programSection 6028(c) of the FAST Act (23 U.S.C. 150 note; Public Law 114–94) is amended by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025.  
3003.Data integration pilot program 
(a)EstablishmentThe Secretary shall establish a pilot program— (1)to provide research and develop models that integrate, in near-real-time, data from multiple sources, including geolocated— 
(A)weather conditions;  (B)roadway conditions;  
(C)incidents, work zones, and other nonrecurring events related to emergency planning; and  (D)information from emergency responders; and  
(2)to facilitate data integration between the Department, the National Weather Service, and other sources of data that provide real-time data with respect to roadway conditions during or as a result of severe weather events, including, at a minimum— (A)winter weather;  
(B)heavy rainfall; and  (C)tropical weather events.  
(b)RequirementsIn carrying out subsection (a)(1), the Secretary shall— (1)address the safety, resiliency, and vulnerability of the transportation system to disasters; and  
(2)develop tools for decisionmakers and other end-users who could use or benefit from the integrated data described in that subsection to improve public safety and mobility.  (c)TreatmentExcept as otherwise provided in this section, the Secretary shall carry out activities under the pilot program under this section as if— 
(1)those activities were authorized under chapter 5 of title 23, United States Code; and  (2)the funds made available to carry out the pilot program were made available under that chapter.  
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,500,000 for each of fiscal years 2021 through 2025, to remain available until expended.  3004.Emerging technology research pilot program (a)EstablishmentThe Secretary shall establish a pilot program to conduct emerging technology research in accordance with this section.  
(b)ActivitiesThe pilot program under this section shall include— (1)research and development activities relating to leveraging advanced and additive manufacturing technologies to increase the structural integrity and cost-effectiveness of surface transportation infrastructure; and  
(2)research and development activities (including laboratory and test track supported accelerated pavement testing research regarding the impacts of connected, autonomous, and platooned vehicles on pavement and infrastructure performance)— (A)to reduce the impact of automated and connected driving systems and advanced driver-assistance systems on pavement and infrastructure performance; and  
(B)to improve transportation infrastructure design in anticipation of increased usage of automated driving systems and advanced driver-assistance systems.  (c)TreatmentExcept as otherwise provided in this section, the Secretary shall carry out activities under the pilot program under this section as if— 
(1)those activities were authorized under chapter 5 of title 23, United States Code; and  (2)the funds made available to carry out the pilot program were made available under that chapter.  
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.  3005.Research and technology development and deployment (a)In generalSection 503 of title 23, United States Code, is amended— 
(1)in subsection (a)(2), by striking section 508 and inserting section 6503 of title 49;  (2)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (C), by striking and at the end;  
(ii)in subparagraph (D), by striking the period at the end and inserting a semicolon; and  (iii)by adding at the end the following: 
 
(E)engage with public and private entities to spur advancement of emerging transformative innovations through accelerated market readiness; and  (F)consult frequently with public and private entities on new transportation technologies.;  
(B)in paragraph (2)(C)— (i)by redesignating clauses (x) through (xv) as clauses (xi) through (xvi), respectively; and  
(ii)by inserting after clause (ix) the following:  (x)safety measures to reduce the number of wildlife-vehicle collisions;;  
(C)in paragraph (3)— (i)in subparagraph (B)(viii), by inserting weather after extreme; and  
(ii)in subparagraph (C)— (I)in clause (xv), by inserting extreme weather events and after withstand;  
(II)in clause (xviii), by striking and at the end;  (III)in clause (xix), by striking the period at the end and inserting ; and; and  
(IV)by adding at the end the following:  (xx)studies on the deployment and revenue potential of the deployment of energy and broadband infrastructure in highway rights-of-way, including potential adverse impacts of the use or nonuse of those rights-of-way. ;  
(D)in paragraph (6)— (i)in subparagraph (A), by striking and at the end;  
(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and  (iii)by adding at the end the following: 
 
(C)to support research on non-market-ready technologies in consultation with public and private entities.;   (E)in paragraph (7)(B)— 
(i)in the matter preceding clause (i), by inserting innovations by leading after support;  (ii)in clause (iii), by striking and at the end;  
(iii)in clause (iv), by striking the period at the end and inserting ; and; and  (iv)by adding at the end the following: 
 
(v)the evaluation of information from accelerated market readiness efforts, including non-market-ready technologies, in consultation with other offices of the Federal Highway Administration and key partners.;  (F)in paragraph (8)(A), by striking future highway and all that follows through needs. and inserting the following: “current conditions and future needs of highways, bridges, and tunnels of the United States, including— 
 
(i)the conditions and performance of the highway network for freight movement;  (ii)intelligent transportation systems;  
(iii)resilience needs; and  (iv)the backlog of current highway, bridge, and tunnel needs.; and  
(G)by adding at the end the following:  (9)Analysis toolsThe Secretary may develop interactive modeling tools and databases that— 
(A)track the full condition of highway assets, including interchanges, and the reconstruction history of those assets;  (B)can be used to assess transportation options;  
(C)allow for the monitoring and modeling of network-level traffic flows on highways; and  (D)further Federal and State understanding of the importance of national and regional connectivity and the need for long-distance and interregional passenger and freight travel by highway and other surface transportation modes.; and  
(3)in subsection (c)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by inserting use of rights-of-way permissible under applicable law, after structures,;  (ii)in subparagraph (D), by striking and at the end;  
(iii)in subparagraph (E), by striking the period at the end and inserting ; and; and  (iv)by adding at the end the following: 
 
(F)disseminating and evaluating information from accelerated market readiness efforts, including non-market-ready technologies, to public and private entities.;   (B)in paragraph (2)— 
(i)in subparagraph (B)(iii), by striking improved tools and methods to accelerate the adoption and inserting and deploy improved tools and methods to accelerate the adoption of early-stage and proven innovative practices and technologies and, as the Secretary determines to be appropriate, support continued implementation; and  (ii)by adding at the end the following: 
 
(D)ReportNot later than 2 years after the date of enactment of this subparagraph and every 2 years thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available on an internet website a report that describes— (i)the activities the Secretary has undertaken to carry out the program established under paragraph (1); and  
(ii)how and to what extent the Secretary has worked to disseminate non-market-ready technologies to public and private entities.;  (C)in paragraph (3)— 
(i)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;  (ii)by inserting after subparagraph (B) the following: 
 
(C)High-friction surface treatment application study 
(i)Definition of institutionIn this subparagraph, the term institution means a private sector entity, public agency, research university or other research institution, or organization representing transportation and technology leaders or other transportation stakeholders that, as determined by the Secretary, is capable of working with State highway agencies, the Federal Highway Administration, and the highway construction industry to develop and evaluate new products, design technologies, and construction methods that quickly lead to pavement improvements.  (ii)StudyThe Secretary shall seek to enter into an agreement with an institution to carry out a study on the use of natural and synthetic calcined bauxite as a high-friction surface treatment application on pavement.  
(iii)ReportNot later than 18 months after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall submit a report on the results of the study under clause (ii) to— (I)the Committee on Environment and Public Works of the Senate;  
(II)the Committee on Transportation and Infrastructure of the House of Representatives;  (III)the Federal Highway Administration; and  
(IV)the American Association of State Highway and Transportation Officials.;  (iii)in subparagraph (D) (as so redesignated), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and  
(iv)in subparagraph (E) (as so redesignated)— (I)in clause (i), by striking annually and inserting once every 3 years; and  
(II)in clause (ii)— (aa)in subclause (III), by striking and at the end;  
(bb)in subclause (IV), by striking the period at the end and inserting a semicolon; and  (cc)by adding at the end the following: 
 
(V)pavement monitoring and data collection practices;  (VI)pavement durability and resilience;  
(VII)stormwater management;  (VIII)impacts on vehicle efficiency;  
(IX)the energy efficiency of the production of paving materials and the ability of paving materials to enhance the environment and promote sustainability; and  (X)integration of renewable energy in pavement designs.; and  
(D)by adding at the end the following:  (5)Accelerated implementation and deployment of advanced digital construction management systems (A)In generalThe Secretary shall establish and implement a program under the technology and innovation deployment program established under paragraph (1) to promote, implement, deploy, demonstrate, showcase, support, and document the application of advanced digital construction management systems, practices, performance, and benefits.  
(B)GoalsThe goals of the accelerated implementation and deployment of advanced digital construction management systems program established under subparagraph (A) shall include— (i)accelerated State adoption of advanced digital construction management systems applied throughout the construction lifecycle (including through the design and engineering, construction, and operations phases) that— 
(I)maximize interoperability with other systems, products, tools, or applications;  (II)boost productivity;  
(III)manage complexity;  (IV)reduce project delays and cost overruns; and  
(V)enhance safety and quality;  (ii)more timely and productive information-sharing among stakeholders through reduced reliance on paper to manage construction processes and deliverables such as blueprints, design drawings, procurement and supply-chain orders, equipment logs, daily progress reports, and punch lists;  
(iii)deployment of digital management systems that enable and leverage the use of digital technologies on construction sites by contractors, such as state-of-the-art automated and connected machinery and optimized routing software that allows construction workers to perform tasks faster, safer, more accurately, and with minimal supervision;  (iv)the development and deployment of best practices for use in digital construction management;  
(v)increased technology adoption and deployment by States and units of local government that enables project sponsors— (I)to integrate the adoption of digital management systems and technologies in contracts; and  
(II)to weigh the cost of digitization and technology in setting project budgets;  (vi)technology training and workforce development to build the capabilities of project managers and sponsors that enables States and units of local government— 
(I)to better manage projects using advanced construction management technologies; and  (II)to properly measure and reward technology adoption across projects of the State or unit of local government;  
(vii)development of guidance to assist States in updating regulations of the State to allow project sponsors and contractors— (I)to report data relating to the project in digital formats; and  
(II)to fully capture the efficiencies and benefits of advanced digital construction management systems and related technologies;  (viii)reduction in the environmental footprint of construction projects using advanced digital construction management systems resulting from elimination of congestion through more efficient projects; and  
(ix)enhanced worker and pedestrian safety resulting from increased transparency.  (C)FundingFor each of fiscal years 2021 through 2025, the Secretary shall obligate from funds made available to carry out this subsection $20,000,000 to accelerate the deployment and implementation of advanced digital construction management systems.  
(D)Publication 
(i)In generalNot less frequently than annually, the Secretary shall issue and make available to the public on a website a report on— (I)progress made in the implementation of advanced digital management systems by States; and  
(II)the costs and benefits of the deployment of new technology and innovations that substantially and directly resulted from the program established under this paragraph.  (ii)InclusionsThe report under clause (i) may include an analysis of— 
(I)Federal, State, and local cost savings;  (II)project delivery time improvements;  
(III)congestion impacts; and  (IV)safety improvements for roadway users and construction workers..  
(b)Advanced transportation technologies and innovative mobility deploymentSection 503(c)(4) of title 23, United States Code, is amended— (1)in the heading, by inserting and innovative mobility before deployment;  
(2)by striking subparagraph (A) and inserting the following:  (A)In generalThe Secretary shall provide grants to eligible entities to deploy, install, and operate advanced transportation technologies to improve safety, mobility, efficiency, system performance, intermodal connectivity, and infrastructure return on investment.;  
(3)in subparagraph (B)— (A)in clause (i), by striking the enhanced use and inserting optimization;  
(B)in clause (v)— (i)by striking transit, and inserting work zone, weather, transit, paratransit,; and  
(ii)by striking and accessible transportation and inserting , accessible, and integrated transportation and transportation services;  (C)by redesignating clauses (vi) through (viii) as clauses (vii), (viii), and (x), respectively;  
(D)by inserting after clause (v) the following:  (vi)facilitate account-based payments for transportation access and services and integrate payment systems across modes;;  
(E)in clause (viii) (as so redesignated), by striking or at the end; and  (F)by inserting after clause (viii) (as so redesignated) the following: 
 
(ix)incentivize travelers— (I)to share trips during periods in which travel demand exceeds system capacity; or  
(II)to shift trips to periods in which travel demand does not exceed system capacity; or;  (4)in subparagraph (C)— 
(A)in clause (i), by striking Not later and all that follows through thereafter and inserting Each fiscal year for which funding is made available for activities under this paragraph; and  (B)in clause (ii)— 
(i)in subclause (I), by inserting mobility, after safety,; and  (ii)in subclause (II)— 
(I)in item (bb), by striking and at the end;  (II)in item (cc), by striking the period at the end and inserting ; and; and  
(III)by adding at the end the following:  (dd)facilitating payment for transportation services.;  
(5)in subparagraph (D)— (A)in clause (i), by striking Not later and all that follows through thereafter and inserting Each fiscal year for which funding is made available for activities under this paragraph; and  
(B)in clause (ii)— (i)by striking In awarding and inserting the following: 
 
(I)In generalSubject to subclause (II), in awarding; and  (ii)by adding at the end the following: 
 
(II)Rural set-asideNot less than 20 percent of the amounts made available to carry out this paragraph shall be reserved for projects serving rural areas.;  (6)in subparagraph (E)— 
(A)by redesignating clauses (iii) through (ix) as clauses (iv), (v), (vi), (vii), (viii), (xi), and (xiv), respectively;  (B)by inserting after clause (ii) the following: 
 
(iii)advanced transportation technologies to improve emergency evacuation and response by Federal, State, and local authorities;;  (C)by inserting after clause (viii) (as so redesignated) the following: 
 
(ix)integrated corridor management systems;  (x)advanced parking reservation or variable pricing systems;;  
(D)in clause (xi) (as so redesignated)— (i)by inserting , toll collection, after pricing; and  
(ii)by striking or at the end;  (E)by inserting after clause (xi) (as so redesignated) the following: 
 
(xii)technology that enhances high occupancy vehicle toll lanes, cordon pricing, or congestion pricing;  (xiii)integration of transportation service payment systems; or; and  
(F)in clause (xiv) (as so redesignated)— (i)by striking and access and inserting , access, and on-demand transportation service; and  
(ii)by inserting and other shared-use mobility applications after ridesharing;  (7)in subparagraph (F)(ii)(IV), by striking efficiency and multimodal system performance and inserting mobility, efficiency, multimodal system performance, and payment system performance;  
(8)in subparagraph (G)— (A)by redesignating clauses (vi) through (viii) as clauses (vii) through (ix), respectively; and  
(B)by inserting after clause (v) the following:  (vi)improved integration of payment systems;;   
(9)in subparagraph (I)(i), by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and  (10)in subparagraph (N)— 
(A)in clause (i), by striking representing a population of over 200,000; and  (B)in clause (iii), in the matter preceding subclause (I), by striking a any and inserting any.  
(c)Center of Excellence on new mobility and automated vehiclesSection 503(c) of title 23, United States Code (as amended by subsection (a)(3)(D)), is amended by adding at the end the following:  (6)Center of Excellence (A)DefinitionsIn this paragraph: 
(i)Automated vehicleThe term automated vehicle means a motor vehicle that— (I)has a taxable gross weight (as defined in section 41.4482(b)–1 of title 26, Code of Federal Regulations (or successor regulations)) of 10,000 pounds or less; and  
(II)is capable of performing the entire task of driving (including steering, accelerating and decelerating, and reacting to external stimulus) without human intervention.  (ii)New mobilityThe term new mobility includes shared services such as— 
(I)docked and dockless bicycles;  (II)docked and dockless electric scooters; and  
(III)transportation network companies.  (B)EstablishmentNot later than 1 year after the date of enactment of the America's Transportation Infrastructure Act of 2019, the Secretary shall establish a Center of Excellence to collect, conduct, and fund research on the impacts of new mobility and automated vehicles on land use, urban design, transportation, real estate, equity, and municipal budgets.  
(C)PartnershipsIn establishing the Center of Excellence under subparagraph (B), the Secretary shall enter into appropriate partnerships with any institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or public or private research entity. .  (d)Accelerated implementation and deployment of advanced digital construction management systemsNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(1)a description of— (A)the current status of the use of advanced digital construction management systems in each State; and  
(B)the progress of each State toward accelerating the adoption of advanced digital construction management systems; and  (2)an analysis of the savings in project delivery time and project costs that can be achieved through the use of advanced digital construction management systems.  
(e)Open challenge and research initiative pilot program 
(1)In generalThe Secretary shall establish an open challenge and research proposal pilot program under which eligible entities may propose open highway challenges and research proposals that are linked to identified or potential research needs.  (2)RequirementsA research proposal submitted to the Secretary by an eligible entity shall address— 
(A)a research need identified by the Secretary or the Administrator of the Federal Highway Administration; or  (B)an issue or challenge that the Secretary determines to be important.  
(3)Eligible entitiesAn entity eligible to submit a research proposal under the pilot program under paragraph (1) is— (A)a State;  
(B)a unit of local government;  (C)a university transportation center under section 5505 of title 49, United States Code;  
(D)a private nonprofit organization;  (E)a private sector organization working in collaboration with an entity described in subparagraphs (A) through (D); and  
(F)any other individual or entity that the Secretary determines to be appropriate.  (4)Project reviewThe Secretary shall— 
(A)review each research proposal submitted under the pilot program under paragraph (1); and  (B)provide to the eligible entity a written notice that— 
(i)if the research proposal is not selected— (I)notifies the eligible entity that the research proposal has not been selected for funding;  
(II)provides an explanation as to why the research proposal was not selected, including if the research proposal does not cover an area of need; and  (III)if applicable, recommend that the research proposal be submitted to another research program and provide guidance and direction to the eligible entity and the proposed research program office; and  
(ii)if the research proposal is selected, notifies the eligible entity that the research proposal has been selected for funding.  (5)Federal share (A)In generalThe Federal share of the cost of an activity carried out under this subsection shall not exceed 80 percent.  
(B)Non-federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity carried out under this subsection.  (f)Conforming amendmentSection 167 of title 23, United States Code, is amended— 
(1)by striking subsection (h); and  (2)by redesignating subsections (i) through (l) as subsections (h) through (k), respectively.  
3006.Workforce development, training, and education 
(a)Surface transportation workforce development, training, and educationSection 504(e) of title 23, United States Code, is amended— (1)in paragraph (1)— 
(A)by redesignating subparagraphs (D) through (G) as subparagraphs (E), (F), (H), and (I), respectively;  (B)by inserting after subparagraph (C) the following: 
 
(D)pre-apprenticeships, apprenticeships, and career opportunities for on-the-job training;;  (C)in subparagraph (E) (as so redesignated), by striking or community college and inserting , college, community college, or vocational school; and  
(D)by inserting after subparagraph (F) (as so redesignated) the following:  (G)activities associated with workforce training and employment services, such as targeted outreach and partnerships with industry, economic development organizations, workforce development boards, and labor organizations;;   
(2)in paragraph (2), by striking paragraph (1)(G) and inserting paragraph (1)(I); and  (3)in paragraph (3)— 
(A)by striking the period at the end and inserting a semicolon;  (B)by striking including activities and inserting the following: “including— 
 
(A)activities; and  (C)by adding at the end the following: 
 
(B)activities that address current workforce gaps, such as work on construction projects, of State and local transportation agencies;  (C)activities to develop a robust surface transportation workforce with new skills resulting from emerging transportation technologies; and  
(D)activities to attract new sources of job-creating investment..  (b)Transportation education and training development and deployment programSection 504(f) of title 23, United States Code, is amended— 
(1)in the subsection heading, by striking Development and inserting and Training Development and Deployment;  (2)by striking paragraph (1) and inserting the following: 
 
(1)EstablishmentThe Secretary shall establish a program to make grants to educational institutions or State departments of transportation, in partnership with industry and relevant Federal departments and agencies— (A)to develop, test, and review new curricula and education programs to train individuals at all levels of the transportation workforce; or  
(B)to implement the new curricula and education programs to provide for hands-on career opportunities to meet current and future needs.;  (3)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking shall and inserting may;  (B)in subparagraph (A), by inserting current or future after specific; and  
(C)in subparagraph (E)— (i)by striking in nontraditional departments;  
(ii)by inserting construction, after such as; and  (iii)by inserting or emerging after industrial;  
(4)by redesignating paragraph (3) as paragraph (4); and  (5)by inserting after paragraph (2) the following: 
 
(3)ReportingThe Secretary shall establish minimum reporting requirements for grant recipients under this subsection, which may include, with respect to a program carried out with a grant under this subsection— (A)the percentage or number of program participants that are employed during the second quarter after exiting the program;  
(B)the percentage or number of program participants that are employed during the fourth quarter after exiting the program;  (C)the median earnings of program participants that are employed during the second quarter after exiting the program;  
(D)the percentage or number of program participants that obtain a recognized postsecondary credential or a secondary school diploma (or a recognized equivalent) during participation in the program or by not later than 1 year after exiting the program; and  (E)the percentage or number of program participants that, during a program year— 
(i)are in an education or training program that leads to a recognized postsecondary credential or employment; and  (ii)are achieving measurable skill gains toward such a credential or employment..  
(c)Use of fundsSection 504 of title 23, United States Code, is amended by adding at the end the following:  (i)Use of fundsThe Secretary may use funds made available to carry out this section to carry out activities related to workforce development and technical assistance and training if— 
(1)the activities are authorized by another provision of this title; and  (2)the activities are for entities other than employees of the Secretary, such as States, units of local government, Federal land management agencies, and Tribal governments..  
3007.Wildlife-vehicle collision research 
(a)General authorities and requirements regarding wildlife and habitatSection 515(h)(2) of title 23, United States Code, is amended— (1)in subparagraph (K), by striking and at the end;  
(2)by redesignating subparagraphs (D), (E), (F), (G), (H), (I), (J), (K), and (L) as subparagraphs (E), (F), (G), (H), (I), (K), (L), (M), and (O), respectively;  (3)by inserting after subparagraph (C) the following: 
 
(D)a representative from a State, local, or regional wildlife, land use, or resource management agency;;  (4)by inserting after subparagraph (I) (as so redesignated) the following: 
 
(J)an academic researcher who is a biological or ecological scientist with expertise in transportation issues;; and  (5)by inserting after subparagraph (M) (as so redesignated) the following: 
 
(N)a representative from a public interest group concerned with the impact of the transportation system on terrestrial and aquatic species and the habitat of those species; and.  (b)Animal detection systems research and developmentSection 516(b)(6) of title 23, United States Code, is amended by inserting , including animal detection systems to reduce the number of wildlife-vehicle collisions after systems.  
IVIndian Affairs 
4001.Definition of SecretaryIn this title, the term Secretary means the Secretary of the Interior.  4002.Environmental reviews for certain tribal transportation facilities (a)Definition of tribal transportation safety project (1)In generalIn this section, the term tribal transportation safety project means a project described in paragraph (2) that is eligible for funding under section 202 of title 23, United States Code.  
(2)Project describedA project described in this paragraph is a project that corrects or improves a hazardous road location or feature or addresses a highway safety problem through 1 or more of the activities described in any of the clauses under section 148(a)(4)(B) of title 23, United States Code.  (b)Reviews of tribal transportation safety projects (1)In generalThe Secretary or the Secretary of Transportation, as applicable, or the head of another Federal agency responsible for a decision related to a tribal transportation safety project shall complete any approval or decision for the review of the tribal transportation safety project required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other applicable Federal law on an expeditious basis using the shortest existing applicable process.  
(2)Review of applicationsNot later than 45 days after the date of receipt of a complete application by an Indian tribe for approval of a tribal transportation safety project, the Secretary or the Secretary of Transportation, as applicable, shall— (A)take final action on the application; or  
(B)provide the Indian tribe a schedule for completion of the review described in paragraph (1), including the identification of any other Federal agency that has jurisdiction with respect to the project.  (3)Decisions under other Federal lawsIn any case in which a decision under any other Federal law relating to a tribal transportation safety project (including the issuance or denial of a permit or license) is required, not later than 45 days after the Secretary or the Secretary of Transportation, as applicable, has made all decisions of the lead agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the project, the head of the Federal agency responsible for the decision shall— 
(A)make the applicable decision; or  (B)provide the Indian tribe a schedule for making the decision.  
(4)ExtensionsThe Secretary or the Secretary of Transportation, as applicable, or the head of the Federal agency may extend the period under paragraph (2) or (3), as applicable, by an additional 30 days by providing the Indian tribe notice of the extension, including a statement of the need for the extension.  (5)Notification and explanationIn any case in which a required action is not completed by the deadline under paragraph (2), (3), or (4), as applicable, the Secretary, the Secretary of Transportation, or the head of a Federal agency, as applicable, shall— 
(A)notify the Committees on Indian Affairs and Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives of the failure to comply with the deadline; and  (B)provide to the Committees described in subparagraph (A) a detailed explanation of the reasons for the failure to comply with the deadline.  
4003.Programmatic agreements for tribal categorical exclusions 
(a)In generalThe Secretary and the Secretary of Transportation shall enter into programmatic agreements with Indian tribes that establish efficient administrative procedures for carrying out environmental reviews for projects eligible for assistance under section 202 of title 23, United States Code.  (b)InclusionsA programmatic agreement under subsection (a)— 
(1)may include an agreement that allows an Indian tribe to determine, on behalf of the Secretary and the Secretary of Transportation, whether a project is categorically excluded from the preparation of an environmental assessment or environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and  (2)shall— 
(A)require that the Indian tribe maintain adequate capability in terms of personnel and other resources to carry out applicable agency responsibilities pursuant to section 1507.2 of title 40, Code of Federal Regulations (or successor regulations);  (B)set forth the responsibilities of the Indian tribe for making categorical exclusion determinations, documenting the determinations, and achieving acceptable quality control and quality assurance;  
(C)allow— (i)the Secretary and the Secretary of Transportation to monitor compliance of the Indian tribe with the terms of the agreement; and  
(ii)the Indian tribe to execute any needed corrective action;  (D)contain stipulations for amendments, termination, and public availability of the agreement once the agreement has been executed; and  
(E)have a term of not more than 5 years, with an option for renewal based on a review by the Secretary and the Secretary of Transportation of the performance of the Indian tribe.  4004.Use of certain tribal transportation fundsSection 202(d) of title 23, United States Code, is amended by striking paragraph (2) and inserting the following: 
 
(2)Use of fundsFunds made available to carry out this subsection shall be used— (A)to carry out any planning, design, engineering, preconstruction, construction, and inspection of new or replacement tribal transportation facility bridges;  
(B)to replace, rehabilitate, seismically retrofit, paint, apply calcium magnesium acetate, sodium acetate/formate, or other environmentally acceptable, minimally corrosive anti-icing and deicing composition; or  (C)to implement any countermeasure for tribal transportation facility bridges classified as in poor condition, having a low load capacity, or needing geometric improvements, including multiple-pipe culverts..  
4005.Bureau of Indian Affairs road maintenance programThere are authorized to be appropriated to the Director of the Bureau of Indian Affairs to carry out the road maintenance program of the Bureau— (1)$50,000,000 for fiscal year 2021;  
(2)$52,000,000 for fiscal year 2022;  (3)$54,000,000 for fiscal year 2023;  
(4)$56,000,000 for fiscal year 2024; and  (5)$58,000,000 for fiscal year 2025.  
4006.Study of road maintenance on Indian land 
(a)DefinitionsIn this section: (1)Indian landThe term Indian land has the meaning given the term Indian lands in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).  
(2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).  (3)RoadThe term road means a road managed in whole or in part by the Bureau of Indian Affairs.  
(4)SecretaryThe term Secretary means the Secretary, acting through the Assistant Secretary for Indian Affairs.  (b)StudyNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Transportation, shall carry out a study to evaluate— 
(1)the long-term viability and useful life of existing roads on Indian land;  (2)any steps necessary to achieve the goal of addressing the deferred maintenance backlog of existing roads on Indian land;  
(3)programmatic reforms and performance enhancements necessary to achieve the goal of restructuring and streamlining road maintenance programs on existing or future roads located on Indian land; and  (4)recommendations on how to implement efforts to coordinate with States, counties, municipalities, and other units of local government to maintain roads on Indian land.  
(c)Tribal consultation and inputBefore beginning the study under subsection (b), the Secretary shall— (1)consult with any Indian tribes that have jurisdiction over roads eligible for funding under the road maintenance program of the Bureau of Indian Affairs; and  
(2)solicit and consider the input, comments, and recommendations of the Indian tribes described in paragraph (1).  (d)ReportOn completion of the study under subsection (b), the Secretary, in consultation with the Secretary of Transportation, shall submit to the Committees on Indian Affairs and Environment and Public Works of the Senate and the Committees on Natural Resources and Transportation and Infrastructure of the House of Representatives a report on the results and findings of the study.  
(e)Status reportNot later than 2 years after the date of enactment of this Act, and not less frequently than every 2 years thereafter, the Secretary, in consultation with the Secretary of Transportation, shall submit to the Committees on Indian Affairs and Environment and Public Works of the Senate and the Committees on Natural Resources and Transportation and Infrastructure of the House of Representatives a report that includes a description of— (1)the progress made toward addressing the deferred maintenance needs of the roads on Indian land, including a list of projects funded during the fiscal period covered by the report;  
(2)the outstanding needs of the roads that have been provided funding to address the deferred maintenance needs;  (3)the remaining needs of any of the projects referred to in paragraph (1);  
(4)how the goals described in subsection (b) have been met, including— (A)an identification and assessment of any deficiencies or shortfalls in meeting the goals; and  
(B)a plan to address the deficiencies or shortfalls in meeting the goals; and  (5)any other issues or recommendations provided by an Indian tribe under the consultation and input process under subsection (c) that the Secretary determines to be appropriate.  
4007.Maintenance of certain Indian reservation roadsThe Commissioner of U.S. Customs and Border Protection may transfer funds to the Director of the Bureau of Indian Affairs to maintain, repair, or reconstruct roads under the jurisdiction of the Director, subject to the condition that the Commissioner and the Director shall mutually agree that the primary user of the subject road is U.S. Customs and Border Protection.  4008.Tribal transportation safety needs (a)DefinitionsIn this section: 
(1)Alaska NativeThe term Alaska Native has the meaning given the term Native in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).  (2)Alaska Native villageThe term Alaska Native village has the meaning given the term Native village in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).  
(3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).  (b)Best practices, standardized crash report form (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary, Indian tribes, Alaska Native villages, and State departments of transportation shall develop— 
(A)best practices for the compiling, analysis, and sharing of motor vehicle crash data for crashes occurring on Indian reservations and in Alaska Native communities; and  (B)a standardized form for use by Indian tribes and Alaska Native communities to carry out those best practices.  
(2)PurposeThe purpose of the best practices and standardized form developed under paragraph (1) shall be to improve the quality and quantity of crash data available to and used by the Federal Highway Administration, State departments of transportation, Indian tribes, and Alaska Native villages.  (3)ReportOn completion of the development of the best practices and standardized form under paragraph (1), the Secretary of Transportation shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the best practices and standardized form.  
(c)Use of IMARSThe Director of the Bureau of Indian Affairs shall require all law enforcement offices of the Bureau, for the purpose of reporting motor vehicle crash data for crashes occurring on Indian reservations and in Alaska Native communities— (1)to use the crash report form of the applicable State; and  
(2)to upload the information on that form to the Incident Management Analysis and Reporting System (IMARS) of the Department of the Interior.  (d)Tribal Transportation Program safety fundingSection 202(e)(1) of title 23, United States Code, is amended by striking 2 percent and inserting 4 percent.  
4009.Office of Tribal Government AffairsSection 102 of title 49, United States Code, is amended— (1)in subsection (e)(1)— 
(A)in the matter preceding subparagraph (A), by striking 6 Assistant and inserting 7 Assistant;  (B)in subparagraph (C), by striking and after the semicolon;  
(C)by redesignating subparagraph (D) as subparagraph (E); and  (D)by inserting after subparagraph (C) the following: 
 
(D)an Assistant Secretary for Tribal Government Affairs, who shall be appointed by the President; and; and  (2)in subsection (f), by striking the subsection designation and heading and all that follows through the end of paragraph (1) and inserting the following: 
 
(f)Office of Tribal Government Affairs 
(1)EstablishmentThere is established in the Department an Office of Tribal Government Affairs, under the Assistant Secretary for Tribal Government Affairs— (A)to oversee the tribal self-governance program under section 207 of title 23;  
(B)to plan, coordinate, and implement policies and programs serving Indian Tribes and Tribal organizations;  (C)to coordinate Tribal transportation programs and activities in all offices and administrations of the Department; and  
(D)to be a participant in any negotiated rulemakings relating to, or having an impact on, projects, programs, or funding associated with the Tribal transportation program under section 202 of title 23. .    August 1, 2019 Reported with an amendment 